Exhibit 10.1

 

DEAL CUSIP NUMBER: 50060JAA8

REVOLVER CUSIP NUMBER: 50060JAB6

 

$400,000,000 REVOLVING CREDIT FACILITY

 

CREDIT AGREEMENT

 

by and among

 

KOPPERS INC.,

as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH PIERCE FENNER & SMITH INC.,

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners,

 

WELLS FARGO BANK, NA,

BANK OF AMERICA, N.A.,

and

FIFTH THIRD BANK,

as Co-Syndication Agents,

 

and

 

BANK OF MONTREAL

KEYBANK NATIONAL ASSOCIATION,

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.

and

CITIZENS BANK OF PENNSYLVANIA

as Co-Documentation Agents

 

Dated as of February 17, 2017

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

 

 

1.2

Construction.

39

 

 

 

1.3

Accounting Principles; Changes in GAAP.

40

 

 

 

1.4

Currency Calculations.

40

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

41

 

 

 

2.1

Revolving Credit Commitments.

41

 

 

 

2.1.1

Revolving Credit Loans; Optional Currency Loans.

41

 

 

 

2.1.2

Swing Loan Commitment.

41

 

 

 

2.2

Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

41

 

 

 

2.3

Commitment Fees.

41

 

 

 

2.4

Termination or Reduction of Revolving Credit Commitments.

42

 

 

 

2.5

Loan Requests.

42

 

 

 

2.5.1

Revolving Credit Loan Requests.

42

 

 

 

2.5.2

Swing Loan Requests.

43

 

 

 

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

43

 

 

 

2.6.1

Making Revolving Credit Loans.

43

 

 

 

2.6.2

Presumptions by the Administrative Agent.

44

 

 

 

2.6.3

Making Swing Loans.

44

 

 

 

2.6.4

Repayment of Revolving Credit Loans.

44

 

 

 

2.6.5

Borrowings to Repay Swing Loans.

44

 

 

 

2.6.6

Swing Loans Under Cash Management Agreements.

45

 

 

 

2.7

Notes.

45

 

 

 

2.8

Use of Proceeds.

45

 

 

 

2.9

Letter of Credit Subfacility.

46

 

 

 

2.9.1

Issuance of Letters of Credit.

46

 

 

 

2.9.2

Letter of Credit Fees.

47

 

 

 

2.9.3

Disbursements, Reimbursement.

47

 

 

 

i

 

--------------------------------------------------------------------------------

 

2.9.4

Repayment of Participation Advances.

49

 

 

 

2.9.5

Documentation.

49

 

 

 

2.9.6

Determinations to Honor Drawing Requests.

49

 

 

 

2.9.7

Nature of Participation and Reimbursement Obligations.

50

 

 

 

2.9.8

Indemnity.

51

 

 

 

2.9.9

Liability for Acts and Omissions.

52

 

 

 

2.9.10

Issuing Lender Reporting Requirements.

53

 

 

 

2.9.11

Cash Collateral.

53

 

 

 

2.10

Defaulting Lenders.

53

 

 

 

2.11

Increase in Revolving Credit Commitments.

55

 

 

 

2.11.1

Increasing Lenders and New Lenders.

55

 

 

 

2.11.2

Treatment of Outstanding Loans and Letters of Credit.

56

 

 

 

2.12

Utilization of Commitments in Optional Currencies.

56

 

 

 

2.12.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.

56

 

 

 

2.12.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans.

57

 

 

 

2.12.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option.

57

 

 

 

2.12.4

European Monetary Union.

58

 

 

 

3.

[RESERVED]

58

 

 

 

4.

INTEREST RATES

59

 

 

 

4.1

Interest Rate Options.

59

 

 

 

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate.

59

 

 

 

4.1.2

Interest Act (Canada).

59

 

 

 

4.1.3

Rate Calculations; Rate Quotations.

60

 

 

 

4.2

Interest Periods.

60

 

 

 

4.2.1

Amount of Borrowing Tranche.

60

 

 

 

4.2.2

Renewals.

60

 

 

 

4.2.3

No Conversion of Optional Currency Loans.

60

 

 

 

ii

 

--------------------------------------------------------------------------------

 

4.3

Interest After Default.

60

 

 

 

4.3.1

Letter of Credit Fees, Interest Rate.

60

 

 

 

4.3.2

Other Obligations.

60

 

 

 

4.3.3

Acknowledgment.

61

 

 

 

4.4

Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available.

61

 

 

 

4.4.1

Unascertainable.

61

 

 

 

4.4.2

Illegality; Increased Costs.

61

 

 

 

4.4.3

Optional Currency Not Available.

61

 

 

 

4.4.4

Administrative Agent's and Lender's Rights.

61

 

 

 

4.5

Selection of Interest Rate Options.

62

 

 

 

5.

PAYMENTS

63

 

 

 

5.1

Payments.

63

 

 

 

5.2

Pro Rata Treatment of Lenders.

63

 

 

 

5.3

Sharing of Payments by Lenders.

64

 

 

 

5.4

Presumptions by Administrative Agent.

64

 

 

 

5.5

Interest Payment Dates.

65

 

 

 

5.6

Voluntary Prepayments.

65

 

 

 

5.6.1

Right to Prepay.

65

 

 

 

5.6.2

Replacement of a Lender.

66

 

 

 

5.6.3

Designation of a Different Lending Office.

66

 

 

 

5.7

Mandatory Prepayments.

67

 

 

 

5.7.1

Asset Sales and Recovery Events.

67

 

 

 

5.7.2

Currency Fluctuations.

67

 

 

 

5.7.3

Application Among Loans and Interest Rate Options.

67

 

 

 

5.8

Increased Costs.

68

 

 

 

5.8.1

Increased Costs Generally.

68

 

 

 

5.8.2

Capital Requirements.

68

 

 

 

5.8.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

69

 

 

 

5.8.4

Delay in Requests.

69

 

 

 

iii

 

--------------------------------------------------------------------------------

 

5.8.5

Additional Reserve Requirements.

69

 

 

 

5.9

Taxes.

69

 

 

 

5.9.1

Issuing Lender.

69

 

 

 

5.9.2

Payments Free of Taxes.

69

 

 

 

5.9.3

Payment of Other Taxes by the Loan Parties.

70

 

 

 

5.9.4

Indemnification by the Loan Parties.

70

 

 

 

5.9.5

Indemnification by the Lenders.

70

 

 

 

5.9.6

Evidence of Payments.

70

 

 

 

5.9.7

Status of Lenders.

71

 

 

 

5.9.8

Treatment of Certain Refunds.

73

 

 

 

5.9.9

Survival.

73

 

 

 

5.10

Indemnity.

73

 

 

 

5.11

Settlement Date Procedures.

74

 

 

 

5.12

Collections; Administrative Agent's Right to Notify Account Debtors.

74

 

 

 

5.13

Currency Conversion Procedures for Judgments.

74

 

 

 

5.14

Indemnity in Certain Events.

75

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

75

 

 

 

6.1

Representations and Warranties.

75

 

 

 

6.1.1

Organization and Qualification.

75

 

 

 

6.1.2

Subsidiaries.

75

 

 

 

6.1.3

Power and Authority.

76

 

 

 

6.1.4

Validity and Binding Effect.

76

 

 

 

6.1.5

No Conflict.

76

 

 

 

6.1.6

Litigation.

76

 

 

 

6.1.7

Title to Properties.

76

 

 

 

6.1.8

Financial Statements.

77

 

 

 

6.1.9

Use of Proceeds; Margin Stock.

78

 

 

 

6.1.10

Full Disclosure.

78

 

 

 

6.1.11

Taxes.

78

 

 

 

6.1.12

Consents and Approvals.

79

 

 

 

iv

 

--------------------------------------------------------------------------------

 

6.1.13

No Event of Default; Compliance with Instruments.

79

 

 

 

6.1.14

Patents, Trademarks, Copyrights, Licenses, Etc.

79

 

 

 

6.1.15

Security Interests.

79

 

 

 

6.1.16

Status of the Pledged Collateral.

80

 

 

 

6.1.17

Insurance.

80

 

 

 

6.1.18

Compliance with Laws.

80

 

 

 

6.1.19

Material Contracts

80

 

 

 

6.1.20

Investment Companies; Regulated Entities.

80

 

 

 

6.1.21

Plans and Benefit Arrangements.

81

 

 

 

6.1.22

Employment Matters.

82

 

 

 

6.1.23

Environmental Matters and Safety Matters.

82

 

 

 

6.1.24

Solvency.

85

 

 

 

6.1.25

Anti-Terrorism Laws.

85

 

 

 

6.2

Updates to Schedules.

85

 

 

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

86

 

 

 

7.1

First Loans and Letters of Credit.

86

 

 

 

7.1.1

Deliveries.

86

 

 

 

7.1.2

Payment of Fees.

87

 

 

 

7.2

Each Loan or Letter of Credit.

87

 

 

 

8.

COVENANTS

88

 

 

 

8.1

Affirmative Covenants.

88

 

 

 

8.1.1

Preservation of Existence, Etc.

88

 

 

 

8.1.2

Payment of Liabilities, Including Taxes, Etc.

88

 

 

 

8.1.3

Maintenance of Insurance.

88

 

 

 

8.1.4

Maintenance of Properties and Leases.

89

 

 

 

8.1.5

Maintenance of Patents, Trademarks, Etc.

89

 

 

 

8.1.6

Visitation Rights.

89

 

 

 

8.1.7

Keeping of Records and Books of Account.

89

 

 

 

8.1.8

Plans and Benefit Arrangements.

89

 

 

 

v

 

--------------------------------------------------------------------------------

 

8.1.9

Compliance with Laws.

90

 

 

 

8.1.10

Use of Proceeds.

90

 

 

 

8.1.11

Further Assurances.

90

 

 

 

8.1.12

Subordination of Intercompany Loans.

90

 

 

 

8.1.13

Anti-Terrorism Laws; International Trade Law Compliance.

90

 

 

 

8.1.14

Keepwell.

91

 

 

 

8.2

Negative Covenants.

91

 

 

 

8.2.1

Indebtedness.

91

 

 

 

8.2.2

Liens; Lien Covenants.

92

 

 

 

8.2.3

Guaranties.

93

 

 

 

8.2.4

Loans and Investments.

93

 

 

 

8.2.5

Restricted Payments.

94

 

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions.

95

 

 

 

8.2.7

Dispositions of Assets or Subsidiaries.

96

 

 

 

8.2.8

Affiliate Transactions.

97

 

 

 

8.2.9

Subsidiaries, Partnerships and Joint Ventures.

97

 

 

 

8.2.10

Continuation of or Change in Business.

98

 

 

 

8.2.11

Plans and Benefit Arrangements.

98

 

 

 

8.2.12

Fiscal Year.

99

 

 

 

8.2.13

Issuance of Stock.

99

 

 

 

8.2.14

Changes in Organizational Documents 2017 Senior Note Debt Documents.

99

 

 

 

8.2.15

Minimum Fixed Charge Coverage Ratio.

100

 

 

 

8.2.16

Maximum Total Secured Leverage Ratio.

100

 

 

 

8.3

Reporting Requirements.

100

 

 

 

8.3.1

Quarterly Financial Statements.

100

 

 

 

8.3.2

Annual Financial Statements.

100

 

 

 

8.3.3

Certificate of the Borrower.

101

 

 

 

8.3.4

Notice of Default.

101

 

 

 

8.3.5

Notice of Litigation.

101

 

 

 

8.3.6

Certain Events.

102

 

 

 

vi

 

--------------------------------------------------------------------------------

 

8.3.7

Budgets, Forecasts, Other Reports and Information.

102

 

 

 

8.3.8

Notices Regarding Plans and Benefit Arrangements.

103

 

 

 

9.

DEFAULT

104

 

 

 

9.1

Events of Default.

104

 

 

 

9.1.1

Payments Under Loan Documents.

104

 

 

 

9.1.2

Breach of Warranty.

104

 

 

 

9.1.3

Anti-Terrorism Laws.

104

 

 

 

9.1.4

Breach of Negative and Certain Other Covenants, Visitation Rights or
Anti-Terrorism Laws.

104

 

 

 

9.1.5

Breach of Other Covenants.

104

 

 

 

9.1.6

Defaults in Other Agreements or Indebtedness.

104

 

 

 

9.1.7

Final Judgments or Orders.

105

 

 

 

9.1.8

Loan Document Unenforceable.

105

 

 

 

9.1.9

Uninsured Losses; Proceedings Against Assets.

105

 

 

 

9.1.10

Notice of Lien or Assessment.

105

 

 

 

9.1.11

Insolvency.

105

 

 

 

9.1.12

Events Relating to Plans and Benefit Arrangements.

105

 

 

 

9.1.13

Cessation of Business.

106

 

 

 

9.1.14

Change of Control.

106

 

 

 

9.1.15

Beazer East Default.

106

 

 

 

9.1.16

Involuntary Proceedings.

107

 

 

 

9.1.17

Voluntary Proceedings.

107

 

 

 

9.2

Consequences of Event of Default.

107

 

 

 

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

107

 

 

 

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings.

107

 

 

 

9.2.3

Set-off.

108

 

 

 

9.2.4

Application of Proceeds.

108

 

 

 

9.2.5

Collateral Sharing.

109

 

 

 

9.2.6

Other Rights and Remedies.

109

 

 

 

9.2.7

Notice of Sale.

110

 

 

 

vii

 

--------------------------------------------------------------------------------

 

9.2.8

Enforcement of Rights and Remedies.

110

 

 

 

10.

ADMINISTRATIVE AGENT

110

 

 

 

10.1

Appointment and Authority.

110

 

 

 

10.2

Rights as a Lender.

110

 

 

 

10.3

Exculpatory Provisions.

111

 

 

 

10.4

Reliance by Administrative Agent.

112

 

 

 

10.4.1

Delegation of Duties.

112

 

 

 

10.4.2

Resignation of Administrative Agent.

112

 

 

 

10.4.3

Non-Reliance on Administrative Agent and Other Lenders.

113

 

 

 

10.4.4

No Other Duties, etc.

113

 

 

 

10.4.5

Administrative Agent's Fee.

114

 

 

 

10.4.6

Authorization to Release Collateral and Guarantors.

114

 

 

 

10.4.7

No Reliance on Administrative Agent's Customer Identification Program.

114

 

 

 

10.4.8

Authorization to Release Collateral and Guarantors.

114

 

 

 

11.

MISCELLANEOUS

114

 

 

 

11.1

Modifications, Amendments or Waivers.

114

 

 

 

11.1.1

Increase of Commitment.

115

 

 

 

11.1.2

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment.

115

 

 

 

11.1.3

Release of Collateral or Guarantor.

115

 

 

 

11.1.4

Miscellaneous.

115

 

 

 

11.2

No Implied Waivers; Cumulative Remedies.

116

 

 

 

11.3

Expenses; Indemnity; Damage Waiver.

116

 

 

 

11.3.1

Costs and Expenses.

116

 

 

 

11.3.2

Indemnification by the Borrower.

116

 

 

 

11.3.3

Reimbursement by Lenders.

117

 

 

 

11.3.4

Waiver of Consequential Damages, Etc.

117

 

 

 

11.3.5

Payments.

118

 

 

 

11.4

Holidays.

118

 

 

 

11.5

Notices; Effectiveness; Electronic Communication.

118

 

 

 

viii

 

--------------------------------------------------------------------------------

 

11.5.1

Notices Generally.

118

 

 

 

11.5.2

Electronic Communications.

118

 

 

 

11.5.3

Change of Address, Etc.

119

 

 

 

11.6

Severability.

119

 

 

 

11.7

Duration; Survival.

119

 

 

 

11.8

Successors and Assigns.

119

 

 

 

11.8.1

Successors and Assigns Generally.

119

 

 

 

11.8.2

Assignments by Lenders.

120

 

 

 

11.8.3

Register.

121

 

 

 

11.8.4

Participations.

121

 

 

 

11.8.5

Certain Pledges; Successors and Assigns Generally.

122

 

 

 

11.9

Confidentiality.

123

 

 

 

11.9.1

General.

123

 

 

 

11.9.2

Sharing Information With Affiliates of the Lenders.

123

 

 

 

11.10

Counterparts; Integration; Effectiveness.

123

 

 

 

11.10.1

Counterparts; Integration; Effectiveness.

123

 

 

 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

124

 

 

 

11.11.1

Governing Law.

124

 

 

 

11.11.2

SUBMISSION TO JURISDICTION.

124

 

 

 

11.11.3

WAIVER OF VENUE.

124

 

 

 

11.11.4

SERVICE OF PROCESS.

125

 

 

 

11.11.5

WAIVER OF JURY TRIAL.

125

 

 

 

11.12

USA Patriot Act Notice.

125

 

 

 

11.13

Joinder of Guarantors.

125

 

 

 

11.14

Funding by Branch, Subsidiary or Affiliate.

126

 

 

 

11.14.1

Notional Funding.

126

 

 

 

11.14.2

Actual Funding.

126

 

 

 

11.14.3

Right to Realize on Collateral and Enforce Guaranty.

126

 

 

 

11.15

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

126

 

 

 

11.16

No Advisory or Fiduciary Responsibility.

127

 

 

 

 

ix

 

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

-

PRICING GRID

SCHEDULE 1.1(B)

-

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

-

EXCLUDED SUBSIDIARIES

SCHEDULE 1.1(P)

-

PERMITTED LIENS

SCHEDULE 2.9.1

-

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

-

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

-

SUBSIDIARIES

SCHEDULE 6.1.6

-

LITIGATION

SCHEDULE 6.1.7

-

OWNED AND LEASED REAL PROPERTY

SCHEDULE 6.1.12

-

CONSENTS AND APPROVALS

SCHEDULE 6.1.14

-

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 6.1.16

-

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 6.1.17

-

INSURANCE POLICIES

SCHEDULE 6.1.19

-

MATERIAL CONTRACTS

SCHEDULE 6.1.21

-

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.22

-

EMPLOYMENT MATTERS

SCHEDULE 6.1.23

-

ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.1.3

-

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

-

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

-

GUARANTIES

SCHEDULE 8.2.4

-

PERMITTED LOANS AND INVESTMENTS

SCHEDULE 8.2.9

-

PERMITTED PARTNERSHIPS, LLCs, JOINT VENTURES

SCHEDULE 8.2.10

-

BUSINESS DESCRIPTIONS

 

 

 

x

 

--------------------------------------------------------------------------------

 

EXHIBITS

 

EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

-

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

-

GUARANTY AGREEMENT

EXHIBIT 1.1(I)

-

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

-

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

-

SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

-

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

-

PLEDGE AGREEMENT

EXHIBIT 1.1(S)

-

SECURITY AGREEMENT

EXHIBIT 2.5.1

-

LOAN REQUEST

EXHIBIT 2.5.2

-

SWING LOAN REQUEST

EXHIBIT 2.11

-

LENDER JOINDER

EXHIBIT 5.9.7(A)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

-

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 7.1.1

-

SOLVENCY CERTIFICATE

EXHIBIT 8.2.6

-

ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

-

QUARTERLY COMPLIANCE CERTIFICATE

 

 

 

xi

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, restated, modified or supplemented
from time to time, the "Agreement") is dated as of February 17, 2017 and is made
by and among KOPPERS INC., a Pennsylvania corporation (the "Borrower"), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the "Administrative Agent").

WITNESSETH:

WHEREAS, the Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$400,000,000; and

WHEREAS, the Lenders are willing to provide such credit facilities upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1.CERTAIN DEFINITIONS

1.1Certain Definitions.  In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by the Borrower or any other Loan Party.  All Accounts of the Loan
Parties shall be subject to the Administrative Agent's Prior Security Interest
for the benefit of the Lenders and their respective Affiliates.

Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or to any other Loan Party, with respect to, or on account of, an
Account.

Acquisition Compliance Certificate shall have the meaning specified in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] hereof.

Administrative Agent shall have the meaning specified in the introductory
paragraph, and shall include its successors and assigns.

Administrative Agent's Fee shall have the meaning specified in Section 10.4.5
[Administrative Agent's Fee].

Administrative Agent's Letter shall have the meaning specified in Section 10.4.5
[Administrative Agent's Fee].

 

--------------------------------------------------------------------------------

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agreement shall have the meaning specified in the introductory paragraph.

Alternate Currency shall mean with respect to any Letter of Credit the following
lawful currencies:  the Euro, British Pounds Sterling, New Zealand Dollars,
Australian Dollars, Canadian Dollars, Chinese Renminbi, Danish Krone, and
Brazilian Real and any other currency satisfactory to the Administrative Agent
and the Issuing Lender that shall issue such Letter of Credit.  Each Alternate
Currency must be the lawful currency of the specified country.

Anti-Terrorism Laws shall mean any applicable Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery (including Laws comprising or implementing the Canadian Anti-Money
Laundering & Anti-Terrorism Legislation), any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, (as any of the foregoing
Laws may from time to time be amended, renewed, extended, or replaced).

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Net Senior Secured Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading "Commitment Fee".

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Net Senior Secured Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "Letter of Credit Fee."

Applicable Margin shall mean, as applicable:

(i)the percentage spread to be added to the Base Rate applicable to Loans under
the Base Rate Option based on the Net Senior Secured Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading "Base
Rate Spread", or

(ii)the percentage spread to be added to the Euro-Rate applicable to Loans under
the Euro-Rate Option based on the Net Senior Secured Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
"Euro-Rate Spread".

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

2

--------------------------------------------------------------------------------

 

Arranger shall mean PNC Capital Markets LLC.

As-Offered Rate shall mean an interest rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) applicable to the Swing Loans
offered by the Swing Loan Lender, as determined by the Swing Loan Lender in its
sole discretion.

Asset Sale shall mean any disposition or series of dispositions by the Borrower
or any of its Subsidiaries after the date hereof of the type described in
clause (vi) of Section 8.2.7 [Dispositions of Assets or Subsidiaries].

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Australian Dollars shall mean the lawful currency of Commonwealth of Australia.

Authorized Officer shall mean, with respect to any Loan Party, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or Director of such Loan
Party, any manager or the members (as applicable) in the case of any Loan Party
which is a limited liability company, or such other individuals, designated by
written notice to the Administrative Agent from the Borrower, authorized to
execute notices, reports and other documents on behalf of such Loan Party
required hereunder.  The Borrower may amend such list of individuals from time
to time by giving written notice of such amendment to the Administrative Agent.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].

Beazer Acquisition Agreement shall mean the Asset Purchase Agreement dated as of
December 28, 1988, as amended as of July 15, 2004, by and between the Borrower
and Beazer East.

3

--------------------------------------------------------------------------------

 

Beazer Acquisition Agreement Guarantee shall mean the Guarantee of Beazer
Limited of all of Beazer East's liabilities and obligations under Article VII of
the Beazer Acquisition Agreement.

Beazer East shall mean Beazer East, Inc., a Delaware corporation.

Beazer Limited shall mean Beazer Limited, an English corporation.

Benefit Arrangement shall mean at any time an "employee benefit plan", within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate Option applies which are in Dollars
or in the same Optional Currency advanced under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York and if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the Relevant Interbank Market.

Canadian Anti-Money Laundering & Anti-Terrorism Legislation shall mean the
Criminal Code, R.S.C. 1985, c. C 46, The Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c. U 2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations Al Qaida and Taliban Regulations
promulgated under the United Nations Act.

Canadian Dollar means lawful money of Canada.

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person; provided, however, that up to $35,000,000 of
Capital Expenditures made with respect to reorganization of the Borrower's
carbon materials and chemicals business operations in the US and Europe and
incurred on or after January 1, 2016 shall be excluded from the calculation of
Capital Expenditures.

4

--------------------------------------------------------------------------------

 

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, or obligations of the Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to Administrative Agent
and each Issuing Lender (which documents are hereby consented to by the
Lenders).  Cash Collateral shall have a meaning correlative to the foregoing and
shall include the proceeds of such Cash Collateral and other credit support.

Cash Equivalents shall mean, at any time, (i) Indebtedness with a maturity of
one year or less issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof),
(ii) certificates of deposit or acceptances with a maturity of one year or less
of any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$500,000,000, (iii) commercial paper with a maturity of 270 days or less issued
by a corporation (except an Affiliate of the Borrower) organized under the laws
of any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A 2 by Standard & Poor's or at least P 2 by Moody's, (iv) repurchase agreements
with institutions described in clause (ii) with respect to investments described
in clause (i), and (v) money market mutual funds or cash management trusts rated
in the highest rating by Standard & Poor's or Moody's (and not rated other than
in the highest rating by Standard & Poor's or Moody's) or investing solely in
investments described in clauses (i) through (iv) above.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

CDOR Rate shall have the meaning specified in the definition of Euro-Rate.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

5

--------------------------------------------------------------------------------

 

Change of Control shall mean (i) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) 35%
or more of the voting capital stock of Holdings, (ii) Holdings shall cease to
own 100% of the outstanding capital stock of the Borrower, (iii) a "Change of
Control" as defined in the 2017 Senior Note Indenture shall occur, or (iv) the
Borrower shall cease to own directly or indirectly 100% of the outstanding
capital stock, member interests or partnership interests of any Loan Party
except as permitted in this Agreement or following the consent of the Required
Lenders.

China JV Letters of Credit shall mean those certain letters of credit,
denominated in Renminbi and issued by an Issuing Lender, for the account of
Koppers Jiangsu.

CIP Regulations shall have the meaning specified in Section 10.4.7 [No Reliance
on Administrative Agent's Customer Identification Program].

Closing Date shall mean February 17, 2017.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean the Pledged Collateral, the UCC Collateral, and the
Intellectual Property Collateral.

Collateral Documents shall have the meaning specified in Section 9.2.5
[Collateral Sharing].

Commitment shall mean as to any Lender its Revolving Credit Commitment, and, in
the case of the Swing Loan Lender, its Swing Loan Commitment, and Commitments
shall mean the aggregate, without duplication, of the Revolving Credit
Commitments and Swing Loan Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

6

--------------------------------------------------------------------------------

 

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by the Borrower or any of its respective
Subsidiaries, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
respective Subsidiaries in connection therewith, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
respective Subsidiaries in connection therewith.

Consolidated EBITDA for any period of determination shall mean (i) the sum of,
without duplication, (a) Consolidated Net Income, (b) depreciation,
(c) depletion, (d) amortization, (e) other non-recurring, non-cash charges to
net income, (f) losses on the sale of assets outside the ordinary course of
business, (g) interest expense, (h) income tax expense, (i) cash dividends
received from Affiliates to the extent not included in determining Consolidated
Net Income, (j) equity losses of Affiliates (other than Consolidated
Subsidiaries) to the extent included in determining Consolidated Net Income for
such period, (k) non-recurring cash and non-cash charges to net income in an
aggregate cumulative amount during the period commencing on January 1, 2016 and
continuing for the balance of the term of this Agreement not greater than
$75,000,000 related to discontinuation or sale of business operations of
Holdings and its Subsidiaries as such charges are incurred, (l) non-recurring
cash and non-cash charges to net income in an aggregate cumulative amount
incurred during the fiscal quarter ending December 31, 2015 not greater than
$6,500,000 related to discontinuation or sale of business operations of Holdings
and its Subsidiaries, (m) non-cash stock-based compensation expense, and (n) all
unamortized financing costs written off, and premiums paid, gains/losses
incurred, and/or charges and fees paid and not capitalized, in each case, by the
Loan Parties in connection with the (x) refinancing of the Prior Credit
Agreement, (y) early extinguishment of the 2009 Senior Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Senior Notes, minus
(ii) the sum of non-recurring, non-cash credits to net income, gains on the sale
of assets outside the ordinary course of business, gains on non-cash
equity-based compensation and equity earnings of Affiliates (other than
Consolidated Subsidiaries) to the extent included in determining Consolidated
Net Income for such period, in each case of Holdings and its Subsidiaries for
such period determined and consolidated in accordance with GAAP.  For purposes
of determining Consolidated EBITDA, items related to Excluded Subsidiaries shall
be excluded, except that cash dividends paid by an Excluded Subsidiary to a
wholly-owned Subsidiary of Holdings shall be included in Consolidated EBITDA,
but only to the extent that such dividends paid by the Excluded Subsidiaries
exceed the loans, advances and investments made by the Loan Parties in or to
such Excluded Subsidiaries and their respective subsidiaries during the period
of measurement.  For purposes of this definition, with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition, Consolidated
EBITDA as reported in the maximum Total Secured Leverage Ratio, the Net Senior
Secured Leverage Ratio and the Specified Ratio shall be calculated on a pro
forma basis, using (i) historical numbers, in accordance with GAAP as if the
Permitted Acquisition had been consummated at the beginning of such period or
(ii) financial effects that are reasonably identifiable and factually
supportable, as projected by Holdings in good faith, and agreed to by the
Administrative Agent, and set forth in a certificate delivered by an Authorized
Officer of Holdings to the Administrative Agent (which certificate shall also
set forth in reasonable detail the calculation of such financial
effects).  Additionally, for purposes of this definition, with respect to a
business or assets disposed of by the Loan Parties pursuant to Section 8.2.7
[Disposition of Assets or Subsidiaries]

7

--------------------------------------------------------------------------------

 

hereof, Consolidated EBITDA as reported in the maximum Total Secured Leverage
Ratio, the Net Senior Secured Leverage Ratio and the Specified Ratio shall be
calculated as if such disposition had been consummated at the beginning of such
period.  In addition, Consolidated EBITDA shall be adjusted to the extent that
the computation of Consolidated EBITDA includes a gain or loss with respect to
any commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device (including, for the avoidance
of doubt, obligations under such commodity swap, currency swap, interest rate
swap, cap, collar or floor agreement or other interest rate management device
that are secured as well as those that are unsecured) as follows:  Consolidated
EBITDA shall be (1) increased by any non-cash items of loss arising from such
swap, agreement or other device, in each case, net of any actual cash payments
related to the items giving rise to the loss and (2) decreased by any non-cash
items of gain arising from such swap, agreement or other device, in each case,
net of any actual cash payments related to items giving rise to the gain.

Consolidated Net Income for any period of determination shall mean the
consolidated net income (or loss) after taxes of Holdings and its Consolidated
Subsidiaries determined and consolidated in accordance with GAAP.

Consolidated Net Tangible Assets shall mean, at any time, the total assets of
Holdings and its Subsidiaries, less all Intangible Assets, as set forth on the
consolidated balance sheet of Holdings as of the end of the most recently
concluded fiscal quarter of Holdings (but excluding the assets and Intangible
Assets of the Excluded Subsidiaries and their respective subsidiaries).

Consolidated Subsidiaries of Holdings shall mean those Subsidiaries whose
accounts are or should be consolidated with those of Holdings at such time.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

Covered Entity shall mean (a) the Borrower, each of Borrower's Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Credit Arrangement Liabilities shall have the meaning specified in the
definition of the term "Lender-Provided Credit Arrangement".

Currency/Commodity Agreement shall mean any foreign exchange contract, currency
swap agreement, commodity swap agreement, commodity forward purchase agreement,

8

--------------------------------------------------------------------------------

 

commodity hedging agreement or other similar agreement or arrangement, among the
Borrower or any of its Subsidiaries, on the one hand, and one or more financial
institutions, on the other hand, designed to protect the Borrower or any of its
Subsidiaries against fluctuations in currency or commodity, as the case may be,
values and that is documented in a reasonable and customary manner.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate by as adjusted for any additional
costs pursuant to Section 5.8.5 [Additional Reserve
Requirements].  Notwithstanding the foregoing, if the Daily LIBOR Rate as
determined above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lenders, PNC
(as the Swing Loan Lender) or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event, (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender's share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders or (f) becomes the subject of a Bail-in Action.

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of

9

--------------------------------------------------------------------------------

 

any ownership interest, or the acquisition of any ownership interest, in such
Person or such Person's direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.

Eligible Foreign Cash shall mean unencumbered cash of Subsidiaries of the Loan
Parties, net of reasonably anticipated applicable withholding, net income and
other taxes, fees and other expenses in connection with the repatriation of such
cash, denominated in the lawful currency of (i) any country that is a member of
the European Union, (ii) Australia, (iii) Canada,

10

--------------------------------------------------------------------------------

 

(iv) New Zealand or (v) the United Kingdom and that, upon repatriation, would be
eligible for paying down the Loans, provided, that the repatriator of such cash
will, after giving effect to such repatriation, have sufficient working capital
to operate for a period of at least 30 days following the date of such
repatriation.

Eligible U.S. Cash shall mean unencumbered cash of the Loan Parties denominated
in U.S. Dollars and held in an account located within the United States of
America.

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including but not limited to death),
property damage, natural resource damage, contribution or indemnity for the
costs associated with the performance of Remedial Actions, direct recovery for
the costs associated with the performance of Remedial Actions, liens or
encumbrances attached to or recorded or levied against property for the costs
associated with the performance of Remedial Actions, civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Environmental Laws; or (iv) subpoena, request for information
or other written notice or demand of any type issued by an Official Body
pursuant to any Environmental Laws.

Environmental Laws shall mean all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § § 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. § §
300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. §  7401 et seq., the
Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. § § 136 to 136y, each as amended, and any
regulations promulgated thereunder or any equivalent state or local Law, each as
amended, and any regulations promulgated thereunder)  and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to Regulated Substances (iii) protection of  the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (vi) the presence of Contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of Environmentally
Sensitive Areas.

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations

11

--------------------------------------------------------------------------------

 

required under Environmental Laws (i) to own, occupy or maintain the Property;
(ii) for the operations and business activities of the Loan Parties or any
Subsidiaries of any Loan Party; or (iii) for the performance of a Remedial
Action.

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Required Environmental Permits or at the
request or direction of an Official Body either must be submitted to an Official
Body or which otherwise must be maintained.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (v) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (vi) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.  Notwithstanding the other provisions in
this definition, in the case of the China JV Letters of Credit, the
determinations set forth above shall be made by the Issuing Lender of the China
JV Letters of Credit rather than the Administrative Agent.

Equivalent Currency shall have the meaning specified in the definition of
"Equivalent Amount".

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

12

--------------------------------------------------------------------------------

 

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro-Rate shall mean the following:

(a)with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or such other substitute Bloomberg page that displays
rates at which U.S. Dollar deposits are offered by leading banks in the London
interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. Dollar deposits are offered by leading
banks in the London interbank deposit market at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the Relevant Interbank Market offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period.  The Administrative Agent shall give prompt
notice to the Borrower of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

(b)with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which the relevant Optional Currency is offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which such applicable Optional Currencies are
offered by leading banks in the London interbank deposit market, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in Euros or British Pounds Sterling, as the case may be, for
an amount comparable to the principal amount of such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period.  The
Administrative Agent shall give prompt notice to the Borrower of the Euro-Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

(c)with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the "CDOR Rate")
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers' acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, per annum, at
approximately 11:00 a.m. Eastern Time, two Business Days prior to the
commencement of such Interest Period, or if such day is not a Business Day, then
on the immediately preceding Business Day,

13

--------------------------------------------------------------------------------

 

provided that if such rate does not appear on the Bloomberg page BTMM CA on such
day the CDOR Rate on such day shall be the rate for such period applicable to
Canadian Dollar bankers' acceptances quoted by a bank listed in Schedule I of
the Bank Act (Canada), as selected by the Administrative Agent, as of 11:00 a.m.
Eastern Time on such day or, if such day is not a Business Day, then on the
immediately preceding Business Day.

(d)with respect to Optional Currency Loans denominated in Australian Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Australian Bank Bill Swap Bid Rate or the successor thereto as
approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time) at approximately 10:00 a.m., Sydney, Australia time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Australian Dollars with a maturity comparable to such Interest
Period.

(e)with respect to Optional Currency Loans denominated in New Zealand Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the NZFMA Bank Bill Reference Rate or the successor thereto as approved
by the Administrative Agent as published by Bloomberg (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time) at approximately 10:00 a.m., Auckland, New Zealand time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in New Zealand Dollars with a maturity comparable to such Interest Period.

(f)If, at any time, the Administrative Agent and all of the Lenders approve an
additional Optional Currency pursuant to Section 2.12.4(iii) [Requests for
Additional Optional Currencies], any reference in this Agreement to the
Euro-Rate applicable to any Optional Currency Loan in such additional Optional
Currency shall be a reference to a rate to be mutually agreed upon between the
Administrative Agent and the Borrower.

(g)Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

(h)The Euro-Rate for any Loans shall be based upon the Euro-Rate for the
currency in which such Loans are requested.

Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro-Rate Option].

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."

14

--------------------------------------------------------------------------------

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such
Swap.  Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any other Loan Document, the foregoing
is subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Excluded Subsidiary shall collectively mean (a) Koppers Mauritius, (b) Koppers
Jiangsu, (c) KCCC, (d) Koppers India, (e) Koppers Tianjin, (f) Subsidiaries
identified on Schedule 1.1(E) and (g) any Foreign Subsidiary created or acquired
after the Closing Date which meets the following requirements:

 

(1)

Such Foreign Subsidiary is not wholly-owned, directly or indirectly, by a Loan
Party or a Subsidiary of a Loan Party, and

 

(2)

The investment in such Foreign Subsidiary by the Loan Parties, together with all
other loans, advances and investments to and in all of the Loan Parties' Foreign
Subsidiaries, must not exceed the amount permitted under clause (vi) of
Section 8.2.4 [Loans and Investments].

Any Foreign Subsidiary meeting the foregoing requirements may be designated by
the Loan Parties as an "Excluded Subsidiary" by delivering written notice to the
Administrative Agent prior to the creation of such Foreign Subsidiary, together
with an updated Schedule 1.1(E).

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable

15

--------------------------------------------------------------------------------

 

lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.2 [Replacement of a
Lender]) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.9.7 [Status of Lenders], amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient's failure
to comply with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal
withholding Taxes imposed under FATCA (except to the extent imposed due to the
failure of the Borrower to provide documentation or information to the IRS).

Expiration Date shall mean February 17, 2022.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed) announced by the Federal Reserve
Bank of New York (or any successor) on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank (or any successor) in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
"Federal Funds Effective Rate" as of the date of this Agreement; provided, if
such Federal Reserve Bank (or its successor) does not announce such rate on any
day, the "Federal Funds Effective Rate" for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Financial Projections shall have the meaning specified in Section 6.1.8(ii).

Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and its
successors.

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus Capital Expenditures of Holdings and its Subsidiaries minus cash taxes of
Holdings and its Subsidiaries, to (ii) Fixed Charges.

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, and contractual
principal payments on capitalized leases, in each case of Holdings and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP; provided that, notwithstanding the foregoing, in the event that Holdings
pays any dividends or distributions after the Closing Date, then all dividends

16

--------------------------------------------------------------------------------

 

or distributions made by Holdings during any period of determination shall be
included in the calculation of Fixed Charges.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Subsidiary shall mean a Subsidiary of a Loan Party organized under the
laws of a jurisdiction outside of the United States of America, any State
thereof or the District of Columbia.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature pages hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

Hedge Liabilities shall have the meaning given to such term in the definition of
the term "Lender-Provided Hedge".

Historical Statements shall have the meaning specified in Section 6.1.8(i)
[Historical Statements].

Holdings shall mean Koppers Holdings Inc., a Pennsylvania corporation.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

17

--------------------------------------------------------------------------------

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, bank guarantee, commodity swap agreement, currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management device, (iv) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (v) any Guaranty of Indebtedness
for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intangible Assets shall mean, at any date, the amount (if any) stated under the
heading "Goodwill and Other Intangible assets, net" or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of Holdings and its Subsidiaries organized under the laws of the
United States or any state thereof, prepared on a consolidated basis as of such
date.

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.

18

--------------------------------------------------------------------------------

 

Intercompany Subordination Agreement shall mean the Subordination Agreement
among the Loan Parties in the form attached hereto as Exhibit 1.1(I).

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the Euro-Rate Option.  Subject to the
last sentence of this definition, such period shall be one Month with respect to
Optional Currency Loans and one, two, three or six Months with respect to all
other Loans.  Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the
Euro-Rate Option if the Borrower is renewing or converting to the Euro-Rate
Option applicable to outstanding Loans.  Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by the Loan Parties or their Subsidiaries in
order to provide protection to, or minimize the impact upon, the Borrower, the
Guarantors and/or their Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean (i) PNC, in its individual capacity as issuer of
Letters of Credit hereunder, (ii) solely with respect to certain China JV
Letters of Credit, The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual
capacity as issuer of such China JV Letters of Credit, and (iii) any other
Lender that Borrower, Administrative Agent and such other Lender may agree may
from time to time issue Letters of Credit hereunder.

Joint Lead Arrangers shall mean PNC Capital Markets LLC, Wells Fargo Securities,
LLC, Merrill Lynch Pierce Fenner & Smith Inc., and Fifth Third Bank.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

KCCC shall mean Koppers (China) Carbon & Chemical Co, Ltd, a limited liability
company organized under the laws of the People's Republic of China.

KCL shall mean Koppers Chile Limitada, a limited liability partnership formed
under the laws of Chile

19

--------------------------------------------------------------------------------

 

KGICV means Koppers Global Investments C.V., a limited partnership formed under
the laws of The Netherlands.

Koppers Ashcroft shall mean Koppers Ashcroft Inc., a corporation formed under
the laws of British Columbia, Canada.

Koppers Assurance shall mean Koppers Assurance, Inc., a South Carolina
corporation and successor by merger to KHC Assurance, Inc., a Vermont
corporation.

Koppers India shall mean Koppers India Carbon Materials and Chemicals Pte Ltd, a
company organized under the laws of India.

Koppers Jiangsu shall mean Koppers (Jiangsu) Carbon Chemical Co., Ltd., a
limited liability company organized under the laws of the People's Republic of
China.

Koppers Mauritius shall mean Koppers Mauritius, a company organized under the
laws of the Republic of Mauritius.

Koppers NZ shall mean Koppers NZ LLC, a New York limited liability company.

Koppers Tianjin shall mean Koppers (Tianjin) Trading Co., Ltd., a limited
liability company organized under the laws of the People's Republic of China.

KPCBC shall mean Koppers Performance Chemicals Brasil Comercio de Preservaties
Ltda., a limited liability company formed under the laws of Brazil.

KRSCI shall mean Koppers Railroad Structures Canada Inc., a corporation formed
under the laws of British Columbia, Canada.

KTL shall mean Koppers Thailand Ltd., a company formed under the laws of
Thailand.

KWWHCV shall mean Koppers World-Wide Holdings C.V., a limited partnership formed
under the laws of The Netherlands.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements or understandings (other
than a Plan, Benefit Arrangement or Multiemployer Plan) among Borrower or any
member of the ERISA Group.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender-Provided Credit Arrangement shall mean any obligation or liability of the
Borrower or any of its Subsidiaries to the Administrative Agent or any of the
Lenders or their

20

--------------------------------------------------------------------------------

 

Affiliates howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) line of credit facilities provided to
Subsidiaries of the Borrower which are not Guarantors, and (ii) letters of
credit, bank guaranties and bid guaranties issued for the account of
Subsidiaries of the Borrower which are not Guarantors (and for which the
Borrower is not a co-applicant); and in any case under clause (i) or (ii),
either the applicable documents that create or evidence any such facilities,
letters of credit or guaranties shall designate the same as a Lender-Provided
Credit Arrangements, or the Borrower shall have provided the Administrative
Agent prior written notice of such designation.  The liabilities of the Loan
Parties and any Subsidiary of the Loan Parties to the provider of any
Lender-Provided Credit Arrangement (the "Credit Arrangement Liabilities") shall
be "Obligations" hereunder, guaranteed obligations under the Guaranty Agreement
and secured obligations under the Collateral Documents and otherwise treated as
Obligations for purposes of each of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person.  The Liens
securing the Credit Arrangement Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

Lender-Provided Hedge shall mean:  (a) an Interest Rate Hedge which is provided
by a Lender or an Affiliate of a Lender to any Loan Party or any Subsidiary of a
Loan Party, whether or not such Subsidiary is a Guarantor, and which (i) is
documented in a standard International Swaps and Derivatives Association Master
Agreement, or another reasonable and customary manner (ii) provides for the
method of calculating the reimbursable amount of the provider's credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes, and (b) the following transactions which are
provided by a Lender or an Affiliate of a Lender to any Loan Party, any Excluded
Subsidiary or any Subsidiary of a Loan Party, whether or not such Subsidiary is
a Guarantor: foreign currency exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions entered into for hedging (rather than speculative)
purposes, and (c) the following transactions which are provided by a Lender or
an Affiliate of a Lender to any Loan Party or any Subsidiary of a Loan Party,
whether or not such Subsidiary is a Guarantor: commodity swaps, commodity
options, forward commodity contracts and any other similar transactions entered
into for hedging (rather than speculative) purposes.  The liabilities of the
Loan Parties and any such Subsidiaries or Excluded Subsidiaries to the provider
of any Lender-Provided Hedge (the "Hedge Liabilities") shall be "Obligations"
hereunder, guaranteed obligations under the Guaranty Agreement and secured
obligations under the Collateral Documents and otherwise treated as Obligations
for purposes of each of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.  The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 9.2.4 [Application of Proceeds].

Lender-Provided Treasury Arrangement shall mean any obligation or liability of
the Borrower or any of its Subsidiaries to the Administrative Agent or any of
the Lenders or their Affiliates howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with treasury management services,
depository services, overdraft protection arrangement, and cash

21

--------------------------------------------------------------------------------

 

management services, including, without limitation all arrangements with the
Administrative Agent, or any Lender or its Affiliates to provide company paid
credit cards that permit employees to make purchases on behalf of any Loan
Party, including all fees and expenses of the Loan Parties payable to the
Administrative Agent, any Lender or its Affiliates related to any of the
foregoing.  The liabilities of the Loan Parties and any Subsidiary of the Loan
Parties to the provider of any Lender-Provided Treasury Arrangement (the
"Treasury Liabilities") shall be "Obligations" hereunder, guaranteed obligations
under the Guaranty Agreement and secured obligations under the Collateral
Documents and otherwise treated as Obligations for purposes of each of the other
Loan Documents, except to the extent constituting Excluded Hedge Liabilities of
such Person.  The Liens securing the Treasury Liabilities shall be pari passu
with the Liens securing all other Obligations under this Agreement and the other
Loan Documents, subject to the express provisions of Section 9.2.4 [Application
of Proceeds].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries].

22

--------------------------------------------------------------------------------

 

Loan Documents shall mean this Agreement, the Continuing Agreement of Guaranty
and Suretyship of the Borrower in favor of the Administrative Agent, for the
benefit of each Hedge/Treasury/Credit Provider (as defined therein), the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement, agreements related to Lender-Provided Hedges,
Lender-Provided Treasury Arrangements and Lender-Provided Credit Arrangements,
fee letters between the Borrower and the Administrative Agent, and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Acquisition shall mean a Permitted Acquisition where the Consideration
for such Permitted Acquisition exceeds $150,000,000.

Material Acquisition Period shall have the meaning assigned to such term in
Section 8.2.16 [Maximum Total Secured Leverage Ratio].

Material Adverse Change shall mean any set of circumstances or events which
(a) has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, or results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody's shall mean Moody's Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make

23

--------------------------------------------------------------------------------

 

contributions or, within the Plan year including the Closing Date and the
preceding five Plan years, has made or had an obligation to make such
contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Net Cash Proceeds shall mean in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys' fees, accountants'
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Collateral Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

Net Secured Debt shall mean Total Secured Debt minus the lesser of (i) the sum
of (a) Unencumbered U.S. Cash plus (b) the Dollar Equivalent amount of Eligible
Foreign Cash and (ii) $10,000,000.

Net Senior Secured Leverage Ratio shall mean, as of any date of determination,
the ratio of (i) Net Secured Debt to (ii) Consolidated EBITDA for the four
fiscal quarters ending on such date.

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

Obligations shall mean (i) any and all obligations, liabilities, and
indebtedness from time to time of the Borrower, any Guarantor or any other
Subsidiary of the Borrower to the Administrative Agent, any of the Lenders or
any Affiliate of any Lender under or in connection with this Agreement or any
other Loan Document, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or

24

--------------------------------------------------------------------------------

 

accruing after the commencement of any bankruptcy, insolvency, reorganizations,
or similar proceeding with respect to the Borrower, any Guarantor or any other
Subsidiary of the Borrower or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to an extension of credit is not
satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Lender; (iii) all indebtedness, loans, obligations,
expenses and liabilities of each Loan Party, each Excluded Subsidiary or any
other Subsidiary of the Borrower to the Administrative Agent or any of the
Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Administrative Agent, any of
the Lenders or such Affiliates pursuant to this Agreement; (iv) any sums
advanced by or owing to the Administrative Agent or any of the Lenders for any
reason relating to this Agreement, any other Loan Document, or any collateral
relating thereto, including for indemnification, for maintenance, preservation,
protection or enforcement of, or realization upon, the Collateral or other
collateral security or any one or more guaranties, and for enforcement,
collection, or preservation of the rights of the Administrative Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Lender to receive final payment for, any check, item, instrument,
payment order or other deposit or credit to a deposit or other account, or out
of any Lender's non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository or other similar arrangements,
and (vi) any amendments, extensions, renewals and increases of or to any of the
foregoing.  Notwithstanding the foregoing provisions in this definition,
Obligations shall not include Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Optional Currency shall mean the following lawful currencies:  the Euro, British
Pounds Sterling, New Zealand Dollars, Australian Dollars, and Canadian Dollars
and any other currency approved by the Administrative Agent and all of the
Lenders pursuant to Section 2.12.4(iii) [European Monetary Union; Requests for
Additional Optional Currencies].  Subject to Section 2.12.4 [European Monetary
Union], each Optional Currency must be the lawful currency of the specified
country.

25

--------------------------------------------------------------------------------

 

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.13 [Currency
Conversion Procedures for Judgments].

Osmose Purchase Agreement shall mean the Stock Purchase Agreement by and among
Osmose Holdings, Inc., Osmose, Inc., Osmose Railroad Services, Inc., and
Borrower, dated as of April 13, 2014 as amended by that certain Amendment No. 1
to Stock Purchase Agreement by and among Osmose Holdings, Inc., Osmose, Inc.,
Osmose Railroad Services, Inc., and Borrower, dated as of August 15, 2014.

Other Currency shall have the meaning specified in Section 5.13 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York ("NYFRB"), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error).  If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall

26

--------------------------------------------------------------------------------

 

be deemed to be zero.  The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower.

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Partnership Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries].

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent.

Payment Date shall mean initially, May 1, 2017, and thereafter the first day of
each August, November, February and May, and on the Expiration Date or upon
acceleration of the Notes.

Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive such termination of the
Commitments, payment of the Loans and the other Obligations), termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i)direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or

27

--------------------------------------------------------------------------------

 

obligations backed by the full faith and credit of the United States of America
or the Commonwealth of Australia or a State of the Commonwealth of Australia
maturing in twelve (12) months or less from the date of acquisition;

(ii)commercial paper with a maturity of 270 days or fewer issued by a
corporation (except an Affiliate of the Borrower) organized under the laws of
any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-2, by Standard & Poor's, at least F2 by Fitch, or at least P-2 by Moody's on
the date of acquisition;  

(iii)demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-2, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor's or
given a short-term rating of P-2, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody's, or a short-term rating of F2, or a
long-term senior unsecured rating of A or the equivalent or better by Fitch on
the date of acquisition;

(iv)notes or bonds with a maturity or mandatory put or call of 365 days or less
from the date of investment issued by a corporation (except an Affiliate of the
Borrower) organized under the laws of any state of the United States or the
District of Columbia or of the Commonwealth of Australia or any state thereof or
of England and rated at least AA by Standard & Poor's, at least AA by Fitch or
at least Aa by Moody's; and

(v)money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor's, Fitch or Moody's (and not rated other than the
highest rating by Standard & Poor's, Fitch or Moody's) or money market mutual
funds or cash management trusts investing at least ninety percent (90%) of its
assets in investments described in clauses (i) through (iv) of the definition of
Cash Equivalents; and

(vi)investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i)Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii)Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

28

--------------------------------------------------------------------------------

 

(iv)Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v)Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(vi)Liens, security interests and mortgages in favor of the Administrative Agent
for the benefit of the Lenders or any Affiliates of any Lender securing the
Obligations including liabilities under any Lender-Provided Hedge,
Lender-Provided Treasury Arrangement or Lender-Provided Credit Arrangement;

(vii)Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii)Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), and any extension, replacement or renewal thereof, provided
that the principal amount secured thereby is not hereafter increased, and no
additional assets become subject to such Lien;

(ix)Purchase Money Security Interests, capitalized leases and Liens on tangible
property (excluding inventory) to the extent that the Indebtedness secured
thereby is permitted under Section 8.2.1(vii);

(x)The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1)Claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty, provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(2)Claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;

29

--------------------------------------------------------------------------------

 

(3)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4)Liens resulting from final judgments or orders described in Section 9.1.6;

(xi)Pledges or deposits in margin accounts made in the ordinary course of
business to secure Currency/Commodity Agreements permitted under
Section 8.2.1(ix); provided that the amount of such pledges or deposits are not
in excess of the aggregate amount required to be so pledged or deposited under
such Currency/Commodity Agreements and that no additional assets become subject
to a Lien to secure such Currency/Commodity Agreements; and

(xii)Liens securing obligations in an aggregate amount not to exceed $15,000,000
at any one time outstanding.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by
Title IV of ERISA or is subject to the minimum funding standards under
Sections 412, 430 and 436 of the Code and either (i) is sponsored, maintained or
contributed to by any member of the ERISA Group for employees of any member of
the ERISA Group or (ii) has at any time within the current year including the
Closing Date and the preceding five years been sponsored, maintained or
contributed to by any entity which was at such time a member of the ERISA Group
for employees of any entity which was at such time a member of the ERISA Group,
or, in the case of a Multiple Employer Plan or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years ending prior to the Closing Date.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent.

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreement.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the

30

--------------------------------------------------------------------------------

 

Administrative Agent.  Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Credit Agreement shall mean the Credit Agreement dated as of August 15,
2014, by and among the Borrower, the Guarantors party thereto, the
Administrative Agent, and the Lenders Party thereto, as amended.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to (i) Liens for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute, (ii) Purchase Money Security Interests as permitted
hereunder, (iii) Permitted Liens on tangible property (excluding inventory)
acquired pursuant to Permitted Acquisitions, and (iv) other Permitted Liens to
the extent given priority by statute, excluding Liens created by consensual
security interests granted under the Uniform Commercial Code.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA for which neither a statutory
exemption exists nor an individual nor a class exemption has been issued by the
United States Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Property A shall have the meaning specified in the Osmose Purchase Agreement.

Pro Forma Financial Information shall have the meaning specified in
Section 6.1.8(ii).

Pro Forma Financial Statements shall have the meaning specified in
Section 6.1.8(ii).

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, which Liens do not encumber any other property.

31

--------------------------------------------------------------------------------

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
"letter of credit or keepwell, support, or other agreement" for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean:

(i)with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

(ii)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (a) such Lender's Revolving Credit Commitment, by (b) the
sum of the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, "Ratable Share" shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.

Real Property shall mean the real estate owned by the Loan Parties listed on
Schedule 6.1.7 hereto.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Lender, as applicable.

Recovery Event shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries, including any event
described in clause (c) of Schedule 8.1.3 hereof.

Reference Currency shall have the meaning specified in the definition of
"Equivalent Amount."

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance", "pollutant", "pollution", "contaminant", "hazardous or
toxic substance", "extremely hazardous substance", "toxic chemical", "toxic
substance", "toxic waste", "hazardous waste", "special handling waste",
"industrial waste", "residual waste", "solid waste", "municipal waste",

32

--------------------------------------------------------------------------------

 

"mixed waste", "infectious waste", "chemotherapeutic waste", "medical waste",
"pesticide" or "regulated substance" or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws including without
limitation, petroleum and petroleum products (including crude oil and any
fractions thereof), natural gas, synthetic gas and any mixtures thereof,
asbestos, urea formaldehyde, polychlorinated biphenlys, mercury, radon and
radioactive materials.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Reinvestment Notice shall mean a written notice executed by an Authorized
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair assets useful in its
business, other than current assets.

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, in relation to Australian Dollars, the Australian Financial Markets
Association, and, in relation to any other currency, the London interbank market
or other applicable offshore interbank market.  Notwithstanding the foregoing,
the references to the currencies listed in this definition shall only apply if
such currencies are or become available as Optional Currencies in accordance
with the terms hereof.

Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan for which notice has not
been waived by regulation of the PBGC.

33

--------------------------------------------------------------------------------

 

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Restricted Payment shall mean with respect to any Person (i) the declaration or
payment of any dividend or other distribution on account of any shares of such
Person's capital stock, (ii) any payment on account of the purchase, redemption,
retirement or other acquisition of (a) any shares of such Person's capital stock
or (b) any option, warrant or other right to acquire shares of such Person's
capital stock, (iii) any voluntary prepayment or defeasance, redemption,
repurchase or other acquisition or retirement for value of any Indebtedness
ranked subordinate in right of payment to the Obligations, or (iv) any payment
made for the purpose of redemption or repurchase of the 2017 Senior Notes prior
to the stated maturity.  Notwithstanding the foregoing, "Restricted Payment"
shall not include (i) any dividend on shares of capital stock payable solely in
shares of capital stock or in options, warrants or other rights to purchase
capital stock; (ii) any dividend or other distribution or payment in respect of
redemption of capital stock payable to the Borrower by any of its Subsidiaries
or by a Subsidiary to another Subsidiary or the retirement of any shares of the
Borrower held by any wholly-owned Subsidiary of the Borrower; (iii) the
repurchase or other acquisition or retirement for value of any shares of the
Borrower's capital stock, or any option, warrant or other right to purchase
shares of the Borrower's capital stock with additional shares of, or out of the
net proceeds of a substantial contemporaneous issuance of, capital stock; and
(iv) the retirement of any shares of capital stock by conversion into, or by
exchange for, additional shares of capital stock, or out of the net proceeds of
the substantial contemporaneous issuance (other than to a Subsidiary of the
Borrower) of other shares of capital stock.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the Dollar Equivalent
amount of the outstanding Revolving Credit Loans, the outstanding Swing Loans,
and the Letter of Credit Obligations.

Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or

34

--------------------------------------------------------------------------------

 

regulatory investigation instituted by an Official Body relating in any way to
any Safety Law; (iii) administrative, regulatory or judicial action, suit, claim
or proceeding instituted by any Person or Official Body or any written notice of
liability or potential liability from any Person or Official Body, in either
instance, setting forth allegations relating to or a cause of action for civil
or administrative penalties, criminal fines or penalties, or declaratory or
equitable relief arising under any Safety Laws; or (iv) subpoena, request for
information or other written notice or demand of any type issued by an Official
Body pursuant to any Safety Laws.

Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including, but not
limited to, employee safety in the workplace, employee injuries or fatalities,
employee training, or the protection of employees from exposure to Regulated
Substances which pursuant to Safety Laws or at the direction or order of any
Official Body the Loan Parties or any Subsidiaries of any Loan either must be
submit to an Official Body or otherwise must maintain in their records.

Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities,

35

--------------------------------------------------------------------------------

 

contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged.  In computing the amount of contingent liabilities at
any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Specified Debt shall mean, as of any date of determination, without duplication,
the sum of (i) Total Secured Debt, plus (ii) 2017 Senior Note Debt, plus
(iii) any other unsecured Indebtedness in respect of borrowed money, in each
case of Holdings and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

Specified Foreign Subsidiary shall mean any of Koppers Ashcroft KPCBC, KCL,
KRSCI, and KTL.

Specified Ratio shall mean, as of any date of determination, the ratio of
(A) Specified Debt on such date to (B) Consolidated EBITDA (i) for the four
fiscal quarters then ending if such date is a fiscal quarter end or (ii) for the
four fiscal quarters most recently ended if such date is not a fiscal quarter
end.

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.8 [Financial
Statements].

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person's Subsidiaries; provided, that Excluded Subsidiaries and
their respective subsidiaries shall not be a "Subsidiary" for purposes of this
Agreement or any other Loan Document.

Subsidiary Shares shall have the meaning specified in Section 6.1.2
[Subsidiaries].

36

--------------------------------------------------------------------------------

 

Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge.

Swing Loan Commitment shall mean the Swing Loan Lender's commitment to make
Swing Loans to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment]
hereof in an aggregate principal amount up to $30,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Loan Lender to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Total Secured Debt shall mean, as of any date of determination, without
duplication, any and all Indebtedness in respect of (i) borrowed money that is
on such date secured by a Lien on assets of a Loan Party, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility that are on such date secured by a Lien on assets of a Loan Party,
(iii) the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries,
in each case, that are on such date secured by a Lien on assets of a Loan Party,
(iv) obligations with respect to capitalized leases that are on such date
secured by a Lien on assets of a Loan Party, and (v) net obligations requiring
any actual cash payment or settlement under any commodity swap, currency swap,
interest rate swap, cap, collar or floor agreement or other interest rate
management device (including, for the avoidance of doubt, obligations under such
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device that are secured as well as
those that are unsecured), in each case of Holdings and its Subsidiaries as of
such date determined and consolidated in accordance with GAAP.

37

--------------------------------------------------------------------------------

 

Total Secured Leverage Ratio shall mean, as of any date of determination, the
ratio of (i) Total Secured Debt, to (ii) Consolidated EBITDA for the four fiscal
quarters ending on such date.

Treasury Liabilities shall have the meaning specified in the definition of the
term "Lender-Provided Treasury Arrangement".

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreement.

Unavailable Currency shall mean a currency that is not available outside the
country of issuance of such currency, as determined by the Administrative Agent,
in its sole discretion, on any Computation Date.  

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the Revolving Credit Commitments available to the Borrower at any
time to the extent that the utilization of such Revolving Credit Commitments
would not violate the covenant set forth in Section 8.2.16 [Maximum Total
Secured Leverage Ratio] on a proforma basis, minus (b) the sum of (i) the
Revolving Facility Usage plus (ii) fees and expenses then due from the Borrower
hereunder which have not been paid or charged to the account of the Borrower.

Uniform Commercial Code shall have the meaning specified in Section 6.1.15
[Security Interests].

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent amount of the draws made on such Letters of Credit that have
not been reimbursed by the Borrower.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

38

--------------------------------------------------------------------------------

 

2009 Senior Note Indenture shall mean the Indenture dated as of December 1, 2009
among the Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee,
relating to the 2009 Senior Notes, as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

2009 Senior Notes shall mean the Borrower's Senior Unsecured Notes Due 2019
issued pursuant to the 2009 Senior Note Indenture, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

2017 Senior Note Debt shall mean the Indebtedness of the Borrower under the 2017
Senior Notes.

2017 Senior Note Debt Documents shall mean the 2017 Senior Note Indenture and
the 2017 Senior Notes substantially in the form as delivered to the
Administrative Agent and the Lenders.

2017 Senior Note Indenture shall mean the Indenture dated as of January 25, 2017
among the Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee,
relating to the 2017 Senior Notes, as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

2017 Senior Notes shall mean the Borrower's Senior Unsecured Notes Due 2025
issued pursuant to the 2017 Senior Note Indenture, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

2017 Trustee shall mean Wells Fargo Bank, N.A., and its permitted successors and
assigns under the 2017 Senior Note Indenture.

1.2Construction.  Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person's successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document,

39

--------------------------------------------------------------------------------

 

and (ix) unless otherwise specified, all references herein to times of day shall
constitute references to Eastern Time.

1.3Accounting Principles; Changes in GAAP.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
Historical Statements referred to in Section 6.1.8 [Financial Statements]; and
provided, further that (a) any lease with aggregate payments of less than
$500,000 and (b) leases of Holdings and its Subsidiaries, either existing on the
Closing Date or created thereafter that (i) initially were not included on the
consolidated balance sheet of Holdings as capital lease obligations and were
subsequently recharacterized as capital lease obligations, or (ii) did not exist
on the Closing Date and were required to be characterized as capital lease
obligations but would not have been required to be treated as capital lease
obligations on the Closing Date had they existed at that time, shall for all
purposes not be treated as capital lease obligations for purposes of this
Agreement.  Notwithstanding the foregoing, if the Borrower notifies the
Administrative Agent in writing that the Borrower wishes to amend any financial
covenant in Section 8.2 of this Agreement (including the Specified Ratio), any
related definition and/or the definition of the term Net Senior Secured Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date affecting the operation of such financial covenants and/or
interest, Letter of Credit Fee or Commitment Fee determinations (or if the
Administrative Agent notifies the Borrower in writing that the Required Lenders
wish to amend any financial covenant in Section 8.2 (including the Specified
Ratio), any related definition and/or the definition of the term Net Senior
Secured Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations to eliminate the effect of any such change in
GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such covenants (including the Specified Ratio) and/or the
definition of the term Net Senior Secured Leverage Ratio for purposes of
interest and Letter of Credit Fee determinations shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants or
definitions are amended in a manner satisfactory to the Borrower and the
Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent.

1.4Currency Calculations.  All financial statements and Compliance Certificates
shall be set forth in Dollars.  For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars,

40

--------------------------------------------------------------------------------

 

Optional Currencies or Alternate Currencies, as the case may be, shall be
converted to Dollars on a weighted average in accordance with GAAP.

2.REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1Revolving Credit Commitments.

2.1.1Revolving Credit Loans; Optional Currency Loans.  Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrower at any time or from
time to time on or after the date hereof to the Expiration Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender's
Revolving Credit Commitment minus such Lender's Ratable Share of the Letter of
Credit Obligations and outstanding Swing Loans, (ii) the Revolving Facility
Usage shall not exceed the aggregate Revolving Credit Commitments of the
Lenders, (iii) no Revolving Credit Loan to which the Base Rate Option applies
shall be made in an Optional Currency, and (iv) the aggregate Dollar Equivalent
principal amount of Revolving Credit Loans made in an Optional Currency (each,
an "Optional Currency Loan") shall not exceed $75,000,000 (the "Optional
Currency Sublimit").  Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2Swing Loan Commitment.  Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, the Swing Loan
Lender may, at its option, cancelable at any time for any reason whatsoever,
make swing loans in Dollars (the "Swing Loans") to the Borrower at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of $30,000,000,
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the aggregate Revolving Credit Commitments of the
Lenders.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.

2.2Nature of Lenders' Obligations with Respect to Revolving Credit Loans.  Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate Dollar Equivalent
of each Lender's Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3Commitment Fees.  Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender

41

--------------------------------------------------------------------------------

 

according to its Ratable Share, a nonrefundable commitment fee (the "Commitment
Fee") equal to the Applicable Commitment Fee Rate (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) multiplied
by the average daily difference between the amount of (i) the Revolving Credit
Commitments and (ii) the Revolving Facility Usage (provided however, that solely
in connection with determining the share of each Lender in the Commitment Fee,
the Revolving Facility Usage with respect to the portion of the Commitment Fee
allocated to PNC shall include the full amount of the outstanding Swing Loans,
and with respect to the portion of the Commitment Fee allocated by the
Administrative Agent to all of the Lenders other than PNC, such portion of the
Commitment Fee shall be calculated (according to each such Lender's Ratable
Share) as if the Revolving Facility Usage excludes the outstanding Swing Loans);
provided, further, that any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date in U.S. Dollars.

2.4Termination or Reduction of Revolving Credit Commitments.  The Borrower shall
have the right, upon not less than five (5) Business Days' notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.  Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated.  Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable.

2.5Loan Requests.

2.5.1Revolving Credit Loan Requests.  Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 12:00 p.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Loans in Dollars to which the Euro-Rate Option applies or the
conversion to or the renewal of the Euro-Rate Option for any Loans in Dollars;
(ii) four (4) Business Days prior to the proposed Borrowing Date with respect to
the making of

42

--------------------------------------------------------------------------------

 

Optional Currency Loans or the date of conversion to or renewal of the Euro-Rate
Option for any Optional Currency Loan; and (iii) the same Business Day of the
proposed Borrowing Date with respect to the making of a Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a "Loan Request"), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded) comprising each Borrowing Tranche, and, if applicable,
the Interest Period, which amount shall be in (1) integral multiples of $500,000
(or the Dollar Equivalent thereof) and not less than $1,000,000 (or the Dollar
Equivalent thereof) for each Borrowing Tranche under the Euro-Rate Option, and
(2) not less than the lesser of $100,000 or the maximum amount available for
Borrowing Tranches to which the Base Rate Option applies, (B) whether the
Euro-Rate Option or Base Rate Option shall apply to the proposed Loans
comprising the applicable Borrowing Tranche, (C) the currency in which such
Loans shall be funded if the Borrower elects the Euro-Rate Option, and (D) in
the case of a Borrowing Tranche to which the Euro-Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.  No
Optional Currency Loan may be converted into a Base Rate Loan or a Loan
denominated in a different Optional Currency.

2.5.2Swing Loan Requests.  Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans in Dollars by delivery to the Swing Loan Lender not later than
11:00 a.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a "Swing
Loan Request"), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be in integral multiples of
$100,000 and not less than $500,000.

2.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1Making Revolving Credit Loans.  The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations with Respect to Revolving Credit Loans].  Each Lender shall remit
the principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent

43

--------------------------------------------------------------------------------

 

the Lenders have made funds available to it for such purpose and subject to
Section 7.2 [Subsequent Loan or Letter of Credit], fund such Revolving Credit
Loans to the Borrower in U.S. Dollars or the requested Optional Currency (as
applicable) and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date; provided that if any Lender fails
to remit such funds to the Administrative Agent (or fails to remit such funds in
the applicable Optional Currency) in a timely manner, the Administrative Agent
may elect in its sole discretion to fund with its own funds, including funds in
the requested Optional Currency, the Revolving Credit Loans of such Lender on
such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 2.6.2 [Presumptions by the Administrative Agent].

2.6.2Presumptions by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Base
Rate Loan, or, for Loans other than Base Rate Loans, prior to the close of
business the day before the Borrowing Date, that such Lender will not make
available to the Administrative Agent such Lender's share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in the appropriate currency
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate (or, for payments in an Optional
Currency, the Overnight Rate) and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option.  If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender's Loan.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

2.6.3Making Swing Loans.  So long as the Swing Loan Lender elects to make Swing
Loans, the Swing Loan Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars only and in immediately available funds at the
Principal Office prior to 2:00 p.m. on the Borrowing Date.

2.6.4Repayment of Revolving Credit Loans.  The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5Borrowings to Repay Swing Loans.  PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable

44

--------------------------------------------------------------------------------

 

Share of Letter of Credit Obligations.  Revolving Credit Loans made pursuant to
the preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.5.1
[Revolving Credit Loan Requests] without regard to any of the requirements of
that provision.  PNC shall provide notice to the Lenders (which may be
telephonic or written notice by letter, facsimile or telex) that such Revolving
Credit Loans are to be made under this Section 2.6.5 and of the apportionment
among the Lenders, and the Lenders shall be unconditionally obligated to fund
such Revolving Credit Loans (whether or not the conditions specified in
Section 2.5.1 [Revolving Credit Loan Requests] are then satisfied) by the time
PNC so requests, which shall not be earlier than 2:00 p.m. on the Business Day
next after the date the Lenders receive such notice from PNC.

2.6.6Swing Loans Under Cash Management Agreements.  In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], the Swing Loan Lender may make
Swing Loans to the Borrower in accordance with the provisions of the agreements
between the Borrower and such Swing Loan Lender relating to the Borrower's
deposit, sweep and other accounts at such Swing Loan Lender and related
arrangements and agreements regarding the management and investment of the
Borrower's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Borrower's accounts which are subject to the provisions of the Cash Management
Agreements.  Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.

2.7Notes.  The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, may be evidenced upon the request
of any Lender by a revolving credit Note and a swing Note, dated the Closing
Date payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender.

2.8Use of Proceeds.  The proceeds of the Loans shall be used (i) to refinance
existing indebtedness of the Borrower, including indebtedness under the Prior
Credit Agreement, (ii) to provide working capital to the Borrower, (iii) for
capital expenditures and financing for Permitted Acquisitions, and (iv) for
general corporate purposes of Holdings and its Subsidiaries

45

--------------------------------------------------------------------------------

 

as permitted by the terms of this Agreement, including dividends and
distributions permitted by Section 8.2.5 [Restricted Payments] of this
Agreement.

2.9Letter of Credit Subfacility.

2.9.1Issuance of Letters of Credit.  The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a letter of credit
(each, a "Letter of Credit"), which may be denominated in either Dollars or an
Alternate Currency, for its own account or the account of another Loan Party or
on behalf of the Borrower and either an Excluded Subsidiary or a Subsidiary of
the Borrower which is not a Loan Party (in which case the Borrower and such
Excluded Subsidiary or Subsidiary, as applicable, shall be co-applicants with
respect to such Letter of Credit), or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically, or having such
other Loan Party deliver or transmit electronically to an Issuing Lender (with a
copy to the Administrative Agent) a completed application for letter of credit,
or request for such amendment or extension, as applicable, in such form as such
Issuing Lender may specify from time to time by no later than 10:00 a.m. at
least five (5) Business Days, or such shorter period as may be agreed to by such
Issuing Lender, in advance of the proposed date of issuance.  The Borrower or
any Loan Party shall authorize and direct such Issuing Lender to name the
Borrower or any Loan Party or any Excluded Subsidiary or Subsidiary, as
applicable, as the "Applicant" or "Account Party" of each Letter of
Credit.  Promptly after receipt of any letter of credit application, such
Issuing Lender shall confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide the
Administrative Agent with a copy thereof.  All letters of credit which are
identified on Schedule 2.9.1 hereto, which shall consist of all letters of
credit outstanding on the Closing Date, shall be deemed to have been issued
under this Agreement and shall constitute Letters of Credit, regardless of which
Person is the applicant thereunder.

2.9.1.1Unless such Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of such Issuing Lender's
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance (but may include a
provision for the automatic extension of the Letter of Credit absent notice by
such Issuing Lender to the beneficiary), and (B) in no event expire later than
364 days after the Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $125,000,000 (the
"Letter of Credit Sublimit") or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments.  Each request by the Borrower for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrower that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit.  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the

46

--------------------------------------------------------------------------------

 

Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

2.9.1.2Notwithstanding Section 2.9.1.1, the Issuing Lenders shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Lender from issuing the Letter of Credit, or any Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over such
Issuing Lender shall prohibit, or request that such Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally.

2.9.2Letter of Credit Fees.  The Borrower shall pay in Dollars (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the "Letter
of Credit Fee") equal to the Applicable Letter of Credit Fee Rate on the daily
Dollar Equivalent amount available to be drawn under each Letter of Credit, and
(ii) to each Issuing Lender for its own account a fronting fee which shall
accrue at the rate or rates per annum separately agreed upon by the Borrower and
such Issuing Lender.  All Letter of Credit Fees and fronting fees shall be
computed on the basis of a year of 360 days and actual days elapsed and shall be
payable quarterly in arrears on each Payment Date following issuance of each
Letter of Credit.  The Borrower shall also pay (in Dollars) to each Issuing
Lender for such Issuing Lender's sole account such Issuing Lender's then in
effect customary fees and administrative expenses payable with respect to the
Letters of Credit as such Issuing Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.

2.9.3Disbursements, Reimbursement.  Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively, in each case, in
the currency in which each Letter of Credit is issued.

2.9.3.1In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, such Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof.  Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
such Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") such Issuing Lender prior to 12:00 noon on each date that an amount
is paid by such Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of such
Issuing Lender an amount equal to the amount so paid by such Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or such Issuing Lender, or unless

47

--------------------------------------------------------------------------------

 

such currency is an Unavailable Currency, in which case the Borrower shall pay
the Dollar Equivalent amount of the amount paid by such Issuing Lender under the
Letter of Credit.  Notwithstanding the foregoing sentence, with respect to the
China JV Letters of Credit, and subject to the approval of the Issuing Lender
thereof, Borrower may repay, in Dollars, the Dollar Equivalent Amount paid by
such Issuing Lender under the China JV Letters of Credit.  In the event the
Borrower fails to reimburse such Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 12:00
noon on the Drawing Date, the Administrative Agent will promptly notify each
Lender thereof, and the Borrower shall be deemed to have requested that
Revolving Credit Loans in U.S. Dollars (and, if the Letter of Credit was
denominated in another currency, in the Dollar Equivalent amount to the amount
paid by the Issuing Lender in such other currency on the Drawing Date thereof)
be made by the Lenders under the Base Rate Option to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the Revolving Credit Commitment and subject to the conditions set
forth in Section 7.2 [Subsequent Loan or Letter of Credit] other than any notice
requirements.  Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

2.9.3.2Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of such Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount to the amount paid by the
Issuing Lender in such other currency on the Drawing Date thereof), whereupon
the participating Lenders shall (subject to Section 2.9.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount.  If any Lender so notified
fails to make available in Dollars to the Administrative Agent for the account
of such Issuing Lender the amount of such Lender's Ratable Share of such amount
by no later than 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender's obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date.  The Administrative Agent and such Issuing Lender
will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or such
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

2.9.3.3With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower's
failure to satisfy the conditions set forth in Section 7.2 [Subsequent Loan or
Letter of Credit] other than any notice requirements, or for any other reason,
the Borrower shall be deemed to have incurred from such Issuing Lender a
borrowing (each, a "Letter of Credit Borrowing") in Dollars in the amount of
such drawing (and, if the Letter of Credit was denominated in another currency,
in the Dollar

48

--------------------------------------------------------------------------------

 

Equivalent amount to the amount paid by the Issuing Lender in such other
currency on the Drawing Date thereof).  Such Letter of Credit Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option.  Each Lender's payment to the Administrative Agent for the account of
such Issuing Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement]
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing (each, a "Participation Advance") from such Lender in
satisfaction of its participation obligation under this Section 2.9.3.

2.9.4Repayment of Participation Advances.

2.9.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of such Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
such Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of such Issuing Lender will pay to each Lender, in the same funds as
those received by the Administrative Agent, the amount of such Lender's Ratable
Share of such funds, except the Administrative Agent shall retain for the
account of such Issuing Lender the amount of the Ratable Share of such funds of
any Lender that did not make a Participation Advance in respect of such payment
by such Issuing Lender.

2.9.4.2If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of such Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of such
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.9.5Documentation.  Each Loan Party agrees to be bound by the terms of such
Issuing Lender's application and agreement for letters of credit and such
Issuing Lender's written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party's
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, as determined by a
final non-appealable judgment of a court of competent jurisdiction, such Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.9.6Determinations to Honor Drawing Requests.  In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,

49

--------------------------------------------------------------------------------

 

such Issuing Lender shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7Nature of Participation and Reimbursement Obligations.  Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lenders upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against such Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Subsequent Loan or Letter of Credit] or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

(iii)any lack of validity or enforceability of any Letter of Credit;

(iv)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
such Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of its Affiliates has been notified thereof;

50

--------------------------------------------------------------------------------

 

(vi)payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by such Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless such Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after such Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)any breach of this Agreement or any other Loan Document by any party thereto;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8Indemnity.  The Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which such Issuing Lender or any of its Affiliates
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of such Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction, (B) failure by
such Issuing Lender to comply with Section 2.9.6 [Determinations to Honor
Drawing Requests] in a material manner, or (C) the wrongful dishonor by such
Issuing Lender or any of its Affiliates of a proper demand for payment made
under any Letter of Credit, except if such dishonor resulted from any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority.

51

--------------------------------------------------------------------------------

 

2.9.9Liability for Acts and Omissions.  As between any Loan Party and each
Issuing Lender, or such Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, such Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if such Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender's or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve such Issuing Lender
from liability for such Issuing Lender's gross negligence or willful misconduct,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence.  In no event shall such Issuing
Lender or its Affiliates be liable to any Loan Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys' fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may

52

--------------------------------------------------------------------------------

 

pay any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant's request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by such Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10Issuing Lender Reporting Requirements.  Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11Cash Collateral.  (i) Upon the request of Administrative Agent, if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in a Letter of Credit Borrowing, then
Borrower shall immediately Cash Collateralize the then outstanding amount of the
Letter of Credit Obligation relating to such Letter of Credit, or (ii) if, as of
five (5) days prior to the Expiration Date, any Letter of Credit Obligation for
any reason remains outstanding, Borrower shall immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Obligations.  Borrower
hereby grants to Administrative Agent, for the benefit of each Issuing Lender
and the Lenders, a security interest in all Cash Collateral pledged pursuant to
this Section 2.9.11 or otherwise under this Agreement.  All Cash Collateral
shall be maintained in a deposit account at the Administrative Agent.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable obligations secured thereby, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

2.10Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

53

--------------------------------------------------------------------------------

 

(ii)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii)if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of such Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c)if the Borrower Cash Collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are Cash Collateralized;

(d)if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and

(e)if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
such Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender's Letter of Credit Obligations shall be payable to such
Issuing Lender (and not to such Defaulting Lender) until and to the extent that
such Letter of Credit Obligations are reallocated and/or Cash Collateralized;
and

(iv)so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and such Issuing Lender shall not be required to issue,
amend

54

--------------------------------------------------------------------------------

 

or increase any Letter of Credit, unless such Issuing Lender is satisfied that
the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lenders shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or such Issuing Lender, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or such Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11Increase in Revolving Credit Commitments.

2.11.1Increasing Lenders and New Lenders.  The Borrower may, at any time prior
to the Expiration Date, but not more often than two (2) times during the term of
this Agreement, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an "Increasing Lender") or (2) one or
more new lenders reasonably satisfactory to the Borrower and the Administrative
Agent (each, a "New Lender") join this Agreement and provide a Revolving Credit
Commitment hereunder, subject to the following terms and conditions:

(i)No Obligation to Increase.  No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(ii)Defaults.  There shall exist no Events of Default or Potential Default on
the effective date of such increase after giving effect to such increase.

(iii)Aggregate Revolving Credit Commitments.  The aggregate amount of such
additional increases shall not exceed $100,000,000, and after giving effect to
such increase, the total Revolving Credit Commitments shall not exceed
$500,000,000.

55

--------------------------------------------------------------------------------

 

(iv)Resolutions; Opinion.  The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

(v)Notes.  The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender's Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender's Revolving Credit Commitment.

(vi)Increasing Lenders.  Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(vii)New Lenders--Joinder.  Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

2.11.2Treatment of Outstanding Loans and Letters of Credit.  

(i)Repayment of Outstanding Loans; Borrowing of New Loans.  On the effective
date of such increase, the Borrower shall repay all Revolving Credit Loans then
outstanding, subject to the Borrower's indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Revolving Credit Loans with a
Borrowing Date on such date.  Each of the Lenders shall participate in any new
Revolving Credit Loans made on or after such date in accordance with their
respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.11.

(ii)Outstanding Letters of Credit.  On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire, (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

2.12Utilization of Commitments in Optional Currencies.

2.12.1Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency.  For purposes of determining utilization of the
Revolving Credit

56

--------------------------------------------------------------------------------

 

Commitments, the Administrative Agent will determine the Dollar Equivalent
amount of (i) the outstanding and proposed Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit to be denominated in an Alternate
Currency as of the requested Borrowing Date or date of issuance, as the case may
be, (ii) the outstanding Letter of Credit Obligations denominated in an
Alternate Currency as of the last Business Day of each month, (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period and (iv) any Revolving Credit Loan, Letter of Credit
Obligation, fee, payment or other obligation under this Agreement or any other
Loan Document on any date on which the Administrative Agent reasonably
determines it is necessary or advisable to make such computation in its sole
discretion (each such date under clauses (i) through (iv), is referred to as a
"Computation Date").  Unless otherwise provided in this Agreement or agreed to
by the Administrative Agent and the Borrower, each Loan and Reimbursement
Obligation shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

2.12.2Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans.  The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrower which are denominated in an Optional Currency if
any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Ratable Share of such Revolving Credit Loans in such Optional
Currency.  In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrower no later than 12:00 noon three (3) Business Days prior to the
Borrowing Date for such Revolving Credit Loans that the Optional Currency is not
then available for such Revolving Credit Loans, and the Administrative Agent
shall promptly thereafter notify the Lenders of the same and the Lenders shall
not make such Revolving Credit Loans requested by the Borrower under its Loan
Request.

2.12.3Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option.  If the Borrower delivers a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency.  In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrower no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same.  If the Administrative Agent
shall have so notified the Borrower that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or Euro-Rate Option,
at the Borrower's option (subject, in the case of the Euro-Rate Option, to
compliance with Section 2.6.1 [Making Revolving Credit Loans, Etc.] and
Section 4.1 [Interest Rate Options]), with effect from the last day of the
Interest Period with respect to any such Loans.  The Administrative Agent will
promptly notify the Borrower and the Lenders of any such redenomination, and in
such notice, the Administrative Agent will state the aggregate Dollar Equivalent
amount of the

57

--------------------------------------------------------------------------------

 

redenominated Revolving Credit Loans in an Optional Currency as of the
applicable Computation Date with respect thereto and such Lender's Ratable Share
thereof.

2.12.4European Monetary Union.

(i)Payments In Euros Under Certain Circumstances.  If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in the Euro and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional
Currency).  Prior to the occurrence of the event or events described in
clause (i) or (ii) of the preceding sentence, each amount payable hereunder in
any Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

(ii)Additional Compensation Under Certain Circumstances.  The Borrower agrees,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine shall
be incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein.  A certificate of any Lender
setting forth such Lender's determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(iii)Requests for Additional Optional Currencies.  The Borrower may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of "Optional Currency"
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market.  The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request.  The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrower's
request.  The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrower's request.

3.[RESERVED]

58

--------------------------------------------------------------------------------

 

4.INTEREST RATES

4.1Interest Rate Options.  The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than twelve (12) Borrowing
Tranches in the aggregate among all of the Loans and provided further that if an
Event of Default or Potential Default exists and is continuing, the Borrower may
not request, convert to, or renew the Euro-Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the Euro-Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion.  If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender's highest lawful rate, the rate of interest on such Lender's Loan shall
be limited to such Lender's highest lawful rate.  Interest on the principal
amount of each Optional Currency Loan shall be paid by the Borrower in such
Optional Currency.  Notwithstanding anything to the contrary herein, the
As-Offered Rate shall only apply to Swing Loans.

4.1.1Revolving Credit Interest Rate Options; Swing Line Interest Rate.  The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans and Swing Loans, provided that any Loan
made in an Optional Currency shall bear interest at the Euro-Rate:

(i)Revolving Credit Base Rate Option:  A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(ii)Revolving Credit Euro-Rate Option:  A rate per annum equal to the Euro-Rate
as determined for each applicable Interest Period plus the Applicable Margin; or

(iii)Swing Loan Rate Options:  A fluctuating rate per annum equal to the Base
Rate Option applicable to Revolving Credit Loans or the As-Offered Rate, as
selected by the Borrower, shall be the only rates available to apply to the
Swing Loans.

4.1.2Interest Act (Canada).  For purposes of the Interest Act (Canada):
(i) whenever any interest or fee under this Agreement is calculated on the basis
of a period of time other than a calendar year, such rate used in such
calculation, when expressed as an annual rate, is equivalent to (x) such rate,
multiplied by (y) the actual number of days in the calendar year in which the
period for which such interest or fee is calculated ends, and divided by (z) the
number of days in such period of time, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation under this Agreement,
and (iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

59

--------------------------------------------------------------------------------

 

4.1.3Rate Calculations; Rate Quotations.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Daily LIBOR
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed or, in the case
of interest in respect of Loans denominated in Optional Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  The Borrower may call the Administrative Agent on or before the date
on which a Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2Interest Periods.  At any time when the Borrower shall select, convert to or
renew a Euro-Rate Option, the Borrower shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (a) on the
Closing Date, with respect to the making on the Closing Date of a new Revolving
Credit Loan in U.S. Dollars to which the Euro-Rate Option applies, and (b) with
respect to Loans made after the Closing Date, (i) at least three (3) Business
Days prior to the effective date of such Euro-Rate Option with respect to a Loan
denominated in Dollars, and (ii) at least four (4) Business Days prior to the
effective date of such Euro-Rate Option with respect to an Optional Currency
Loan.  The notice shall specify an Interest Period during which such Interest
Rate Option shall apply.  Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

4.2.1Amount of Borrowing Tranche.  Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2Renewals.  In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.2.3No Conversion of Optional Currency Loans.  No Optional Currency Loan may be
converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.

4.3Interest After Default.  To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

4.3.1Letter of Credit Fees, Interest Rate.  The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2Other Obligations.  Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable

60

--------------------------------------------------------------------------------

 

to Revolving Credit Loans under the Base Rate Option plus an additional 2.0% per
annum from the time such Obligation becomes due and payable and until it is Paid
In Full; and

4.3.3Acknowledgment.  The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

4.4Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available.

4.4.1Unascertainable.  If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii)a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent's and Lender's Rights].

4.4.2Illegality; Increased Costs.  If at any time any Lender shall have
determined that:

(i)the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, then the
Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent's and Lender's Rights].

4.4.3Optional Currency Not Available.  If at any time the Administrative Agent
shall have determined that a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Optional Currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then
(i) the Administrative Agent shall notify the Borrower of any such
determination, and (ii) the Administrative Agent shall have the rights specified
in Section 4.4.4 [Administrative Agent's and Lender's Rights].

4.4.4Administrative Agent's and Lender's Rights.  In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, in the case of an
event specified in

61

--------------------------------------------------------------------------------

 

Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], and in the
case of an event specified in Section 4.4.3[Optional Currency Not Available]
above, such Lender shall promptly so notify the Administrative Agent and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower.  Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrower to select, convert to or renew a
Euro-Rate Option or select an Optional Currency, as applicable, shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent's or such Lender's, as the case may be, determination that
the circumstances giving rise to such previous determination no longer
exist.  If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrower has previously notified the
Administrative Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such
Loans.  If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrower shall, subject to the Borrower's indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a Euro-Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select a different Optional Currency or Dollars, or (ii) prepay
such Loan in accordance with Section 5.6 [Voluntary Prepayments].  Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.  If the Administrative Agent
makes a determination under Section 4.4.3 [Optional Currency Not Available]
then, until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such determination no longer exist, (i) the
availability of Loans in the affected Optional Currency shall be suspended,
(ii) the outstanding Loans in such affected Optional Currency shall be converted
into U.S. Dollar Loans (in an amount equal to the Dollar Equivalent of such
outstanding Optional Currency Loans) (x) on the last day of the then current
Interest Period if the Lenders may lawfully continue to maintain Loans in such
Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

4.5Selection of Interest Rate Options.  If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, commencing upon the last day of the existing Interest
Period, and such currency conversion to U.S. Dollars shall be determined by the
Administrative Agent at the time of such conversion.

The amount of the interest or fees eligible in applying this agreement shall not
exceed the maximum rate permitted by Law.  Where the amount of such interest or
such fees is

62

--------------------------------------------------------------------------------

 

greater than the maximum rate, the amount shall be reduced to the highest rate
which may be recovered in accordance with the applicable provisions of Law.

5.PAYMENTS

5.1Payments.  All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
12:00 p.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue.  Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans in U.S. Dollars (unless otherwise provided herein)
and in immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 12:00 p.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective Rate in the
case of Loans or other amounts due in Dollars, or the Overnight Rate in the case
of Loans or other amounts due in an Optional Currency, with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders.  The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an "account stated".  All payments of principal
and interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued; provided that if the currency in which
such Loan was made or in which such Letter of Credit was issued is an
Unavailable Currency, then the Borrower shall pay the Dollar Equivalent amount
of such payment.  The Administrative Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the applicable Borrower with the Administrative
Agent.  

5.2Pro Rata Treatment of Lenders.  Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent's Fee and each Issuing Lender's fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.4 [Administrative Agent's and Lender's Rights] in the case of an
event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment

63

--------------------------------------------------------------------------------

 

by the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of setoff, counterclaim or banker's lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4Presumptions by Administrative Agent.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lenders, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Lenders, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds

64

--------------------------------------------------------------------------------

 

Effective Rate (or, for payments in an Optional Currency, the Overnight Rate)
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

5.5Interest Payment Dates.  Interest on Loans to which the Base Rate Option or
the As-Offered Rate applies shall be due and payable in arrears on each Payment
Date.  Interest on Loans to which the Euro-Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period.  Interest on mandatory prepayments of principal under
Section 5.7 [Mandatory Prepayments] shall be due on the date such mandatory
prepayment is due.  Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated maturity date, upon acceleration or otherwise).

5.6Voluntary Prepayments.

5.6.1Right to Prepay.  The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]).  Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars, and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans, or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

(w)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x)a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y)a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies, Loans and Optional Currencies to which the
Euro-Rate Option applies and Loans to which the As-Offered Rate applies; and

(z)the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $500,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  Except as provided
in Section 4.4.4 [Administrative Agent's and Lender's Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to the Revolving
Credit Loans to which the Base Rate Option applies, then to Revolving Credit
Loans which are not Optional Currency Loans to which the Euro-Rate Option
applies, then to Optional

65

--------------------------------------------------------------------------------

 

Currency Loans, then to Swing Loans to which the Base Rate Option applies, then
to Swing Loans to which the As-Offered Rate applies.  Any prepayment hereunder
shall be subject to the Borrower's Obligation to indemnify the Lenders under
Section 5.10 [Indemnity].  Prepayments shall be made in the currency in which
such Loan was made unless otherwise directed by the Administrative Agent or
unless such currency is an Unavailable Currency, in which case the Borrower
shall pay the Dollar Equivalent amount of such prepayment.

5.6.2Replacement of a Lender.  In the event any Lender (i) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv)such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the

66

--------------------------------------------------------------------------------

 

Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment

5.7Mandatory Prepayments.

5.7.1Asset Sales and Recovery Events.  If the Borrower or any of its
Subsidiaries receives Net Cash Proceeds from any Asset Sales or Recovery Events,
the Borrower shall make a mandatory prepayment of principal on the Loans (a) if
a Reinvestment Notice has been given with respect to such Asset Sales or
Recovery Events, within one hundred eighty (180) days of the date of receipt by
the Borrower or any of its Subsidiaries of such Net Cash Proceeds in an amount
equal to the portion of such Net Cash Proceeds remaining un-reinvested at the
expiration of such one hundred eighty (180) day period, and (b) if no
Reinvestment Notice has been given with respect to such Asset Sales or Recovery
Events, within sixty (60) days of the date of receipt by the Borrower or any of
its Subsidiaries of such Net Cash Proceeds in an amount equal to 100% of such
Net Cash Proceeds.

5.7.2Currency Fluctuations.  If on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between one (1) or more Optional Currencies and/or
Alternate Currencies and Dollars, then the Administrative Agent shall notify the
Borrower of the same and the Borrower shall pay or prepay (subject to Borrower's
indemnity obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity])
within one (1) Business Day after receiving such notice in an amount such that
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments after giving effect to such payments or prepayments.

5.7.3Application Among Loans and Interest Rate Options.  All prepayments
pursuant to this Section 5.7 shall be applied to the Revolving Credit Loans
outstanding, if any, and the excess, if any, shall be returned to the
Borrower.  All prepayments required pursuant to this Section 5.7 shall first be
applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Loans denominated in Dollars and
subject to a Euro-Rate Option, then to the Optional Currency Loans.  In
accordance with Section 5.10 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a Euro-Rate Option on
any day other than the last day of the applicable Interest Period.

67

--------------------------------------------------------------------------------

 

5.8Increased Costs.

5.8.1Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement, which is addressed separately in this
Section 5.8) or any Issuing Lender;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender, an Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, such Issuing Lender or
other Recipient, the Borrower will pay to such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender's or such Issuing Lender's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such Issuing Lender's capital or
on the capital of such Lender's or such Issuing Lender's holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by an Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender's or Issuing
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or such Issuing Lender's policies and the
policies of such Lender's or such Issuing Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender's or
Issuing Lender's holding company for any such reduction suffered.

68

--------------------------------------------------------------------------------

 

5.8.3Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.  A certificate of a Lender or an Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

5.8.4Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or Issuing Lender's right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or
Issuing Lender's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

5.8.5Additional Reserve Requirements.  The Borrower shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrower shall
have received at least ten days' prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

5.9Taxes.

5.9.1Issuing Lender.  For purposes of this Section 5.9, the term "Lender"
includes any Issuing Lender and the term "applicable Law" includes FATCA.

5.9.2Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law.  If any
applicable Law (as

69

--------------------------------------------------------------------------------

 

determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with applicable Law and,
if such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

5.9.3Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.9.5Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

70

--------------------------------------------------------------------------------

 

5.9.7Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(a), 5.9.7(ii)(b) and 5.9.7(ii)(d) below) shall
not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(a)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

71

--------------------------------------------------------------------------------

 

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (d), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

72

--------------------------------------------------------------------------------

 

5.9.8Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds],
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9Survival.  Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10Indemnity.  In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i)payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice,

(ii)attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

73

--------------------------------------------------------------------------------

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11Settlement Date Procedures.  In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates.  The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each, a "Required Share").  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day.  These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender's Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

5.12Collections; Administrative Agent's Right to Notify Account Debtors.  After
the occurrence of any Event of Default, the Administrative Agent may, and upon
request of the Required Lenders, shall (i) notify any or all Account Debtors
that the Accounts have been assigned to the Lenders and that the Lenders have a
security interest therein, and (ii) direct such Account Debtors to make all
payments due from them to the Borrower and the Guarantors upon the Accounts
directly to the Administrative Agent or to a lockbox designated by the
Administrative Agent.  The Administrative Agent shall promptly furnish the
Borrower with a copy of any such notice sent.  Any such notice, in the
Administrative Agent's sole discretion, may be sent on the Borrower's
stationery, in which event the Borrower shall co-sign such notice with the
Administrative Agent.  To the extent that any Law or custom or any contract or
agreement with any Account Debtor requires notice to or the approval of the
Account Debtor in order to perfect such assignment of a security interest in
Accounts, the Borrower agrees to give such notice or obtain such approval.

5.13Currency Conversion Procedures for Judgments.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereby agree,

74

--------------------------------------------------------------------------------

 

to the fullest extent permitted by Law, that the rate of exchange used shall be
that at which in accordance with normal lending procedures the Administrative
Agent could purchase the Original Currency with the Other Currency after any
premium and costs of exchange on the Business Day preceding that on which final
judgment is given.

5.14Indemnity in Certain Events.  The obligation of Borrower in respect of any
sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency.  If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

6.REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties.  The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:  

6.1.1Organization and Qualification.  Each Loan Party and each Subsidiary of
each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  Each Loan Party and each Subsidiary of each Loan
Party has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct.  Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, except
to the extent that any failure to be so qualified and in good standing would not
constitute a Material Adverse Change.

6.1.2Subsidiaries.  Schedule 6.1.2 states as of the Closing Date the name of
each of the Borrower's Subsidiaries, its jurisdiction of organization, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the "Subsidiary Shares") and the owners thereof if it is a corporation, its
outstanding partnership interests (the "Partnership Interests") if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
"LLC Interests") if it is a limited liability company.  The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien.  All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable.  All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be.  As of the Closing Date, there are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 6.1.2.

75

--------------------------------------------------------------------------------

 

6.1.3Power and Authority.  Each Loan Party has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.4Validity and Binding Effect.  This Agreement and each of the other Loan
Documents has been duly and validly executed and delivered by each Loan Party,
and each other Loan Document which any Loan Party is required to execute and
deliver on or after the date hereof will have been duly executed and delivered
by such Loan Party on the required date of delivery of such Loan Document.  This
Agreement and each other Loan Document constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto on and after its date of delivery thereof, enforceable against such Loan
Party in accordance with its terms, except to the extent that enforceability of
any of such Loan Document may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors' rights generally or limiting the right of specific performance.  

6.1.5No Conflict.  Neither the execution and delivery of this Agreement or the
other Loan Documents by any Loan Party nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a default under
or result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, constitution, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law or
any material agreement or instrument (including, but not limited to the 2017
Senior Note Debt Documents and documents related thereto) or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).

6.1.6Litigation.  Except as set forth on Schedule 6.1.6, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Loan
Party, threatened against such Loan Party or any Subsidiary of such Loan Party
at law or in equity before any Official Body as to which there is a reasonable
probability of such actions, suits, proceedings or investigations being
adversely decided and, if adversely decided, which would reasonably be expected
to have a Material Adverse Change.  None of the Loan Parties or any Subsidiaries
of any Loan Party is in violation of any order, writ, injunction or any decree
of any Official Body which may result in any Material Adverse Change.

6.1.7Title to Properties.  The real property owned or leased by each Loan Party
and each Subsidiary of each Loan Party as of the Closing Date is described on
Schedule 6.1.7.  Each Loan Party and each Subsidiary of each Loan Party has good
and marketable title to or valid leasehold interest in all material properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens, and subject to the

76

--------------------------------------------------------------------------------

 

terms and conditions of the applicable leases.  All material leases of property
are in full force and effect without the necessity for any consent which has not
previously been obtained upon consummation of the transactions contemplated
hereby.

6.1.8Financial Statements.

(i)Historical Statements.  The Borrower has delivered to the Administrative
Agent copies of its (a) audited consolidated year-end financial statements for
and as of the fiscal years ended December 31, 2014 and December 31, 2015,
prepared on a consolidated basis and in accordance with GAAP, and (b) unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended September 30, 2016 (collectively, the
"Historical Statements").  The Historical Statements were compiled from the
books and records maintained by Holdings' management, are correct and complete
and fairly represent the consolidated financial condition of Holdings and its
Subsidiaries, as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied subject, in the case of the interim statements, to normal year-end audit
adjustments.

(ii)Pro Forma Financial Statements; Financial Projections.  The Borrower has
delivered to the Administrative Agent (a) a pro forma consolidated balance sheet
of Holdings and its Subsidiaries as of and for the twelve-month period ended
September 30, 2016, prepared after giving effect to the transactions
contemplated by the Loan Documents and the 2017 Senior Notes as if such
transactions had occurred as of such date (in the case of such balance sheet)
(the "Pro Forma Balance Sheet"), and (b) pro forma projections (including a pro
forma consolidated balance sheet, statements of income and cash flow and
assumptions on which such projections are based) of Holdings and its
Subsidiaries (after giving effect to the transactions contemplated by the Loan
Documents and the 2017 Senior Notes) for the fiscal years 2016 through 2020
(prepared on a quarterly basis for fiscal years 2016 and 2017 and on an annual
basis for fiscal years 2018, 2019 and 2020) (the "Financial Projections" and,
together with the Pro Forma Balance Sheet, the "Pro Forma Financial
Information").  The Financial Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower's management.  The
Financial Projections accurately reflect the liabilities of Holdings and its
Subsidiaries upon consummation of the transactions contemplated by the Loan
Documents and the 2017 Senior Notes as of the Closing Date.  The Pro Forma
Financial Information has been prepared in good faith by Holdings, based upon
assumptions that are made in good faith at the time made (it being understood
that any such Pro Forma Financial Information is subject to uncertainties and
contingencies, some of which are beyond Holdings' control, that no assurance can
be given that any particular Pro Forma Financial Information will be realized,
and that actual results may differ and that such differences may be material).

(iii)Accuracy of Financial Statements.  Neither the Borrower nor any Subsidiary
of the Borrower had, as of the date of the Historical Statements, any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the

77

--------------------------------------------------------------------------------

 

Borrower which would cause a Material Adverse Change.  Since December 31, 2015,
no Material Adverse Change has occurred.

6.1.9Use of Proceeds; Margin Stock.  

6.1.9.1General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 2.8 [Use of Proceeds] and Section 8.1.10 [Use of Proceeds].

6.1.9.2Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.  None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

6.1.10Full Disclosure.  Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, in each
case on the respective dates thereof, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  As of the Closing Date, there is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, or results of operations specific to any
Loan Party or Subsidiary of any Loan Party which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.

6.1.11Taxes.  All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.  As of the Closing Date there are no
agreements or waivers extending the statutory period of limitations applicable
to any federal income tax return of any Loan Party or Subsidiary of any Loan
Party for any period.

78

--------------------------------------------------------------------------------

 

6.1.12Consents and Approvals.  Except for the filing of financing statements in
the state and county filing offices, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents by any Loan Party, except as listed on Schedule 6.1.12, all of which
shall have been obtained or made on or prior to the Closing Date except as
otherwise indicated on Schedule 6.1.12.

6.1.13No Event of Default; Compliance with Instruments.  No event has occurred
and is continuing and no condition exists or will exist after giving effect to
the borrowings or other extensions of credit to be made on the Closing Date
under or pursuant to the Loan Documents, which constitutes an Event of Default
or Potential Default.  None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of (i) any term of its certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents or (ii) any material agreement or instrument, including, but not
limited to the 2017 Senior Note Debt Documents and documents related thereto, to
which it is a party or by which it or any of its properties may be subject or
bound where such violation constitutes a Material Adverse Change.

6.1.14Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan Party and each
Subsidiary of each Loan Party owns or possesses or otherwise has the right to
use all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Subsidiary, without
known conflict with the rights of others.  All material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises and
permits of each Loan Party and each Subsidiary of each Loan Party as of the
Closing Date are listed and described on Schedule 6.1.14.

6.1.15Security Interests.  The Liens and security interests granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement, and the
Security Agreement in the Collateral (other than the Real Property) constitute
and will continue to constitute Prior Security Interests under the Uniform
Commercial Code as in effect in each applicable jurisdiction (the "Uniform
Commercial Code") or other applicable Law entitled to all the rights, benefits
and priorities provided by the Uniform Commercial Code or such Law.  Upon the
filing of financing statements relating to said security interests in each
office and in each jurisdiction where required in order to perfect the security
interests described above, taking possession of any stock certificates or other
certificates evidencing the Pledged Collateral and recordation of the Patent,
Trademark and Copyright Security Agreement in the United States Patent and
Trademark Office and United States Copyright Office, as applicable, all such
action as is necessary or advisable to establish such rights of the
Administrative Agent will have been taken, and there will be upon execution and
delivery of the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement, and the Security Agreement, such filings and such taking of
possession, no necessity for any further action in order to preserve, protect
and continue such rights, except the filing of continuation statements with
respect to such financing statements within six months prior to each five-year
anniversary of the filing of such financing statements.  All filing or
registration fees

79

--------------------------------------------------------------------------------

 

and other expenses in connection with each such action have been or will be paid
by the Borrower.

6.1.16Status of the Pledged Collateral.  All the shares of capital stock,
Partnership Interests or LLC Interests included in the Pledged Collateral to be
pledged pursuant to the Pledge Agreement are or will be upon issuance validly
issued and nonassessable and owned beneficially and of record by the pledgors
thereunder free and clear of any Lien or restriction on transfer, except for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute or as otherwise provided by the Pledge Agreement and
except as the right of the Lenders to dispose of such Subsidiary Shares,
Partnership Interests or LLC Interests may be limited by the Securities Act of
1933, as amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws.  There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
partnership agreements and limited liability company agreements described on
Schedule 6.1.16.  The Loan Parties have delivered true and correct copies of
such partnership agreements and limited liability company agreements to the
Administrative Agent.

6.1.17Insurance.  Schedule 6.1.17 lists as of the Closing Date all insurance
policies and other bonds to which any Loan Party or Subsidiary of any Loan Party
is a party, all of which are valid and in full force and effect.  No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby.  Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

6.1.18Compliance with Laws.  The Loan Parties and their Subsidiaries are in
compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.23
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business.

6.1.19Material Contracts.  Schedule 6.1.19 lists as of the Closing Date all
contracts relating to the business operations of each Loan Party and each
Subsidiary of any Loan Party required to be filed by Item 601 of Regulation S-K
of the Securities Act of 1933, as amended.  All such material contracts are
valid, binding and enforceable upon such Loan Party or Subsidiary and each of
the other parties thereto in accordance with their respective terms.  Holdings
and its Subsidiaries are not in material default with respect to any such
material contracts, nor do the Loan Parties have knowledge of any material
default with respect to the other parties to such material contracts.

6.1.20Investment Companies; Regulated Entities.  None of the Loan Parties or any
Subsidiaries of any Loan Party is an "investment company" registered or required
to be registered under the Investment Company Act of 1940 or under the "control"
of an "investment company" as such terms are defined in the Investment Company
Act of 1940 and

80

--------------------------------------------------------------------------------

 

shall not become such an "investment company" or under such "control".  None of
the Loan Parties or any Subsidiaries of any Loan Party is subject to any other
Federal or state statute or regulation limiting its ability to incur
Indebtedness.

6.1.21Plans and Benefit Arrangements.

Except as set forth on Schedule 6.1.21:

(1)The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA, the Code and
other federal or state Laws with respect to all Benefit Arrangements, Plans and
Multiemployer Plans.  There has been no Prohibited Transaction with respect to
any Benefit Arrangement or any Plan or, to the best knowledge of the Borrower,
with respect to any Multiemployer Plan or Multiple Employer Plan, which could
result in any material liability of the Borrower or any other member of the
ERISA Group.  The Borrower and all other members of the ERISA Group have made
when due any and all payments required to be made under any agreement relating
to a Multiemployer Plan or a Multiple Employer Plan or any Law pertaining
thereto.  With respect to each Plan and Multiemployer Plan, the Borrower and
each other member of the ERISA Group (i) have fulfilled in all material respects
their obligations under the minimum funding standards of ERISA and the Code,
(ii) have not incurred any liability to the PBGC (other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA), and (iii) have not had
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA or the Code.

(2)To the best of the Borrower's knowledge, each Multiemployer Plan and Multiple
Employer Plan is able to pay benefits thereunder when due.

(3)Neither the Borrower nor any other member of the ERISA Group has instituted
or intends to institute proceedings to terminate any Plan under Section 4041 of
ERISA.  No treatment of a Plan amendment as a termination under Section 4041(e)
of ERISA, or commencement of proceedings by the PBGC to terminate a Plan, has
occurred.  No event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan has occurred.

(4)No Reportable Event requiring notice to the PBGC under Section 4043 of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment has been made or is reasonably expected to be made to any Plan in
violation of Section 436(c) of the Code or Section 302(c)(7) of ERISA.

(5)Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan.  Neither the Borrower nor any
member of the ERISA Group has incurred or reasonably expects to incur any
material liability under Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
Section 4062(e) of ERISA with respect to cessation of operations at a
facility.  Neither the Borrower nor any other member of the ERISA Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer

81

--------------------------------------------------------------------------------

 

Plan or Multiple Employer Plan has been terminated within the meaning of
Title IV of ERISA and, to the best knowledge of the Borrower, no Multiemployer
Plan or Multiple Employer Plan is in reorganization or is reasonably expected to
be reorganized or terminated, within the meaning of Title IV of ERISA.

(6)To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group (i) have paid when due all premiums required to
be paid for all periods through the Closing Date; and, (ii) have no material
liability with respect to terminal funding obligations applicable to such
Benefit Arrangement.  To the extent that any Benefit Arrangement is funded other
than with insurance, the Borrower and all other members of the ERISA Group have
made when due all contributions required to be paid, and have paid all claims
and other expenses incurred thereunder within more than the two full months
preceding the Closing Date, for all periods through the Closing Date.

(7)All Plans, Benefit Arrangements and, to the knowledge of any Loan Party,
Multiemployer Plans have been administered in accordance with their terms and
applicable Law in all material respects.

6.1.22Employment Matters.  Borrower and each member of the ERISA Group is in
compliance with the Labor Contracts and all applicable federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation, where
the failure to comply, whether individually or in the aggregate, constitutes a
Material Adverse Change.  As of the Closing Date and except as set forth on
Schedule 6.1.22, there are no outstanding grievances, arbitration awards or
appeals therefrom arising out of the Labor Contracts, no expired Labor Contracts
where terms and conditions of employment remain in effect or no current or
threatened strikes, picketing, handbilling or other work stoppages or slowdowns
at facilities of any of the Borrower or any member of the ERISA Group which in
any case, whether individually or in the aggregate, would constitute a Material
Adverse Change.  The Borrower has delivered to the Administrative Agent true and
correct copies of each of the Labor Contracts.

6.1.23Environmental Matters and Safety Matters.  

Except as set forth on Schedule 6.1.23:

(1)None of the Loan Parties has received any Environmental Complaint for which
there is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate, in a Material Adverse Change, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
to any prior owner, operator or occupant of the Property, and none of the Loan
Parties is aware of any acts or omissions or any conditions or circumstances,
not subject to indemnification by Beazer East, which could reasonably be
expected to give rise to  such an Environmental Complaint;

82

--------------------------------------------------------------------------------

 

(2)No activity or operation of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
where such violation would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change, and to the knowledge of any
Loan Party no activity or operation of any predecessor of any Loan Party or any
prior owner, operator or occupant of the Property was conducted in material
violation of any Environmental Law in effect as of the date such predecessor,
prior owner, operator or occupant conducted such activity or operation where
such violation would reasonably be expected to result, whether individually or
in the aggregate, in a Material Adverse Change;

(3)To any Loan Party's knowledge, all Regulated Substances which are or are
likely to result in Contamination and are present on, in, under, or migrating
from, or migrating to, the Property or any portion thereof are being managed,
including pursuant to Remedial Action, either (A) by a Person (other than a Loan
Party) in material compliance with applicable Environmental Laws and
Environmental Permits issued to such Person (other than a Loan Party), or (B) by
a Loan Party in compliance with applicable Environmental Laws and Environmental
Permits, except (in the case of this clause (B)), where such failure to so
manage would not reasonably be expected to result in Material Adverse Change;

(4)Each Loan Party in its current operations uses, generates, treats, collects,
stores, disposes, deposits, emits, releases, discharges and transports to or
from the Property all Regulated Substances in material compliance with
applicable Environmental Laws and Environmental Permits;

(5)Each Loan Party has all Environmental Permits (other than those Environmental
Permits that such Loan Party's failure to have would not, either individually or
in the aggregate, result in a Material Adverse Change); all such Environmental
Permits are in full force and effect, each Loan Party's operations at the
Property are conducted in compliance in all material respects with the terms and
conditions of such Environmental Permits, and none of the Loan Parties has
received any written notice from an Official Body that such Official Body has or
intends to suspend, revoke or adversely alter, whether in whole or in part, any
such Environmental Permit which would reasonably be expected to result whether
individually or in the aggregate in a Material Adverse Change;

(6)Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Environmental Records;

(7)To the knowledge of any Loan Party, no structures, improvements, equipment,
fixtures, impoundments, pits, lagoons or aboveground or underground storage
tanks, operated or owned by any Loan Party, located on the Property contain or
use, except in compliance in all material respects with Environmental Laws and
Environmental Permits, Regulated Substances or otherwise are operated or owned
except in compliance in all material respects with Environmental Laws and
Environmental Permits.

(8)To the knowledge of each Loan Party, all structures, improvements, equipment,
fixtures, impoundments, pits, lagoons or aboveground or underground storage
tanks that contained or used Regulated Substances and were operated or
maintained by

83

--------------------------------------------------------------------------------

 

prior owners, operators or occupants of the Property have been identified and/or
located.  To the knowledge of each Loan Party, any such structure, improvement,
equipment, fixture, impoundment, pit, lagoon or aboveground or underground
storage tank located on Property not acquired from Beazer East, the presence of
which does not comply in all material respects with applicable Environmental
Laws, or from which there has been or is a release of Regulated Substances which
has or could result in Contamination, is the subject of a Remedial Action;

(9)To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in material violation of Environmental Laws, or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of a Remedial Action by an Official Body or any other Person
(including any Loan Party), except where such violation, identification or
designation would not reasonably be expected to result, whether individually or
in the aggregate, in a Material Adverse Change;

(10)To the knowledge of each Loan Party, no portion of the Property is
identified or to the knowledge of any Loan Party proposed to be identified on
any Official Body's list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of a Remedial Action by an
Official Body or any other Person (including any Loan Party), nor to the
knowledge of any Loan Party is any property adjoining or in the proximity of the
Property identified or proposed to be identified on any such list or the subject
of a Remedial Action;

(11)To the knowledge of each Loan Party, no portion of the Property constitutes
an Environmentally Sensitive Area;

(12)To the knowledge of each Loan Party, no Official Body has filed or recorded
a lien for the recovery of Remedial Action costs against the Property or any
other assets of any Loan Party and none of the Loan Parties is aware of any acts
or omissions by any Loan Party or any conditions or circumstances caused or
created by any Loan Party which could reasonably be expected to result in the
filing or recording by an Official Body of any such lien;

(13)Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action the failure to accomplish which whether individually or in the aggregate
would reasonably be expected to result in a Material Adverse Change, or in the
event that any such transaction-triggered obligation does arise or has arisen
under any Environmental Laws, all such actions required thereby have been taken
in compliance with applicable Environmental Laws (it being understood that the
foregoing does not constitute a representation or warranty that any transferee
or creditor could conduct operations on any Property under existing
Environmental Permits);

(14)The activities and operations of the Loan Parties are being conducted in
compliance with applicable Safety Laws, except where the failure, whether

84

--------------------------------------------------------------------------------

 

individually or in the aggregate, to do so would not reasonably be expected to
result in a Material Adverse Change;

(15)The Loan Parties have not received any Safety Complaints, the Loan Parties
are not aware of any acts or omissions by any Loan Party or any conditions or
circumstances caused or created by any Loan Party which could reasonably be
expected to give rise to any Safety Complaints and, to the knowledge of the Loan
Parties no Safety Complaints are being threatened in each case as to which there
is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change; and

(16)Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Safety Filings and Records.

It is expressly understood and agreed that for purposes of this Section 6.1.23
only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to: (a) any Person (other
than a Loan Party); or (b) the operations and activities of any Person (other
than a Loan Party), including Beazer East under the Beazer Acquisition
Agreement, such representations and warranties are being made to the knowledge
of the Loan Parties; it is further expressly understood and agreed that for
purposes of this Section 6.1.23 only to the extent any of the preceding requires
the Loan Parties to make representations and warranties which relate or pertain
to portions of the Property leased by a Loan Party, such representations and
warranties are limited to the operations conducted by the Loan Parties on such
portions of the Property.

6.1.24Solvency.  Each of the Loan Parties is Solvent.  After giving effect to
the transactions contemplated by the Loan Documents, including all Indebtedness
incurred thereby, the Liens granted by the Loan Parties in connection therewith
and the payment of all fees related thereto, each of the Loan Parties will be
Solvent, determined as of the Closing Date.

6.1.25Anti-Terrorism Laws.  (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

6.2Updates to Schedules.  Should any of the information or disclosures provided
on any of the Schedules attached hereto which are not limited to matters
disclosed as of the Closing Date become outdated or incorrect in any material
respect, the Borrower shall promptly provide the Administrative Agent in writing
with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted

85

--------------------------------------------------------------------------------

 

in writing such revisions or updates to such Schedule; provided, however, that
the Borrower may update Schedules 6.1.1 and 6.1.2 without any Lender approval in
connection with any transaction permitted under Sections 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], 8.2.7 [Dispositions of Assets or
Subsidiaries] and 8.2.9 [Subsidiaries, Partnerships and Joint Ventures].

7.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of each Issuing Lender to issue
Letters of Credit hereunder is subject to the satisfaction, at or prior to the
making of any such Loans or issuance of such Letters of Credit, of the following
conditions:

7.1First Loans and Letters of Credit.

7.1.1Deliveries.  On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i)A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (w) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, (x) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (y) no Event of Default or Potential Default
exists, and (z) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Borrower delivered to the
Administrative Agent;

(ii)This Agreement and each of the other Loan Documents signed by an Authorized
Officer and all appropriate financing statements and appropriate stock powers
and certificates evidencing the pledged Collateral;

(iii)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;

(iv)At least five business days prior to the Closing Date (to the extent
requested no later than 10 business days prior to the Closing Date), all
documentation and other information requested by the Administrative Agent, the
Arranger or any Lender that is required by U.S. regulatory authorities under
applicable "know-your-customer" and anti-money laundering rules and regulations,
including the Patriot Act;

(v)A solvency certificate from an Authorized Officer of Holdings in
substantially the form attached hereto as Exhibit 7.1.1;

(vi)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true

86

--------------------------------------------------------------------------------

 

signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in each state where organized;

(vii)Customary legal opinion(s) of counsel to the Loan Parties, dated the
Closing Date;

(viii)Lien searches in acceptable scope and with acceptable results;

(ix)Delivery of the Pro Forma Financial Information;

(x)All material regulatory approvals and licenses necessary for the consummation
of the transactions under the Loan Documents shall have been completed and there
shall be an absence of any legal or regulatory prohibitions or restrictions upon
the consummation of the transactions under the Loan Documents;

(xi)Evidence of no labor or ERISA matters affecting any Loan Party or any
Subsidiary of any Loan Party;

(xii)The Prior Credit Agreement shall have been terminated and all outstanding
obligations thereunder shall have been paid in full and all Liens securing such
obligations shall have been released;

(xiii)Evidence that the 2009 Senior Notes have been refinanced with the 2017
Senior Notes;

(xiv)A duly completed Compliance Certificate as of the Closing Date, setting
forth pro-forma compliance of Holdings and its Subsidiaries on a consolidated
basis, after giving effect to the transactions under the Loan Documents, signed
by an Authorized Officer of Holdings; and

(xv)Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

7.1.2Payment of Fees.  The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent's Letter or any other Loan Document.

7.2Each Loan or Letter of Credit.  At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) all representations and warranties of the
Loan Parties set forth in this Agreement are true and correct in all material
respects on such date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein),
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders, (iv) the

87

--------------------------------------------------------------------------------

 

Borrower shall have delivered to the Administrative Agent a duly executed and
completed Loan Request or to an Issuing Lender an application for a Letter of
Credit, as the case may be, (v) in the case of any Loan to be denominated in an
Optional Currency or Letter of Credit to be denominated in an Alternate
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders (in the case of any Loans to be denominated in an Optional
Currency) or the Issuing Lender (in the case of any Letter of Credit to be
denominated in an Alternate Currency) would make it impracticable for such Loan
to be denominated in the relevant Optional Currency or Letter of Credit to be
denominated in the relevant Alternate Currency, and (vi) each of the Loan
Parties shall have performed all of its Obligations to be performed hereunder.

8.COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1Affirmative Covenants.

8.1.1Preservation of Existence, Etc.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.] and except to the extent that any
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

8.1.2Payment of Liabilities, Including Taxes, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of any Loan Party or Subsidiary of any Loan Party or which would
materially adversely affect the Collateral, provided that the Loan Parties and
their Subsidiaries will pay all such liabilities forthwith upon the commencement
of proceedings to foreclose or enforce any Lien which may have attached as
security therefor.

8.1.3Maintenance of Insurance.  Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and

88

--------------------------------------------------------------------------------

 

assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent.  The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.

8.1.4Maintenance of Properties and Leases.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except to the extent that the failure to so maintain,
repair, renew or replace such properties would not constitute a Material Adverse
Change.

8.1.5Maintenance of Patents, Trademarks, Etc.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in full force and effect all
patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
would constitute a Material Adverse Change.

8.1.6Visitation Rights.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that so long as an Event of Default has
not occurred, each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection.  In the event any
Lender desires to conduct a visit of any Loan Party, such Lender shall make a
reasonable effort to conduct such visit contemporaneously with any visit to be
performed by the Administrative Agent.

8.1.7Keeping of Records and Books of Account.  The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable Holdings and its Subsidiaries to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws
of any Official Body having jurisdiction over the Borrower or any Subsidiary of
the Borrower, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.

8.1.8Plans and Benefit Arrangements.  The Borrower shall, and shall cause each
other member of the ERISA Group to, comply with ERISA, the Code and other Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change.  Without limiting the generality of the foregoing, the Borrower shall,
and shall cause each other member of the ERISA Group to, cause all of its Plans
and all Plans maintained by any member of the ERISA Group to be funded in
accordance with the minimum funding requirements of ERISA and shall make, and
cause each member of the ERISA Group to make, in a timely manner, all
contributions and other

89

--------------------------------------------------------------------------------

 

payments, and to satisfy all obligations, due to Plans, Benefit Arrangements and
Multiemployer Plans.

8.1.9Compliance with Laws.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply with all applicable Laws, including all Environmental
Laws and Safety Laws, in all respects, provided that it shall not be deemed to
be a violation of this Section 8.1.9 if any failure to comply with any Law would
not result in fines, penalties, costs associated with the performance of any
Remedial Actions, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change.  Without limiting the
generality of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change.

8.1.10Use of Proceeds.  The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds] as
permitted by applicable Law.

8.1.11Further Assurances.  Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent's Lien on and
Prior Security Interest in the Collateral as a continuing first priority
perfected Lien, subject only to Permitted Liens, and shall do such other acts
and things as the Administrative Agent, in its reasonable discretion may deem
necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

8.1.12Subordination of Intercompany Loans.  Each Loan Party shall cause any
intercompany Indebtedness, loans or advances owed by any Loan Party to any other
Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

8.1.13Anti-Terrorism Laws; International Trade Law Compliance.  (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with  all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

90

--------------------------------------------------------------------------------

 

8.1.14Keepwell.  Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non Qualifying Party's
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.14 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.1.14, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Loan Party under this Section 8.1.14 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents.  Each Qualified ECP
Loan Party intends that this Section 8.1.14 constitute, and this Section 8.1.14
shall be deemed to constitute, a guarantee of the obligations of, and a
"keepwell, support, or other agreement" for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II)) of the CEA.

8.2Negative Covenants.

8.2.1Indebtedness.  Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i)Indebtedness under the Loan Documents;

(ii)Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof), provided (a) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (b) the terms of such Indebtedness do
not restrict the ability of the Subsidiaries of the Borrower to pay dividends or
make other distributions on account of the ownership interests of the Borrower's
Subsidiaries;

(iii)(a) Indebtedness of a Loan Party to another Loan Party which is
subordinated in accordance with the provisions of Section 8.1.12 [Subordination
of Intercompany Loans], (b) indebtedness of KWWHCV to KGICV in an amount not to
exceed $350,000,000, which is subordinated until Payment In Full, and
(c) Indebtedness of Foreign Subsidiaries to the Loan Parties and their
Subsidiaries to the extent permitted under Section 8.2.4(vi);

(iv)Indebtedness under any Lender-Provided Credit Arrangement; provided however,
that the aggregate amount of all such Indebtedness under this Section 8.2.1(iv)
shall not exceed $50,000,000 at any one time outstanding;

(v)Indebtedness under any Lender-Provided Treasury Arrangement or other cash
management arrangement approved by the Administrative Agent;

91

--------------------------------------------------------------------------------

 

(vi)Any Lender-Provided Hedge or other Interest Rate Hedge approved by the
Administrative Agent;

(vii)Indebtedness secured by Purchase Money Security Interests and Indebtedness
evidenced by capitalized leases and other Indebtedness for borrowed money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Section 8.2.1(vii) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower's
Subsidiaries;

(viii)Unsecured, non-speculative Currency/Commodity Agreements entered into in
the ordinary course of business;

(ix)Non-speculative Currency/Commodity Agreements entered into in the ordinary
course of business and consistent with past practice;

(x)The 2017 Senior Note Debt of the Borrower in an aggregate principal amount
not to exceed $500,000,000;

(xi)Guaranties permitted under Section 8.2.3 [Guaranties];

(xii)Indebtedness in respect of surety bonds, performance bonds, bid bonds, or
similar obligations arising in the ordinary course of business up to an amount
reasonably determined to be payable under all surety bonds then outstanding not
to exceed at any time $40,000,000 in the aggregate; and

(xiii)Any other Indebtedness of any Loan Party or of any Subsidiary of any Loan
Party; provided however, that the aggregate amount of all such Indebtedness
under this Section 8.2.1(xiii) shall not exceed $15,000,000 at any one time
outstanding; provided further that the terms of such Indebtedness shall not
restrict the ability of the Subsidiaries of the Borrower to pay dividends or
make other distributions on account of the ownership interests of the Borrower's
Subsidiaries.

8.2.2Liens; Lien Covenants.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.  Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time directly or indirectly enter into or assume
any agreement (other than this Agreement, the other Loan Documents or the 2017
Senior Note Indenture), or adopt any charter or other governing document
provision, prohibiting the creation or assumption of any Lien upon any of the
property or assets of the Loan Parties and their Subsidiaries, other than
(i) this Agreement and the other Loan Documents, (ii) the 2017 Senior Note
Indenture, and (iii) agreements which relate to purchase money financing and
capital leases permitted under of Section 8.2.1(vii) [Indebtedness]; provided
that the prohibitions on Liens in such agreements relate only to the assets
subject to such financing or lease.

92

--------------------------------------------------------------------------------

 

8.2.3Guaranties.  Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries or any Excluded Subsidiary to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for:

(i)Guaranties of Indebtedness of the Loan Parties permitted hereunder;

(ii)(a) Guaranties by Loan Parties of performance and other obligations of other
Loan Parties and (b) Guaranties by non-Loan Party Subsidiaries of performance
and other obligations of other non-Loan Party Subsidiaries;

(iii)Guaranties by the Borrower of Indebtedness of Subsidiaries of the Borrower
and Excluded Subsidiaries under Lender-Provided Hedges, Lender-Provided Treasury
Arrangements and Lender-Provided Credit Arrangements permitted hereunder;

(iv)Guaranties listed on Schedule 8.2.3 hereto;

(v)Guaranties of Indebtedness and performance and other obligations incurred by
any Excluded Subsidiary, and its subsidiaries, permitted Joint Ventures under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] and non-Loan Party
Subsidiaries, provided however, that the aggregate principal or stated amount of
all such Guaranties under this Section 8.2.3(v) shall not exceed $120,000,000 at
any one time; and

(vi)indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party's respective organizational documents or bylaws.

Notwithstanding the foregoing, no Subsidiary shall execute any Guaranty of any
Indebtedness under the 2017 Senior Note Indenture after the Closing Date unless,
prior to the date of such execution, such Subsidiary has executed and delivered
a Guaranty Agreement in favor of the Administrative Agent.

8.2.4Loans and Investments.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase or acquire any stock, bonds,
notes or securities of, or any partnership interest (whether general or limited)
or limited liability company interest in, or any other investment or interest
in, or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:

(i)trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

(ii)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

93

--------------------------------------------------------------------------------

 

(iii)Permitted Investments and investments in Permitted Acquisitions;

(iv)loans and advances to, and investments in, other Loan Parties organized
under the laws of the United States or a state thereof, or, upon the Borrower's
request and the prior written consent of the Administrative Agent, any other
country;

(v)loans and investments set forth on Schedule 8.2.4;

(vi)loans and advances to, and investments in, Foreign Subsidiaries created or
acquired after the Closing Date, and additional loans and advances to, and
investments in, Foreign Subsidiaries in existence on the Closing Date in excess
of the amount of such investments in such Foreign Subsidiaries listed on
Schedule 8.2.4, in an aggregate amount not exceeding $100,000,000 at any one
time outstanding;

(vii)loans and advances to, and investments in, Joint Ventures not existing as
of the Closing Date, and additional loans, advances and investments in existing
Joint Ventures above the amount of such investments in existing Joint Ventures
listed on Schedule 8.2.4, which Joint Ventures (a) limit the liability of the
Loan Party or Subsidiary to such party's investment therein (except to the
extent of liabilities under Guaranties otherwise permitted under this
Agreement), and (b) are in the same or substantially similar lines of business
as the Loan Parties' business; provided that the aggregate amount of the sum of
(y) such investments in Joint Ventures from and after the Closing Date pursuant
to this clause (vii), and (z) advances under clause (ix) of this Section 8.2.4
shall not exceed $75,000,000 at any one time;

(viii)advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $20,000,000 at any one time
outstanding;

(ix)advances not in excess of $20,000,000 at any one time outstanding to
customers of the Loan Parties or their Subsidiaries to finance the construction
of facilities for such customers which will use products supplied by the Loan
Parties or their Subsidiaries, provided that the aggregate amount of the sum of
(y) all such advances pursuant to this clause (ix), and (z) investments under
clause (vii) of this Section 8.2.4 shall not exceed $75,000,000 at any one time;
and

(x)loans and advances made by Foreign Subsidiaries to, and investments made by
Foreign Subsidiaries in, other Foreign Subsidiaries.

8.2.5Restricted Payments.  The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make any Restricted Payment,
provided that the Borrower may make the following Restricted Payments:

(i)dividends and distributions by the Borrower to Holdings, including dividends
and distributions which are used to redeem or repurchase the outstanding capital
stock of Holdings, if prior to and after giving effect thereto, (A) no Event of
Default or Potential Default will have occurred and be continuing or shall
exist, and (B) the Loan Parties are in pro forma compliance with the Fixed
Charge Coverage Ratio set forth in Section 8.2.15 [Minimum Fixed Charge Coverage
Ratio] after giving effect to such dividend or distribution; and

94

--------------------------------------------------------------------------------

 

(ii)payments made by the Borrower to repurchase the 2017 Senior Notes so long as
prior to and after giving effect to any such payments, (A) Undrawn Availability
is at least $50,000,000, and (B) no Event of Default or Potential Default will
have occurred and be continuing or shall exist.

8.2.6Liquidations, Mergers, Consolidations, Acquisitions.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, provided that:

(i)(a) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties, (b) the capital stock of any Specified Foreign Subsidiary
may be transferred to KGICV or a Subsidiary of KGICV, and (c) any Foreign
Subsidiary other than any first-tier Foreign Subsidiary may consolidate or merge
into another Foreign Subsidiary which is wholly-owned by one or more of the Loan
Parties;

(ii)any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement;

(iii)any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder, and any
Subsidiary of the Borrower which is not a Loan Party may be merged into any
other Subsidiary of the Borrower which is not a Loan Party; and

(iv)any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of the assets of another Person or of a business or
division of another Person (each, a "Permitted Acquisition"), provided that each
of the following requirements is met:

(a)if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.13 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

(b)the Loan Parties, such Person and its owners, as applicable, if the same are
located in the United States, shall grant Liens in the assets of or acquired
from and stock or other ownership interests in such Person and otherwise comply
with Section 11.13 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(c)the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(d)the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related

95

--------------------------------------------------------------------------------

 

to one or more line or lines of business conducted by the Loan Parties and shall
comply with Section 8.2.10 [Continuation of or Change in Business];

(e)no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such Permitted Acquisition;

(f)in the case of any Permitted Acquisition, (1) the Borrower shall be in
compliance with the covenants contained in Section 8.2 hereof after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition and income earned or expenses incurred by the Person, business or
assets to be acquired prior to the date of such Permitted Acquisition),
(2) after giving effect to such Permitted Acquisition, Undrawn Availability is
at least $50,000,000, and (3) on a pro forma basis after giving effect to such
Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition
and income earned or expenses incurred by the Person, business or assets to be
acquired prior to the date of such Permitted Acquisition) the Specified Ratio
shall be less than 5.00 to 1.00.  In the case of any Permitted Acquisition in
connection with which the aggregate Consideration exceeds $75,000,000, the
Borrower shall demonstrate compliance with clauses (1), (2) and (3) of this
subsection (f) by delivering at least five (5) Business Days prior to such
Permitted Acquisition a certificate in the form of Exhibit 8.2.6 (each, an
"Acquisition Compliance Certificate") evidencing compliance with such covenants
on a pro forma basis (determined with reference to any increase in the Total
Secured Leverage Ratio that would result from the consummation of such Permitted
Acquisition giving rise to the commencement of a Material Acquisition Period),
certifying as to such Undrawn Availability and providing a detailed calculation
of the Specified Ratio; and

(g)the Loan Parties or such Subsidiary, as applicable, shall deliver to the
Administrative Agent (a) at least five (5) Business Days before such Permitted
Acquisition drafts of any agreements proposed to be entered into by such Loan
Parties and/or such Subsidiary, as applicable, in connection with such Permitted
Acquisition, and (b) prior to the date of such Permitted Acquisition, execution
copies of such agreements entered into by such Loan Parties and/or such
Subsidiary, as applicable, in connection with such Permitted Acquisition, and
shall deliver to the Administrative Agent such other information about such
Person or its assets as any Loan Party may reasonably require.

8.2.7Dispositions of Assets or Subsidiaries.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

(i)transactions involving the sale of inventory in the ordinary course of
business and casualty losses to inventory to the extent that the insurance
proceeds therefrom are used (a) to repair or replace such inventory, which
inventory shall be subject to the Lenders' Prior Security Interest, or (b) to
prepay the Loans in accordance with this Agreement;

96

--------------------------------------------------------------------------------

 

(ii)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party's or
such Subsidiary's business;

(iii)any sale, transfer or lease of assets by any wholly owned Subsidiary of a
Loan Party to another Loan Party;

(iv)subject to the provisions of Section 8.2.9, any transfer of the ownership
interests in a wholly owned Subsidiary of the Borrower which is not a Loan Party
to another wholly owned Subsidiary of the Borrower;

(v)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Lenders' Prior Security Interest if the
assets so sold, transferred or leased were so subject;

(vi)any sale of stock or equity of an Excluded Subsidiary;

(vii)provided no Event of Default or Potential Default exists, any sale of
Property A; provided however, the Net Cash Proceeds (after deduction of the
amount, if any, payable to Seller pursuant to Section 7.10 of the Osmose
Purchase Agreement) of any such sale of Property A shall be applied as a
mandatory prepayment in accordance with Section 5.7.1 [Asset Sales and Recovery
Events] hereof; or

(viii)provided no Event of Default or Potential Default exists, any sale,
transfer or lease of assets, other than those specifically excepted pursuant to
clauses (i) through (vii) above, which in any one sale, transfer or lease of
assets, or in any number of sales, transfers or leases of assets, involves the
sale, transfer, or lease of assets having a book value of not more than thirty
percent (30%) of the Consolidated Net Tangible Assets during the term of this
Agreement (Consolidated Net Tangible Assets shall be determined and
re-determined from time to time as of the date of any such sale, transfer, or
lease of assets and, in the case of a series of sales, transfers or leases of
assets, on the day of the first sale, transfer or lease in such series);
provided however, the Net Cash Proceeds of any such sale, transfer or lease of
assets under this clause (viii) shall be applied as a mandatory prepayment in
accordance with Section 5.7.1 [Asset Sales and Recovery Events].

8.2.8Affiliate Transactions.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
an Affiliate (other than a Loan Party or a wholly-owned Subsidiary of a Loan
Party to the extent not otherwise prohibited by this Agreement) (including
purchasing property or services from or selling property or services to any
Affiliate of any Loan Party or other Person) unless such transaction is not
otherwise prohibited by this Agreement, is entered into in the ordinary course
of business upon fair and reasonable arm's-length terms and conditions which are
of a type which are or have previously been fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.

8.2.9Subsidiaries, Partnerships and Joint Ventures.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, own or create
directly or

97

--------------------------------------------------------------------------------

 

indirectly any Subsidiaries other than (i) any Subsidiary which has joined this
Agreement as a Guarantor on the Closing Date or which is listed on
Schedule 6.1.2 hereto (excluding Koppers Assurance); (ii) any Subsidiary formed
under the laws of the United States or a state thereof after the Closing Date
which joins this Agreement as a Guarantor pursuant to Section 11.13 [Joinder of
Guarantors], provided that such Subsidiary and the Loan Parties, as applicable,
shall grant and cause to be perfected first priority Liens to the Administrative
Agent for the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary; (iii) Excluded Subsidiaries and any subsidiary of
an Excluded Subsidiary, (iv) Foreign Subsidiaries and any subsidiary of a
Foreign Subsidiary, (v) Persons acquired in accordance with Section 8.2.6(iv),
which join this Agreement as Guarantors pursuant to Section 11.13 [Joinder of
Guarantors], provided that such Subsidiary and the Loan Parties, as applicable,
shall grant and cause to be perfected first priority Liens to the Administrative
Agent for the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary.  Except as set forth on Schedule 8.2.9 and to the
extent permitted by Section 8.2.4(vii) [Loans and Investments], each of the Loan
Parties shall not become or agree to (1) become a general or limited partner in
any general or limited partnership, except that the Loan Parties may be general
or limited partners in other Loan Parties, (2) become a member or manager of, or
hold a limited liability company interest in, a limited liability company,
except that the Loan Parties may be members or managers of, or hold limited
liability company interests in, other Loan Parties, or (3) become a party to a
Joint Venture.

8.2.10Continuation of or Change in Business.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than as set forth on Schedule 8.2.10, substantially as conducted and
operated by such Loan Party or Subsidiary during the present fiscal year and
businesses reasonably related thereto, and such Loan Party or Subsidiary shall
not permit any material change in the nature of such business.  For avoidance of
doubt, the parties recognize that sale or dispositions of assets or Subsidiaries
otherwise permitted under this Agreement shall not violate this Section 8.2.10.

8.2.11Plans and Benefit Arrangements.  The Borrower shall not, and shall cause
each member of the ERISA Group to not:

(1)fail to satisfy the minimum funding requirements of ERISA and the Code with
respect to any Plan;

(2)request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(3)engage in a Prohibited Transaction with respect to any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, would
constitute a Material Adverse Change;

(4)fail to make when due any contribution or any other payment to any
Multiemployer Plan that the Borrower or any member of the ERISA Group may be
required

98

--------------------------------------------------------------------------------

 

to make under any agreement relating to such Multiemployer Plan, or any Law
pertaining thereto;

(5)withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, is
likely to result in a material liability of the Borrower or any member of the
ERISA Group;

(6)terminate, or institute proceedings to terminate, any Plan under Section 4041
of ERISA, where such termination is likely to result in a material liability to
the Borrower or any member of the ERISA Group;

(7)make any amendment to any Plan in violation or contradiction of Section 436
of the Code; or

(8)fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Code (including, without limitation, those
with respect to a Reportable Event), where such failure is likely to result in a
Material Adverse Change.

8.2.12Fiscal Year.  Holdings shall not, and shall not permit any Subsidiary of
Holdings to, change its fiscal year from the twelve-month period beginning
January 1 and ending December 31.

8.2.13Issuance of Stock.  Neither Holdings nor the Borrower shall issue any
capital stock, options or warrants, the effect of which would result in a Change
of Control.  Other than as permitted under Sections 8.2.5 and 8.2.9, each of the
Loan Parties other than the Borrower and Holdings shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof.

8.2.14Changes in Organizational Documents 2017 Senior Note Debt Documents.  

(i)Changes in Organizational Documents.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days' prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be materially adverse to the Lenders as determined
by the Administrative Agent in its sole discretion, obtaining the prior written
consent of the Required Lenders.  

(ii)Changes in 2017 Senior Note Debt Documents.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend, modify, supplement
or restate any of the 2017 Senior Note Debt Documents or related documents or
waive compliance by any Person party thereto with any provision thereof without
providing at least thirty (30) calendar days' prior written notice to the
Administrative Agent and, in the event such change

99

--------------------------------------------------------------------------------

 

could be adverse to the Lenders as reasonably determined by the Administrative
Agent, obtaining the prior written consent of the Required Lenders.  Without
limiting the generality of the foregoing, the Administrative Agent may deem any
such amendment, modification, supplement or restatement to be adverse if the
covenants which relate to Holdings and its Subsidiaries set forth in the terms
and conditions of any such notes and related documents are more restrictive in
any material respect than the covenants set forth in this Agreement.

8.2.15Minimum Fixed Charge Coverage Ratio.  The Loan Parties shall not permit
the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal quarter
for the four fiscal quarters then ended, to be less than 1.1 to 1.0.

8.2.16Maximum Total Secured Leverage Ratio.  The Loan Parties shall not permit
the Total Secured Leverage Ratio, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended, to exceed 2.75 to 1.0;
provided, that (a) during the period of four (4) consecutive fiscal quarters
immediately following the consummation of a Material Acquisition (commencing
with the fiscal quarter in which such Material Acquisition occurs), the Borrower
may elect, with prior written notice to the Administrative Agent and subject to
the condition that after giving effect to such Material Acquisition, Undrawn
Availability is at least $50,000,000, to increase the preceding ratio to 3.00 to
1.00 (a "Material Acquisition Period"); and (b) immediately after the end of a
Material Acquisition Period, the Total Secured Leverage Ratio shall
automatically revert to 2.75 to 1.0.

8.3Reporting Requirements.  The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1Quarterly Financial Statements.  As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of Holdings and its
Subsidiaries, consisting of a consolidated balance sheet as of the end of such
fiscal quarter and related consolidated statements of income and cash flows for
the fiscal quarter then ended and the fiscal year through that date, which shall
include in the notes thereto the condensed consolidating balance sheet and
condensed consolidating statements of income and cash flows for Holdings and its
Subsidiaries, all in reasonable detail and certified (subject to normal year-end
audit adjustments) by the Chief Executive Officer, President, Chief Financial
Officer, or Treasurer of Holdings as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.  Simultaneously with the delivery of the financial statements
referred to above, the Borrower shall also furnish to the Administrative Agent
and the Lenders a report on environmental matters occurring during such fiscal
quarter with such information and in form and scope satisfactory to the
Administrative Agent.

8.3.2Annual Financial Statements.  As soon as available and in any event within
ninety (90) calendar days after the end of each fiscal year of Holdings,
financial statements of Holdings and its Subsidiaries consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders' equity and cash flows for the
fiscal year then ended, which shall include in the notes thereto the condensed
consolidating balance sheet and condensed consolidating statements of income and
cash flows

100

--------------------------------------------------------------------------------

 

for Holdings and its Subsidiaries, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.  Simultaneously with the delivery of the financial statements
referred to above, the Borrower shall also furnish to the Administrative Agent
and the Lenders a report on environmental matters occurring during the fourth
fiscal quarter of such year which contains such information and in form and
scope satisfactory to the Administrative Agent.

8.3.3Certificate of the Borrower.  Concurrently with the financial statements of
Holdings and its Subsidiaries furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] (other than the financial statements furnished
with respect to the fiscal year ending December 31, 2016), a certificate (each,
a "Compliance Certificate") of Holdings signed by the Chief Executive Officer,
President, Chief Financial Officer, or Treasurer of Holdings, in the form of
Exhibit 8.3.3, to the effect that, except as described pursuant to Section 8.3.4
[Notice of Default], (i) the representations and warranties of the Borrower
contained in Section 6 and in the other Loan Documents are true on and as of the
date of such certificate with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time) and the
Loan Parties have performed and complied with all covenants and conditions
hereof, (ii) no Event of Default or Potential Default exists and is continuing
on the date of such certificate, (iii) containing calculations in sufficient
detail to demonstrate compliance as of the date of such financial statements
with all financial covenants contained in Section 8.2 [Negative Covenants] and
setting forth as of the date of such financial statements a detailed calculation
of the Net Senior Secured Leverage Ratio and (iv) containing a listing as of the
date of such financial statements of the identity and amount of (y) the
outstanding Lender-Provided Credit Arrangements and (z) the outstanding
Guaranties under Section 8.2.3(v).

8.3.4Notice of Default.  Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by the Chief Executive Officer, President, Chief Financial
Officer, Treasurer, or Director of such Loan Party setting forth the details of
such Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

8.3.5Notice of Litigation.  Promptly after the commencement thereof, notice of
all (i) actions, suits, proceedings or investigations before or by any Official
Body or any other Person against any Loan Party or Subsidiary of any Loan Party
which relate to the Collateral, involve a claim or series of claims in excess of
$10,000,000 or, (ii) Environmental Complaint, individually or in the aggregate
which exceeds $10,000,000 or a Safety Complaint, individually or in the
aggregate, which exceeds $10,000,000, which in any such case listed in
clause (i) or (ii) would, if adversely determined, constitute a Material Adverse
Change.

101

--------------------------------------------------------------------------------

 

8.3.6Certain Events.  Written notice to the Administrative Agent:

(1)at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to clause (vi) of Section 8.2.7
[Dispositions of Assets or Subsidiaries],

(2)within the time limits set forth in Section 8.2.14(i) [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party; and

(3)at least ten (10) Business Days prior thereto, with respect to any change in
any Loan Party's locations from the locations set forth in Schedule A to the
Security Agreement; and

(4)Immediately in the event that the Borrower or its accountants conclude or
advise that any previously issued financial statement, audit report or interim
review should no longer be relied upon or that disclosure should be made or
action should be taken to prevent future reliance, notice in writing setting
forth the details thereof and the action which the Borrower proposes to take
with respect thereto.

8.3.7Budgets, Forecasts, Other Reports and Information.  Promptly upon their
becoming available to the Borrower:

(1)Holdings' consolidated annual budget, including a consolidated balance sheet,
income statement and cash flow statement, and consolidated forecasts or
projections of Holdings and its subsidiaries, to be supplied not later than
sixty (60) days after the commencement of the fiscal year to which any of the
foregoing may be applicable,

(2)any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(3)regular or periodic reports, including Forms 10-K, 10-Q and 8-K, registration
statements and prospectuses, filed by the Borrower with the Securities and
Exchange Commission,

(4)a copy of any material order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body,

(5)a duly completed copy of IRS Form 8886 or any successor form, in the event
that the Borrower has notified the Administrative Agent of its intention to
treat the Loans and/or Letters of Credit as being a "reportable transaction"
(within the meaning of Treasury Regulation Section 1.6011-4); and

(6)such other reports and information as any of the Lenders may from time to
time reasonably request.  The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which results in a Material Adverse Change.

102

--------------------------------------------------------------------------------

 

8.3.8Notices Regarding Plans and Benefit Arrangements.  

8.3.8.1Certain Events. Promptly upon becoming aware of the occurrence thereof,
notice (including the nature of the event and, when known, any action taken or
threatened by the United States Department of Labor, the Internal Revenue
Service or the PBGC with respect thereto) of:

(1)any Reportable Event with respect to the Borrower or any other member of the
ERISA Group,

(2)any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Code in connection with any
Plan, any Benefit Arrangement or any trust or other funding vehicle created
thereunder,

(3)any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(4)any partial or complete withdrawal from a Multiemployer Plan by the Borrower
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in material withdrawal
liability,

(5)any cessation of operations (by the Borrower or any other member of the ERISA
Group) at a facility in the circumstances described in Section 4062(e) of ERISA,

(6)withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(7)a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan that is required to avoid the imposition of a Lien of any kind
under ERISA;,

(8)the approval or adoption of any amendment to a Plan that results in the
imposition of a Lien, or in a requirement to post security, or otherwise
encumber assets of the Plan, the Borrower or any member of the ERISA Group,
pursuant to ERISA, or

(9)any change in the actuarial assumptions or funding methods used for any Plan,
where the effect of such change is to materially increase or materially reduce
the unfunded benefit liability or obligation to make periodic contributions.

8.3.8.2Notices of Involuntary Termination and Annual Reports. Promptly after
receipt thereof, copies of (a) all notices received by the Borrower or any other
member of the ERISA Group of the PBGC's intent to terminate any Plan
administered or maintained by the Borrower or any member of the ERISA Group, or
to have a trustee appointed to administer any such Plan; and (b) at the request
of the Administrative Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and

103

--------------------------------------------------------------------------------

 

schedules showing the amounts contributed to each such Plan by or on behalf of
the Borrower or any other member of the ERISA Group in which any of their
employees (whether current or former) participate or from which such employees
(whether current or former) may derive a benefit, and each Schedule B (Actuarial
Information) to the annual report filed by the administrator of the Plan, the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

8.3.8.3Notice of Voluntary Termination. Promptly upon the filing thereof, copies
of any Form 501, Form 5310, or any successor or equivalent form to such Forms,
filed with the PBGC or the Internal Revenue Service in connection with the
termination of any Plan under Section 4041 of ERISA.

9.DEFAULT

9.1Events of Default.  An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1Payments Under Loan Documents.  The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof;

9.1.2Breach of Warranty.  Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3Anti-Terrorism Laws.  Any representation or warranty contained in
Section 6.1.25 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

9.1.4Breach of Negative and Certain Other Covenants, Visitation Rights or
Anti-Terrorism Laws.  Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 8.1.6 [Visitation Rights],
Section 8.1.13 [Anti-Terrorism Laws], or Section 8.2 [Negative Covenants];

9.1.5Breach of Other Covenants.  Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty calendar days after any officer of any Loan Party becomes aware
of the occurrence thereof (such grace period to be applicable only in the event
such default can be remedied by corrective action of the Loan Parties as
determined by the Administrative Agent in its sole discretion);

9.1.6Defaults in Other Agreements or Indebtedness.  (i) A default or event of
default shall occur at any time under the terms of any other agreement involving

104

--------------------------------------------------------------------------------

 

borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $15,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived), or (ii) the termination of any commitment to
lend;

9.1.7Final Judgments or Orders.  Any final judgments or orders for the payment
of money (not covered by insurance for which there is no dispute with respect to
coverage by the applicable insurance carrier) in excess of $15,000,000 in the
aggregate shall be entered against any Loan Party by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;

9.1.8Loan Document Unenforceable.  Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.9Uninsured Losses; Proceedings Against Assets.  There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $15,000,000 or the Collateral or any other of the Loan
Parties' or any of their Subsidiaries' assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;

9.1.10Notice of Lien or Assessment.  A notice of Lien or assessment in excess of
$10,000,000 which is not a Permitted Lien is filed of record with respect to all
or any part of any of the Loan Parties' or any of their Subsidiaries' assets by
the United States, Canada, Bermuda or any department, agency or instrumentality
of the foregoing, or by any state, county, provincial, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
within thirty (30) days after the same becomes payable;

9.1.11Insolvency.  Any Loan Party or any Subsidiary of a Loan Party ceases to be
Solvent or admits in writing its inability to pay its debts as they mature;

9.1.12Events Relating to Plans and Benefit Arrangements.  Any of the following
occurs:  (i) any Reportable Event, which the Administrative Agent determines in
good faith constitutes grounds for the termination of any Plan by the PBGC, or
for the appointment of a trustee by the PBGC to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan under Section 4041 of ERISA;

105

--------------------------------------------------------------------------------

 

(iii) a trustee shall be appointed by the PBGC to administer or liquidate any
Plan; (iv) the PBGC shall give notice of its intent to institute proceedings to
terminate any Plan or Plans or to appoint a trustee to administer or liquidate
any Plan; and, in the case of the occurrence of (i), (ii), (iii) or (iv) above,
the Administrative Agent determines in good faith that the amount of the
Borrower's or any ERISA Group member's liability, whether alone or in
conjunction with others, is likely to exceed $15,000,000; (v) the Borrower or
any member of the ERISA Group shall fail to make any contributions or other
payments when due to a Plan or a Multiemployer Plan; (vi) the Borrower or any
other member of the ERISA Group shall make any amendment to a Plan with respect
to which security is required under ERISA; (vii) the Borrower or any other
member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (viii) the Borrower or any other member of the ERISA Group
shall withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw)
from a Multiple Employer Plan; or (ix) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiemployer Plans or Benefit Arrangements and, with respect to any
of the events specified in (v), (vi), (vii), (viii) or (ix), the Administrative
Agent determines in good faith that any such occurrence would be reasonably
likely to result in a Material Adverse Change;

9.1.13Cessation of Business.  Any Loan Party or Subsidiary of a Loan Party
ceases to conduct its business as contemplated, except as expressly permitted
under Section 8.2.6 [Liquidations, Mergers, Etc.] or 8.2.7 [Dispositions of
Assets or Subsidiaries], or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

9.1.14Change of Control.  A Change of Control shall have occurred;

9.1.15Beazer East Default.  (1) (a) A failure by Beazer East to pay any
obligation or set of obligations under Article VII of the Beazer Acquisition
Agreement (not covered by insurance for which there is no dispute with respect
to coverage by the applicable insurance carrier) in excess of $15,000,000 in the
aggregate, which failure shall have continued for a period of 30 days or more,
or (b) any other failure by Beazer East to perform any obligation or set of
obligations under Article VII of the Beazer Acquisition Agreement which the
Required Lenders shall have determined in good faith has had, is having, or
would be reasonably likely to have, a Material Adverse Change; and (2) a failure
to perform by Beazer Limited under the Beazer Acquisition Agreement Guarantee
with respect to such obligation or set of obligations; provided, however, that
if an arbitration proceeding or arbitrations proceedings shall have been
instituted under Article XI of the Beazer Acquisition Agreement with respect to
such obligation or set of obligations, such failure by Beazer East to perform
shall not constitute an Event of Default hereunder unless and until (w) a final
decision shall have been rendered against Beazer East in such arbitration
proceeding and Beazer East shall have failed to perform such obligation for a
period of thirty days after such final decision has been rendered, (x) the
Required Lenders shall have determined in good faith that such arbitration
proceeding is not being diligently prosecuted, (y) a period of one year shall
have passed since the commencement of such arbitration proceeding, or (z) the
Borrower shall have expended more than $15,000,000 in the aggregate in
unreimbursed expenditures as a result of such failure to perform by Beazer East
and Beazer Limited;

106

--------------------------------------------------------------------------------

 

9.1.16Involuntary Proceedings.  A proceeding shall have been instituted in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in an involuntary
case under any applicable bankruptcy, insolvency, reorganization or other
similar law now or hereafter in effect, or for the appointment of a receiver,
receiver and manager, liquidator, provisional liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

9.1.17Voluntary Proceedings.  Any Loan Party or Subsidiary of a Loan Party shall
commence a voluntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment or taking possession by a receiver, receiver
and manager, liquidator, provisional liquidator, assignee, custodian, trustee,
sequestrator, administrator, conservator (or other similar official) of itself
or for any substantial part of its property or shall make a general assignment
for the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action in furtherance of any of the foregoing.

9.2Consequences of Event of Default.

9.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Sections 9.1.1 through
9.1.15 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lenders shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as Cash Collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations.  Upon the curing of all Events of Default
to the satisfaction of the Required Lenders, the Administrative Agent shall
return such Cash Collateral to the Borrower; and  

9.2.2Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of
Default specified under Section 9.1.16 [Involuntary Proceedings] or
Section 9.1.17 [Voluntary Proceedings] shall occur, the Lenders shall be under
no further obligations to make Loans hereunder and the Issuing Lenders shall be
under no obligation to issue Letters of Credit

107

--------------------------------------------------------------------------------

 

and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

9.2.3Set-off.  If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Lender, and each of their respective Affiliates and
any participant of such Lender or Affiliate which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness.  The rights of each Lender, each Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates and participants
may have.  Each Lender and each Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and

9.2.4Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:

(i)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lenders and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

108

--------------------------------------------------------------------------------

 

(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender-Provided Hedges, Lender-Provided Treasury Arrangements and
Lender-Provided Credit Arrangements, ratably among the Lenders, the Issuing
Lenders, and the Lenders or Affiliates of Lenders which provide Lender-Provided
Hedges, Lender-Provided Treasury Arrangements and Lender-Provided Credit
Arrangements, in proportion to the respective amounts described in this clause
Fourth held by them;

(v)Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi)Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

9.2.5Collateral Sharing.  All Liens granted under the Security Agreement, the
Patent Trademark and Copyright Security Agreement, the Pledge Agreement and any
other Loan Document (the "Collateral Documents") shall secure ratably and on a
pari passu basis (i) the Obligations in favor of the Administrative Agent and
the Lenders hereunder, and (ii) the Obligations incurred by any of the Loan
Parties in favor of any Lender, or any Affiliate of any Lender, which provides a
Lender-Provided Hedge, a Lender-Provided Treasury Arrangement or a
Lender-Provided Credit Arrangement (the "Hedge/Treasury/Credit Provider").  The
Administrative Agent under the Collateral Documents shall be deemed to serve and
is appointed as the collateral agent for the Hedge/Treasury/Credit Provider and
the Lenders hereunder, provided that the Administrative Agent shall comply with
the instructions and directions of the Lenders under this Agreement to the
extent that this Agreement or any other Loan Documents empowers the Lenders to
direct the Administrative Agent, as to all matters relating to the Collateral,
including the maintenance and disposition thereof.  No Hedge/Treasury/Credit
Provider (except in its capacity as a Lender hereunder) shall be entitled or
have the power to direct or instruct the Administrative Agent on all matters
relating to the Collateral, including the maintenance and disposition thereof or
to control or direct in any manner the maintenance or disposition of the
Collateral.

9.2.6Other Rights and Remedies.  In addition to all of the rights and remedies
contained in this Agreement or in any of the other Loan Documents, the
Administrative

109

--------------------------------------------------------------------------------

 

Agent shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code or other applicable Law, all of which rights and
remedies shall be cumulative and non-exclusive, to the extent permitted by
Law.  The Administrative Agent may, and upon the request of the Required Lenders
shall, exercise all post-default rights granted to the Administrative Agent and
the Lenders under the Loan Documents or applicable Law.

9.2.7Notice of Sale.  Any notice required to be given by the Administrative
Agent of a sale, lease, or other disposition of the Collateral or any other
intended action by the Administrative Agent, if given ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

9.2.8Enforcement of Rights and Remedies.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with this
Section 9.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Loan Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swing Loan Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2.3 (subject to the terms of Section 5.3 [Sharing of Payments by
Lenders]), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Insolvency Proceeding; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 9.2.8,
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders],
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.ADMINISTRATIVE AGENT

10.1Appointment and Authority.  Each of the Lenders and each Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender

110

--------------------------------------------------------------------------------

 

and may exercise the same as though it were not the Administrative Agent and the
term "Lender" or "Lenders" shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.3Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall be deemed not to have knowledge of any Potential
Default or Event of Default unless and until notice describing such Potential
Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of

111

--------------------------------------------------------------------------------

 

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, increase or renewal of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance,
extension, increase or renewal of such Letter of Credit.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.4.1Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.4.2Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any

112

--------------------------------------------------------------------------------

 

collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.4.2.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.4.2, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.4.3Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.4.4No Other Duties, etc.  Anything herein to the contrary notwithstanding,
none of the Administrative Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Syndication Agent, or the Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

113

--------------------------------------------------------------------------------

 

10.4.5Administrative Agent's Fee.  The Borrower shall pay to the Administrative
Agent the nonrefundable fees (the "Administrative Agent's Fee") under the terms
of a letter (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent, as amended from time to time.

10.4.6Authorization to Release Collateral and Guarantors.  The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

10.4.7No Reliance on Administrative Agent's Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.4.8Authorization to Release Collateral and Guarantors.  The Lenders and
Issuing Lenders authorize the Administrative Agent, to release (i) any
Collateral consisting of assets or equity interests sold or otherwise disposed
of in a sale or other disposition or transfer permitted under Section 8.2.7
[Dispositions of Assets or Subsidiaries] or Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], and (ii) any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

11.MISCELLANEOUS

11.1Modifications, Amendments or Waivers.  With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder; provided, however, that only the consent of the Lender(s) party to
any Lender-Provided Hedges, Lender-Provided Treasury Arrangements and Lender-

114

--------------------------------------------------------------------------------

 

Provided Credit Arrangements shall be required with respect to amendments,
changes, waivers and consents to agreements related thereto.  Any such
agreement, waiver or consent made with such written consent shall be effective
to bind all the Lenders and the Loan Parties; provided, that no such agreement,
waiver or consent may be made which will:

11.1.1Increase of Commitment.  Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

11.1.2Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
reduce the Commitment Fee or any other fee payable to any Lender, without the
consent of each Lender directly affected thereby;

11.1.3Release of Collateral or Guarantor.  Except for sales of assets or capital
stock permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries] and
releases of Guarantors and Collateral authorized under Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures], release all or substantially
all of the Collateral or any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or

11.1.4Miscellaneous.  Amend the definition of "Optional Currency" or
Section 2.12.4(iii) [European Monetary Union; Requests for Additional Optional
Currencies], Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3
[Exculpatory Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lenders, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lenders or the Swing Loan Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each, a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of

115

--------------------------------------------------------------------------------

 

all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

11.2No Implied Waivers; Cumulative Remedies.  No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege.  The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.  No reasonable delay or failure to take any action on
the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.

11.3Expenses; Indemnity; Damage Waiver.

11.3.1Costs and Expenses.  The Borrower shall pay (i) all out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lenders in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent's regular employees and agents engaged periodically to
perform audits of the Loan Parties' books, records and business properties.

11.3.2Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any

116

--------------------------------------------------------------------------------

 

counsel for any Indemnitee), joint or several, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations and
enforcement hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 11.3.2 [Indemnification by the Borrower] shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

11.3.3Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lenders or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lenders or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any

117

--------------------------------------------------------------------------------

 

information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

11.3.5Payments.  All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4Holidays.  Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day.  Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

11.5Notices; Effectiveness; Electronic Communication.

11.5.1Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender if such
Lender or such Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return

118

--------------------------------------------------------------------------------

 

receipt requested" function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3Change of Address, Etc.  Any party hereto may change its address, e mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7Duration; Survival.  All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full.  All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full.  All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

11.8Successors and Assigns.

11.8.1Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

119

--------------------------------------------------------------------------------

 

11.8.2Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(a)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b)in any case not described in clause (i)(a) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(a)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x)  an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(b)the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

120

--------------------------------------------------------------------------------

 

(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.  Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the

121

--------------------------------------------------------------------------------

 

consent of the Participant, agree (other than as is already provided for herein)
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Collateral or Guarantor] that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.4 [Euro-Rate Unascertainable, Etc.], 5.8 [Increased Costs], 5.10
[Indemnity] and 5.9 [Taxes] (subject to the requirements and limitations
therein, including the requirements under Section 5.9.7 [Status of Lenders] (it
being understood that the documentation required under Section 5.9.7 [Status of
Lenders] shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders]; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of a Different Lending Office] as if it
were an assignee under Section 11.8.2 [Assignments by Lenders]; and (B) shall
not be entitled to receive any greater payment under Sections 5.8 [Increased
Costs] or 5.9 [Taxes], with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

11.8.5Certain Pledges; Successors and Assigns Generally.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

122

--------------------------------------------------------------------------------

 

11.9Confidentiality.

11.9.1General.  Each of the Administrative Agent, the Lenders and the Issuing
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.9.2Sharing Information With Affiliates of the Lenders.  Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10Counterparts; Integration; Effectiveness.

11.10.1Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall

123

--------------------------------------------------------------------------------

 

become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1Governing Law.  This Agreement shall be deemed to be a contract under the
Laws of the State of New York.  Each standby Letter of Credit issued under this
Agreement shall be subject either to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the "ICC") at the time of issuance ("UCP") or
the rules of the International Standby Practices (ICC Publication Number 590)
("ISP98"), as determined by the Issuing Lenders, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

11.11.2SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

11.11.3WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.  

124

--------------------------------------------------------------------------------

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT
ANY SUCH DEFENSE.

11.11.4SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12USA Patriot Act Notice.  Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

11.13Joinder of Guarantors.  Any Subsidiary of the Borrower which is required to
join this Agreement as a Guarantor pursuant to Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] shall execute and deliver to the Administrative
Agent (i) a Guarantor Joinder in substantially the form attached hereto as
Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each of the
documents to which the Guarantors are parties; (ii) documents in the forms
described in Section 7.1 [First Loans] modified as appropriate to relate to such
Subsidiary; and (iii) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in all
Collateral held by such Subsidiary.  Unless required to be delivered sooner
pursuant to the provisions hereof, the Loan Parties shall deliver such Guarantor
Joinder and related documents to the Administrative Agent within five (5)
Business Days after the date of the filing of such Subsidiary's articles of
incorporation or constitution if

125

--------------------------------------------------------------------------------

 

the Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or
corporation.  

11.14Funding by Branch, Subsidiary or Affiliate.  

11.14.1Notional Funding.  Each Lender shall have the right from time to time,
without notice to the Borrower, to deem any branch, Subsidiary or Affiliate
(which for the purposes of this Section 11.14 shall mean any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Lender) of such Lender to have made, maintained or
funded any Loan to which the Euro-Rate Option applies at any time, provided that
immediately following (on the assumption that a payment were then due from the
Borrower to such other office), and as a result of such change, the Borrower
would not be under any greater financial obligation pursuant to
Section 2.12.4(ii) [Additional Compensation in Certain Circumstances] than it
would have been in the absence of such change.  Notional funding offices may be
selected by each Lender without regard to such Lender's actual methods of
making, maintaining or funding the Loans or any sources of funding actually used
by or available to such Lender.

11.14.2Actual Funding.  Each Lender shall have the right from time to time to
make or maintain any Loan by arranging for a branch, Subsidiary or Affiliate of
such Lender to make or maintain such Loan subject to the last sentence of this
Section 11.14.2.  If any Lender causes a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender's use of
such a branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 2.12.4(ii) [Additional Compensation in Certain
Circumstances]) which would otherwise not be incurred.

11.14.3Right to Realize on Collateral and Enforce Guaranty.  Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Lender and each Issuing Lender hereby agree that
no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent on behalf of Lenders in accordance with the terms hereof.

11.15Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by

126

--------------------------------------------------------------------------------

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

11.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Lenders are arm's-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Lenders, on the other hand, (B) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Loan Parties are capable
of evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person and (B) no Lender has any obligation to
any Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and no Lender has any obligation to disclose any of such
interests to the Loan Parties or any of their respective Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against each of the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

127

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

BORROWER:

 

 

 

 

KOPPERS INC.,

 

a Pennsylvania corporation

 

 

 

 

By:

/s/ Louann E. Tronsberg-Deihle

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

GUARANTORS:

 

 

 

 

KOPPERS HOLDINGS INC.,

a Pennsylvania corporation

KOPPERS DELAWARE, INC.,

a Delaware corporation

KOPPERS ASIA LLC,

a Delaware limited liability company

KOPPERS CONCRETE PRODUCTS, INC.,

a Delaware corporation

CONCRETE PARTNERS, INC.,

a Delaware corporation

KOPPERS PERFORMANCE CHEMICALS, INC.,

a New York corporation

KOPPERS RAILROAD STRUCTURES INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Louann E. Tronsberg-Deihle

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION,

a Delaware corporation

 

 

 

 

By:

/s/ Louann E. Tronsberg-Deihle

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

KOPPERS VENTURES INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Louann E. Tronsberg-Deihle

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,

a Nevada limited liability company

KOPPERS NZ LLC,

a New York limited liability company

WOOD PROTECTION MANAGEMENT LLC,

a Nevada limited liability company

 

 

 

 

By:

/s/ Steven R. Lacy

 

Name:

Steven R. Lacy

 

Title:

Manager

 

 

 

 

 

 

 

WOOD PROTECTION LP,

a Texas limited partnership

 

 

 

 

By:

WOOD PROTECTION MANAGEMENT LLC,

 

 

as General Partner

 

 

 

 

 

By:

/s/ Steven R. Lacy

 

 

Name:

Steven R. Lacy

 

 

Title:

Manager

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

By:

/s/ Tracy J. DeCock

 

Name:

Tracy J. DeCock

 

Title:

Senior Vice President

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ J. Barrett Donovan

 

Name:

J. Barrett Donovan

 

Title:

Senior Vice President

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Colleen M. O’Brien

 

Name:

Colleen M. O'Brien

 

Title:

Senior Vice President

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

By:

/s/ Michael S. Barnett

 

Name:

Michael S. Barnett

 

Title:

Managing Director

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

By:

/s/ Joshua Hovermale

 

Name:

Joshua Hovermale

 

Title:

Director

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

By:

/s/ Mustafa Khan

 

Name:

Mustafa Khan

 

Title:

Director

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carl S. Tabacjar, Jr.

 

Name:

Carl S. Tabacjar, Jr.

 

Title:

Senior Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Philip R. Medsger

 

Name:

Philip R. Medsger

 

Title:

Senior Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

NORTHWEST BANK,

 

as a Lender

 

 

 

 

By:

/s/ C. Forrest Tefft

 

Name:

C. Forrest Tefft

 

Title:

Senior Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ Michael Kiss

 

Name:

Michael Kiss

 

Title:

Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

By:

/s/ Dennis F. Lennon

 

Name:

Dennis F. Lennon

 

Title:

Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK,

 

as a Lender

 

 

 

 

By:

/s/ Joseph P. Hynds

 

Name:

Joseph P. Hynds

 

Title:

Senior Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

TRISTATE CAPITAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ Ellen Frank

 

Name:

Ellen Frank

 

Title:

Senior Vice President

 

 

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

WASHINGTON FINANCIAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ Anthony M. Cardone

 

Name:

Anthony M. Cardone

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

PRICING GRID

VARIABLE PRICING AND LETTER OF CREDIT

FEES BASED ON NET SENIOR SECURED LEVERAGE RATIO

 

Level

Net Senior Secured
Leverage Ratio

Commitment Fee

Letter of Credit Fee

Base Rate Spread

Euro-Rate Spread

I

Greater than or equal to 2.50 to 1.00

0.375%

3.00%

2.00%

3.00%

II

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

0.375%

2.75%

1.75%

2.75%

III

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

0.250%

2.50%

1.50%

2.50%

IV

Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

0.250%

2.25%

1.25%

2.25%

V

Less than 1.00 to 1.00

0.250%

2.00%

1.00%

2.00%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be locked at the rates set forth in Level III
above from the Closing Date until the date on which the Compliance Certificate
is due to be delivered under Section 8.3.3 [Certificate of Borrower] in
connection with the fiscal quarter ending June 30, 2017.

(b)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the fiscal quarter ending
June 30, 2017 and as of the end of each fiscal quarter ending thereafter based
on the Net Senior Secured Leverage Ratio as of such quarter end.  Any increase
or decrease in the Applicable Margin, Applicable Commitment Fee Rate or the
Applicable Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 8.3.3 [Certificate of
Borrower], except that any changes in pricing levels relating to outstanding
Borrowing Tranches of Optional Currency Loans shall be effective upon the
expiration of the current Interest Period with respect to such Borrowing
Tranches.  If a Compliance Certificate is not delivered when due in accordance
with such Section 8.3.3, then the rates in the applicable Level I shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

--------------------------------------------------------------------------------

 

(c)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Net Senior Secured Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Net Senior Secured Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any Issuing Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any Issuing Lender, as the case may be, under Section 2.9 [Letter
of Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default].  The Borrower's obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

Schedule 1.1(A) – Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

Amount of Commitment for Revolving Credit Loans

Commitment

Ratable Share

Name:

PNC Bank, National Association

 

 

 

Address:

The Tower at PNC
300 Fifth Avenue
Pittsburgh, Pennsylvania 15222

 

 

 

Attention:

Tracy J. DeCock, Senior Vice President

 

 

 

Email:

tracy.decock@pnc.com

 

 

 

Telephone:

412-762-9999

 

 

 

Telecopy:

412-762-4718

 

 

 

with a copy to:

 

 

 

Name:

PNC Agency Services

 

 

 

Address:

PNC Bank, National Association

 

 

 

 

PNC Firstside Center
500 First Avenue
Pittsburgh, Pennsylvania 15219

 

 

 

Attention:

Steven Franceschi

 

 

 

Email:

steven.franceschi@pnc.com

 

 

 

Telephone:

412-762-7691

$60,000,000

$60,000,000

15.00000%

Name:

Wells Fargo Bank, National
Association

 

 

 

Address:

Four Gateway Center
444 Liberty Avenue, Suite 1400
Pittsburgh, PA 15222

 

 

 

Attention:

J. Barrett Donovan

 

 

 

Email:

barrett.donovan@wellsfargo.com

 

 

 

Telephone:

412-454-4603

$50,000,000

$50,000,000

12.50000%

Name:

Bank of America, N.A.

 

 

 

Address:

600 Grant Street, 53rd Floor
Pittsburgh, PA 15219

 

 

 

Attention:

Colleen M. O'Brien

 

 

 

Email:

colleen.m.o'brien@baml.com

 

 

 

Telephone:

412-338-8745

 

 

 

Telecopy:

312-453-6274

$40,000,000

$40,000,000

10.00000%

 

--------------------------------------------------------------------------------

 

Lender

Amount of Commitment for Revolving Credit Loans

Commitment

Ratable Share

Name:

Fifth Third Bank

 

 

 

Address:

Gulf Tower

 

 

 

 

707 Grant Street, 21st Floor
MD AGTB21
Pittsburgh, PA  15219

 

 

 

Attention:

Michael S. Barnett

 

 

 

Email:

michael.barnett@53.com

 

 

 

Telephone:

412-291-5457

 

 

 

Telecopy:

412-291-5411

$40,000,000

$40,000,000

10.00000%

Name:

Bank of Montreal

 

 

 

Address:

115 S. LaSalle Street

 

 

 

 

25th Floor West
Chicago, IL 60603

 

 

 

Attention:

Joshua Hovermale

 

 

 

Email:

joshua.hovermale@bmo.com

 

 

 

Telephone:

312-461-7120

 

 

 

Telecopy:

312-293-4327

$30,000,000

$30,000,000

7.50000%

Name:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

Address:

1251 Avenue of the Americas
New York, NY  10020-1104

 

 

 

Attention:

Mustafa Khan

 

 

 

Email:

mukhan@us.mufg.jp

 

 

 

Telephone:

212-782-4458

$30,000,000

$30,000,000

7.50000%

Name:

Citizens Bank of Pennsylvania

 

 

 

Address:

525 William Penn Place, PW 2625
Pittsburgh, PA  15219

 

 

 

Attention:

Carl Tabacjar

 

 

 

Email:

carl.s.tabacjar@citizensbank.com

 

 

 

Telephone:

412-867-2432

$30,000,000

$30,000,000

7.50000%

Name:

KeyBank National Association

 

 

 

Address:

11 Stanwix Street, 16th Floor
Pittsburgh, PA 15222

 

 

 

Attention:

Philip Medsger

 

 

 

Email:

philip_medsger@keybank.com

 

 

 

Telephone:

412-807-2803

$30,000,000

$30,000,000

7.50000%

Schedule 1.1(B) – Page 2

--------------------------------------------------------------------------------

 

Lender

Amount of Commitment for Revolving Credit Loans

Commitment

Ratable Share

Name:

Northwest Bank

 

 

 

Address:

535 Smithfield Street, Suite 501
Pittsburgh, PA  15222

 

 

 

Attention:

C. Forrest Tefft

 

 

 

Email:

ftefft@nwbcorp.com

 

 

 

Telephone:

412-325-6216 ext 3

$20,000,000

$20,000,000

5.00000%

Name:

The Huntington National Bank

 

 

 

Address:

125 South Wacker Drive
Suite 2840, HCCHIL
Chicago, IL  60606

 

 

 

Attention:

Michael Kiss

 

 

 

Email:

Michael.Kiss@huntington.com

 

 

 

Telephone:

312-762-2163

 

 

 

Telecopy:

877-860-4154

$20,000,000

$20,000,000

5.00000%

Name:

First National Bank of Pennsylvania

 

 

 

Address:

12 Federal Street
Pittsburgh, PA  15212

 

 

 

Attention:

Dennis F. Lennon

 

 

 

Email:

Lennon@fnb-corp.com

 

 

 

Telephone:

412-395-2042

 

 

 

Telecopy:

412-231-3584

$20,000,000

$20,000,000

5.00000%

Name:

First Commonwealth Bank

 

 

 

Address:

437 Grant Street
Frick Building, Suite 1600
Pittsburgh, PA  15219

 

 

 

Attention:

Joseph P. Hynds

 

 

 

Email:

JHynds@fcbanking.com

 

 

 

Telephone:

412-690-2138

 

 

 

Telecopy:

412-690-2206

$15,000,000

$15,000,000

3.75000%

Name:

Tristate Capital Bank

 

 

 

Address:

789 E. Lancaster Avenue, Suite 240
Villanova, PA  19085

 

 

 

Attention:

Ellen Frank

 

 

 

Email:

EFrank@tscbank.com

 

 

 

Telephone:

610-526-6771

$8,500,000

$8,500,000

2.12500%

Schedule 1.1(B) – Page 3

--------------------------------------------------------------------------------

 

Lender

Amount of Commitment for Revolving Credit Loans

Commitment

Ratable Share

Name:

Washington Financial Bank

 

 

 

Address:

77 South Main Street
Washington, PA  15301

 

 

 

Attention:

Anthony M. Cardone

 

 

 

Email:

acardone@mywashingtonfinancial.com

 

 

 

Telephone:

724-206-1113

 

 

 

Telecopy:

724-225-8642

$6,500,000

$6,500,000

1.62500%

TOTAL

$400,000,000

$400,000,000

100.00000%

 




Schedule 1.1(B) – Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

Name:

PNC Bank, National Association

Address:

The Tower at PNC

300 Fifth Avenue, 13th Floor

Pittsburgh, Pennsylvania 15222

Attention:

Tracy J. DeCock, Senior Vice President

Email:

tracy.decock@pnc.com

Telephone:

412-762-9999

Telecopy:

412-762-4718

with a copy to:

Name:

PNC Agency Services

Address:

PNC Bank, National Association

PNC Firstside Center

500 First Avenue

Pittsburgh, Pennsylvania 15219

Attention:

Steven Franceschi

Email:

steven.franceschi@pnc.com

Telephone:

412-762-7691

Telecopy:

412-___-____

 

BORROWER:

Name:

Koppers Inc.

Address:

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219

Attention:

Louann E. Tronsberg-Deihle

Email:

Tronsberg-DeihleLE@koppers.com

Telephone:

412-227-2472

Telecopy:

412-227-2159




Schedule 1.1(B) – Page 5

--------------------------------------------------------------------------------

 

GUARANTORS:

Name:

[Name]

c/o Koppers Inc.

Address:

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219

Attention:

Louann E. Tronsberg-Deihle

Email:

Tronsberg-DeihleLE@koppers.com

Telephone:

412-227-2472

Telecopy:

412-227-2159

 

 

 

Schedule 1.1(B) – Page 6

--------------------------------------------------------------------------------

 

Schedule 1.1(E)

 

EXCLUDED SUBSIDIARIES

 

Koppers Mauritius

Koppers (China) Carbon & Chemical Co Ltd (China)

Koppers India Carbon Materials and Chemicals Pte Ltd (China)

Koppers (Tianjin) Trading Co. Ltd (China)

Koppers (Jiangsu) Carbon Chemical Co. Ltd (China)

 

Koppers Chemicals Spain S.L.U.  

Protim Abrasives Ltd.

Injecta Osmose Ltd.

Protim Ltd.

Celcure Ltd.

Protim International Ltd.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.1(P)

 

PERMITTED LIENS

 

None.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.9.1

 

LETTERS OF CREDIT

 

LC#

 

Beneficiary

 

Outstanding
Amount

 

 

 

 

 

Koppers Holdings, Inc

 

 

 

 

18116119-00-000

 

National Union Fire Insurance Company

 

6,347,847.00

 

 

 

 

 

Koppers Assurance

 

 

 

 

18100260

 

South Carolina Department of Insurance

 

2,250,000.00

 

 

 

 

 

Koppers Inc

 

 

 

 

S017929

 

Bank of Tokyo

 

25,819,516.05

S500037N

 

Bank of Tokyo

 

8,125,999.97

 

 

 

 

 

LC#

 

 

 

 

SB1513350001

 

HSBC Brazil

 

1,700,000.00

 

 

 

 

 

 

 

TOTAL US STANDBY and DOCUMENTARY LETTERS OF CREDIT

 

44,243,363.02

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

 

 

Jurisdiction of
Incorporation/Organization

Certain Jurisdictions in which Qualified to do Business as

Foreign Corporation

Koppers Inc.

Pennsylvania

Alabama, Arkansas, California, Colorado, Connecticut, Delaware, District of
Columbia, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Nebraska, Nevada, New Hampshire, New Jersey, New York, North Carolina,
Ohio, Oklahoma, Oregon, South Carolina, Tennessee, Texas, Virginia, Washington,
West Virginia, Wisconsin

Koppers World-Wide Ventures Corporation

Delaware

 

Koppers Delaware, Inc.

Delaware

 

Koppers Assurance, Inc.

South Carolina

 

Koppers Asia LLC

Delaware

 

Koppers Holdings Inc.

Pennsylvania

 

Koppers Ventures Inc.

Delaware

 

Koppers Concrete Products, Inc.

Delaware

Ohio

Concrete Partners, Inc.

Delaware

 

Koppers Australia Holding Company Pty Ltd

Australia (Victoria)

 

Koppers Australia Pty Limited

Australia (NSW)

 

Koppers Wood Products Pty. Ltd.

Australia (NSW)

Philippines

Koppers Carbon Materials & Chemicals Pty Ltd.

Australia (NSW)

 

Continental Carbon Australia Pty Ltd.

Australia (NSW)

 

Koppers Ashcroft Inc.

British Columbia (Canada)

 

Koppers Europe ApS

Denmark

 

Koppers Denmark ApS

Denmark

 

Koppers Tar Tech International ApS

Denmark

 

Koppers European Holdings ApS

Denmark

 

Koppers Poland Sp. z.o.o

Poland

 

Koppers UK Holding Ltd.

England

 

Koppers UK Limited

England

 

Koppers UK Transport Limited

England

 

Koppers Specialty Chemicals Limited

England

 

Koppers Luxembourg Sarl

Luxembourg

 

Koppers International B.V.

The Netherlands

 

Koppers Netherlands B.V.

The Netherlands

 

Koppers World-Wide Holdings C.V.

The Netherlands

 

Koppers Global Investments C.V.

The Netherlands

 

Koppers Australasian Investments C.V.

The Netherlands

 

Koppers Australasian B.V.

The Netherlands

 

Koppers UK Investments Ltd.

England

 

Tankrederij J.A. van Seumeren B.V.

The Netherlands

 

 



 

--------------------------------------------------------------------------------

 

Entity

Jurisdiction of
Incorporation/Organization

Jurisdictions of Qualification

Koppers Performance Chemicals Inc.

New York

Georgia, Michigan, South Carolina, Tennessee, Washington

Koppers Railroad Structures Inc.

Delaware

Alabama, Arizona, Arkansas, California, Colorado, Connecticut, District of
Columbia, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, Wyoming

Koppers Railroad Structures Canada Inc.

British Columbia, Canada

Alberta, Manitoba, Ontario, Saskatchewan

Koppers-Nevada Limited-Liability Company

Nevada

 

Wood Protection Management LLC

Nevada

Texas

Koppers Performance Chemicals Denmark ApS

Denmark

 

Koppers Performance Chemicals Australia Pty Ltd.

Australia

 

Koppers (Thailand) Ltd.

Thailand

 

Protim Solignum Sdn Bhd

Malaysia

 

Osmose Chile Limitada

Chile

 

Protim Solignum Ltd.

England

 

Koppers NZ LLC

New York

 

Timber Specialties Co.

Nova Scotia, Canada

Registered agents in Ontario, Alberta, British Columbia, Manitoba, Newfoundland,
Quebec and Saskatchewan

Wood Protection LP

Texas

 

Oy Koppers Finland Ab

Finland

 

Koppers Sweden AB

Sweden

 

Koppers Norway AS

Norway

 

Koppers Deutschland GmbH

Germany

 

Koppers Latvia SIA

Latvia

 

Protim Solignum South Africa Pty Ltd.

South Africa

 

Koppers Performance Chemicals New Zealand

New Zealand

 

Koppers NZ Holdings

New Zealand

 

Protim Ltd.

Ireland

 

Koppers Performance Chemicals Brasil Comercio de Preservantes Ltda.

Brazil

 

Retratar Espana S.L.

Spain

 

 

 

Schedule 6.1.1 – Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.2

SUBSIDIARIES1

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

 

Borrower’s United States Subsidiaries:

Concrete Partners, Inc.

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Concrete
Partners, Inc.

Koppers Asia LLC

Delaware limited liability company

None.

None.

Koppers Inc. owns 100% of the membership interest in Koppers Asia LLC

Koppers Assurance, Inc.

South Carolina corporation

100,000 shares of common stock are currently authorized.

50,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Assurance, Inc.

Koppers Concrete Products, Inc.

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Concrete Products, Inc.

Koppers Delaware, Inc.

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Delaware, Inc.

Koppers Ventures Inc.

Delaware corporation

100 shares of common stock are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers World-Wide Ventures Corporation owns 100% of the issued and outstanding
common stock of Koppers Ventures Inc.

Koppers World-Wide Ventures Corporation

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
World-Wide Ventures Corporation

 

1 

There are no options, warrants or other rights outstanding to purchase any of
the Subsidiary Shares set forth on this Schedule 6.1.3.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

 

Borrower’s Australian Subsidiaries:

Koppers Australia Holding Company Pty Ltd.

Australian corporation (Victoria)

Ordinary, “A” class, “B” class, “C” class, “D” class, “E” class, “F” class, “G”
class, “H” class and Redeemable Preference Shares are currently authorized.

12 Ordinary Shares fully paid are currently issued and outstanding.

Koppers Australasian B.V. owns 100% of the issued and outstanding common stock
of Koppers Australia Holding Co. Pty Ltd.

Koppers Australia Pty Ltd.

Australian corporation (NSW)

Ordinary, Shares and “C” Shares are currently authorized.

12,375,000 ordinary shares fully paid are currently issued and outstanding and
2,183,824 non- voting C shares are currently issued and outstanding.

Koppers Australia Holding Company Pty Ltd. currently owns 100% of the issued and
outstanding ordinary shares of common stock of Koppers Australia Pty. Ltd and
100% of the issued and outstanding non-voting C shares.

Koppers Wood Products Pty Ltd.

Australian corporation (NSW)

Directors are currently authorized to control issuance of shares.

3,500,000 ordinary shares fully paid are currently issued and outstanding.

Koppers Australia Pty. Limited currently owns 100% of the issued and outstanding
shares of nominal common stock of Koppers Wood Products Pty Ltd.

Koppers Carbon Materials & Chemicals Pty Ltd.

Australian corporation (NSW)

Directors are currently authorized to control issuance of shares.

2,000,000 ordinary shares fully paid are currently issued and outstanding.

Koppers Australia Pty. Limited currently owns 100% of the issued and outstanding
shares of nominal common stock of Koppers Carbon Materials & Chemicals Pty Ltd.

Continental Carbon Australia Pty Ltd.

Australian corporation (NSW)

Directors are currently authorized to control issuance of shares.

8,000,000 ordinary shares fully paid are currently issued and outstanding.

Koppers Australia Pty Limited currently owns 100% of the issued and outstanding
shares of nominal common stock of Continental Carbon Australia Pty Ltd.

Schedule 6.1.2 – Page 2

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Borrower’s Canadian Subsidiaries:

Koppers Ashcroft Inc.

British Columbia, Canada corporation

Unlimited shares of capital stock without par are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers World-Wide Ventures Corporation currently owns 100% of the issued and
outstanding shares of common stock of Koppers Ashcroft Inc.

Borrower’s European Subsidiaries:

Koppers Global Investments C.V.

The Netherlands – limited partnership

None.

None.

Koppers Ventures Inc. owns <1% of the interests and Koppers World-Wide Ventures
Corporation owns >99% of the interests of Koppers Global Investments C.V.

Koppers UK Investments Ltd.

English limited corporation

Shares of ordinary A shares and shares of ordinary B shares are currently
authorized.

198 ordinary A shares and 2 ordinary B shares of registered capital stock are
currently issued and outstanding.

Koppers UK Ltd. owns 100% of the issued and outstanding shares of ordinary A
stock and 100% of the issued and outstanding shares of ordinary B stock of
Koppers UK Investments Ltd.

Koppers Australasian Investments C.V.

The Netherlands – limited partnership

None.

None.

Koppers Ventures Inc. owns <1% of the interests and Koppers World-Wide Holdings
C.V. owns >99% of the interests of Koppers Australasian Investments C.V.

Schedule 6.1.2 – Page 3

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Australasian B.V.

The Netherlands – private limited liability company

One or more shares may be issued with a nominal value of EUR 1 per share.

1 share is currently issued and outstanding.

Koppers International B.V.

(Represented by its General Partner, Koppers Ventures Inc.)

owns 100% of the issued and outstanding shares of Koppers Australasian B.V.

Koppers Europe ApS

Danish corporation

DKK 8,375,000 shares of registered capital stock are currently authorized.

DKK 8,375,000 shares of registered capital stock are currently issued and
outstanding.

Koppers International B.V. currently owns 100% of the issued and outstanding
shares of registered capital stock of Koppers Europe ApS.

Koppers Denmark ApS

Danish corporation

DKK 70,000,000 shares of registered capital stock are currently authorized.

DKK 70,000,000 shares of registered capital stock are currently issued and
outstanding.

Koppers Europe ApS currently owns 100% of the issued and outstanding shares of
registered capital stock of Koppers Denmark ApS.

Koppers Tar Tech International ApS

Danish corporation

DKK 2,000,000 shares of registered capital stock are currently authorized.

DKK 2,000,000 shares of registered capital stock are currently issued and
outstanding.

Koppers Denmark ApS currently owns 100% of the issued and outstanding shares of
registered capital stock of Koppers Tar Tech International ApS.

Koppers European Holdings ApS

Danish corporation

DKK 500,000 shares of registered capital stock are currently authorized.

DKK 500,000 shares of registered capital stock are currently issued and
outstanding.

Koppers Denmark ApS owns 100% of the issued and outstanding shares of registered
capital stock of Koppers European Holdings ApS.

Koppers Poland Sp. z.o.o.

Polish corporation (limited liability company)

PLN 1.700.000 divided into 3,400 shares with a value of PLN 500 each are
currently authorized.

3,400 shares are currently issued and outstanding.

Koppers European Holdings ApS currently owns 100% of the issued and outstanding
capital stock of Koppers Poland Sp. z.o.o.

Schedule 6.1.2 – Page 4

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers UK Holding Ltd.

English limited corporation

3,900,000 shares of registered capital stock are currently authorized.

3,900,000 shares of registered capital stock are currently issued and
outstanding.

Koppers European Holdings ApS currently owns 100% of the issued and outstanding
capital stock of Koppers UK Holding Ltd.

Koppers UK Limited

English limited corporation

3,000,000 shares of registered capital stock are currently authorized.

1,560,000 shares of registered capital stock are currently issued and
outstanding.

Koppers UK Holding Ltd. currently owns 100% of the issued and outstanding
capital stock of Koppers UK Limited.

Koppers UK Transport Limited

English limited corporation

20,000 ordinary shares are currently authorized.

16,150 ordinary shares are currently issued and outstanding.

Koppers UK Investments Ltd currently owns 100% of the issued and outstanding
capital stock of Koppers UK Transport Limited

Koppers Specialty Chemicals Limited

English limited corporation

100,000 ordinary shares of registered capital stock are currently authorized.

100,000 ordinary share of registered capital stock are currently issued and
outstanding.

Koppers UK Investments Ltd. currently owns 100% of the issued and outstanding
capital stock of Koppers Specialty Chemicals Limited.

Koppers Luxembourg Sarl

Limited Liability Company Grand Duchy of Luxembourg

USD$19,950 registered capital is currently authorized.

399 shares of registered capital stock at USD$50 each are currently issued and
outstanding.

Koppers International B.V. currently owns 100% of the issued and outstanding
capital stock of Koppers Luxembourg Sarl.

Koppers International B.V.

The Netherlands – private limited liability company

90,000 shares may be issued with a nominal value of EUR 1 per share.

18,000 shares are issued and outstanding with a nominal value of EUR 1 per
share.

Koppers Australasian Investments C.V. (Represented by its General Partner,
Koppers Ventures Inc.) owns 100% of the issued and outstanding shares of Koppers
International B.V.

Schedule 6.1.2 – Page 5

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Netherlands B.V.

The Netherlands – private limited liability company

EUR 6,750,000.00 divided into 15,000 shares with a par value of EUR 450 each are
authorized.

EUR 3,150,000.00 divided into 7,000 shares with a par value of EUR 450 each are
issued and outstanding.

Koppers International B.V. owns 100% of the issued and outstanding shares of
Koppers Netherlands B.V.

Koppers World- Wide Holdings C.V.

The Netherlands – limited partnership

None.

None.

Koppers Ventures Inc. owns <1% of the interests and Koppers Global Investments
C.V. owns >99% of the interests of Koppers World-Wide Holdings C.V.

Tankrederij J.A. van Seumeren B.V.

The Netherlands – private limited liability company

NLG 75,000 (Dutch guilders) divided into 75 shares of NLG at 1,000 each are
authorized.

NLG 15,000 shares are issued and outstanding.

Koppers Netherlands B.V. owns 100% of the issued and outstanding shares of
Tankrederij J.A. van Seumeren B.V.

 

Borrower’s Subsidiaries acquired from Osmose Holdings, Inc.:

Koppers Performance Chemicals Inc.

New York corporation

2,250,000 shares of common stock are currently authorized. 52,600 shares of
Preferred, Series A stock are currently authorized.

774,254 shares of common stock are currently issued and outstanding.  52,600
shares of Preferred Series A stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Performance Chemicals Inc.  Koppers UK Limited owns 100% of the issued and
outstanding Preferred, Series A stock of Koppers Performance Chemicals Inc.

Koppers Railroad Structures Inc.

Delaware corporation

3,000 shares of common stock are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Railroad Structures Inc.

Schedule 6.1.2 – Page 6

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Railroad Structures Canada Inc.

British Columbia, Canada corporation

Common shares of no maximum amount are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers Railroad Structures Inc. owns 100% of the issued and outstanding common
stock of Koppers Railroad Structures Canada Inc.

Koppers-Nevada Limited-Liability Company

Nevada limited liability company

None.

None.

Koppers Performance Chemicals Inc. owns 100% of the interests of Koppers-Nevada
Limited-Liability Company.

Wood Protection Management LLC

Nevada limited liability company

None.

None.

Koppers Performance Chemicals Inc. owns 100% percent of the interests of Wood
Protection Management LLC

Koppers Performance Chemicals Denmark ApS

Danish corporation

DKK 4,001,000 shares of registered capital stock are currently authorized.

10 shares of capital stock are currently issued and outstanding.

Koppers Europe ApS owns 100% of the issued and outstanding shares of registered
capital stock of Koppers Performance Chemicals Denmark ApS

Koppers Performance Chemicals Australia Pty Ltd.

Australian corporation (NSW)

4 ordinary shares are currently authorized.

4 ordinary shares are currently issued and outstanding.

Koppers Australia Holding Company Pty. Ltd. owns 100% of the issued and
outstanding ordinary shares of Koppers Performance Chemicals Australia Pty. Ltd.

Schedule 6.1.2 – Page 7

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers (Thailand) Ltd.

Thailand corporation

Registered capital is fixed at Baht 2,000,000 divided into 20,000 shares at 100
Baht per share.

20,000 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Inc. owns 74.995% of the issued and outstanding
shares, Protim Solignum Ltd. owns 25% of the issued and outstanding shares, and
Stuart Jepson owns 1 of the issued and outstanding shares of Koppers (Thailand)
Ltd.

Protim Solignum Sdn Bhd

Malaysian corporation

RM 50,000 of ordinary share capital divided into 50,000 ordinary shares is
currently authorized.

2 ordinary shares are currently issued and outstanding.

Koppers Performance Chemicals Inc. and Protim Solignum Ltd. each own 50% of the
issued and outstanding ordinary shares of Protim Solignum Sdn Bhd.

Osmose Chile Limitada

Chilean corporation

CLP 5,000,000 of formal capital.

100% of the rights are currently issued and outstanding.

Koppers Performance Chemicals Inc. owns 99.9% of the issued and outstanding
rights and Michael Grosty Cousino owns 0.1% of the issued and outstanding rights
as nominee of Osmose Chile Limitada.

Protim Solignum Ltd.

English limited corporation

2,020,001 ordinary shares are currently authorized.

2,020,001 ordinary shares are currently issued and outstanding.

Koppers UK Holding Ltd. owns 100% of the issued and outstanding ordinary shares
of Protim Solignum Ltd.

Koppers NZ LLC

New York limited liability company

None.

None.

Koppers Performance Chemicals Inc. owns 100% of the interests of Koppers NZ LLC.

Schedule 6.1.2 – Page 8

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Timber Specialties Co.

Nova Scotia, Canada corporation

Shares of common shares with the power to divide such shares into classes are
currently authorized

2 shares of common stock are currently issued and outstanding.

Koppers International B.V. owns 100% of the issued and outstanding shares of
Timber Specialties Co.

Wood Protection LP

Texas limited partnership

None.

None.

Koppers-Nevada Limited-Liability Company owns 99% of the interests and Wood
Protection Management LLC owns 1% of the interests of Wood Protection LP.

Oy Koppers Finland Ab

Finnish corporation

EUR 10,000 capital stock is currently authorized.

234 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Oy Koppers Finland AB.

Koppers Sweden AB

Swedish corporation

SEK 1,000,000 of capital stock with a minimum of 50,000 shares and a maximum of
100,000 shares is currently authorized.

50,000 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Sweden AB.

Koppers Norway AS

Norwegian corporation

NOK 166,000 of share capital divided into 83 shares, each with a par value of
NOK 2,000 is currently authorized.

83 shares are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Norway AS.

Koppers Deutschland GmbH

German corporation

EUR 25,000 of share capital is currently authorized.

EUR 25,000 of share capital is currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Deutschland GmbH

Schedule 6.1.2 – Page 9

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Latvia SIA

Latvian corporation

EUR 2828 of capital stock divided into 101 shares is currently authorized.

101 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Latvia SIA.

Protim Solignum South Africa Pty Ltd.

South African corporation

1,000 shares are currently authorized.

120 shares are currently issued and outstanding.

Protim Solignum Ltd. owns 100% of the issued and outstanding shares of Protim
Solignum South Africa Pty Ltd.

Koppers Performance Chemicals New Zealand

New Zealand corporation

5,071,900 shares are currently authorized.

5,071,900 shares are currently issued and outstanding.

Koppers NZ Holdings owns 100% of the issued and outstanding shares of Koppers
Performance Chemicals New Zealand.

Koppers NZ Holdings

New Zealand corporation

2 shares of capital stock are currently authorized.

2 shares are currently issued and outstanding.

Koppers Australasian B.V. owns 100% of the issued and outstanding shares of
Koppers NZ Holdings.

Protim Ltd.

Irish corporation

EUR 100,000 of capital stock divided into 100,000 shares is currently
authorized.

100 shares of capital stock are currently issued and outstanding.

Protim Solignum Ltd. owns 100% of the issued and outstanding shares of capital
stock of Protim Ltd.

Koppers Performance Chemicals Brasil Comercio de Preservantes Ltda.

Brazilian corporation

N/A

8,909,218 quotas are currently issued and outstanding.

Koppers Performance Chemicals Inc. owns 99.99% and Koppers-Nevada
Limited-Liability Company owns 0.01% of the issued and outstanding quotas of
Koppers Performance Chemicals Brasil Comerico de Preservantes Ltda.

 

 

Schedule 6.1.2 – Page 10

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.6

LITIGATION

 

1.

Coal Tar Pitch Cases.

Koppers Inc. is one of several defendants in lawsuits filed in two states in
which the plaintiffs claim they suffered a variety of illnesses (including
cancer) as a result of exposure to coal tar pitch sold by the defendants. There
were 99 plaintiffs in 55 cases pending as of December 31, 2016 as compared to
110 plaintiffs in 59 cases pending as of December 31, 2015. As of December 31,
2016, there are a total of 54 cases pending in state court in Pennsylvania, and
1 case pending in state court in Tennessee.

The plaintiffs in all 55 pending cases seek to recover compensatory damages.
Plaintiffs in 50 of those cases also seek to recover punitive damages. The
plaintiffs in the 54 cases filed in Pennsylvania state court seek unspecified
damages in excess of the court’s minimum jurisdictional limit. The plaintiff in
the Tennessee state court case seeks damages of $15 million. The other
defendants in these lawsuits vary from case to case and include companies such
as Beazer East, Inc. (“Beazer East”), Honeywell International Inc., Graftech
International Holdings, Dow Chemical Company, UCAR Carbon Company, Inc., and SGL
Carbon Corporation. Discovery is proceeding in these cases. No trial dates have
been set in any of these cases.

The Company has not provided a reserve for these lawsuits because, at this time,
the Company cannot reasonably determine the probability of a loss, and the
amount of loss, if any, cannot be reasonably estimated. The timing of resolution
of these cases cannot be reasonably determined. Although Koppers Inc. is
vigorously defending these cases, an unfavorable resolution of these matters may
have a material adverse effect on the Company’s business, financial condition,
cash flows and results of operations.

 

2.

Gainesville.

Koppers Inc. operated a utility pole treatment plant in Gainesville from
December 29, 1988 until its closure in 2009. The property upon which the utility
pole treatment plant was located was sold by Koppers Inc. to Beazer East in
2010.

In November 2010, a class action complaint was filed in the Circuit Court of the
Eighth Judicial Circuit located in Alachua County, Florida by residential real
property owners located in a neighborhood west of and immediately adjacent to
the former utility pole treatment plant in Gainesville. The complaint named
Koppers Holdings Inc., Koppers Inc., Beazer East and several other parties as
defendants. In a second amended complaint, plaintiffs allege that chemicals and
contaminants from the Gainesville plant have contaminated real properties, have
caused property damage (diminution in value) and have placed residents and
owners of the putative class properties at an elevated risk of exposure to and
injury from the chemicals at issue. The plaintiffs presently seek a class
comprised of all current property owners of single family residential properties
with a polygon-shaped area extending approximately two miles from the former
plant area (which area encompasses approximately 7,000 owners).

 

--------------------------------------------------------------------------------

 

This case was removed to the United States District court for the Northern
District of Florida in December 2010. Koppers Holdings Inc. was dismissed from
the case by the district court for lack of personal jurisdiction. Class factual
discovery closed in May 2015 and expert witness discovery was completed in
August 2015. Discovery on the merits is stayed until further order of the court.
Motions were subsequently filed by each side to strike or limit the testimony of
the other side’s experts. Plaintiffs filed a motion for class certification on
September 30, 2015. And the response of Koppers Inc. was filed on October 30,
2015. A hearing on plaintiffs’ motions for class certification and the parties’
motions relating to experts was held in January 2016 and the parties await a
ruling from the court.

The Company has not provided a reserve for this matter because, at this time, it
cannot reasonably determine the probability of a loss, and the amount of loss,
if any, cannot be reasonably estimated. The timing of resolution of this case
cannot be reasonably determined. Although the Company is vigorously defending
this case, an unfavorable resolution of this matter may have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

 

 

Schedule 6.1.6 – Page 2

--------------------------------------------------------------------------------

 

Schedule 6.1.7

US Real Property

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

DIVISION

Clairton

Clairton

PA

Owned

Open

CMC

Denver

Denver

CO

Owned

Open

RUP

Florence

Florence

SC

Owned

Open

RUP

Follansbee

Follansbee

WV

Owned

Open

CMC

Grenada

Grenada

MS

Owned

Closed

RUP

Green Spring

Green Spring

WV

Owned

Closed

RUP

Griffin

Griffin (1016 Everee Inn Road)

GA

Owned

Open

KPC

Griffin

Griffin (Vacant Land, Everee Inn Road)

GA

Owned

Open

KPC

Griffin

Griffin (1141 Anne Street)

GA

Owned

Open

KPC

Griffin

Griffin (1121 Anne Street)

GA

Owned

Open

KPC

Griffin

Griffin (1143 Anne Street)

GA

Owned

Open

KPC

Griffin

Griffin (1145 Anne Street)

GA

Owned

Open

KPC

Guthrie

Guthrie

KY

Owned

Open

RUP

Houston Creosote

Houston

TX

Owned

Open

RUP

Houston Wood

Austin

TX

Owned

Closed

Wood

Madison

Madison (4518 Tompkins Drive)

WI

Owned

Open

KRS

Madison

Madison (4546 Tompkins Drive)

WI

Owned

Open

KRS

Madison

Madison (4602 Tompkins Drive)

WI

Owned

Open

KRS

Millington

Millington

TN

Owned

Open

KPC

Muncy

Muncy

PA

Owned

Open

RUP

North Little Rock

North Little Rock

AR

Owned

Open

RUP

Portsmouth

Portsmouth

OR

Leased

Pole Procurement

RUP

Rock Hill

Rock Hill

SC

Owned

Open

KPC

Roanoke

Roanoke

VA

Owned

Open

RUP

Somerville

Somerville

TX

Owned

Open

RUP

Stickney

Stickney

IL

Owned

Open

CMC

Susquehanna

Susquehanna

PA

Owned

Open

RUP

Woodward Tar

Dolomite

AL

Owned

Closed

CMC

Beaver Dam

Beaver Dam

KY

Leased

Pole Procurement

RUP

Calico Rock

Calico Rock

AR

Leased

Tie Producer

RUP

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

DIVISION

Corinth

Corinth

MS

Leased

Pole

Procurement

RUP

Crewe

Crewe

VA

Leased

Pole Procurement

RUP

Dillwyn

Dillwyn

VA

Leased

Pole Procurement

RUP

Doyle

Doyle

TN

Leased

Open

RUP

Fordyce

Fordyce

AR

Leased

Pole Procurement

RUP

Galesburg

Galesburg

IL

Leased

Open

RUP

Green Bay

Green Bay

WI

Leased

Open

RUP

Hagerstown

Hagerstown

MD

Leased

Main Distribution Yard

RUP

Hamden

Hamden

OH

Leased

Open

RUP

Holly Springs

Holly Springs

MS

Leased

Open

RUP

Huntington

Huntington

WV

Leased

Open

RUP

Hubbell

Hubbell

MI

Leased

Open

KPC

Jackson

Jackson

TN

Leased

Pole Procurement

RUP

Koppers Global Technology Center

Pittsburgh

PA

Leased

Open

Admin

Koppers Headquaarters

Pittsburgh

PA

Leased

Open

Admin

Loogootee

Loogootee

IN

Leased

Pole Procurement

RUP

Lordstown

Lordstown

OH

Leased

Pole Procurement

RUP

Loudonville

Loudonville

OH

Leased

Pole Procurement

RUP

Mitchell

Mitchell

IN

Leased

Pole Procurement

RUP

Morrison

Morrison

TN

Leased

Pole Procurement

RUP

Orange

Orange

VA

Leased

Pole Procurement

RUP

Paducah

Paducah

KY

Leased

Pole Procurement

RUP

Paintsville

Paintsville

KY

Leased

Pole Procurement

RUP

Piedmont

Piedmont

MO

Leased

Tie Producer

RUP

Poplar Bluff

Poplar Bluff

MO

Leased

Pole Procurement

RUP

Portland

Portland

OR

Leased

Open

CMC

Rochester Dist Yard

Rochester

NY

Leased

Main Distribution Yard

RUP

Santa Rosa

Santa Rosa

FL

Leased

Open

RUP

Schedule 6.1.7 – Page 2

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

DIVISION

Sedalia

Sedalia

MO

Leased

Pole

Procurement

RUP

Sedalia

Sedalia

MO

Leased

Tie Producer

RUP

Smarr

Smarr

GA

Leased

Pole Procurement

RUP

South Alabama

South Alabama

AL

Leased

Pole Procurement

RUP

West Plains

West Plains

MO

Leased

Pole Procurement

RUP

6405 Metcalf Ave., Ste.106

Overland Park

KS

Leased

Open

KRS

100 New Hermitage Drive, Office 2B

Hermitage

MO

Leased

Open

KRS

184 A&B, West Independence Blvd

Mount Airy

NC

Leased

Open

KRS

6801 School Street Ste. 106, Valley City, OH  44280

Liverpool Township

OH

Leased

Open

KRS

6801 School Street Ste. 106

Valley City

OH

Leased

Open

KPC

3691 Tulane Road

Memphis

TN

Leased

Open

KPC

372 Titan St.

Memphis

TN

Leased

Open

KPC

3183 Tranquility Dr.

Memphis

TN

Leased

Open

KPC

3333Asteroid Rd.

Memphis

TN

Leased

Open

KPC

Tamarack Warehouse

Tamarack City

MI

Leased

Open

KPC

 

Schedule 6.1.7 – Page 3

--------------------------------------------------------------------------------

 

Australian/Asian Real Property

 

FACILITY

COUNTRY

OWNED OR LEASED

DIVISION

Cafpirco Road

Cambier, SA 5290

Mount Gambier South Australia

AU

Owned

KPC Australia

25 Buckley Grove, Moolap, Victoria

Moolap  Victoria

AU

Owned

KPC Australia

PO Box 9100

Bunbury Western Australia

AU

Owned/ Leased

Wood

PO Box 335 
38 Red Lane

Grafton New South Wales

AU

Owned

Wood

PO Box 29 
24 Tannery Road

Longford Tasmania

AU

Owned

Wood

PO Box 23 
Woodstock Street 

Mayfield New Castle

New South Wales

AU

Owned

CMC

Unit 12/ 49 Jijaws St., Sumner Park, QLD

AU

Leased

KPC Australia

Biovista

No. 25-1 Jl. Damai Niaga

Alam Damai Cheras

5600 Kkuala Lumpur

Malaysia

Leased

Protim Solignum Ltd

6, Jalan 5, Kawasan Perusahaan,

Bandar Sultan Sulaiman,

Pelabuhan Klang,

Selangor, 42000, Malaysia

Malaysia

Leased

Protim Solignum Limited

19 Lebuh Sultan Mohamed 2,

Bandar Sultan Sulaiman,

Pelabuhan Klang,

Selangor, 42000, Malaysia

Malaysia

Leased

Protim Solignum Limited

152 Unit 1607, 16th Floor

Chartered Square Building

North Sathorn Road Silom

Bangkok 10500, Thailand

Thailand

Leased

Protim Solignum Limited

Product warehouse space

Thailand

Leased

Protim Solignum Limited

PO Box 162 Hervey Bay 
225 Torbanlea Pialba Road

Takura Queensland 

AU

Leased

Wood

Unit 1214 Medical Plaza Makati Amorsolo St. Cor. De la Rosa Street 
Legaspi Village

Manilla Phillipines

Phillipines

Leased

Wood

 

Schedule 6.1.7 – Page 4

--------------------------------------------------------------------------------

 

European Real Property

 

FACILITY

COUNTRY

OWNED OR LEASED

DIVISION

Marlow

United Kingdom

Owned

Protim Solignum Limited

Plot 8 (Fieldhouse Lane) Marlow, Bucks, United Kingdom SL7 1LS

United Kingdom

Protim Solignum Limited / the Urban District Council of Marlow / Wycombe
District Council

KPC, Inc. is guarantor

Lingfield Way

United Kingdom

Owned

Protim Solignum Limited

Stan Robinson (Stafford) Limited

Darlington Road,

Darlington, County Durham

Postal Code: DL1 4PT

United Kingdom

Owned

Protim Solignum Limited

Unit 1214 Medical Plaza Makati Amorsolo St. Cor. De la Rosa Street 
Legaspi Village

Denmark

Owned/Leased

CMC

Huntsman Drive 
Port Clarence, Middlesbrough TS2 1SD

United Kingdom

Owned

CMC

11 Jamestown Rd.

Inchicore

Dublin 8

Ireland

Leased

Protim Solignum Limited

Lundinkatu 10 B 35, FI-061000 Porvoo

Finland

Leased

KPC

Premises No 30-11-2011/001

Sampetera Str. 2

1046 Riga, Latvia cadastral No. 0100 076 0184

Finland

Leased

KPC

Lilla Garnisonsgatan 36

25467 Helsingborg

Sweden

Leased

KPC

Lilla Garnisonsgatan 33

25467 Helsingborg

Sweden

Leased

KPC

Ekvandan 6

N. Vala

Helsingborg

Sweden

Leased

KPC

St. Petri.g. 7

NO-3003 Drammen

Norway

Leased

KPC

Myklerudveien

NO-1454 Fagerstrand

Norway

Leased

KPC

Espa

Heidtun 2

NO-2338 Espa

Norway

Leased

KPC

Am Sagewerk 26 D-D-68526 Ladenburg

Germany

Leased

KPC

Schedule 6.1.7 – Page 5

--------------------------------------------------------------------------------

 

FACILITY

COUNTRY

OWNED OR LEASED

DIVISION

PL Rodla 8

70-419 Szezecin

Poland

Leased

CMC

Waibrzyskie Wharf

Poland

Leased

CMC

North of Dawes Lane

Scunthorpe Foundry

United Kingdon

Owned

CMC

Molenlaan 55

1422 XN Uithoorn

The Netherlands

Leased

CMC

 

Canadian Real Property

 

FACILITY

COUNTRY

OWNED OR LEASED

DIVISION

1425 Evans Road, P.O. Box 1510 
Ashcroft, British Columbia V0K 1A0

Canada

Owned

RUP

35 Crawford Street, Campbellville ON L0P 1B0

Canada

Leased

KPC

 

China Real Property

 

FACILITY

COUNTRY

OWNED OR LEASED

DIVISION

Jingtan Port Balizhuangnan, Fengrunqu Tangshan 063039 
Hebei Provence 

China

Owned

CMC

Tangshan Plant Balizhuangnan, Fengrunqu 
Hebei Province, Tangshan 063039

China

Owned

CMC

 

New Zealand Real Property

 

FACILITY

COUNTY

OWNED OR LEASED

Division

14 Mayo Road

Wiri, Manukau Auckland

New Zealand

Owned

KPC New Zealand

8 Mayo Road

Wiri, Manuka Auckland

New Zealand

Owned

KPC New Zealand

23 Yukon Place

Hornby, Christchurch

New Zealand

Owned

KPC New Zealand

 

Schedule 6.1.7 – Page 6

--------------------------------------------------------------------------------

 

Latin American Real Property

 

FACILITY

COUNTY

OWNED OR LEASED

Division

Rua Alexandre Schlemm 531, Sala 02

Barrio Anita Garibaldi, CEP 89202-181

Joinville

Estado do Santa Catarina

Brazil

Tecnologias De Madeiras Brasileiras Comercio de Preservantes Ltda. /

Ironildo Osellame

KPC

Americo Vespucio Norte 2680 Oficina “62” complejo El Cortijo
Comuna de Conchali

Código postal 8551378

Santiago – Region Metropolitanta

Chile

Comercial Osmose Chile Limitada / Patagonica Immobiliaria S.A. (sublessor) /
Banco Santander-Chile

KPC

 

Virtual Property

 

OFFICE

DIVISION

Paseo de la Castellana

95-15

28046 Madrid Spain (virtual office)

Torre Europa / KPCSpain S.L.

 

 

 

Schedule 6.1.7 – Page 7

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.12

CONSENTS AND APPROVAL

 

None

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.14

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

Patents:

The report (Patent Property Report) which is attached to this Schedule is
incorporated by reference into this Schedule 6.1.14.

Trademarks:

The report (Trademark Property Report) which is attached to this Schedule is
incorporated by reference into this Schedule 6.1.14.

Copyrights:

None

Tradenames and Common Law Marks:1

None

 

Licenses:

•

1.      The Borrower and/or its Subsidiaries hold various software and/or
technology licenses for the use of software and/or technology at locations
around the world.

•

2.      The Borrower and/or its Subsidiaries hold various environmental, health
and safety licenses issued by local, state, federal or other regulatory
authorities related to the operation of their facilities.

•

3.      The Borrower and/or its Subsidiaries hold various licenses related to
the operation of certain equipment at locations around the world.

__________________________

1

To the extent registered or pending registration, recorded owners of such
tradenames are set forth on the Trademark Property Report attached to this
Schedule.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

ACQ

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

936091

11/29/2002

936091

11/12/2003

REGISTERED

2, 19, 40

2 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

19 - Building materials (non-metallic); timber products

40 - Material treatment services relating to the treatment of timber

ACQ

NEW ZEALAND

Koppers Performance Chemicals New Zealand

669427

11/29/2002

669427

6/9/2003

REGISTERED

02, 19, 40

02 - paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

19 - building materials (non-metallic); timber products

40 - services relating to the treatment of timber

ACQ LOGO

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640510

6/27/2001

640510

10/7/2002

REGISTERED

02

02 - paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

 



Schedule 6.1.14 – Page 2

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

ACQ LOGO (see above for design)

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640511

6/27/2001

640511

10/7/2002

REGISTERED

19

19 - Building materials (non-metallic); timber products

ACQ LOGO (see above for design)

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640512

6/27/2001

640512

10/7/2002

REGISTERED

40

40 - Services relating to the treatment of timber

ADVANCE GUARD

CANADA

Koppers Performance Chemicals Inc.

0861619

11/14/1997

539803

1/17/2001

REGISTERED

N/A

N/A - Insect protected pressure treated wood.

ADVANCE GUARD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

643604

8/14/2001

643604

2/14/2002

REGISTERED

02

02 - paints, varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

ADVANCE GUARD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

643610

8/14/2001

643610

2/14/2002

REGISTERED

19

19 - Building materials (non-metallic); timber products

ADVANCE GUARD

UNITED STATES

Koppers Performance Chemicals Inc.

77/412,773

3/4/2008

3,700,758

10/27/2009

REGISTERED

019

019 - Pressure or dip treated wood, namely, lumber, timbers and plywood pressure
treated or dip treated with a borate based preservative

 



Schedule 6.1.14 – Page 3

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

[g201702221338379445580.jpg]ADVANCE GUARD & Design

CANADA

Koppers Performance Chemicals Inc.

0861620

11/14/1997

504691

11/27/1998

REGISTERED

N/A

N/A - Insect protected pressure treated wood.

AGRIPOST

UNITED KINGDOM

Koppers Performance Chemicals Inc.

UK00002554085

7/27/2010

UK00002554085

10/29/2010

REGISTERED

19

19 - Wooden fences, posts, and pilings.

AGROPROTECT

EUROPEAN UNION

Koppers Performance Chemicals Inc.

015249956

3/21/2016

015249956

9/13/2016

REGISTERED

019

019 - Preservative treated wood products

AGROPROTECT

EUROPEAN UNION

Koppers Performance Chemicals Inc.

015405236

5/3/2016

15405236

8/30/2016

REGISTERED

2

2 - Preservatives for wood; Preservatives for cellulosic materials.

 

 



Schedule 6.1.14 – Page 4

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

AQUALITE

NEW ZEALAND

Koppers Performance Chemicals New Zealand

762718

1/30/2007

762718

8/2/2007

REGISTERED

02, 19, 35, 40

02 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordents; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

 

 

 

 

 

 

 

 

 

19 - Building materials (non-metallic); timber products

35 - Retail and wholesale services in relation to paints, varnishes, lacquers,
preservations against rust and against the deterioration of wood, oils for the
preservation of wood, mordents, metals in powder form for painters, decorators,
printers and artists, timber treatments for the prevention of rising damp,
fungal decay and insect attack, timber preservatives, primers, timber stains,
preparations in the nature of paint or varnish for providing a finish to timber,
wood colouring, wood dye, building materials (non-metallic) and timber products;
retail and wholesale services relating to goods that are used for the treatment
of timber; the provision of information relating to the aforesaid services

40 - Treatment of timber; the provision of information relating to the aforesaid
services

AQUAZOLE

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

1597345

12/18/2013

1597345

9/3/2014

REGISTERED

02

02 - Paints; primers; varnishes; lacquers; preservatives for wood and timber;
protective coatings in this class; coatings for wood and timber; mordants; wood
and timber stains; wood and timber treatments in this class; wood colouring;
wood dye

 

 



Schedule 6.1.14 – Page 5

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

AQUAZOLE

NEW ZEALAND

Koppers Performance Chemicals New Zealand

977986

5/27/2013

977986

11/28/2013

REGISTERED

02, 19

02 - Wood preservatives; wood preservatives, wood stains.

19 - Articles of wood for joinery; boards of wood; building components of wood;
building elements made of plywood; building elements made of wooden materials;
cladding sheets of wood; facing panels of plywood; facing sheets of plywood;
plywood; prepared wood; sawn wood; semi-worked wood; shaped sections of wood for
the production of doors; shaped sections of wood for the production of window
frames; shaped sheets of wood for use in the construction of doors; shaped
sheets of wood for use in the construction of windows; wood for building; wood
for construction purposes; wood for use in building; wood sections; wood
sheeting; wood veneers.

BLACKPOST

EUROPEAN UNION

Koppers Performance Chemicals Inc.

009276676

7/27/2010

009276676

1/10/2011

REGISTERED

19

19 - Wooden fences, posts, and pilings.

BLUE CONTROL

ARGENTINA

Osmose, Inc.

3295678

12/4/2013

2698092

12/2/2014

REGISTERED

02

02 - Anti-sapstain fungicide for untreated wood

BLUE CONTROL

AUSTRALIA

Osmose, Inc.

1589515

11/5/2013

1589515

7/2/2014

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives used in the treatment of wood and
cellulosic materials; preservatives against rust and against deterioration of
wood; preservatives of wood and timber; protective paints; colorants; mordants;
anti-fungal wood treatment compositions; wood treatment compositions for
protecting against from sapstain fungi; anti-fungal compositions; anti-sapstain
products (compositions) for untreated wood

BLUE CONTROL

EUROPEAN UNION

Koppers Performance Chemicals Inc.

012276903

11/4/2013

012276903

3/28/2014

REGISTERED

2, 19

2 - Anti-sapstain product for untreated wood.

19 - Treated wood.

 



Schedule 6.1.14 – Page 6

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

BLUE CONTROL

NEW ZEALAND

Koppers Performance Chemicals Inc

987412

11/5/2013

987412

5/6/2014

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives used in the treatment of wood
and cellulosic materials; preservatives against rust and against deterioration
of wood; preservatives of wood and timber; protective paints; colorants;
mordants; anti-fungal wood treatment compositions; wood treatment compositions
for protecting against from sapstain fungi; anti-fungal compositions;
anti-sapstain products (compositions) for untreated wood

BOISNATURE

CANADA

Koppers Performance Chemicals Inc.

1160024

11/28/2002

661931

3/31/2006

REGISTERED

N/A

N/A - Treated wood

BORACOL

NEW ZEALAND

Koppers Performance Chemicals New Zealand

670406

12/12/2002

670406

11/3/2003

REGISTERED

02, 19, 35, 40

02 - paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

19 - building materials (non-metallic); timber products

35 - retail and wholesale services in relation to paints, varnishes, lacquers,
preservations against rust and against the deterioration of wood, oils for the
preservation of wood, mordants, metals in powder form for painters, decorators,
printers and artists, timber treatments for the prevention of rising damp,
fungal decay and insect attack, timber preservatives, primers, timber stains,
preparations in the nature of paint or varnish for providing a finish to timber,
wood colouring, wood dye, building materials (non-metallic) and timber products;
retail and wholesale services relating to goods that are used for the treatment
of timber

40 - services relating to the treatment of timber

 



Schedule 6.1.14 – Page 7

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

CARBOMOD

EUROPEAN UNION

Koppers Delaware, Inc.

003393741

10/6/2003

003393741

4/19/2005

REGISTERED

1, 4, 19

1 - EVT (equi-viscous temperature) tar, phthalic anhydride.

4 - Benzene, crude benzole, base oils, carbolic oil, benzole absorbing oil, coal
tar oil mixtures.

19 - Aluminum pitch solids, aluminum pitch liquids, liquid pitches, pencil
pitch, special pitches, anthracene paste.

CEDARSHADES PLUS & Design

[g201702221338380235581.jpg]

CANADA

Koppers Performance Chemicals Inc.

874973

4/14/1998

542148

3/12/2001

REGISTERED

01

01 - Stained pressure treated wood.

CELBRITE

EUROPEAN UNION

Koppers Performance Chemicals Inc.

007562226

1/30/2009

007562226

9/9/2009

REGISTERED

2

2 - Wood preservatives.

CELBRITE

GERMANY

Osmose Deutschland GmbH

302009006118.1

2/2/2009

302009006118

6/12/2009

REGISTERED

02

02 -

 

 



Schedule 6.1.14 – Page 8

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

CELBRITE

RUSSIA, FEDERATION OF

Koppers Performance Chemicals Inc.

2005704612

3/4/2005

307318

5/26/2006

REGISTERED

01, 02, 05

01 - chemical preparations for industrial, scientific, photographic,
agricultural, horticulture and forestry purposes; unprocessed synthetic resins,
raw plastic materials; fertilizers; fire extinguishing compositions;
preparations for conservations food products; tanning substances; glues for
industrial purposes, including: compositions chemical for wood working and other
cellulose materials in purposes giving above materials fire resistance, and also
stability to influence insects and rotting; synthetic phenolic resin and
catalysts, used for processing void in wood; synthetic epoxy resin; epoxy glues;
epoxy hardeners, used for wood and others cellulose materials; chemical
substances, used for productions insecticides; additives chemical for giving
impregnation for protection wood color and water repellent properties,
water-repellent additives, used for the purposes protection wood, namely
compositions mixed with impregnated for protection wood, used for wood and other
cellulose materials.

Schedule 6.1.14 – Page 9

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

02 - paints, lacquers, drying oils; protective tools, preservatives against rust
and against deterioration of wood; substances for coloring; mordants; raw
natural resins; sheet and powdered metals, for art and decoration goals and art
print, including: for the purposes protection wood from rotting; cartridges with
for the purposes protection wood from rotting; bandages construction for
protection wood; soils putties for infliction on flame retardants, wood
impregnated; paints and substances for wood; putties for wood, Masonry and
plaster solutions; systems restoration wooden supports, consisting of glass
fiber material and impregnations on basis polyethylene; compositions for giving
color, used together with formulations for protection wood, namely paints for
wood, mixed with formulations for protection wood; chemical compositions for
protection wood and others cellulose materials; for the purposes protection
wood, used exclusively in installations wood working under pressure;

coverings anticorrosive for protection steel piles from corrosion; for the
purposes protection wood, used exclusively in installations wood working under
pressure.

05 - pharmaceutical and veterinary preparations; sanitary preparations; sanitary
preparations for medical purposes; dietetic substances for medical use, food for
babies; plasters; materials for dressings; teeth filling material and
manufacturing dental casts; tools; preparations for destroying noxious animals;
fungicides, herbicides, namely: fungicides, used in household and industrial
purposes for protection from rotting wood massive building wood; fumigants,
pesticides, used in household and industrial purposes for protection wood from
rotting and impact insects; compositions for repellent insects in targets
protection ship piles from ship ; insecticides, used in household and industrial
purposes.

 

 



Schedule 6.1.14 – Page 10

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

CELBRITE

UNITED KINGDOM

Koppers Performance Chemicals Inc.

1025607

2/26/1974

1025607

2/26/1974

REGISTERED

02

02 - Varnishes (other than insulating varnishes), lacquers, wood preservatives;
stains, dyes and colouring matters, all for wood.

CELBRITE FS1

GERMANY

Osmose Deutschland GmbH

302009006120.3

2/2/2009

302009006120

6/12/2009

REGISTERED

02

02 -

CELCURE

BENELUX

Celcure Limited

00512060

3/9/1971

0012680

3/9/1971

REGISTERED

02 , 05

02 - Wood Preservatives

05 - Insecticides

CELCURE

EUROPEAN UNION

Koppers Performance Chemicals Inc.

000026302

4/1/1996

000026302

1/5/1998

REGISTERED

2, 19, 40

2 - Preparations for treating and preserving wood.

19 - Building and construction materials and elements, wholly or substantially
non-metallic; timber.

40 - Treatment of timber.

CELCURE

FRANCE

Celcure Limited

INPI 873088

8/19/1987

N 1423889

8/19/1987

REGISTERED

02

02 - Wood preservation agents

CELCURE

GHANA

Celcure Limited (name change to Koppers Performance Chemicals Inc., pending)

2627/06

5/2/1951

5610

5/2/1993

REGISTERED

01

01 - Wood preservatives

CELCURE

GREECE

Celcure Limited

36087

8/26/1966

36087

10/17/1967

REGISTERED

01

01 - Chemical substances for the preservation of wood

CELCURE

IRELAND

Celcure Limited

54935

10/6/1952

54935

10/6/1952

REGISTERED

02

02 - Wood preservatives.

CELCURE

NORWAY

Celcure Limited

42823

9/12/1947

35655

 

REGISTERED

02

02 - Wood preservation agents

CELCURE

PAKISTAN

Celcure Limited

26246

9/14/1956

26246

9/14/1956

REGISTERED

02

02 - Wood preservation agents

 



Schedule 6.1.14 – Page 11

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

CELCURE

PORTUGAL

Celcure Limited

228912 MNA

3/6/1985

228912 MNA

7/6/1990

REGISTERED

02

02 - Wood preservation agents

CELCURE

SWITZERLAND

Celcure Limited

5462/1987

8/25/1987

P-357661

8/25/1987

REGISTERED

02

02 - Wood preservatives.

CELCURE

TRINIDAD & TOBAGO

Celcure Limited

3452

12/16/1965

3452

7/3/1967

REGISTERED

01

01 - Wood Preservatives

CELCURE

UNITED KINGDOM

Koppers Performance Chemicals Inc.

452177

9/26/1924

452177

9/26/1924

REGISTERED

02

02 - Wood preservatives.

CELCURE

UNITED KINGDOM

Koppers Performance Chemicals Inc.

1277387

10/1/1986

1277387

9/2/1988

REGISTERED

40

40 - Services for the preservation of timber by treatment with chemical
formulations; all included in Class 40.

CELCURISED

GERMANY

Celcure Ltd.

C 11361

7/20/1961

763798

7/26/1962

REGISTERED

19

19 - Non-metallic building materials

CLAW

UNITED STATES

Koppers Performance Chemicals Inc.

85/453,887

10/22/2011

4,478,490

2/4/2014

REGISTERED

002

002 - Lubricating oil emulsion used on wood poles

CLEANWOOD

UNITED STATES

Koppers Performance Chemicals Inc.

76/597,025

6/10/2004

3,007,137

10/18/2005

REGISTERED

001

001 - Mold inhibitor used in wood preservative products

CLEAN RING

CANADA

Koppers Performance Chemicals Inc.

0559269

3/17/1986

328,881

6/19/1987

REGISTERED

N/A

N/A - Lumber incising machines and parts and fittings therefor.

[g201702221338381225582.jpg]COLOURLESS SOLIGNUM & Design

 

THAILAND

Protim Solignum Limited

256684

12/7/1983

10525

12/7/1983

REGISTERED

10

10 - Chemicals used to treat wood coatings.

 



Schedule 6.1.14 – Page 12

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

CUT-N-SEAL

CANADA

Koppers Performance Chemicals Inc.

1528737

5/24/2011

TMA826731

6/20/2012

REGISTERED

N/A

N/A - Resistant coating for wood.

CUTROL 375

NEW ZEALAND

Koppers Performance Chemicals New Zealand

252583

8/17/1995

252583

5/19/1997

REGISTERED

02

02 - Preservatives for wood and timber treatment

DETERMITE

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

912952

5/15/2002

912952

1/13/2003

REGISTERED

2

2 - Paints, varnishes; lacquers; perservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments;
timber preservatives; primers; timber stains; preparations in the nature of
paint or varnish for providing a finish to timber; wood colouring; wood dye

EXTERMITE

 

EUROPEAN UNION

Koppers Performance Chemicals Inc.

014246904

6/10/2015

014246904

9/23/2015

REGISTERED

5

5 - Insecticides

[g201702221338381465583.jpg]EXTERIOR SOLIGNUM & Design

 

THAILAND

Protim Solignum Limited

256683

12/7/1983

10524

12/7/1983

REGISTERED

01

01 - Chemicals used to treat wood coatings.

FASTGATE

CANADA

Osmose Utilities Services, Inc.

1263135

6/30/2005

669,304

8/4/2006

REGISTERED

N/A

N/A - Computer software for use in database management for utilities and other
energy distribution businesses

FENTEX

UNITED KINGDOM

The Gallwey Chemical Company Limited

1129214

2/23/1980

1129214

2/23/1980

REGISTERED

02

02 - Chemical products for preserving wood against discoloration

 



Schedule 6.1.14 – Page 13

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

FIELD LINER

EUROPEAN UNION

Koppers Performance Chemicals Inc.

012706231

3/18/2014

012706231

12/17/2014

REGISTERED

5, 17, 19

5 - Fungal and humidity control products being protective sheaths for timber.

17 - Sheaths being semi-finished products for timber to provide fungal and
humidity control.

19 - Sheaths being fitted parts for timber to provide fungal and humidity
control.

FIM-1

CANADA

Koppers Performance Chemicals Inc.

1409863

9/8/2008

752505

11/6/2009

REGISTERED

N/A

N/A - Wood preservatives and colorants.

FIREGUARD

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

191230

11/4/1964

191230

11/4/1964

REGISTERED

2

2 - Fire retardant paint

FIREPRO

CANADA

Koppers Performance Chemicals Inc.

1062819

6/14/2000

TMA566444

8/27/2002

REGISTERED

N/A

N/A - Pressure treated wood namely lumber and plywood with a fire retardant

FIREPRO

UNITED STATES

Koppers Performance Chemicals Inc.

76/090,220

6/30/2000

2,534,910

1/29/2002

REGISTERED

001, 019

001 - Chemical composition to impart flame retardancy to wood products

019 - Wood products, namely lumber, timbers, plywood, particle board, laminated
wood products, oriented strand board, and fiber board treated with a chemical
composition to impart flame retardancy

FRAME GUARD

UNITED KINGDOM

Koppers Performance Chemicals Inc.

2413728

2/13/2006

2413728

12/22/2006

REGISTERED

40

40 - Wood treatment services; preservative treatment to wood and cellulosic
material.

 



Schedule 6.1.14 – Page 14

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

FRAMEPLUS

NEW ZEALAND

Koppers Performance Chemicals New Zealand

682568

7/9/2003

682568

1/15/2004

REGISTERED

02, 19, 35, 40

02 - paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

19 - building materials (non-metallic); timber products

35 - retail and wholesale services in relation to paints, varnishes, lacquers,
preservations against rust and against the deterioration of wood, oils for the
preservation of wood, mordants, metals in powder form for painters, decorators,
printers and artists, timber treatments for the prevention of rising damp,
fungal decay and insect attack, timber preservatives, primers, timber stains,
preparations in the nature of paint or varnish for providing a finish to timber,
wood colouring, wood dye, building materials (non-metallic) and timber products;
retail and wholesale services relating to goods that are used for the treatment
of timber

 

 

 

 

 

 

 

 

 

40 - services relating to the treatment of timber

 



Schedule 6.1.14 – Page 15

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

FRAMEPRO

NEW ZEALAND

Koppers Performance Chemicals New Zealand

753597

8/21/2006

753597

6/7/2007

REGISTERED

02, 19, 35, 40

02 - paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordents; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

19 - building materials (non-metallic); timber products

35 - retail and wholesale services in relation to paints, varnishes, lacquers,
preservations against rust and against the deterioration of wood, oils for the
preservation of wood, mordents, metals in powder form for painters, decorators,
printers and artists, timber treatments for the prevention of rising damp,
fungal decay and insect attack, timber preservatives, primers, timber stains,
preparations in the nature of paint or varnish for providing a finish to timber,
wood colouring, wood dye, building materials (non-metallic) and timber products;
retail and wholesale services relating to goods that are used for the treatment
of timber; the provision of information relating to the aforesaid services

40 - treatment of timber; the provision of information relating to the aforesaid
services

FRESH IDEAS IN WOOD FROM AROUND THE WORLD

CANADA

Koppers Performance Chemicals Inc.

1275439

10/12/2005

TMA764000

4/12/2010

REGISTERED

N/A

N/A - Outdoor wood products namely, decking, deck tiles, lattice, trellises,
obelisks, fence panels, screens, posts, pergolas, arches, arbours, pavilions,
gazebos, conservatories, garden furniture, bridges, planters and edging.

 



Schedule 6.1.14 – Page 16

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

GUARDIAN

NEW ZEALAND

Koppers Performance Chemicals New Zealand

806266

5/12/2009

806266

10/7/2010

REGISTERED

02, 19, 35, 40

02 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordents; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye.

19 - Building materials (non-metallic) made of wood; timber products.

35 - Retail and wholesale services in relation to paints, varnishes, lacquers,
preservations against rust and against the deterioration of wood, oils for the
preservation of wood, mordents, metals in powder form for painters, decorators,
printers and artists, timber treatments for the prevention of rising damp,
fungal decay and insect attack, timber preservatives, primers, timber stains,
preparations in the nature of paint or varnish for providing a finish to timber,
wood colouring, wood dye, building materials (non-metallic) made of wood and
timber products; retail and wholesale services relating to goods that are used
for the treatment of timber; the provision of information relating to the
aforesaid services.

40 - Treatment of timber; the provision of information relating to the aforesaid
services.

HI-BOR

UNITED STATES

Koppers Performance Chemicals Inc.

74/182,093

7/3/1991

1,917,292

9/5/1995

REGISTERED

019

019 - treated wood for construction purposes

HYLITE

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

967584

8/27/2003

967584

5/10/2004

REGISTERED

2

2 - Preservatives for wood and timber treatment

 



Schedule 6.1.14 – Page 17

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

HYLITE

NEW ZEALAND

Koppers Performance Chemicals New Zealand

252581

8/17/1995

252581

10/28/1997

REGISTERED

02

02 - preservatives for wood and timber treatment

HYLITE EXTRA

NEW ZEALAND

Koppers Performance Chemicals New Zealand

252582

8/17/1995

252582

10/28/1997

REGISTERED

02

02 - preservatives for wood and timber treatment

IMPRETECT

NEW ZEALAND

Koppers Performance Chemicals New Zealand

252580

8/17/1995

252580

3/17/1997

REGISTERED

02

02 - preservatives for wood and timber treatment

K-33

CANADA

Koppers Performance Chemicals Inc.

0486401

5/3/1982

TMA370811

7/20/1990

REGISTERED

N/A

N/A - Wood preservative

K-33

CHILE

Koppers Performance Chemicals Inc.

789765

9/26/2007

884022

10/14/2007

REGISTERED

02

02 - Paints

K-33

COLOMBIA

Osmose, Inc.

92333654

10/5/2011

113007

4/7/1986

REGISTERED

02

02 - Paint, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and arts.

K-33

UNITED STATES

Koppers Performance Chemicals Inc.

72/380,123

1/4/1971

933,747

5/16/1972

REGISTERED

002

002 - Wood Preservative

KFOAM

UNITED STATES

Koppers Delaware, Inc.

78/711,856

9/13/2005

3,313,879

10/16/2007

REGISTERED

017

017 - carbon, graphite and composite foam materials used for heat transfer and
thermal management applications

 



Schedule 6.1.14 – Page 18

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

ARGENTINA

Koppers Delaware, Inc.

3.361.025

10/16/2014

2.752.018

9/7/2015

REGISTERED

2

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

KOPPERS

ARGENTINA

Koppers Delaware, Inc.

3.361.026

10/16/2014

2.752.019

9/7/2015

REGISTERED

19

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products;
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

230715

7/18/1969

230715

7/18/1969

REGISTERED

1

1 - 'Naphthalene', creosote and other such products derived from coal tar or
made from substances or mixtures containing coal tar, all being chemical
products for use in industry

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

361298

6/10/1981

361298

6/10/1981

REGISTERED

19

19 - Preservative treated wood products included in Class 19, excluding
refractory materials

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

293576

1/16/1976

293576

7/18/1969

REGISTERED

1

1 - Napthalene, being a coal tar derived product for use in industry

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

293575

7/18/1969

293575

7/18/1969

REGISTERED

2

2 - Creosote derived from coke oven tar and being a preservative for wood; and
coal tar enamels being anti-corrosive coating materials

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

361299

6/10/1981

361299

6/10/1981

REGISTERED

2

2 - Wood preservative chemicals and compositions

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

293574

1/16/1976

293574

7/18/1969

REGISTERED

19

19 - Pitch including electrode binder pitch, refractory pitch and taphole pitch;
road tars and blended tar and pitch coating materials in this class; all the
aforesaid goods being derived from coke oven tar, and all other goods in this
Class except refractory materials

 



Schedule 6.1.14 – Page 19

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

230716

7/18/1969

230716

7/18/1969

REGISTERED

19

19 - Pitch including electrode binder pitch, refractory pitch and taphole pitch;
road tars and blended tar and pitch coating materials in this class; all the
aforesaid goods being derived from coke oven tar.

KOPPERS

AUSTRALIA

Koppers Delaware, Inc.

1050872

4/18/2005

1050872

11/28/2005

REGISTERED

40

40 - Treatment of materials, including treatment of wood products for others

KOPPERS

BAHRAIN

Koppers Delaware, Inc.

46315

12/12/2005

46315

6/15/2008

REGISTERED

19

19 - Coal tar pitch

KOPPERS

BOLIVIA

Koppers Delaware, Inc.

SM-05101-14

9/24/2014

167718-C

7/29/2016

REGISTERED

19

19 - Crude coal tar and pitches and preservative treated lumber; waterproof
pitch for building and roofing; bituminous cement for flashing and roofing;
structural membranes for built-up roof construction, namely, tarsaturated
fabric, asphalt and tar felt; bituminous fiber roof coating plastic; bituminous
touch up sealant for patching and repairing bituminous-coated surfaces;
bituminous protected roofing, siding and valleys; preservative treated wood
products, namely, pilings, poles, posts, crossties, lumber, structural supports
and laminated structural wood products; laminated structural wood products,
namely, arches, beams, columns, decking, lighting standards, utility crossarms,
plywood and other structural members; reinforced plastic standard structural
shapes for general construction purposes and panels; polyester flooring; and
liquid and liquifiable bituminous mastic and asphaltic roof coatings for
brushing and spraying

KOPPERS

BOLIVIA

Koppers Delaware, Inc.

SM-05102-14

9/24/2014

159612-C

6/24/2015

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordant; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials.

 



Schedule 6.1.14 – Page 20

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

CANADA

Koppers Delaware, Inc.

355075

7/10/1972

TMA192633

7/13/1973

REGISTERED

N/A

N/A - Coke; crude coal tars and pitches; asphalt; mineral aggregates; synthetic
resins, namely, amino, vinyl, alkyd, polyester, and acrylic resins; chlorinated
rubber; and chemically treated timber. Bituminous and asphaltic paving
materials, namely, primers, emulsions, binders, sealers, and pavement
rejuvenators. Printed house organ publications issued periodically and pamphlets
for sheets issued from time to time.

KOPPERS

CANADA

Koppers Delaware, Inc.

161378

2/10/1933

UCA1052

2/10/1933

REGISTERED

N/A

N/A - Roofing materials, road materials, coal tars, water gas tars, pitches,
pitch coke and chemical products, such as fertilizers, disinfectants,
deodorants, insecticides, fungicides, paints, wood preserving oils and
compounds, tar acids, light oils, sulfur, and the like.

KOPPERS

CHINA

Koppers Delaware, Inc.

9529529

5/30/2011

9529529

6/21/2012

REGISTERED

1

1 - Chemical materials used in industry, science, agriculture, horticulture and
forestry

KOPPERS

CHINA

Koppers Delaware, Inc.

9529528

5/30/2011

9529528

6/21/2012

REGISTERED

2

2 - Preservatives against rust and against deterioration of wood

KOPPERS

CHINA

Koppers Delaware, Inc.

9529527

5/30/2011

9529527

6/21/2012

REGISTERED

4

4 - Industrial oil and greases; lubricants (not include fuel oil); Liquid and
gas fuels; illuminants; Solid fuels

KOPPERS

CHINA

Koppers Delaware, Inc.

9529526

5/30/2011

9529526

6/21/2012

REGISTERED

19

19 - Semi-worked woods; cement; bricks and tiles for building purpose;
refractory materials and their products for building purpose; Asphalt, Bitumen
and their products; building materials and elements not of metal (not include
cement products); coatings for building purpose

KOPPERS

CHINA

Koppers Delaware, Inc.

9800098156

8/27/1998

1352578

1/14/2000

REGISTERED

1

1 - Chemical preparations used in industry, science; including those which not
belong to other classes. Chemical products and preparations used in agriculture,
horticulture and forestry.

 



Schedule 6.1.14 – Page 21

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

CHINA

Koppers Delaware, Inc.

9800098159

8/27/1998

1345804

12/21/1999

REGISTERED

5

5 - Medicines, disinfectants, herbal medicinal materials, medicinal liquor

KOPPERS

CHINA

Koppers Delaware, Inc.

9800116940

10/16/1998

1358309

1/28/2000

REGISTERED

5

5 - Preparations for destroying vermin, fungicides, herbicides, pesticide

KOPPERS (Chinese Characters)

CHINA

Koppers Delaware, Inc.

9800098184

8/27/1998

1352569

1/14/2000

REGISTERED

1

1 - Chemical preparations used in industry, science; including those which not
belong to other classes Chemical products and preparations used in agriculture,
horticulture and forestry

KOPPERS (Chinese Characters)

[g201702221338383525584.jpg]

[g201702221338383535585.jpg]

 

CHINA

Koppers Delaware, Inc.

9800098148

8/27/1998

1368007

2/28/2000

REGISTERED

2

2 - Colourants, mordants (not include colourants for foodstuffs) Paints (not
include foodstuffs and insulating paints); metals in foil and powder form for
painters, decorators, printers and arts Paints, Varnishes and those accessory
materials; enamels Preservatives against rust and against deterioration of wood

KOPPERS (Chinese Characters)

CHINA

Koppers Delaware, Inc.

9800098149

8/27/1998

1358056

1/28/2000

REGISTERED

4

4 - Liquid and gas fuels; illuminants Solid fuels Dust absorbing, wetting and
binding compositions

[g201702221338383615586.jpg]KOPPERS (Chinese Characters)

[g201702221338383645587.jpg]

 

CHINA

Koppers Delaware, Inc.

9800116941

10/16/1998

1358307

1/28/2000

REGISTERED

5

5 - Preparations for destroying vermin, fungicides, herbicides, pesticide

[g201702221338383695588.jpg]KOPPERS (Chinese Characters)

 

CHINA

Koppers Delaware, Inc.

9800126487

11/9/1998

1378347

3/28/2000

REGISTERED

19

19 - Semi-worked woods Asphalt, Bitumen and their products Building materials
and elements not of metal (not include cement products) Binding materials for
building purpose

 



Schedule 6.1.14 – Page 22

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS (Chinese Characters)

[g201702221338383805589.jpg]

CHINA

Koppers Delaware, Inc.

9800098148

8/27/1998

1367822

2/28/2000

REGISTERED

19

19 - Asphalt, Bitumen and their products Building materials and elements not of
metal (not include cement products)

[g201702221338383865590.jpg]KOPPERS (Chinese Characters)

 

CHINA

Koppers Delaware, Inc.

9800098154

8/27/1998

1359827

1/28/2000

REGISTERED

39

39 - Transportation and packing service pre transportation Storage of goods

[g201702221338383905591.jpg]KOPPERS (Chinese Characters)

 

CHINA

Koppers Delaware, Inc.

9800098155

8/27/1998

1357381

1/21/2000

REGISTERED

42

42 - Research and development service

[g201702221338383955592.jpg]KOPPERS (Chinese Characters)

 

CHINA

Koppers Delaware, Inc.

9800098150

8/27/1998

1345845

12/21/1999

REGISTERED

5

5 - Medicines, disinfectants, herbal medicinal materials, medicinal liquor

[g201702221338384005593.jpg]KOPPERS (Chinese Characters)

 

CHINA

Koppers Delaware, Inc.

9800098178

8/27/1998

1345844

12/21/1999

REGISTERED

5

5 - Pharmaceuticals; disinfectants

[g201702221338384055594.jpg]KOPPERS (Stylized)

 

CHINA

Koppers Delaware, Inc.

9800098163

8/27/1998

1359825

1/28/2000

REGISTERED

39

39 - Transportation and packing service pre transportation, storage of goods

KOPPERS (Stylized) (see above for design)

CHINA

Koppers Delaware, Inc.

9800126488

11/9/1998

1378208

3/28/2000

REGISTERED

19

19 - Semi-worked woods Asphalt, Bitumen and their products Building materials
and elements not of metal (not include cement products) Binding materials for
building purpose

 



Schedule 6.1.14 – Page 23

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS (Stylized) (see above for design)

CHINA

Koppers Delaware, Inc.

9800098157

8/27/1998

1367801

2/28/2000

REGISTERED

19

19 - Asphalt, Bitumen and their products Building materials and elements not of
metal (not include cement products)

KOPPERS (Stylized) (see above for design)

CHINA

Koppers Delaware, Inc.

9800098158

8/27/1998

1358054

1/28/2000

REGISTERED

4

4 - Liquid and gas fuels; illuminants Solid fuels Dust absorbing, wetting and
binding compositions

KOPPERS (Stylized) (see above for design)

CHINA

Koppers Delaware, Inc.

9800098157

8/27/1998

1368006

2/28/2000

REGISTERED

2

2 - Colourants, mordants (not include colourants for foodstuffs); Paints (not
include foodstuffs and insulating paints); metals in foil and powder form for
painters, decorators, printers and arts; Paints, Varnishes and those accessory
materials; enamels; Preservatives against rust and against deterioration of wood

KOPPERS

COLOMBIA

Koppers Delaware, Inc.

14213176

9/26/2014

509718

4/30/2015

REGISTERED

2, 19

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products,
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties

KOPPERS

COSTA RICA

Koppers Delaware, Inc.

2014-008146

9/24/2014

242847

4/14/2015

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

 



Schedule 6.1.14 – Page 24

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

COSTA RICA

Koppers Delaware, Inc.

2014-008142

9/24/2014

242846

4/14/2015

REGISTERED

19

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS

DOMINICAN REPUBLIC

Koppers Delaware, Inc.

2014-29697

10/15/2014

218468

1/28/2015

REGISTERED

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS

EGYPT

Koppers Delaware, Inc.

181216

12/13/2005

181216

3/4/2009

REGISTERED

01

01 - Naphthalene

 



Schedule 6.1.14 – Page 25

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

EUROPEAN UNION

Koppers Delaware, Inc.

1838259

8/30/2000

1838259

10/16/2001

REGISTERED

1, 2, 4

1 - Chemicals, namely naphthalene, benzene and sodium phenolate

2 - Resins and preservatives, namely creosote

4 - Industrial oils and greases, namely coal tar derivatives, including oils,
pitches and tars

KOPPERS

FRANCE

Koppers Industries, Inc.

INPI 864601

6/30/1997

1539181

7/28/1967

REGISTERED

1, 2, 6, 7, 9, 16, 17, 19, 20, 26, 28

1 - Chemical products for use in the industry, science, photography,
agriculture, horticulture, forestry; artificial and synthetic resins; plastics
in the form of powders, liquids or pastes, for industrial use; manures (natural
and artificial); fire extinguishing compositions; tempering substances and
chemical preparations for soldering; chemical substances for preserving
foodstuffs; tanning substances; and adhesive substances for use in industry.

Schedule 6.1.14 – Page 26

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

2 - Paints, varnishes, lacquers, preservatives against rust and against
deterioration of wood; colouring matters, dyestuffs; mordants; natural resins;
metals in foil and powder form for painters and decorators.

6 - Unwrought and partly wrought common metals and their alloys; anchors,
anvils, bells, rolled and cast building materials; rails and other metallic
materials for railway tracks; chains (except driving chains for vehicles);
cables and wires (nonelectric); locksmiths' work; metallic pipes and tubes;
safes and cash boxes; steel balls; horseshoes; nails and screws; other goods in
nonprecious metal not included in other classes; ores.

7 - Machines and machine tools; motors (except for land vehicles); machine
couplings and belting (except for land vehicles); large size agricultural
implements; incubators.

9 - Scientific, nautical, surveying and electrical apparatus and instruments
(including wireless), photographic, cinematographic, optical, weighing,

measuring, signaling, checking (supervision), life saving and teaching apparatus
and instruments; coin or counterfreed apparatus; talking machines; cash
registers; calculating machines; fire extinguishing apparatus.

16 - Paper and paper articles, cardboard and cardboard articles; printed matter,
newspaper and periodicals, books; bookbinding material; photographs; stationary,
adhesive materials (stationery): artists' materials; paint brushes' typewriters
and office requisites (other than furniture); instructional and teaching
material (other than apparatus); playing cards; printers' type and cliches
(stereotype).

 



Schedule 6.1.14 – Page 27

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

 

 

 

 

 

 

 

 

 

17 - gutta percha, india rubber, balata and substitutes, articles made from
these substances and not included in other classes; plastics in the form of
sheets, blocks and rods, being for use in manufacture; materials for packing,
stopping or insulating; asbestos, mica and their products; hose pipes
(nonmetallic).

19 - Building materials, natural and artificial stone, cement, lime, mortar,
plaster and gravel; pipes of earthenware or cement, road making materials;
asphalt, pitch and bitumen; portable buildings; stone monuments; chimney pote.

20 - Furniture, mirrors, picture frames; articles (not included in other
classes) of wood, cork, reeds, cane, wicker, horn, bone, ivory, whalebone,
shell, amber, mother-of-pearl, meerschaum, celluloid, substitutes for all these
materials, or of plastics.

26 - Lace and embroidery, ribands and braid; buttons, press buttons, hooks and
eyes, pins and needles; artificial flowers.

28 - Games and playthings; gymnastic and sporting articles (except clothing);
ornaments and decorations for Christmas trees.

KOPPERS

FIJI

Koppers Delaware, Inc.

N/A

4/28/2005

2782005

8/2/2006

REGISTERED

50

50 - (Local) goods manufactured from wood not included in other classes,
including treated timber, treated lumber, and treated wood products

KOPPERS

FIJI

Koppers Industries of Delaware, Inc.

N/A

4/28/2005

2772005

8/2/2006

REGISTERED

17

17 - (Local) manufactures from wood for building, including treated timber,
treated lumber, and treated wood products

 



Schedule 6.1.14 – Page 28

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

GUATEMALA

Koppers Delaware, Inc.

M-008491-2014

9/17/2014

217798

9/9/2016

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

KOPPERS

GUATEMALA

Koppers Delaware, Inc.

M-008490-2014

9/17/2014

210173

11/4/2015

REGISTERED

19

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS

HONDURAS

Koppers Delaware, Inc.

33960-14

9/22/2014

132.599

4/21/2015

REGISTERED

2

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

KOPPERS

HONDURAS

Koppers Delaware, Inc.

33961-14

9/22/2014

132.594

4/21/2015

REGISTERED

19

19 - preservative treated lumber; carbon pitch; preservative treated wood
products, namely, pilings, poles, posts, crossties, lumber, structural supports
and laminated structural wood products; laminated structural wood products,
namely arches, beams, columns, decking, lighting standards, utility crossarms,
plywood and other structural members; nonmetal railroad ties

 



Schedule 6.1.14 – Page 29

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

INDIA

Koppers Delaware, Inc.

1394588

10/26/2005

1394588

10/26/2005

REGISTERED

1

1 - Organic acids, cresylic acid compounds, naphthalene, coal tar bases in crude
and pure form, namely quinoline and pyridine, synthetic pearlescence, namely
basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in bulk to
the tar, coke and aluminum industries; floatation oils, coal tar neutral oils
and tar acid oils for use in the manufacture of paints and solvents; sodium
phenolate; benzeme; benzole absorbing oil; carbolic oil

KOPPERS

INDIA

Koppers Delaware, Inc.

1394589

10/26/2005

1394589

10/26/2005

REGISTERED

19

19 - Crude coal tar and pitches; EVT tars; preservative treated lumber;
bituminous cement for flashing and roofing; structural membranes for built-up
roof construction; namely, tar saturated fabric, asphalt and tar felt;
waterproof pitch for building and roofing; bituminous fiber roof coating
plastic; bituminous touch up sealant for patching and repairing
bituminous-coated surfaces; bituminous protected roofing, siding and valleys;
preservative treated wood products; namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products for general
construction purposes; laminated structural wood products, namely arches, beams,
columns, decking, lighting standards, utility crossarms, reinforced plastic
standard structural shapes for general construction purposes and panels;
polyester flooring; and liquid and liquefiable bituminous mastic and asphaltic
roof coating for brushing and spraying; aluminum pitch liquid; aluminum pitch
solid

KOPPERS

INDONESIA

Koppers Delaware, Inc.

D00-2005011083

7/8/2005

IDM000113504

2/13/2005

REGISTERED

1

1 - Coal tar pitch; coal tar derivatives

 



Schedule 6.1.14 – Page 30

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

ITALY

Koppers Delaware, Inc.

TO/2008/268

7/28/1967

1297099

5/31/2010

REGISTERED

1, 2, 6, 7, 9, 16, 17, 19, 20

1 - Artificial resins and artificial, thermoplastics and thermo-adhesive
materials and film for fabrication of pipe, welding materials.

2 - Paints, varnishes, lacquers, ~preservatori~ of rust and of deterioration of
wood; materials protective of corrosion.

6 - Construction materials of railways, packaging and barrels metallic for
industrial use; cylinders.

7 - Pistons, rings and segments for use industrial; ventilated bulls for
industrial purposes; installations and apparatus for production of packages of
all kinds; junctions for shafts.

9 - Apparatus of controls of sound

16 - Pattern and shapes in papers for buttons and for clothing

17 - Artificial resins and artificial, thermoplastics and thermo-adhesive;
materials and film for fabrication of pipe; packaging and barrels not of metal
for industrial use; materials of packaging of domestic merchandise or
industrial; packages in general; goods of resins artificial and thermoplastic
artificial and thermo-adhesive; boards of embellishment and covers for vehicles;
materials for insulating, stopping; asbestos; mica; flexible tubes not of metal;
noise insulation equipment.

19 - Boards; building timber; coating materials of flooring, roofing materials
of roof.

20 - Furniture, mirrors, frames

 



Schedule 6.1.14 – Page 31

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

JAMAICA

Koppers Delaware, Inc.

65481

9/15/2014

65481

8/12/2015

REGISTERED

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS

JAPAN

Koppers Delaware, Inc.

2001-097619

10/31/2001

4690680

7/11/2003

REGISTERED

2, 19

2 - WOOD PRESERVATIVES

19 - CCA TREATED TIMBER; OTHER BUILDING TIMBER; TAR AND PITCH

KOPPERS

MALAYSIA

Koppers Delaware, Inc.

05018584

11/2/2005

05018584

4/20/2010

REGISTERED

2

2 - Creosote for wood preservation

KOPPERS

MALAYSIA

Koppers Delaware, Inc.

05018583

11/2/2005

05018583

4/20/2010

REGISTERED

1

1 - Carbon black feedstock

KOPPERS

MEXICO

Koppers Delaware, Inc.

89343

6/15/1990

397005

6/25/1991

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists

 



Schedule 6.1.14 – Page 32

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

MEXICO

Koppers Delaware, Inc.

916400

2/25/2008

1083360

2/11/2009

REGISTERED

19

19 - Non-metallic pipes for buildings; asphalt, pitch and bitumen; transportable
buildings not of metal; monuments not of metal; products of wood treated;
products of roads rail (non-metallic), namely, sleepers treated, sleepers than
camb io, sidingsor diverters than exchange; sleepers treated (non-metallic);
sleepers than exchange (non-metallic); building timber; non-metallic posts;
materials for bridge construction; specially materials for constructing than
roads shoed (non-metallic),excluding stones and decorative bricks.

KOPPERS

MEXICO

Koppers Delaware, Inc.

1527346

9/12/2014

1589806

11/17/2015

REGISTERED

2

2 - Compositions for preserving cellulose-based materials

KOPPERS

MEXICO

Koppers Delaware, Inc.

1527348

9/12/2014

1589808

11/17/2015

REGISTERED

19

19 - Crude coal tar; carbon pitch

KOPPERS

NEW ZEALAND

Koppers Delaware, Inc.

728285

4/18/2005

728285

10/20/2005

REGISTERED

2, 19

2 - paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; creosote

19 - building materials (non-metallic); asphalt, pitch and bitumen; treated
timber; treated lumber; treated wood products; coal tar pitch

KOPPERS

NORWAY

Koppers Delaware Inc

200509051

9/13/2005

232835

5/24/2006

REGISTERED

02, 19

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; creosote and
creosote oil for wood preservation.

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; coal tar pitch

KOPPERS

PAKISTAN

Koppers Delaware, Inc.

211044

6/29/2005

211044

6/29/2005

REGISTERED

1

1 - Naphthalene and chemicals used in industry.

 



Schedule 6.1.14 – Page 33

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

PERU

Koppers Delaware, Inc.

589129-2014

9/12/2014

11361

8/12/2015

REGISTERED

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS

PERU

Koppers Delaware, Inc.

250154

7/27/2005

111314

12/16/2005

REGISTERED

19

19 - Railroad ties - not of metal

KOPPERS

PHILIPPINES

Koppers Delaware, Inc.

42005008546

8/31/2005

42005008546

11/13/2006

REGISTERED

002, 019

002 - Creosote for wood preservation

019 - Treated timber

KOPPERS

SOUTH AFRICA

Koppers Delaware, Inc.

9607425

6/5/1996

1996/07425

12/7/1999

REGISTERED

2

2 - Preservatives for wood; paints, varnishes, lacquers; preservatives against
against rust; colourants; mordants; raw natural resins; metals in foil and
powder form for painters, decorators, printers and artists

KOPPERS

TAIWAN

Koppers Delaware, Inc.

90041149

10/5/2001

1021464

11/16/2002

REGISTERED

1

1 - Naphthalene and creosote for chemical purposes

 



Schedule 6.1.14 – Page 34

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

TURKEY

Koppers Delaware, Inc

2005/16639

5/2/2005

2005 16639

5/2/2005

REGISTERED

19

19 - Asphalt, gas pitch, finished, creosote; road making, coated and materials
for repairing, sand, shingle, mosaic, chips; sandstone, sand, shingle and
similar natural material ready dry mixtures (aggregates), aquarium sand, lime;
cement; plaster, natural stones, artificial stones; natural marble, artificial
marble, natural or artificial stones inner and outside facades, location and
floor coating; diamonds, tiles, set, border bowls, concrete product panels,
concrete product pipes, ice and annexation parts, boards, walls, beam and
cologne, roof elements, concrete product prefabricated structure, concrete
product movable structure; posts made of concrete, fence posts, electric,
communication etc. cable concrete beam, concrete product barrier, father,
benches, flower, plaster product panels, boards, walls, divisions, building
elements, plaster products prefabricated structure element lan, asbestos
(asbestos) pipes, ice and annexation parts, metal door, mechanics and lighting
non traffic signals, concrete, masonry or marble designed monument, statues,
wood product split percecution structure and prefabricated building elements,
wood cuttings, wooden doors, windows and door window safe; jalousies, venetian,
shutter, lamps, wooden partitions, cabins, wood processed materials cabin;
wooden parquet; plywood; these, lateral processed lumber, wood beams, woods,
beams, beam, plastics and synthetic processed materials split percecution
structure, prefabricated building elements, plastic cuttings, partition, cabins,
plastic doors, windows and door window safe; jalousies, venetian, shutter, hard
plastic being purpose pipes and parts, slatted shutters, rain corrugated, camel
neck, annexation, coating or band borne natural or synthetic surface coating,
heat by sticking synthetic coating, glass products for building constructions:
Glass, double glasses, glass plaques for roofs, glass bricks, glass panels,
glass diamonds, cardboards with pitch for roofs; bituminous coatings, metal non
prefabricated swimming pool.

 



Schedule 6.1.14 – Page 35

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

UNITED ARAB EMR

Koppers Delaware, Inc.

77046

1/25/2006

78110

12/10/2006

REGISTERED

19

19 - COAL TAR PITCH

KOPPERS

UNITED KINGDOM

Koppers Industries, Inc.

B1059040

2/18/1976

B1059040

2/18/1976

REGISTERED

19

19 - Non-metallic building materials, concrete, pipes of earthenware or of
cement, non-metallic road making materials, asphalt, pitch, bitumen, paving
materials; timber (other than unsawn timber) and articles included in Class 19
made from timber; coal-tar; coatings (not being paints) for building and civil
engineering construction purposes; natural and artificial stone.

KOPPERS

UNITED STATES

Koppers Delaware, Inc.

74/456,586

11/4/1993

1,902,735

7/4/1995

REGISTERED

019

019 - [ bituminous cement for flashing and roofing; structural membranes for
built-up roof construction; namely, tar-saturated fabric, asphalt and tar felt;
waterproof pitch for building and roofing; bituminous fiber roof coating
plastic; bituminous touch up sealant for patching and repairing
bituminous-coated surfaces; bituminous protected roofing, siding and valleys; ]
preservative treated wood products; namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products for general
construction purposes [ ; laminated structural wood products, namely, arches,
beams, columns, decking, lighting standards, utility crossarms, plywood and
other structural members; reinforced plastic standard structural shapes for
general construction purposes and panels; polyester flooring; and liquid and
liquifiable bituminous mastic and asphaltic roof coatings for brushing and
spraying ]

KOPPERS

UNITED STATES

Koppers Delaware, Inc.

74/456,289

11/4/1993

1,919,197

9/19/1995

REGISTERED

004, 019

004 - fuel, namely coke

019 - crude coal tar and pitches and preservative treated lumber

 



Schedule 6.1.14 – Page 36

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS

UNITED STATES

Koppers Delaware, Inc.

74/456,593

11/4/1993

1,940,412

12/12/1995

REGISTERED

001, 002, 004

001 - organic acids, cresylic acid compounds, naphthalene, coal tar bases in
crude and pure form, namely quinoline and pyridine, synthetic pearlescence,
namely basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in
bulk to the tar, coke and aluminum industries; floatation oils, coal tar neutral
oils and tar acid oils for use in the manufacture of paints and solvents

002 - wood preservatives, namely creosote and creosote solutions

004 - flotation oils, coal tar neutral oils and tar acid oils for use as
industrial lubricants

KOPPERS

UNITED STATES

Koppers Delaware, Inc.

78/611,936

4/19/2005

3,156,761

10/17/2006

REGISTERED

040

040 - Treatment and disposal of crossties, switch ties, lumber, crossing panels,
poles, and piling

KOPPERS

VIETNAM

Koppers Delaware, Inc.

4200512727

9/29/2005

86926

8/23/2007

REGISTERED

19

19 - Preservative treated lumber; treated timber

KOPPERS & Design

ARGENTINA

Koppers Delaware, Inc.

3.361.027

10/16/2014

2.752.020

9/7/2015

REGISTERED

2

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

KOPPERS & Design

ARGENTINA

Koppers Delaware, Inc.

3.361.028

10/16/2014

2.752.741

9/14/2015

REGISTERED

19

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products;
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties

 



Schedule 6.1.14 – Page 37

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

AUSTRALIA

Koppers Delaware, Inc.

955898

5/29/2003

955898

12/10/2004

REGISTERED

1, 2, 4, 17, 19

1 - Organic acids, cresylic acid compounds, naphthalene, coal tar bases in crude
and pure form, namely quinoline and pyridine, synthetic pearlescence, namely
basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in bulk to
the tar, coke and aluminum industries; floatation oils, coal tar neutral oils
and tar acid oils for use in the manufacture of paints and solvents

2 - Wood preservatives, namely creosote and creosote solutions

4 - Fuel, namely coke; and floatation oils, coal tar neutral oils and tar acid
oils for use as industrial lubricants

17 - Isocyanurate, urethane or phenolic foam insulation materials

19 - Crude oil tar and pitches; preservative treated lumber; bituminous cement
for flashing and roofing; structural membranes for built-up roof construction;
namely, tar-saturated fabric, asphalt and tar felt; waterproof pitch for
building and roofing; bituminous fibre roof coating plastic; bituminous touch up
sealant for patching and repairing, bituminous-coated surfaces; bituminous
protected roofing, siding and valleys; preservative treated wood products;
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products for general construction purposes; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; reinforced
plastic standard structural shapes for general construction purposes and panels;
polyester flooring; and liquid and liquefiable bituminous mastic and asphaltic
roof coatings for brushing and spraying

 



Schedule 6.1.14 – Page 38

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

BOLIVIA

Koppers Delaware, Inc.

SM-05104-14

9/24/2014

167718-C

7/29/2016

REGISTERED

19

Crude coal tar and pitches and preservative treated lumber; waterproofpitch for
building and roofing; bituminous cement for flashing androofing; structural
membranes for built-up roof construction, namely, tarsaturatedfabric, asphalt
and tar felt; bituminous fiber roof coating plastic;bituminous touch up sealant
for patching and repairing bituminous-coatedsurfaces; bituminous protected
roofing, siding and valleys; preservativetreated wood products, namely, pilings,
poles, posts, crossties, lumber,structural supports and laminated structural
wood products; laminatedstructural wood products, namely, arches, beams,
columns, decking,lighting standards, utility crossarms, plywood and other
structuralmembers; reinforced plastic standard structural shapes for
generalconstruction purposes and panels; polyester flooring; and liquid
andliquifiable bituminous mastic and asphaltic roof coatings for brushing
andspraying

KOPPERS & Design

BOLIVIA

Koppers Delaware, Inc.

SM-05103-14

9/24/2014

159761-C

6/24/2015

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordant; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials.

 



Schedule 6.1.14 – Page 39

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

CANADA

Koppers Delaware, Inc.

1226201

8/6/2004

TMA679870

1/19/2007

REGISTERED

N/A

N/A - Organic acids, cresylic acid compounds, naphthalene, coal tar bases in
crude and pure form, namely quinoline and pyridine, synthetic pearlescence,
namely basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in
bulk to the tar, coke and aluminum industries; floatation oils, coal tar neutral
oils and tar acid oils for use in the manufacture of paints and solvents; wood
preservatives, namely creosote and creosote solutions; fuel, namely coke; and
floatation oils, coal tar neutral oils and tar acid oils for use as industrial
lubricants; isocyanurate,

 

 

 

 

 

 

 

 

 

urethane and phenolic foam insulation materials; crude coal tar and pitches;
preservative treated lumber; bituminous cement for flashing and roofing;
structural membranes for built-up roof construction; namely, tarsaturated
fabric, asphalt and tar felt; waterproof pitch for building and roofing;
bituminous fiber roof coating plastic; bituminous touch up sealant for patching
and repairing bituminous-coated surfaces; bituminous protected roofing, siding
and valleys; preservative treated wood products; namely, pilings, poles, posts,
crossties, lumber, structural supports and laminated structural wood products
for general construction purposes; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; reinforced plastic standard structural shapes for
general construction purposes and panels; polyester flooring; and liquid and
liquifiable bituminous mastic and asphaltic roof coatings for brushing and
spraying.

KOPPERS & Design

CHINA

Koppers Delaware, Inc.

3742247

10/8/2003

3742247

8/21/2005

REGISTERED

1

1 - Chemical materials used in industry, science, agriculture, horticulture and
forestry

 



Schedule 6.1.14 – Page 40

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

CHINA

Koppers Delaware, Inc.

3742248

10/8/2003

3742248

2/14/2006

REGISTERED

2

2 - Preservatives against rust and against deterioration of wood

KOPPERS & Design

CHINA

Koppers Delaware, Inc.

3742250

10/8/2003

3742250

5/28/2005

REGISTERED

4

4 - Industrial oil and greases; lubricants (not include fuel oil). Liquid and
gas fuels; illuminants. Solid fuels.

KOPPERS & Design

CHINA

Koppers Delaware, Inc.

3742249

10/8/2003

3742249

7/14/2005

REGISTERED

17

17 - Materials and products for insulating purpose

KOPPERS & Design

CHINA

Koppers Delaware, Inc.

3742251

10/8/2003

3742251

1/7/2006

REGISTERED

19

19 - Semi-worked woods, cement, bricks and tiles for building purpose,
refractory materials and their products for building purpose, asphalt, bitumen
and their products, building materials and elements not of metal (not include
cement products)

KOPPERS & Design

COLOMBIA

Koppers Delaware, Inc.

14213163

9/26/2014

502531

2/9/2015

REGISTERED

2, 19

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products,
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties

KOPPERS & Design

COSTA RICA

Koppers Delaware, Inc.

2014-008144

9/24/2014

242848

4/14/2015

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

 



Schedule 6.1.14 – Page 41

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

COSTA RICA

Koppers Delaware, Inc.

2014-008143

9/24/2014

242952

4/20/2015

REGISTERED

19

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS & Design

DOMINICAN REPUBLIC

Koppers Delaware, Inc.

2014-29698

10/15/2014

218084

1/15/2015

REGISTERED

2, 19

2 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

19 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

 



Schedule 6.1.14 – Page 42

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

EUROPEAN UNION

Koppers Delaware, Inc.

3393725

10/6/2003

3393725

4/25/2005

REGISTERED

1, 2, 4, 17, 19

1 - Organic acids, cresylic acid compounds, naphthalene, coal tar bases in crude
and pure form, namely quinoline and pyridine, synthetic pearlescence, namely
basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in bulk to
the tar, coke and aluminum industries;

2 - Wood preservatives, namely creosote and creosote solutions.

4 - Fuel, namely coke; and floatation oils, coal tar neutral oils and tar acid
oils for use as industrial lubricants.

17 - Isocyanurate, urethane or phenolic foam insulation materials.

19 - Crude oil tar and pitches; preservative treated lumber; bituminous cement
for flashing and roofing; structural membranes for built-up roof construction;
namely, tarsaturated fabric, asphalt and tar felt; waterproof pitch for building
and roofing; bituminous fiber roof coating plastic; bituminous touch up sealant
for patching and repairing bituminous-coated surfaces; bituminous protected
roofing, siding and valleys; preservative treated wood products; namely,
pilings, poles, posts, crossties, lumber, structural supports and laminated
structural wood products for general construction purposes; laminated structural
wood products, namely arches, beams, columns, decking, lighting standards,
utility crossarms, plywood and other structural members; reinforced plastic
standard structural shapes for general construction purposes and panels;
polyester flooring; and liquid and liquifiable bituminous mastic and asphaltic
roof coatings for brushing and spraying.

 



Schedule 6.1.14 – Page 43

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

EUROPEAN UNION

Koppers Delaware, Inc.

3393725

10/6/2003

3393725

4/25/2005

REGISTERED

1, 2, 4, 17, 19

1 - Organic acids, cresylic acid compounds, naphthalene, coal tar bases in crude
and pure form, namely quinoline and pyridine, synthetic pearlescence, namely
basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in bulk to
the tar, coke and aluminum industries;

2 - Wood preservatives, namely creosote and creosote solutions.

4 - Fuel, namely coke; and floatation oils, coal tar neutral oils and tar acid
oils for use as industrial lubricants.

17 - Isocyanurate, urethane or phenolic foam insulation materials.

19 - Crude oil tar and pitches; preservative treated lumber; bituminous cement
for flashing and roofing; structural membranes for built-up roof construction;
namely, tarsaturated fabric, asphalt and tar felt; waterproof pitch for building
and roofing; bituminous fiber roof coating plastic; bituminous touch up sealant
for patching and repairing bituminous-coated surfaces; bituminous protected
roofing, siding and valleys; preservative treated wood products; namely,
pilings, poles, posts, crossties, lumber, structural supports and laminated
structural wood products for general construction purposes; laminated structural
wood products, namely arches, beams, columns, decking, lighting standards,
utility crossarms, plywood and other structural members; reinforced plastic
standard structural shapes for general construction purposes and panels;
polyester flooring; and liquid and liquifiable bituminous mastic and asphaltic
roof coatings for brushing and spraying.

 



Schedule 6.1.14 – Page 44

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

GUATEMALA

Koppers Delaware, Inc.

M-008494-2014

9/17/2014

217526

8/31/2016

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

KOPPERS & Design

GUATEMALA

Koppers Delaware, Inc.

M-008495-2014

9/17/2014

217528

9/6/2016

REGISTERED

19

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS & Design

HONDURAS

Koppers Delaware, Inc.

33958-14

9/22/2014

132.593

4/21/2015

REGISTERED

2

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

KOPPERS & Design

HONDURAS

Koppers Delaware, Inc.

33959-14

9/22/2014

132.595

4/21/2015

REGISTERED

19

19 - preservative treated lumber; carbon pitch; preservative treated wood
products, namely, pilings, poles, posts, crossties, lumber, structural supports
and laminated structural wood products; laminated structural wood products,
namely arches, beams, columns, decking, lighting standards, utility crossarms,
plywood and other structural members; nonmetal railroad ties

 



Schedule 6.1.14 – Page 45

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

JAMAICA

Koppers Delaware, Inc.

65482

9/15/2014

65482

8/12/2015

REGISTERED

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

Schedule 6.1.14 – Page 46

--------------------------------------------------------------------------------

 

KOPPERS & Design

JAPAN

Koppers Delaware, Inc.

2004-074938

8/12/2004

4912572

12/2/2005

REGISTERED

1, 2, 4, 17, 19

1 - Organic acids, cresylic acid compounds, naphthalene, coal tar bases in crude
and pure form, namely quinoline and pyridine, synthetic pearlescence, namely
basic lead carbonate, phthalic anhydride, and maleic anhydride, sold in bulk to
the tar, coke and aluminum industries; floatation oils, coal tar neutral oils
and tar acid oils for use in the manufacture of paints and solvents.

2 - Wood preservatives, namely creosote and creosote solutions.

4 - Fuel, namely coke; and floatation oils, coal tar neutral oils and tar acid
oils for use as industrial lubricants.

17 - Isocyanurate, urethane or phenolic foam insulation materials.



19 - Crude oil tar and pitches; preservative treated lumber; bituminous cement
for flashing and roofing; structural membranes for built-up roof construction;
namely, tarsaturated fabric, asphalt and tar felt; waterproof pitch for building
and roofing; bituminous fiber roof coating plastic; bituminous touch up sealant
for patching and repairing bituminous-coated surfaces; bituminous protected
roofing, siding and valleys; preservative treated wood products; namely,
pilings, poles, posts, crossties, lumber, structural supports and laminated
structural wood products for general construction purposes; laminated structural
wood products, namely arches, beams, columns, decking, lighting standards,
utility crossarms, plywood and other structural members; reinforced plastic
standard structural shapes for general construction purposes and panels;
polyester flooring; and liquid and liquifiable bituminous mastic and asphaltic
roof coatings for brushing and spraying.

 



Schedule 6.1.14 – Page 47

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

MEXICO

Koppers Delaware, Inc.

697481

1/19/2005

876173

4/18/2005

REGISTERED

2

2 - Paints, varnishes, lacquers, preservatives against rust and against
deterioration of wood, colorants, mordants, raw natural resins, metals in foil
and powder form for painters, decorators, printers and artists.

KOPPERS & Design

MEXICO

Koppers Delaware, Inc.

674074

8/27/2004

883632

5/27/2005

REGISTERED

01

01 - Chemical used in industry, science and photographs; and, in agriculture,
horticulture and forestry; unprocessed artificial resin, raw plastics; manure
for agriculture; fire extinguishing compositions; tempering and soldering
compositions; fuels (including motor spirit) and illuminants; candles and wicks
for lighting

KOPPERS & Design

MEXICO

Koppers Delaware, Inc.

674075

8/27/2004

871582

3/7/2005

REGISTERED

04

04 - Oils and industrial grease; lubricants; dust absorbing, wetting and binding
compositions; fuels (including motor spirit) and illuminants; sails and wicks
for alum.

KOPPERS & Design

MEXICO

Koppers Delaware, Inc.

674076

8/27/2004

900465

9/23/2005

REGISTERED

17

17 - Materials insulating than foam for ~isocianurato~, urethanes and
~fenolicos~.

KOPPERS & Design

MEXICO

Koppers Delaware, Inc.

1527347

9/12/2014

1589807

11/17/2015

REGISTERED

2

2 - Compositions for preserving cellulose-based materials

KOPPERS & Design

MEXICO

Koppers Delaware, Inc.

1527349

9/12/2014

1571344

9/10/2015

REGISTERED

19

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

 



Schedule 6.1.14 – Page 48

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

PERU

Koppers Delaware, Inc.

589128-2014

9/12/2014

10801

6/3/2015

REGISTERED

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

KOPPERS & Design

SOUTH AFRICA

Koppers Delaware, Inc.

200413685

8/11/2004

200413685

6/28/2010

REGISTERED

17

17 - Rubber, gutta-percha, gum, asbestos, mica and goods made from these
materials and not included in other classes; plastics in extruded form for use
in manufacture; packing, stopping and insulating materials; flexible pipes, not
or metal including isocyanurate, urethane and phenolic foam insulation materials

 



Schedule 6.1.14 – Page 49

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

SOUTH AFRICA

Koppers Delaware, Inc.

200413688

8/11/2004

200413688

6/28/2010

REGISTERED

1

1 - Chemicals used in industry, science and photography as well as in
agriculture, horticulture and forestry including organic aids, cresylic acid
compounds, naphthalene, coal tar bases in crude and pure form, namely quinoline
and pyridine, synthetic pearlescene, namely basic lead carbonate, phthalic
anhydride, and maleic anhydride, solid in bulk to the tar, coke and aluminum
industries; floatation oils, coal tar neutral oils and tar acid oils for use in
the manufacture of paints and solvents; unprocessed artificial resins;
unprocessed plastics; manures; fire-extinguishing compositions; tempering and
soldering preparations; chemical substances for preserving foodstuff; tanning
substances; adhesives used in industry

KOPPERS & Design

SOUTH AFRICA

Koppers Delaware, Inc.

200413686

8/11/2004

200413686

6/28/2010

REGISTERED

4

4 - Industrial oils ans greases; lubricants including floatation oils; coal tar
neutral oil and tar acid oils for use as industrial lubricants; dust absorbing,
wetting and binding compositions; fuels (including motor spirit and coke) and
illuminants; candles, wicks

KOPPERS & Design

SOUTH AFRICA

Koppers Delaware, Inc.

200413687

8/11/2004

200413687

6/28/2010

REGISTERED

2

2 - Paints, varnishes, lacquers, preservatives against rust and against
deterioration of wood including wood preservatives, namely creosote and creosote
solutions; colorants; mordants; raw natural resins; metals in foil and powder
form for painters, decorators, printers and artist

 



Schedule 6.1.14 – Page 50

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

SOUTH AFRICA

Koppers Delaware, Inc.

200413684

8/11/2004

200413684

6/28/2010

REGISTERED

19

19 - Building materials (non-metallic), non-metallic rigid pipes for building;
asphalt, pitch and bitumen; crude coal tar and pitches; preservative treated
lumber; bituminous cement for flashing and roofing; structural membranes for
built-up roof construction; namely, tar-saturated fabric, asphalt and tar felt;
waterproof pitch for building and roofing; bituminous fiber roof coating
plastic; bituminous touch up sealant for patching and repairing
bituminous-coated surfaces; bituminous protected roofing, siding and valleys;
preservative treated wood products; namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products for general
construction purposes; laminated structural wood products, namely arches, beams,
columns, decking, lighting standards, utility crossarms, plywood and other
structural members; reinforced plastic standard structural shapes for general
construction purposes and panels; polyester flooring; and liquid and liquifiable
bitumnous mastic and asphaltic roof coatings for brushing and spraying;
non-metallic transportable buildings; monuments, not of metal

Schedule 6.1.14 – Page 51

--------------------------------------------------------------------------------

 

KOPPERS & Design

TAIWAN

Koppers Industries of Delaware, Inc.

093037399

8/11/2004

01334182

10/16/2008

REGISTERED

1, 2, 4, 17, 19

1 - Industrial chemicals, scientific chemicals; organic acids, cresylic acid
compounds, naphthalene, coal tar bases in crude and pure form, namely quinoline
and pyridine, synthetic pearlescence, namely basic lead carbonate, phthalic
anhydride, and maleic anhydride, sold in bulk to the tar, coke and aluminum
industries; anti-floating agents and anti-settling agents for use in the paint
industry, industrial chemicals for use in the manufacture of paints and
solvents; bituminous adhesives for glass casing (or light reflecting) and
roofing.

2 - Wood preservative, namely creosote and creosote solutions.



4 - Gas fuels, liquid fuels and solid fuels, coke; oils and greases for
industrial use, lubricating oils; floatation oils, coal tar neutral oils and tar
acid oils for use as industrial lubricants.

17 - Isocyanurate, urethane and pheonlic foam insulation materials; insulating
coatings, insulating paints, insulating oils, insulators for electrical cables;
bituminous touch up sealants for patching and repairing bituminous-coated
surfaces.

19 - Crude coal tar and pitches; preservative treated lumber for building;
roofing not of metal; waterproof pitch for building and roofing; roof flashing,
not of metal, plastic trim boards, plastic corrugated sheets for building,
plastic draining sheets; bitumonious protected roofing, siding and valleys (or
gutters); preservative treated wood products, namely, pilings, poles, posts,
crossties, lumber, structural supports and laminated structural wood products
for general construction purposes; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood;
reinforced plastic standard structural shapes and panels for general
construction purposes; polyester flooring; asphaltic coatings for roofing.

 



Schedule 6.1.14 – Page 52

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Design

UNITED STATES

Koppers Delaware, Inc.

85/673,152

7/10/2012

4,409,596

10/1/2013

REGISTERED

017

017 - Carbon, graphite and composite foam, and synthetic graphite, for heat
transfer and thermal management applications, insulating and flame retardant
materials, thermal interface materials, blast abatement materials, roofing
materials, structural applications, and electrically conductive applications

KOPPERS & Design

UNITED STATES

Koppers Delaware, Inc.

76/504,825

4/7/2003

3,085,821

4/25/2006

REGISTERED

001, 002, 004, 017, 019

001 - Naphthalene; phthalic anhydride sold in bulk to the tar, coke and aluminum
industries; tar acid oils for use in the manufacture of paints and solvents

002 - Wood preservatives, namely creosote and creosote solutions

004 - [ Fuel, namely, coke ]

017 - [ Isocyanurate foam insulation materials ]

019 - [ Crude ] coal tar and pitches; preservative treated lumber; bituminous
cement for flashing and roofing; structural membranes for built-up roof
construction, namely, tar-saturated fabric, asphalt and tar felt; waterproof
pitch for building and roofing; bituminous fiber roof coating [ plastic];
bituminous touch up sealant for patching and repairing bituminous-coated
surfaces; [ bituminous protected roofing, siding and valleys;] preservative
treated wood products; namely, pilings, poles, posts, crossties, lumber, [
structural supports and laminated structural wood products for general
construction purposes; laminated structural wood products, namely, utility
crossarms; and ] liquid and liquifiable bituminous mastic and asphaltic roof
coatings for brushing and spraying

 



Schedule 6.1.14 – Page 53

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

KOPPERS & Log Cross-Section Design

AUSTRALIA

Koppers Delaware, Inc.

429785

7/12/1985

429785

12/3/1987

REGISTERED

19

19 - Treated wood and timber, in particular, pressure-treated and/or
preservative-treated wood products, including round-wood products for
landscaping; building poles for pole frame construction; and sawn timbers;
except refractory materials in class 19

[g201702221338388595595.jpg]KOPPERS & Log Cross-Section Design

AUSTRALIA

Koppers Delaware, Inc.

B429772

7/12/1985

B429772

7/12/1985

REGISTERED

19

19 - Treated wood and timber, in particular, pressure-treated and/or
preservative-treated wood products, including round-wood products for
landscaping; building poles for pole frame construction; and sawn timbers;
except refractory materials

[g201702221338388635596.jpg]KOPPERS & Log Cross-Section Design

AUSTRALIA

Koppers Delaware, Inc.

429784

7/12/1985

429784

12/3/1987

REGISTERED

19

19 - Treated wood and timber, in particular, pressure-treated and/or
preservative-treated wood products, including round-wood products for
landscaping; building poles for pole frame construction; and sawn timbers;
except refractory materials

LIFEWOOD

EUROPEAN UNION

ProtimSolignum Limited

002346138

8/8/2001

002346138

12/19/2002

REGISTERED

16, 19, 40

16 - Printed matter and printed publications; printed matter and printed
publications relating to preservatives, timber, building timber, preservative
treated timber, preservative treated timber for building, pressure treated
timber, pressure treated timber for building and timber constructions;
instruction manuals for timber constructions and timber construction kits.

19 - Timber; timber for building; preservative treated timber; preservative
treated timber for building; pressure treated timber; pressure treated building
timber.

40 - Treatment of timber; coating of timber; timber processing; consultancy,
information and advisory services relating to all of the aforesaid.

 



Schedule 6.1.14 – Page 54

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

[g201702221338388775597.jpg]LIFEWOOD

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

852299

10/4/2000

852299

11/28/2002

REGISTERED

2

2 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists, timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

LIFEWOOD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

624295

10/2/2000

624295

4/5/2001

REGISTERED

19

19 - timber and timber products in this class including treated timber, milled
and sawn timber, manufactured timber; non-metallic building materials and
building products in this class

LIFEWOOD

UNITED STATES

Koppers Performance Chemicals Inc.

73/731,746

5/31/1988

1,535,297

4/18/1989

REGISTERED

019

019 - Treated Lumber

MADEPIL AC 40

BRAZIL

AL G Preservantes De Madeira LTDA

817133720

2/19/1993

817133720

9/13/1994

REGISTERED

01, 02, 05, 31, 42

01 - (Chemicals)

02 - (Paints)

05 - (Pharmaceuticals)

31 - (Natural agricultural products)

42 - (Scientific and technological services)

MADEPIL TRI 90

BRAZIL

ALG Preservantes De Madeira Ltda

823108570

8/11/2000

823108570

11/28/2006

REGISTERED

05

05 - Pesticides, fungicides, herbicides, insecticides, and products for
extinguish noxious animals.

MCA

EUROPEAN UNION

Koppers Performance Chemicals Inc.

007083835

7/23/2008

007083835

4/2/2009

REGISTERED

2, 19

2 - Wood preservative.

19 - Treated wood, namely, preserved wood.

 



Schedule 6.1.14 – Page 55

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

MCQ

NEW ZEALAND

Koppers Performance Chemicals Inc.

792550

7/11/2008

792550

1/15/2009

REGISTERED

02, 19

02 - preservatives used in the treatment of wood and cellulosic materials

19 - treated wood and lumber

MICROPOST

EUROPEAN UNION

Koppers Performance Chemicals Inc.

009276841

7/27/2010

009276841

1/10/2011

REGISTERED

19

19 - Wooden fences, posts, and pilings

MICROPRO

ARGENTINA

Osmose, Inc.

2767680

8/23/2007

2393379

9/17/2010

REGISTERED

19

19 - Non-metallic building materials

MICROPRO

ARGENTINA

Osmose, Inc.

2767678

8/23/2007

2394173

9/17/2010

REGISTERED

02

02 - Paints

MICROPRO

ARGENTINA

Osmose, Inc.

2767679

8/23/2007

2455328

8/12/2011

REGISTERED

05

05 - Pharmaceuticals

MICROPRO

AUSTRALIA

Koppers Performance Chemicals Inc.

1065361

7/18/2005

1065361

6/1/2006

REGISTERED

2

2 - Preservatives in this class including preservatives used in the treatment of
wood and cellulosic materials; paints, varnishes, lacquers and colorants

MICROPRO

AUSTRALIA

Osmose, Inc.

1576469

8/23/2013

1576469

5/5/2015

REGISTERED

19

19 - Non-metallic decking; non-metallic fencing; timber, wood and lumber for
building purposes; timber, wood and lumber building products; treated,
preserved, and finished timber, wood and lumber

MICROPRO

BRAZIL

Osmose, Inc.

829704558

5/2/2008

829704558

8/16/2011

REGISTERED

19

19 - Treated wood and lumber

MICROPRO

BRAZIL

Osmose, Inc.

829704604

5/2/2008

829704604

9/8/2010

REGISTERED

02

02 - Paints

MICROPRO

CHILE

Koppers Performance Chemicals Inc.

778315

6/22/2007

807237

1/30/2008

REGISTERED

02, 05, 19

02 - Preservatives used in the treatment of wood and cellulosic materials

05 - Fungicides.

19 - Building materials (non-metallic), wood, semi-worked

 



Schedule 6.1.14 – Page 56

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

MICROPRO

CANADA

Koppers Performance Chemicals Inc.

1264686

7/13/2005

TMA749049

9/30/2009

REGISTERED

N/A

N/A - Preservatives used in the treatment of wood and cellulosic materials.

MICROPRO

CHINA

Osmose, Inc.

5753690

11/29/2006

5753690

11/21/2009

REGISTERED

19

19 - Semi-worked woods

MICROPRO

CHINA

Osmose, Inc.

5753691

11/29/2006

5753691

12/7/2009

REGISTERED

02

02 - Preservatives against rust and against deterioration of wood.

MICROPRO

CHINA

Osmose, Inc.

5842841

1/12/2007

5842841

12/7/2009

REGISTERED

19

19 - Semi-worked woods

[g201702221338389515598.jpg]MICROPRO In Chinese Characters

CHINA

Osmose, Inc.

5842842

1/12/2007

5842842

12/21/2009

REGISTERED

02

02 - Preservatives against rust and against deterioration of wood

MICROPRO

COSTA RICA

Koppers Performance Chemicals Inc.

2015-008575

9/2/2015

253226

6/24/2016

REGISTERED

002

002 - Preservatives used in the treatment of wood and cellulosic materials

MICROPRO

COSTA RICA

Koppers Performance Chemicals Inc.

2015-008576

9/2/2015

253227

6/24/2016

REGISTERED

019

019 - Treated wood and lumber

MICROPRO

EUROPEAN UNION

Koppers Performance Chemicals Inc.

004544102

7/15/2005

004544102

12/10/2008

REGISTERED

2, 5, 19

2 - Preservatives used in the treatment of wood and cellulosic materials.

5 - Fungicides.

19 - Wood products.

MICROPRO

HONDURAS

Koppers Performance Chemcials Inc.

11020984

6/23/2011

118110

11/22/2011

REGISTERED

02

02 - Used preservatives into treatment of wood

 



Schedule 6.1.14 – Page 57

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

MICROPRO

HONDURAS

Koppers Performance Chemcials Inc.

11020985

6/23/2011

117993

11/18/2011

REGISTERED

19

19 - Wood cures

MICROPRO

JAPAN

Osmose, Inc.

2005-066192

7/19/2005

4968359

7/7/2006

REGISTERED

02

02 - (Canada balsam, Wallpaper removing preparations, Copal, Sandarac, Shellac,
Pine oil extracted from pine roots, Dammar (resin), Mordants, Mastic (natural
resin), Pine resin (rosin), Wood preservatives)

MICROPRO

NEW ZEALAND

Koppers Performance Chemicals Inc.

732663

7/15/2005

732663

10/12/2006

REGISTERED

02

02 - preservatives used in the treatment of wood and cellulosic materials

MICROPRO

NEW ZEALAND

Koppers Performance Chemicals Inc.

983361

8/23/2013

983361

2/25/2014

REGISTERED

19

19 - Non-metallic building products; non-metallic decking; non-metallic fencing;
timber, wood and lumber for building purposes; timber, wood and lumber building
products; treated, preserved, and finished timber, wood and lumber.

MICROPRO

PHILIPPINES

Osmose, Inc.

04-2007-012531

11/12/2007

04-2007-012531

7/21/2008

REGISTERED

02, 05, 19

02 - Preservatives used in the treatment of wood and cellulosic materials

05 - Fungicides

19 - Treated wood and lumber

MICROPRO

SOUTH KOREA

Osmose, Inc.

40-2007-0059375

11/20/2007

4007602290000

9/8/2008

REGISTERED

02, 05, 19

02 - Preservatives used in the treatment of wood and cellulosic materials.

05 - Fungicides

19 - Treated wood and lumber

 



Schedule 6.1.14 – Page 58

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

MICROPRO

TAIWAN

Osmose, Inc.

096001357

1/9/2007

01291529

12/1/2007

REGISTERED

02, 19

02 - Preservatives used in the treatment of wood.

19 - Treated wood, non-metal lumber for building use.

[g201702221338390025599.jpg]MICROPRO In Chinese Characters

TAIWAN

Osmose, Inc.

096001359

1/9/2007

1291530

1/9/2007

REGISTERED

02, 19

02 - Preservatives used in the treatment of wood.

19 - Treated wood, non-metal lumber for building use.

MICROPRO

UNITED STATES

Koppers Performance Chemicals Inc.

78/768,653

12/7/2005

3,432,948

5/20/2008

REGISTERED

002, 005, 019

002 - Preservatives used in the treatment of wood and cellulosic materials

005 - fungicides for use in/on wood and lumber

019 - treated wood and lumber

[g201702221338390105600.jpg]MICROPRO & Design

UNITED STATES

Koppers Performance Chemicals Inc.

78/917,094

6/26/2006

3,486,452

8/12/2008

REGISTERED

002, 005, 019

002 - Preservatives used in the treatment of wood and cellulosic materials

005 - Fungicides for use in/on wood and lumber

019 - Treated wood and lumber

MICROPRO MICRONIZED TIMBER

UNITED KINGDOM

Koppers Performance Chemicals Inc.

2529201

10/19/2009

2529201

1/22/2010

REGISTERED

19

19 - Composites, wood and cellulosic materials treated with small particles of
preservatives.

MICROPRO SIENNA

AUSTRALIA

Osmose, Inc.

1576472

8/23/2013

1576472

5/5/2015

REGISTERED

19

19 - Non-metallic decking; non-metallic fencing; timber, wood and lumber for
building purposes; timber, wood and lumber building products; treated,
preserved, and finished timber, wood and lumber

 



Schedule 6.1.14 – Page 59

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

MICROPRO SIENNA

CANADA

Koppers Performance Chemicals Inc.

1598192

10/15/2012

865,922

11/26/2013

REGISTERED

N/A

N/A - Treated wood and lumber, decking, fencing, wood for landscaping.

MICROPRO SIENNA

NEW ZEALAND

Koppers Performance Chemicals Inc.

983362

8/23/2013

983362

2/25/2014

REGISTERED

19

19 - Non-metallic building products; non-metallic decking; non-metallic fencing;
timber, wood and lumber for building purposes; timber, wood and lumber building
products; treated, preserved, and finished timber, wood and lumber.

MICROSHADES

AUSTRALIA

Koppers Performance Chemicals Inc.

1095569

1/20/2006

1095569

1/20/2006

REGISTERED

02

02 - Colorants used in the treatment of wood and cellulosic materials

MICROSHADES

CANADA

Koppers Performance Chemicals Inc.

1286460

1/18/2006

745,456

8/17/2009

REGISTERED

N/A

N/A - Colorants used in the treatment of wood and cellulosic materials.

MICROSHADES

CHINA

Osmose, Inc.

5225955

3/20/2006

5225955

6/28/2009

REGISTERED

02

02 - Paints (not include foodstuffs and insulating paints); metals in foil and
powder form for painters, decorators, printers and arts

MICROSHADES

EUROPEAN UNION

Koppers Performance Chemicals Inc.

004849105

1/20/2006

004849105

1/19/2007

REGISTERED

2

2 - Colorants used in the treatment of wood and cellulosic materials.

MICROSHADES

JAPAN

Osmose, Inc.

2006-006713

1/30/2006

5033515

3/16/2007

REGISTERED

02

02 - Colorants used in the treatment of wood and cellulosic materials, other
colorants; Canada balsam; wallpaper removing preparations; copal; sandarac;
shellac; pine oil; dammar; mordants; mastic; pine gum; wood preservatives;
printing inks; colors (for drawing pictures); anti-rust greases; nonferrous
metals in foil or powder form for painters, decorators, printers and artists;
precious metals in foil or powder form for painters, decorators, printers and
artists.

 



Schedule 6.1.14 – Page 60

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

MICROSHADES

NEW ZEALAND

Koppers Performance Chemicals Inc.

741784

1/20/2006

741784

1/11/2007

REGISTERED

02

02 - Colourants used in the treatment of wood and cellulosic materials.

MICROSHADES

UNITED STATES

Koppers Performance Chemicals Inc.

78/793,206

1/17/2006

3,228,894

4/10/2007

REGISTERED

002

002 - Preservatives and colorants used in the treatment of wood and cellulosic
materials

[g201702221338390605601.jpg]MICRO SHADES & Design

UNITED STATES

Koppers Performance Chemicals Inc.

78/915,243

6/23/2006

3,473,975

7/22/2008

REGISTERED

002

002 - Preservatives and colorants used in the treatment of wood and cellulosic
materials

MICROSHIELD

EUROPEAN UNION

Koppers Performance Chemicals Inc.

009213984

6/30/2010

009213984

2/28/2011

REGISTERED

2, 5, 19

2 - Preservatives used in the treatment of wood and cellulosic materials,
colourants, and lacquers.

5 - Fungicides.

19 - Treated wood, lumber, timber, decking, and cladding.

MICROSHIELD

UNITED KINGDOM

Koppers Performance Chemicals Inc.

UK00002396983

7/15/2005

UK00002396983

12/8/2006

REGISTERED

02

02 - Preservatives used in the treatment of wood and cellulosic materials.

MICROSHIELD

UNITED KINGDOM

Koppers Performance Chemicals Inc.

UK00002551770

6/30/2010

UK00002551770

9/24/2010

REGISTERED

19

19 - Treated wood, lumber, timber, decking, and cladding.

NATURAL GUARD

CANADA

Koppers Performance Chemicals Inc.

1167351

2/12/2003

610,539

5/17/2004

REGISTERED

N/A

N/A - pressure treated wood

 



Schedule 6.1.14 – Page 61

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

NATURE GUARD

CANADA

Koppers Performance Chemicals Inc.

1166777

2/6/2003

655594

12/21/2005

REGISTERED

N/A

N/A - pressure treated wood

NATUREWOOD

CANADA

Koppers Performance Chemicals Inc.

1137333

4/18/2002

653201

11/22/2005

REGISTERED

N/A

N/A - Treated wood.

NATUREWOOD

ESTONIA

Protim Solignum Limited

M200200155

2/8/2002

37510

3/12/2003

REGISTERED

16, 19, 40

16 - publications and publications; printer works and publications concerning
conservatives, wood, construction wood, with preservatives treated wood, with
preservatives treated construction wood, pressure treated wood, pressure treated
construction wood and wood constructions; wood buildings, wood structures and
wood building sets related instruction materials

19 - wood; building timber; preservatives treated wood; building timber treated
with preservatives; pressure treated wood; pressure treated building timber

40 - wood processing; wood processing with cover substances and equipment,
devices; wood treatment; with consulting, information and advising services
related to all aforenamed services

 



Schedule 6.1.14 – Page 62

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

NATUREWOOD

EUROPEAN UNION

Protim Solignum Limited

002345270

8/8/2001

002345270

9/16/2004

REGISTERED

16, 19, 40

16 - Printed matter and printed publications relating to preservatives, timber,
building timber, preservative treated timber, preservative treated timber for
building, pressure treated timber, pressure treated timber for building and
timber constructions; instruction manuals for timber constructions and timber
construction kits.

19 - Timber; timber for building; preservative treated timber; preservative
treated timber for building; pressure treated timber; pressure treated building
timber.

40 - Treatment of timber; coating of timber; timber processing; consultancy,
information and advisory services relating to all of the aforesaid.

NATUREWOOD

JAPAN

Koppers Performance Chemicals Inc.

2004-025920

3/19/2004

4875308

6/24/2005

REGISTERED

02

02 - (Canada balsam, Wallpaper removing preparations, Copal, Sandarac, Shellac,
Pine oil extracted from pine roots, Dammar (resin), Mordants, Mastic (natural
resin), Pine resin (rosin), Wood preservatives)

NATUREWOOD

POLAND

Protim Solignum Limited

246236

2/8/2002

161288

4/1/2005

REGISTERED

16, 19, 40

16 - application forms; and printed publications in the field of preserving
agents, for wood, construction and carpentry wood, preserved wood, preserved
wood for the building industry, pressure-processed wood, pressure-processed wood
for building and wooden structures, manual for wooden structures and wooden
structure sets

19 - food, timber for building industry, preserved timber, preserved timber for
building industry, pressure-processed timber, pressure-processed timber for
building industry

40 - services in processing and processing of wood, services in wood coating,
consulting, information, advisory services in range of all above mentioned
services and goods

 



Schedule 6.1.14 – Page 63

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

NATUREWOOD

LATVIA

Protim Solignum Limited

M-02-218

2/8/2002

M53287

5/20/2004

REGISTERED

16, 19, 40

16 - Printed matter and publications; printed matter and publications about
preservatives, timber products, timber, timber products and timber processed
with preservatives, pressed timber products and timber as well as wood
constructions; manuals about wood constructions and tools meant for them

19 - Timber; construction wood; woodwork and construction wood worked-up with
preservatives pressed wood materials; pressed construction wood

40 - Timber processing; timber priming; timber recycling; consultations,
information and advice provision about before mentioned services

NATUREWOOD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

635556

4/4/2001

635556

10/4/2001

REGISTERED

02

02 - Preservatives against deterioration of wood

NATUREWOOD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

635557

4/4/2001

635557

10/4/2001

REGISTERED

19

19 - Building materials (non-metallic); timber products

NATUREWOOD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

635558

4/4/2001

635558

10/4/2001

REGISTERED

40

40 - Services relating to the treatment of timber

 



Schedule 6.1.14 – Page 64

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

Schedule 6.1.14 – Page 65

--------------------------------------------------------------------------------

 

NATUREWOOD

RUSSIA, FEDERATION OF

Koppers Performance Chemicals Inc.

2005704613

3/4/2005

303535

3/24/2006

REGISTERED

01, 02, 05

01 - chemical preparations for industrial, scientific, photographic,
agricultural, horticulture and forestry purposes; unprocessed synthetic resins,
raw plastic materials; fertilizers; fire extinguishing compositions;
preparations for conservations food products; tanning substances; glues for
industrial purposes, including: compositions chemical for wood working and other
cellulose materials in purposes giving above materials fire resistance, and also
stability to influence insects and rotting; synthetic phenolic ~ resol ~ resin
and catalysts, used for processing void in wood; synthetic epoxy resin; epoxy
glues; epoxy hardeners, used for wood and others cellulose materials; chemical
substances, used for productions insecticides; additives chemical for giving
impregnation for protection wood color and water repellent properties,
water-repellent additives, used for for the purposes protection wood, namely ~
hydrophobic ~ compositions mixed with impregnated for protection wood, used for
wood and other cellulose materials.

02 - paints , lacquers, drying oils; protective tools, preservatives against
rust and against deterioration of wood; substances for coloring; mordants; raw
natural resins; sheet and powdered metals, ~ izpolzuemye ~ for art and
decoration goals and art print, including: for the purposes protection wood from
rotting; cartridges with for the purposes protection wood from rotting; bandages
construction for protection wood; soils putties for infliction on flame
retardants, wood impregnated; tinting paints and ~ ~ substances for wood;
putties for wood, Masonry and plaster solutions; systems restoration wooden
supports, consisting of glass fiber ~ wrapping ~ material and impregnations on
basis polyethylene; compositions for giving color, used together with
formulations for protection wood, namely paints for wood, mixed with
formulations for protection wood; chemical compositions for protection

wood and others cellulose materials; for the purposes protection wood, used
exclusively in installations wood working under pressure; coverings
anticorrosive for protection steel piles from corrosion; for the purposes
protection wood, used exclusively in installations wood working under pressure.

05 - pharmaceutical and veterinary preparations; sanitary preparations; sanitary
preparations for medical purposes; dietetic substances for medical use, food for
babies; plasters; materials for dressings; teeth filling material and
manufacturing dental casts; Dezenfitsiruyuschie ~ ~ tools; preparations for
destroying noxious animals; fungicides, herbicides, namely: fungicides, used in
household and and industrial purposes for protection from rotting wood massive
building wood; fumigants, pesticides, used in household and industrial purposes
for protection wood from rotting and impact insects; compositions for repellent
insects in targets protection ship piles from ship ~ ~ carpenter; insecticides,
used in household and industrial purposes.

 



Schedule 6.1.14 – Page 66

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

NATUREWOOD

UNITED STATES

Koppers Performance Chemicals Inc.

74/411,444

7/12/1993

1,887,913

4/4/1995

REGISTERED

019

019 - treated wood

[g201702221338391455602.jpg]NATUREWOOD & Design

GUATEMALA

Osmose, Inc.

200301811

3/18/2003

127907

2/12/2004

REGISTERED

01

01 - FIRM APPLICANT BOOKING LAW EXCLUSIVE OF USE OF TRADEMARK IN ANY COLOR,
COMBINATION OF COLOURS, FUNDS OR DISPOSITIONS AND LAW THAN ~APLICARLA~ IN
PRODUCTS THAT SUPPORTING, ~USARLA~ AT BOXES, PACKINGS, CARTONS, LABELS, PACKING,
VEHICLES, STATIONERY AND IN ANY OTHER ADVERTISING MEANS THAT CONSIDER CONVENIENT
AND RIGHT. CHEMICAL PRODUCTS FOR INDUSTRIAL USE, SCIENCE, PHOTOGRAPHY,
HORTICULTURE AND FORESTRY. UNPROCESSED ARTIFICIAL RESINS, UNPROCESSED PLASTICS.
MANURE FOR AGRICULTURE. FIRE EXTINGUISHING COMPOSITIONS. TEMPERING AND SOLDERING
PREPARATIONS. CHEMICAL PRODUCTS FOR PRESERVING FOODSTUFFS. TANNING SUBSTANCES.
ADHESIVES FOR INDUSTRIAL USE (GLUES)..

NEXWOOD

UNITED KINGDOM

Koppers Performance Chemicals Inc.

UK00002485561

4/22/2008

UK00002485561

11/28/2008

REGISTERED

02, 19

02 - Heated and pressure wood treatment solution.

19 - Treated wood and decking.

NEXWOOD

UNITED STATES

Koppers Performance Chemicals Inc.

77/467,573

5/7/2008

4,632,581

11/4/2014

REGISTERED

019

019 - Treated wood, namely, wood decking, wood railing, wood trim, wood planks,
wood boards, and wood sill plates

NORUSTO

UNITED KINGDOM

Koppers Performance Chemicals Inc.

300586

2/19/1908

300586

2/19/1908

REGISTERED

02

02 - Paints and varnish

 



Schedule 6.1.14 – Page 67

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

NW 100

CANADA

Koppers Performance Chemicals Inc.

1168620

2/24/2003

620,276

9/22/2004

REGISTERED

N/A

N/A - Wood products namely lumber and plywood.

NW 100

CANADA

Koppers Performance Chemicals Inc.

1137334

4/18/2002

619692

9/15/2004

REGISTERED

N/A

N/A - Wood preservatives.

[g201702221338391765603.jpg]NWTT PROPER POST USE CLASS 4 & Design

EUROPEAN UNION

Northwest Timber Treatments Ltd.

011560125

2/8/2013

011560125

6/19/2013

REGISTERED

19

19 - Wood post and timber.

O-CALC

CANADA

Osmose Utilities Services, Inc.

1036538

11/24/1999

642,084

6/15/2005

REGISTERED

N/A

N/A - Computer software for use in determining loads

ORGOL

EUROPEAN UNION

Koppers Delaware, Inc.

002393684

10/1/2001

002393684

3/12/2004

REGISTERED

19

19 - Bitumen; bituminous coatings; bituminous products; coal tar; macadam; road
coating materials; tar and tarred strips; compositions for producing tar
macadam; all included in class 19.

ORGOL

UNITED KINGDOM

Koppers Delaware, Inc.

1551688

10/26/1993

1551688

9/9/1994

REGISTERED

19

19 - Bitumen; bituminous coatings; bituminous products; coal tar; macadam; road
coating materials; tar and tarred strips; compositions for producing tar macadam

PERMATIMBER & PermaTimber

UNITED KINGDOM

Walford Timber Ltd

UK00002525303

9/3/2009

UK00002525303

3/12/2010

REGISTERED

19

19 - Treated wood products.

PLAYGUARD

CANADA

Koppers Performance Chemicals Inc.

1142293

6/5/2002

663098

4/21/2006

REGISTERED

N/A

N/A - Preserved wood products namely, lumber and plywood.

 



Schedule 6.1.14 – Page 68

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PLAYGUARD

UNITED KINGDOM

Koppers Performance Chemicals Inc.

UK00002354877

2/2/2004

UK00002354877

7/9/2004

REGISTERED

19

19 - Preserved timber; preserved timber for use in playgrounds.

PLYGUARD

INDONESIA

Osmose, Inc.

D002009001108

1/14/2009

IDM000261511

8/2/2010

REGISTERED

01

01 - Chemicals and preservatives used in wood treatment

POLEPROTECT

EUROPEAN UNION

Koppers Performance Chemicals Inc.

015250004

3/21/2016

015250004

9/12/2016

REGISTERED

019

019 - Preservative treated wood products

[g201702221338392305604.jpg]PRESERVE ACQ LOGO

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640513

6/27/2001

640513

9/9/2002

REGISTERED

02

02 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

PRESERVE ACQ LOGO  (see above for design)

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640514

6/27/2001

640514

9/9/2002

REGISTERED

19

19 - Building materials (non-metallic); timber products

PRESERVE ACQ LOGO  (see above for design)

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640515

6/27/2001

640515

9/9/2002

REGISTERED

40

40 - Services relating to the treatment of timber

PRESERVEPLUS ACQ LOGO

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640517

6/27/2001

640517

9/9/2002

REGISTERED

19

19 - Building materials (non-metallic); timber products

 



Schedule 6.1.14 – Page 69

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PRESERVEPLUS ACQ LOGO (see above for design)

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640518

6/27/2001

640518

9/9/2002

REGISTERED

40

40 - Services relating to the treatment of timber

PRESERVEPLUS ACQ LOGO (see above for design)

NEW ZEALAND

Koppers Performance Chemicals New Zealand

640516

6/27/2001

640516

9/9/2002

REGISTERED

02

02 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists; timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

PREVAC

GERMANY

Protim Solignum Limited

P20798

9/25/1972

920744

7/23/1974

REGISTERED

02, 07, 19

02 - Wood preservatives, paints, lacquers (as far as listed in Class 2),
varnishes, as well for artists as for industrial purposes and for handcraft,
anti-rust preparations for preservation, dyes, without substances for the
colouring of food and beverages, wood mordants, resins, metal foils and metal in
form of powders for painters and decorators.

07 - Waterproofing installations for wood, fittings for waterproofing
installations for wood.

19 - Non-metal building materials, including semi-finished wood, beams, planks,
panels, plywood, building glass, i.e. tiles, shingles from glass, natural and
artificial stones, cement, lime carbonate, mortar, gypsum, gravel, tubes from
sandstone and cement, material for making and coating roads, asphalt, pitch and
bitumen, transportable houses.

 



Schedule 6.1.14 – Page 70

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PREVAC

INDONESIA

Protim Solignum Limited

IDM000074931

9/29/2004

IDM000074931

5/15/2006

REGISTERED

2

2 - Paints, varnishes, lacquers; preservatives against rust, materials
deterioration of wood; colorants, layering; mordant; dyeing materials; metals in
foil and powder form for painters; anti-stain preparations for metals;
bacteriological paints; varnishes of coal; paints of coal; copal; copal
varnishes; lacquers; oils of wood tar; enamel; mastic; pigments; base paints;
colorants for wood.

PREVAC

IRELAND

Protim Solignum Limited

82478

8/14/1973

82478

8/14/1973

REGISTERED

11

11 - Installations for use in impregnating timber with preservatives and parts
and fittings for such goods.

PREVAC

MALAYSIA

Osmose, Inc. (change to Koppers Performance Chemicals Inc. pending)

S024538

6/8/1979

S024538

6/24/1986

REGISTERED

11

11 - INSTALLATIONS FOR USE IN IMPREGNATING TIMBER WITH PRESERVATIVES AND PARTS
AND FITTINGS INCLUDED IN CLASS 11 FOR SUCH GOODS

PREVAC

NEW ZEALAND

Koppers Performance Chemicals New Zealand

105371

8/13/1973

105371

11/19/1973

REGISTERED

11

11 - installations in this class for use in impregnating timber with
preservatives, and parts and fittings in this class

PREVAC

SARAWAK

Osmose, Inc.

SAR/019852

6/11/1979

R/019852

6/11/1979

REGISTERED

11

11 - Installation for use in impregnating timber with preservatives and parts
and fittings included in class 11 for such goods

PREVAC

SINGAPORE

Protim Solignum Limited

T79/80624I

6/2/1979

T79/80624I

6/2/1979

REGISTERED

11

11 - Installations for use in impregnating timber with preservations and parts
and fittings

PREVAC

UNITED KINGDOM

Koppers Performance Chemicals Inc.

923088

3/27/1968

923088

3/27/1968

REGISTERED

02, 19

02 - Wood preservatives; paints, varnishes (other than insulating varnish),
lacquers; natural resins.

19 - Non-metallic materials and non-metallic elements, all for use in building
and in civil engineering construction; and portable buildings.

 



Schedule 6.1.14 – Page 71

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PREVAC

UNITED KINGDOM

Koppers Performance Chemicals Inc.

991511

5/3/1972

991511

5/3/1972

REGISTERED

11

11 - Installations for use in impregnating timber with preservatives, and parts
and fittings included in Class 11 for such goods

PROCOAT

COLOMBIA

Koppers Performance Chemicals Inc.

4017931

2/27/2004

300263

9/30/2004

REGISTERED

02

02 - Paints, varnishes, lacquers; anti rust preparations and deterioration of
wood; dyeing substances; mordants unprocessed natural resins; metal foil and
powder for painters, decorators, printers and artists.

PROCOAT

GUATEMALA

Osmose, Inc.

2004-1010

2/11/2004

132405

10/12/2004

REGISTERED

2

2 - FIRM CALLED BOOKING ITS USE WITHOUT ~RESTRICCIONES~ NEITHER LIMITATIONS
PROPERLY, SIZES, FUNDS, DISPOSITIONS, COLOUR, COLOURS AND THEIR SLIPS, TYPES OR
STYLI THAN LETTERING. APPLYING OR FIXED BY TAGS OR PLAIN OTHERWISE CONVENIENT OR
APPROPRIATE IN SAME PRODUCTS; IN PACKING MATERIALS OF ANY FORM OR MATERIAL THAT
CONTAINING PRODUCTS AT BOXES, CARTONS, STUFF BAGS, COVERS OR CASINGS AT
STATIONERY IN GENERAL, SAMPLES, ADVERTISEMENTS, WARNINGS AND DESCRIPTIVE
MATERIAL OR THAN ADVERTISEMENT. REPELLENT THAN WATER FOR WOOD.

PROPOST

EUROPEAN UNION

Koppers Performance Chemicals Inc.

014891089

12/9/2015

 

 

PUBLISHED

19

19 - Pressure treated wood with preservatives

PROTIM

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

261984

9/19/1972

261984

9/19/1972

REGISTERED

02

02 - All goods included in Class 2, particularly wood preservatives

 



Schedule 6.1.14 – Page 72

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

328883

2/16/1979

328883

2/16/1979

REGISTERED

40

40 - Services to the timber industry in the treatment of timber or articles of
timber to make the timber resistant to attack by insects, water, plants, fire
and the like or to colour or generally preserve the timber; the formulation of
treatment chemicals for use int eh foregoing services and the provision of
technical advice which is associated with the foregoing services being services

PROTIM

BRUNEI

Protim Solignum Limited

10470

5/28/1981

10470

5/28/1981

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins, metals in foil
and powder form for painters, decorators, printers and artists.

PROTIM

CHILE

Protim Solignum Limited

1.139.423

1/16/2015

1.154.382

12/27/1994

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists

PROTIM

CHINA

Protim Solignum Limited

3737819

9/28/2003

3737819

7/28/2005

REGISTERED

01

01 - Chemical materials used in industry, science, agriculture, horticulture and
forestry Chemical preparations used in industry, science; including those which
not belong to other classes Unprocessed artificial resins, unprocessed plastics
(not include raw natural resins) Manures Fire extinguishing compositions
Chemical Substances for preserving foodstuffs (not include salt for preserving
foodstuffs) Tanning substances and chemicals for leather Adhesives and gums used
in industry (not include adhesives used for paper)

PROTIM

CHINA

Protim Solignum Limited

3737817

9/28/2003

3737817

7/21/2008

REGISTERED

05

05 - Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietances adapted for medical use; food for babies; plasters;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides; herbicides

 



Schedule 6.1.14 – Page 73

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

CHINA

Protim Solignum Limited

5283725

4/13/2006

5283725

7/21/2009

REGISTERED

05

05 - Dry rot fungus (Preparations for
destroying),Biocides,Pesticides,Insecticides,Herbicides,Mothproofing
preparations,Cedar wood for use as an insect repellent

PROTIM

CHINA

Protim Solignum Limited

3737818

9/28/2003

3737818

7/21/2005

REGISTERED

02

02 - Colourants, mordants (not include colourants for foodstuffs) Paints (not
include foodstuffs and insulating paints); metals in foil and powder form for
painters, decorators, printers and arts Paints, Varnishes and those accessory
materials; enamels Preservatives against rust and against deterioration of wood
Raw natural I resins

[g201702221338393405605.jpg]PROTIM In Chinese Characters

CHINA

Protim Solignum Limited

4414966

12/14/2004

4414966

3/7/2008

REGISTERED

02

02 - Paints; varnishes; preservatives against rust and against deterioration of
wood; colourants; mordants; raw natural resins; metals in foil and powder form
for painters, decorators, printer and artists; lacquers;

[g201702221338393445606.jpg]PROTIM in Chinese Characters

CHINA

Protim Solignum Limited

4414965

12/14/2004

4414965

3/7/2008

REGISTERED

05

05 - Preparation for destroying vermin.

 



Schedule 6.1.14 – Page 74

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

CHINA

Protim Solignum Limited

5328559

4/30/2006

5328559

7/28/2009

REGISTERED

01

01 - Chemicals use in industry; Industrial chemicals for us in the manufacture
of preservatives, moisture repellents and stain repellents; chemical
preparations being moisture repellents, stain repellents, preservatives for
buildings, metal preservatives, brickwork preservatives, concrete preservatives,
cement and weathering preservatives; chemical for use as additives for concrete
and cement; mastics and adhesives for use in the construction and maintenance of
buildings; chemical products for the treatment of water; damp proofing
preparations.

PROTIM

EUROPEAN UNION

Protim Solignum Limited

003326212

8/28/2003

003326212

2/10/2005

REGISTERED

01, 02, 05

01 - Chemicals used in industry, science and photography, as well as in
agriculture, horticulture and forestry; unprocessed artificial resins,
unprocessed plastics; manures; fire extinguishing compositions; tempering and
soldering preparations; chemical substances for preserving foodstuffs; tanning
substances; adhesives used in industry.

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists.

05 - Preparations for destroying vermin; none of the aforesaid include
veterinary preparations.

PROTIM

FINLAND

Protim Solignum Limited

197604609

10/19/1976

76123

1/20/1981

REGISTERED

02

02 - Wood preservatives.

 



Schedule 6.1.14 – Page 75

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

FRANCE

Protim Solignum Limited

955309

9/19/1988

1489496

9/19/1988

REGISTERED

01, 02, 03, 05

01 - Industrial chemicals, for sciences, for photographs, as well as
agriculture, horticulture and forestry; fertilizers; fire extinguishing
compositions; preparations for tempering and soldering metals; chemicals
intended for preserving food; tanning substances; adhesives industries (adhesive
substances).

02 - Colours, varnish, lacquers, anti rust preparations and against
deterioration of wood; materials dying; mordants; resins; metal foil and powder
for painters, decorators, printers and artists.

03 - Preparations for bleaching and other substances for washing; preparations
for cleaning, polishing, degreasing and abrading; soap; perfumery, essential
oils, cosmetic, hair lotions; dentifrices.

05 - Pharmaceutical preparations, veterinary and hygienic; dietetic substances
for medical use, food for babies; plasters, material for dressings; teeth
filling material and for dental impressions; disinfectant; pesticides;
fungicides, herbicides.

Schedule 6.1.14 – Page 76

--------------------------------------------------------------------------------

 

PROTIM

GERMANY

Protim Solignum Ltd.

P20799

9/25/1972

932383

6/25/1975

REGISTERED

01, 02, 03, 07, 19

01 - Chemical products for industrial (except such as auxiliary agents or raw
materials for making them, processing, improvement and treatment of nutritional
substances and drinks of all kinds and with exception of such for brewery
purposes), scientific, photographic, land, garden and forestry purposes,
synthetic resins and synthetic resins, unprocessed plastics in form of powders,
liquids or pastes without dilatation of clarification products for beverages,
artificial fertilizers; fire extinguishing compositions, hardening agents and
chemical preparations for soldering, tanning substances, adhesives for
industrial purposes, except adhesives for paper and stationery, natural resins,
paints, varnishes, varnishes as well as for artists as also

for industrial purposes (as included in Class 2) or for trade, anti rust
preparations, wood preservatives, dyes with exception products for dyeing of
nutritional substances and drinks, wood mordants, metal sheets and metals in
powder form for painters and decorators, washing and bleach, cleaning, polishing
preparations, fat removing agents and sharpening preparations, soaps, perfume
shops, wood impregnating installations, fittings for such installations,
building materials including semi processed wood, bars, boards, sheets, plywood,
building glass as for example tiles, roofing tile of glass, natural stone and
artificial stones, cement, ~Klak~, mortar, plaster and gravel, pipes of
sandstone or cement, road construction materials, pitch and bitumen,
transportable houses, non metallic building materials

02 -

03 -

07 -

19 -

 



Schedule 6.1.14 – Page 77

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

HONG KONG

Koppers Performance Chemicals Inc.

300076752

9/10/2003

300076752

9/10/2003

REGISTERED

01, 02, 05

01 - Chemicals used in industry, science and photography, as well as in
agriculture, horticulture and forestry; unprocessed artificial resins,
unprocessed plastics; manures; fire extinguishing compositions; tempering and
soldering preparations; chemical substances for preserving foodstuffs; tanning
substances; adhesives used in industry.

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists.

05 - Pharmaceutical and veterinary preparations; sanitary preparations for
medical purposes; dietetic substances adapted for medical use, food for babies;
plasters, materials for dressings; material for stopping teeth, dental wax;
disinfectants; preparations for destroying vermin; fungicides, herbicides.

[g201702221338393905607.jpg]PROTIM (Chinese Characters)

HONG KONG

Koppers Performance Chemicals Inc.

300330678

12/2/2004

300330678

12/2/2004

REGISTERED

01, 02, 05

01 - chemicals used in industry, industrial chemicals for use in the manufacture
of preservatives, moisture repellents and stain repellents, chemical
preparations being moisture repellents, stain repellents, preservatives for
buildings, metal preservatives, brickwork preservatives, concrete preservatives,
cement preservatives and weathering preservatives; chemicals for use as
additives for concrete and for cement; mastics and adhesives for use in the
construction and maintenance of buildings; chemical products for the treatment
of water; damp proofing preparations; adhesives used in industry

02 - paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists

05 - preparations for destroying vermin

Schedule 6.1.14 – Page 78

--------------------------------------------------------------------------------

 

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

IRELAND

Protim Solignum Limited

59647

9/11/1957

59647

9/11/1957

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration fo wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decoarators, printers and artists.

PROTIM

MALAYSIA

Osmose, Inc. (change to Koppers Performance Chemicals Inc. pending)

M082608

6/8/1979

M082608

1/2/1986

REGISTERED

02

02 - Paints

PROTIM

MALAYSIA

Osmose, Inc. (change to Koppers Performance Chemicals Inc. pending)

S/024539

6/11/1979

R/019851

6/8/1979

REGISTERED

02

02 - Wood preservatives

PROTIM

NEW ZEALAND

Koppers Performance Chemicals New Zealand

101984

9/26/1972

101984

11/13/1974

REGISTERED

02

02 - Woods preservatives; paints; varnishes (other than insulating varnishes);
lacquers; natural resins; preservatives against rust.

 



Schedule 6.1.14 – Page 79

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

POLAND

Protim Solignum Limited

154158

12/8/1995

143426

3/24/2003

REGISTERED

01, 02, 03, 17, 19

01 - chemicals for industrial and scientific purposes, synthetic resins,
chemicals for use in civil engineering, chemicals used as additives to bonding
compositions, fillers used in building industry, bonding admixtures, chemicals
for processing aggregates,mould-release preparations,anti-adhesivesand
separators used in building industry,damp and water resistant
compositionsincluded in this class, industrial adhesives,chemical preparations
for woodworking and wood constructions

02 - conserving products for timber and wooden construction; protective
coatingsand for strengthening of natural colours

03 - sand paper, abrasive cloth, paint removing preparates

17 - impregnating and waterproof coatings, coatings sealing wooden constructions

19 - cement used for repairs, cement grouts, masonry mortars, concrete,
plasters, fillers for construction repairs, binding agents included in this
class

Schedule 6.1.14 – Page 80

--------------------------------------------------------------------------------

 

PROTIM

RUSSIA, FEDERATION OF

Koppers Performance Chemicals Inc.

2005704611

3/4/2005

303534

3/24/2006

REGISTERED

01, 02, 05

01 - chemical preparations for industrial, scientific, photographic,
agricultural, horticulture and forestry purposes; unprocessed synthetic resins,
raw plastic materials; fertilizers; fire extinguishing compositions;
preparations for conservations food products; tanning substances; glues for
industrial purposes, including: compositions chemical for wood working and other
cellulose materials in purposes giving above materials fire resistance, and also
stability to influence insects and rotting; synthetic phenolic

02 - paints, lacquers, drying oils; protective tools,

preservatives against rust and against deterioration of wood; substances for
coloring; mordants; raw natural resins; sheet and powdered metals

05 - pharmaceutical and veterinary preparations; sanitary preparations; sanitary
preparations for medical purposes; dietetic substances for medical use, food for
babies; plasters; materials for dressings; teeth filling material and
manufacturing dental casts; ~???????????????~ tools; preparations for destroying
noxious animals; fungicides, herbicides, namely: fungicides, used in household
and and industrial purposes for protection from rotting wood massive building
wood; fumigants, pesticides, used in household and industrial purposes for
protection wood from rotting and impact insects; compositions for repellent
insects in targets protection ship piles from ship ~???????????~; insecticides,
used in household and industrial purposes.

 



Schedule 6.1.14 – Page 81

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

SERBIA

Protim Solignum Limited

Z-790/74

6/10/2003

26928

6/10/2003

REGISTERED

01, 02, 03, 05, 11

01 - Chemicals used in industry, science and photography, as well as in
agriculture, horticulture and forestry; unprocessed and artificial resins,
unprocessed plastics (in powder, liquid or amorphous form); manures, natural and
artificial; fire extinguishing compositions; tempering and soldering
preparations; chemical substances for preserving foodstuffs; tanning substances;
adhesives used in industry.

02 - Paints, varnishes, lacquers; preservation against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters and decorators.

03 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations.

05 - Pharmaceutical and veterinary and sanitary preparations; dietetic products
for infants and invalids; plasters, materials for dressings; material for
stopping teeth, dental wax; disinfectants; preparations for destroying weeds and
vermin.

11 - Apparatus for lighting, heating, steam generating, cooking, refrigerating,
drying, ventilating, water supply and sanitary purposes; in particular,
apparatus for application in impregnation of wood with protective preparations.

PROTIM

SINGAPORE

Protim Solignum Limited

T79/80623J

6/2/1979

T79/80623J

6/2/1979

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists.

 



Schedule 6.1.14 – Page 82

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

SLOVENIA

Koppers Performance Chemicals Inc.

7480790

11/6/1974

7480790

10/13/1997

REGISTERED

01, 02, 03, 05, 11

01 - Chemicals used in industry, science and photography, as well as in
agriculture, horticulture and forestry; artificial and synthetic resins, raw
plastic materials (in the form of powder, liquid or paste), manures - natural
and artificial, fire extinguishing compositions; chemical products for tempering
and welding; chemical substances for preserving foodstuffs; tanning substances;
adhesives used in industry.

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters and decorators.

03 - Washing preparations - bleaching and other washing substances; preparations
for cleaning, polishing, degreasing and sharpening.

05 - Pharmaceutical, veterinary, and hygienic products; dietary products for
children and patients; plasters, dressing material; substances for filling teeth
and tooth imprints; disinfectants for chemical toilets; preparations for
extermination of weeds and pests.

11 - Devices for lighting, heating, steam production, cooking, cooling, drying,
ventilation, water supply and sanitation, especially for protecting wood.

PROTIM

SOUTH AFRICA

Protim Solignum Limited

94/6002

6/13/1994

94/6002

6/13/1994

REGISTERED

02

02 - Woods preservatives; paints; varnishes (other than insulating varnishes);
lacquers; natural resins; preservatives against rust

PROTIM

SWEDEN

Osmose, Inc.

1972/04127

9/22/1972

143042

5/11/1973

REGISTERED

02

02 - Wood preservatives

 



Schedule 6.1.14 – Page 83

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

SWITZERLAND

Protim Solignum Limited

1656/1981

3/24/1981

310973

9/14/1981

REGISTERED

01, 02, 03, 05, 07

01 - Industrial chemicals, science, photography, agriculture, horticulture,
forestry; artificial resins and synthetic, unprocessed plastics (in powder form,
liquids or pastes); fertilizers (natural and. artificial); fire extinguishing
compositions; hardeners and soldering preparations; chemicals intended for
preserving food; tanning substances; adhesive substances for industry.

02 - Colours, varnish, lacquers; anti rust preparations and against
deterioration of wood; materials dying; mordants; natural resin, metal foil and
powder for painters and decorators.

03 - Preparations for bleaching and other substances for washing; preparations
for cleaning, polishing, degreasing and abrading; soap, perfumery, essential
oils, cosmetic, hair lotions; dentifrices. Installations in vacuum for treatment
wood, machine tools; engines (except land vehicles); couplings and transmission
belts (except for land vehicles); large instruments for agriculture; incubators.

05 - Lighting installations, heating, steam generating, cooking, refrigerating,
drying, ventilation, water distribution and sanitary installations.

07 - Building materials, natural stones and artificial, cement, lime, mortar,
plaster and gravel; sandstone tubes or of cement; products for construction of
roads; asphalt, pitch and bitumen; transportable houses, monuments of stone;
chimneys.

 



Schedule 6.1.14 – Page 84

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

SWITZERLAND

Protim Solignum Limited

1656/1981

3/24/1981

310973

9/14/1981

REGISTERED

01, 02, 03, 05, 07

01 - Industrial chemicals, science, photography, agriculture, horticulture,
forestry; artificial resins and synthetic, unprocessed plastics (in powder form,
liquids or pastes); fertilizers (natural and. artificial); fire extinguishing
compositions; hardeners and soldering preparations; chemicals intended for
preserving food; tanning substances; adhesive substances for industry.

02 - Colours, varnish, lacquers; anti rust preparations and against
deterioration of wood; materials dying; mordants; natural resin, metal foil and
powder for painters and decorators.

03 - Preparations for bleaching and other substances for washing; preparations
for cleaning, polishing, degreasing and abrading; soap, perfumery, essential
oils, cosmetic, hair lotions; dentifrices. Installations in vacuum for treatment
wood, machine tools; engines (except land vehicles); couplings and transmission
belts (except for land vehicles); large instruments for agriculture; incubators.

05 - Lighting installations, heating, steam generating, cooking, refrigerating,
drying, ventilation, water distribution and sanitary installations.

07 - Building materials, natural stones and artificial, cement, lime, mortar,
plaster and gravel; sandstone tubes or of cement; products for construction of
roads; asphalt, pitch and bitumen; transportable houses, monuments of stone;
chimneys.

 



Schedule 6.1.14 – Page 85

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

PROTIM

UNITED KINGDOM

Koppers Performance Chemicals Inc.

732800

8/5/1954

732800

8/5/1954

REGISTERED

01, 02, 03, 05

01 - Chemicals

02 - Paints

03 - Cosmetics and cleaning preparations

05 - Pharmaceuticals

PROTIM

VIETNAM

Protim Solignum Limited

4199418003

5/4/1994

40015206000

6/24/1995

REGISTERED

01, 02

01 - Chemicals

02 - Paints

[g201702221338395125608.jpg]PROTIM & Design

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

328884

2/16/1979

328884

2/16/1979

REGISTERED

40

40 - Services to the timber industry in the treatment of timber or articles of
timber to make the timber resistant to attack by insects, water plants, fire and
the like or to or generally preserve the timber; the formulation of treatment
chemicals for use in the foregoing services and the provision of technical
advice which is associated with the foregoing services

Schedule 6.1.14 – Page 86

--------------------------------------------------------------------------------

 

PROTIM SOLIGNUM

TURKEY

Protim Solignum Limited

93-010346

9/29/1993

148177

3/11/1994

REGISTERED

01, 02, 03, 05

01 - Chemical substances in industry and science, synthetic resins, unprocesses
artificial resins, chemical substances, compositions, mixtures and preparations
for use in constructions, construction engineering, building and mining
industries; chemical materials and preparations to add cemented mixtures,
filling materials and filling elements, cemented mixtures, chemical materials to
treat aggregates, mold emptying, releasing and dividing substances, water
resistant and humidity resist preparations, adhesives for use in industry, epoxy
resins, cement for repair purposes, mortar, gypsum, filing and padding
preparations for repair purposes, adhesives to treat wood and timber, chemical
preparations.

02 - Oil paints, varnishes and lacquers, protective materials for wood and
timber, colorants, mordants,

antirust preparations, natural resins, water resistant and humidity resistant
coatings; protective and isolation materials.

03 - Cleaning, scrubbing, polishing and abrasive preparations; detergents, oil
based preparations, abrasive paper, abrasive cloth, oil paint abrasion
preparations.

05 - Preparations to get rid of dry rots, fungicides and insecticides.

 



Schedule 6.1.14 – Page 87

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

ONYX

UNITED STATES

Koppers Delaware, Inc.

75/915,987

2/10/2000

2,486,239

9/4/2001

REGISTERED

019

019 - Cold process roofing system comprising tar coatings, insulation materials,
reinforcing fabrics and adhesives

RAINCOAT

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

852300

10/4/2000

852300

8/3/2001

REGISTERED

002

002 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists, timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

RAIN DANCE

UNITED STATES

Koppers Performance Chemicals Inc.

78/632,352

5/18/2005

3,720,073

12/1/2009

REGISTERED

019

019 - Pressure treated wood, namely, lumber and plywood used for construction
purposes

[g201702221338395395609.jpg]RAINSHIELD PRESSURE TREATED WOOD & Design

CANADA

Koppers Performance Chemicals Inc.

0696947

1/8/1992

436111

11/25/1994

REGISTERED

N/A

N/A - Lumber and plywood namely pressure treated wood.

[g201702221338395445610.jpg]RECTANGLE & Design

CANADA

Timber Specialties, Ltd.

0400892

8/4/1976

229,125

7/21/1978

REGISTERED

n/a, n/a

n/a - Chemical compositions for preserving wood and other materials of cellulose
origin.

n/a - Technical information services rendered in the preparation, use and
application of wood preservatives and in applying preservatives to the wooden
products of others.

SLEEPERPROTECT

EUROPEAN UNION

Koppers Performance Chemicals Inc.

015249981

3/21/2016

015249981

8/26/2016

REGISTERED

019

019 - Preservative treated wood products

 



Schedule 6.1.14 – Page 88

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SLEEPERPROTECT

EUROPEAN UNION

Koppers Performance Chemicals Inc.

015405244

5/3/2016

015405244

8/30/2016

REGISTERED

2

02 -Preservatives for wood; Preservatives for cellulosic material.

SMART SENSE

UNITED STATES

Koppers Performance Chemicals Inc.

78/737,793

10/21/2005

3,406,865

4/1/2008

REGISTERED

019

019 - Treated wood, namely, treated wood boards, treated wood beams, lumber,
timbers, plywood; laminated wood products, namely, boards, moldings, lumber,
decking, beams, support posts and columns, trusses, and rafters; oriented strand
board, fiber board, round posts and poles

SMART SENSE

UNITED STATES

Koppers Performance Chemicals Inc.

78/977,928

12/8/2005

3,218,991

3/13/2007

REGISTERED

002

002 - Preservatives used in the treatment of wood and cellulosic materials

SOLIGNUM

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

2649

10/13/1906

2649

10/13/1906

REGISTERED

2

2 - Preparations for the staining, preserving and arresting the decay of wood,
for the preserving of stone and brickwork and for application to damp walls and
other structures, paints and varnishes,

SOLIGNUM

AUSTRIA

Protim Solignum Limited

AM202656

10/24/1956

35932

2/2/1957

REGISTERED

02

02 - Preparations for the staining and preserving of wood, stone and brickwork
and for application to damp walls and other structures.

SOLIGNUM

BANGLADESH

Protim Solignum Limited

16253

 

16253

11/18/1980

REGISTERED

05

05 - Disinfectants; preparations for killing weeds and destroying vermin

SOLIGNUM

BARBADOS

Protim Solignum Limited

81/5118

6/15/1951

81/5118

6/15/1951

REGISTERED

02

02 - Preparation for staining, preserving and arresting the decay of wood, for
the preserving of stone and brick work and for application to damp walls and
other structures, paints and varnish.

 



Schedule 6.1.14 – Page 89

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

BENELUX

Protim Solignum Limited

0568318

12/8/1971

0089638

12/8/1971

REGISTERED

01, 02, 05

01 - Preparations for the preserving of stone and brickwork, for appliance on
damp walls and other structures (except paintings).

02 - Preparations for the colour printing on wood, for the preserving and
arresting the decay of wood; paints and varnish

05 - Preparations for destroying herbicides, vermin and insects.

SOLIGNUM

BERMUDA

Protim Solignum Limited

361

7/9/1921

361

4/21/2005

REGISTERED

01

01 - Chemical substances used in manufactures, photography or philosophical
research, and anti-corrosives.

SOLIGNUM

CHINA

Protim Solignum Limited

4414964

12/14/2004

4414964

2/21/2008

REGISTERED

02

02 - Paints; varnishes; lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printer and artists

SOLIGNUM

CHINA

Protim Solignum Limited GB (United Kingdom)

3737820

9/28/2003

3737820

7/21/2005

REGISTERED

02

02 - Paints, varnishes, lacquers: preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers, and artists.

SOLIGNUM

CONGO

Protim Solignum Limited

4786

9/23/1955

3585/C

8/27/1987

REGISTERED

02, 05

02 - Preparations for coloring and protecting wood and preventing rot;
preparations for protecting stone and brick structures and preparations designed
to be applied to walls and other damp structures; paints and varnishes.

05 - Preparations for destroying weeds, parasites and insects.

 



Schedule 6.1.14 – Page 90

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

DENMARK

Protim Solignum Limited

VA191100116

2/23/1911

VA191100211

4/29/1911

REGISTERED

02

02 - Colouring preparations, varnish and paint, preservatives for wood.

SOLIGNUM

EUROPEAN UNION

Protim Solignum Limited

003488731

10/30/2003

003488731

2/10/2005

REGISTERED

01, 02, 05

01 - Chemicals used in industry, science and photography, as well as in
agriculture, horticulture and forestry; unprocessed artificial resins,
unprocessed plastics; manures; fire extinguishing compositions; tempering and
soldering preparations; chemical substances for preserving foodstuffs; tanning
substances; adhesives used in industry; preparations for the preserving of stone
and brickwork and application to damp walls and other structures.

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; raw natural resins; metals in foil and powder
form for painters, decorators, printers and artists.

05 - Preparations for weed killing, destroying vermin and other insects only in
relation with timber treatment products.

SOLIGNUM

FINLAND

Protim Solignum Limited

198605182

12/30/1986

102042

8/5/1988

REGISTERED

01, 02

01 - Chemicals used in industry, science and photography, as well as in
agriculture, horticulture and forestry; unprocessed artificial resins,
unprocessed plastics; manures; fire extinguishing compositions; tempering and
soldering preparations; chemical substances for preserving foodstuffs; tanning
substances; adhesives used in industry.

02 - Preparations for painting, impregnating, conservation and preservation
against deterioration of wood, for preservation of stone and tile works and for
the application on damp walls and other structures; paints and lacquers.

 



Schedule 6.1.14 – Page 91

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

FRANCE

Protim Solignum Limited

1582652

12/30/1967

1582652

1/31/1968

REGISTERED

001, 002, 005, N/A

001 -

002 -

005 -

N/A - Preparations for setting of colour, conservation and preservation against
rot wood, preparations for preservation of works of stone and of bricks,
preparations intended for being applied to walls wet and other constructions
wet, weed killing preparations, vermin and insects, and paints and varnishes

SOLIGNUM

GHANA

Fosroc International

27196

6/14/1996

1324

 

REGISTERED

02

02 - Paints, varnishes, lacquers, preservatives against rust wood preservatives,
colorants coatings; mordants, dyestuffs, metals in foil and powder form for
painters and decoarators; anti tarnishing preparations for metals; bactericidal
paints; bitumen varnish, shellac, creosote; enamels, mastic, pignments, wood
stains.

SOLIGNUM

HONG KONG

Koppers Performance Chemicals Inc.

19110108

4/17/1911

19110108

4/17/1911

REGISTERED

02

02 - Preparation for the staining, preserving and arresting the decay of wood,
for the preserving of stone and brick-work and for application to damp walls and
other structures.

SOLIGNUM in Chinese Characters

HONG KONG

Protim Solignum Limited

300330687

12/2/2004

300330687

12/2/2004

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists.

SOLIGNUM

ICELAND

Protim Solignum Limited

1521/2003

6/19/2003

670/2003

9/3/2003

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; coloring matters, dyestuffs, mordants; natural resins,
metals in foil and powder form for paintetrs and decorators.

 



Schedule 6.1.14 – Page 92

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

INDIA

Protim Solignum Limited

810

6/9/1942

810

6/9/1942

REGISTERED

02

02 - Preparations for the staining, preserving and arresting the decay of wood,
preparations (being paints for application to walls stone work and brick work
and other structures, paints and varnishes (not being insulating varnishes).

SOLIGNUM

INDONESIA

Protim Solignum Limited

R00-2006-004604

2/28/2007

IDM000094543

11/7/2006

REGISTERED

05

05 - Preparations for killing grass, fleas and insects.

SOLIGNUM

INDONESIA

Protim Solignum Limited

R00-2006-004605

2/28/2007

IDM000094544

11/7/2006

REGISTERED

02

02 - Preparations for wood painting and preservation, to prevent wood softening,
to preserve stone and wall stone, used for wall and other cleared building;
paints and varnishes.

SOLIGNUM

IRELAND

Protim Solignum Limited

34163

4/29/2008

34163

5/18/1900

REGISTERED

01

01 - Preparations for the preserving of stone and brickwork and for application
to damp walls and other structures.

SOLIGNUM

JERSEY

Protim Solignum Limited

1393

5/18/1900

1393

5/18/1900

REGISTERED

02

02 - Preparations for the staining preserving and arresting the decay of wood;
for the preserving of stone and brick work and for application to damp walls and
other structures; paints and varnish.

SOLIGNUM

KENYA

Protim Solignum Limited

1958/008502

5/29/2007

1958/008502

5/29/2007

REGISTERED

02

02 -

SOLIGNUM

MACAO

Protim Solignum Limited

513-M

8/10/1987

P/568

10/18/1987

REGISTERED

01

01 - Industrial chemicals, photography, tanning substances prepared and
chemist's.

SOLIGNUM

MALAWI

Protim Solignum Limited

1621/51

7/21/2008

1959/01621

7/21/2008

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colourants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists

 



Schedule 6.1.14 – Page 93

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

MALAYSIA

Protim Solignum Limited (assignment to Koppers Performance Chemicals Inc.
pending)

SAR/1013

1/10/1952

SAR/1013

1/10/1952

REGISTERED

02

02 - Preparations for the staining, preserving and arresting the decay of wood;
for the preserving of stone and brickwork, and for application to damp walls and
other structures; paints, and varnish

SOLIGNUM

MALAYSIA

Protim Solignum Limited (assignment to Koppers Performance Chemicals Inc.
pending)

M/01332

2/26/1951

M/01332

3/27/1951

REGISTERED

02

02 - A preparation (in the nature of paint) for the staining, preserving and
arresting the decay of wood, for the preserving of stone and brick work and for
application to damp walls and other structures; paints and varnish

SOLIGNUM

NEW ZEALAND

Koppers Performance Chemicals New Zealand

7348/5799

5/27/1908

7348/5799

8/27/1908

REGISTERED

01, 02, 04

01 - Preparations for the staining, preserving, and aresting the decay of wood;
for the preserving of stone and brick work, and for application to damp walls
and other structures; paints and varnish

02 - Preparations for the staining, preserving, and arresting the decay of wood;
for the preserving of stone and brick work, and for application to damp walls
and other structures; paints and varnish

04 - Preparations for the preserving of brickwork

SOLIGNUM

NIGERIA

OSMOSE INC

RTM-36617

1/28/1980

RTM-36617

 

REGISTERED

002

002 -

SOLIGNUM

NIGERIA

OSMOSE INC

RTM-36618

1/28/1980

RTM-36618

 

REGISTERED

005

005 -

SOLIGNUM

NIGERIA

Osmose, Inc.

RTM-3538

11/15/1927

RTM-3538

11/15/1927

REGISTERED

01

01 - Preparations for the staining, preserving and arresting the decay of wood
and all other goods included in the class.

 



Schedule 6.1.14 – Page 94

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

PAKISTAN

Protim Solignum Limited

2417

6/9/1942

2417

6/9/1942

REGISTERED

02

02 - Preparations for the staining, preserving and arresting the decay of wood,
preparations (being paints) for application to walls, stone work, brick work and
other structures, paints and varnishes (not being insulating varnishes)

SOLIGNUM

PHILIPPINES

Protim Solignum Limited

000995

11/7/1990

000995

11/21/1990

REGISTERED

02

02 - Painters materials, paints and varnishes

SOLIGNUM

POLAND

Protim Solignum Limited

154157

12/8/1995

125688

11/9/2000

REGISTERED

01, 02, 03, 05, 17, 19

01 - damp-resistant and waterproof compounds included in this class

02 - paints, protection products for woodand wooden constructions, colorants,
mordants, anti-corrosion agents, natural resins, coatings for protection and for
strengthening of natural colours

03 - cleaning, glazing, scrubbing and rubbing preparations; detergents and
degreasers, abrasive cloth and abrasive paper, paint removing preparations

05 - fungicides, disinfectant preparations, herbicides, insecticides

17 - impregnating and waterproof coatings, coatings sealing wooden constructions

19 - cement used for repairs, cement grouts, masonry mortars, concrete,
plasters, fillers for construction repairs, binding agents included in this
class

SOLIGNUM

PORTUGAL

Protim Solignum Limited

000121210

9/22/1913

121210

3/18/1914

REGISTERED

01

01 - Chemical products for industry, photography, etc.

SOLIGNUM

SIERRA LEONE

Protim Solignum Limited

681

6/15/1951

681

6/15/1951

REGISTERED

01

01 - All goods in class 1

 



Schedule 6.1.14 – Page 95

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

SINGAPORE

Protim Solignum Limited

T39/01332I

5/11/1939

T39/01332I

5/11/1939

REGISTERED

02

02 - A preparation (in the nature of paint) for the staining, preserving and
arresting the decay of Wood, for the preserving of stone and Brick work and for
application to damp walls and other structures; paints and varnish

SOLIGNUM

SOUTH AFRICA

Protim Solignum Limited

1639/30/2

12/19/1930

1639/30/2

12/19/1930

REGISTERED

02

02 - Preparation for the staining, preserving and arresting the decay of wood;
preparations for the preserving of stone and brickwork and for application to
damp walls and other structures, being in the nature of paints; paints and
varnish.

SOLIGNUM

SOUTH AFRICA

Protim Solignum Limited

1639/30/1

12/19/1930

1639/30/1

12/19/1930

REGISTERED

001

001 -

SOLIGNUM

SWEDEN

Protim Solignum Limited

7241

8/6/1900

7241

10/9/1900

REGISTERED

01, 02

01 - Preparations for preservation of stone and brick work and for applying on
damp walls and on buildings.

02 - Dyeing preparations, preservation and prevention of timber decay; colours
and varnish.

SOLIGNUM

SWITZERLAND

Protim Solignum Limited

5906/1988

8/19/1988

366274

1/16/1989

REGISTERED

01, 02, 05

01 - Preparations for stripping, impregnating and avoiding the decomposition of
wood; preparations for impregnating brick and stone constructions and for
application on moist walls and other structures and constructions.

02 - Paints and varnishes.

05 - Preparations for destroying vermin, fungicides, herbicides.

SOLIGNUM

THAILAND

Protim Solignum Limited

521125

6/13/2003

215254

3/17/2005

REGISTERED

01

01 - Chemicals used to preserve wood.

 



Schedule 6.1.14 – Page 96

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

THAILAND

Protim Solignum Limited

521126

6/13/2003

217169

6/13/2003

REGISTERED

02

02 - The preparation to prevent corrosion. For use with wood The preparation for
glazing. Preserve the wood and prevent the deterioration of the wood. For the
preparation Preserve the brick and stone. And for the walls of other buildings
and structures used to preserve and protect the paint color paint varnish
coating.

SOLIGNUM (Thai Characters)

THAILAND

Protim Solignum Limited

456740

6/19/1981

196394

6/19/1981

REGISTERED

02

02 - Anti-corrosive preparations for use with wood; preparations for the
staining, preserving and arresting decay of wood; preparations for the
preserving of stone and brick work and for application to damp walls and other
structures; spraying paints and brushing paints; coatings (paints) and varnish.

SOLIGNUM (Thai Characters)

THAILAND

Protim Solignum Limited

456739

6/19/1981

196395

6/19/1981

REGISTERED

01

01 - The chemicals used to preserve wood.

SOLIGNUM

TRINIDAD & TOBAGO

Protim Solignum Limited

25/1909

11/29/1909

25/1909

3/2/1910

REGISTERED

01

01 - Chemical substances used in manufactures, photography, or philosophical
research, and anti-corrosive.

SOLIGNUM

UNITED KINGDOM

Koppers Performance Chemicals Inc.

230949

5/18/1900

230949

5/18/1900

REGISTERED

02

02 - Preparations for the staining preserving and arresting the decay of wood;
for the preserving of stone and brick work and for application to damp walls and
other structures; paints and varnish.

[g201702221338397735611.jpg]SOLIGNUM & Design

UNITED KINGDOM

Koppers Performance Chemicals Inc.

1145598

12/13/1980

1145598

12/13/1980

REGISTERED

02

02 - Wood preservatives

 



Schedule 6.1.14 – Page 97

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM

VIETNAM

Fosroc International Limited

4199418002

5/4/1994

40015061000

1/17/1995

REGISTERED

001, 002, 005

001 -

002 -

005 -

SOLIGNUM ARCHITECTURAL

ICELAND

Protim Solignum Limited

1931981

12/6/1981

4281982

12/30/1982

REGISTERED

02

02 - painters colors, varnishes, lacquers; rust inhibitor and materials
gagndreypingar a tree; dyes, bæsunarefni; fixed law; resin; sheet metals and
metal powders for use by decorators and painters.

SOLIGNUM ARCHITECTURAL

NIGERIA

Solignum Grayford

38236

11/7/1980

38236

11/7/1980

REGISTERED

02

02 - In respect of Paints, varnishes, lacquers preservatives against rust and
against deterioration of wood, colouring matters, deystuffs, mordants, natural
resins etc.

SOLIGNUM ARCHITECTURAL

SINGAPORE

Protim Solignum Limited

T8103016C

7/10/1981

T8103016C

7/10/1981

REGISTERED

02

02 - Wood preservatives

SOLIGNUM ARCHITECTURAL

UNITED KINGDOM

Koppers Performance Chemicals Inc.

1155933

6/17/1981

1155933

6/17/1981

REGISTERED

02

02 - wood preservatives.

SOLIGNUM KILLS TERMITES

BANGLADESH

Protim Solignum Limited

16250

11/18/1980

16250

11/18/1980

REGISTERED

01

01 - Chemical products used in industry, Science, photography, agriculture,
horticulture, forestry

SOLIGNUM TIMBERTONE

ICELAND

Protim Solignum Limited

194/1981

6/12/1981

429/1982

12/30/1982

REGISTERED

02

02 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; coloring matters, dyestuffs, mordants; natural resins,
metals in foil and powder form for painters and decorators.

 



Schedule 6.1.14 – Page 98

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

SOLIGNUM TIMBERTONE

SINGAPORE

Protim Solignum Limited

T8103017A

7/10/1981

T8103017A

7/10/1981

REGISTERED

02

02 - painters colors, varnishes, lacquers; rust inhibitor and materials
gagndreypingar a tree; dyes, bæsunarefni; fixed law; resin; sheet metals and
metal powders for use by decorators and painters.

SOLIGNUM TIMBERTONE

THAILAND

Protim Solignum Limited

466833

9/30/1981

198737

9/30/1981

REGISTERED

02

02 - Spraying paints and brushing paints; coatings (paints), varnishes,
lacquers, anti-rust preparations, anti-corrosive against humidity; preparations
for preserving and arresting decay of wood; preparations for preserving of
paints and varnishes

SOLIGNUM TIMBERTONE

UNITED KINGDOM

Koppers Performance Chemicals Inc.

1006898

2/20/1973

1006898

2/20/1973

REGISTERED

02

02 - Wood preservatives having self staining properties.

STABILWOOD

NEW ZEALAND

Koppers Performance Chemicals Inc.

794665

8/20/2008

794665

5/13/2010

REGISTERED

02, 19

02 - wood preservatives

19 - preserved wood

SUNWOOD

CANADA

Koppers Performance Chemicals Inc.

0454044

5/23/1980

258,919

5/15/1981

REGISTERED

N/A

N/A - Treated lumber.

SUSTAIN

EUROPEAN UNION

Koppers Performance Chemicals Inc.

007066665

7/15/2008

007066665

3/12/2009

REGISTERED

2, 19

2 - Wood preservative.

19 - Treated wood, namely, preserved wood.

 



Schedule 6.1.14 – Page 99

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

TIMBERSAVER

NEW ZEALAND

Koppers Performance Chemicals New Zealand

684286

8/6/2003

684286

5/10/2004

REGISTERED

02, 19, 35, 40

02 - Paints; varnishes; lacquers; preservations against rust and against
deterioration; oils for preservation; mordants; metals in powder form for
painters, decorators, printers and artists; treatments for the prevention of
rising damp, fungal decay and insect attack; preservatives; primers; stains;
preparations in the nature of paint or varnish for providing a finish;
colourings; dyes

19 - building materials (non-metallic); timber products

35 - Retail and wholesale services in relation to paints, varnishes, lacquers,
preservations against rust and against deterioration, oils for preservation,
mordants, metals in powder form for painters, decorators, printers and artists,
treatments for the prevention of rising damp, fungal decay and insect attack,
preservatives, primers, stains, preparations in the nature of paint or varnish
for providing a finish, colouring, dye, building materials (non-metallic) and
timber products; retail and wholesale services relating to goods that are used
for the treatment of timber

40 - Services relating to the treatment of timber

[g201702221338398385612.jpg]TIMBER SPECIALTIES & Design

CANADA

Koppers Performance Chemicals Inc.

0333253

5/25/1970

177670

8/20/1971

REGISTERED

N/A

N/A - Consulting services in the field of wood preservation

ULTRAWOOD

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

516575

8/8/1989

516575

2/4/1992

REGISTERED

1

1 - Water repellant additives in class 1 for addition to copper, chrome and
arsenic wood preservatives and all other goods in this class

 



Schedule 6.1.14 – Page 100

--------------------------------------------------------------------------------

 

Mark

Country

Owner Name

Application #

File Date

Registration #

Registration Date

Status

Classes

Description Combined

ULTRAWOOD

NEW ZEALAND

Koppers Performance Chemicals New Zealand

293903

6/17/1998

293903

7/7/1999

REGISTERED

01

01 - Chemicals used in industry; water repellant treatment products for timber
or wood

WOOD-FUME

CANADA

Timber Specialties Ltd.

0415636

9/20/1977

237,462

11/23/1979

REGISTERED

N/A

N/A - Fumigants for controlling decay and insects in wood poles.

WOODSHADES

CANADA

Koppers Performance Chemicals Inc.

0857310

9/26/1997

498117

7/30/1998

REGISTERED

N/A

N/A - Stained pressure treated wood.

WOODSHADES

JAPAN

Osmose, Inc.

2005066191

7/19/2005

4968358

7/7/2006

REGISTERED

02

02 - Preservatives used in the treatment of wood.

XJ TIMBER PROTECTIVE

AUSTRALIA

Koppers Performance Chemicals Australia Pty Ltd

852298

10/4/2000

852298

8/3/2001

REGISTERED

002

002 - Paints; varnishes; lacquers; preservations against rust and against the
deterioration of wood; oils for the preservation of wood; mordants; metals in
powder form for painters, decorators, printers and artists, timber treatments
for the prevention of rising damp, fungal decay and insect attack; timber
preservatives; primers; timber stains; preparations in the nature of paint or
varnish for providing a finish to timber; wood colouring; wood dye

 

 

Active Trademark Applications

 

Schedule 6.1.14 – Page 101

--------------------------------------------------------------------------------

 

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Blue Control

Brazil

Osmose Inc.

840749813

12/23/2013

Published

2

02 - Anti-sapstain fungicide for untreated wood

Blue Control

Canada

Osmose Inc.

1650489

11/1/2013

Allowed

N/A

N/A - Anti-sapstain product for untreated wood.

Blue Control

Chile

Osmose Inc.

1087861

12/20/2013

Published

2

02 - Anti-sapstain fungicide for untreated wood

Blue Control

US

Koppers Performance Chemicals, Inc.

86/120,361

11/15/2013

Allowed

5

 

005 - Anti-sapstain fungicide for untreated wood

Cedarshades

Canada

Koppers Performance Chemicals, Inc.

1559458

1/12/2012

Allowed

N/A

N/A - Colourants used in the treatment of wood; treated wood.

Cut-N-Seal

US

Koppers Performance Chemicals, Inc.

87/143,538

1/24/2017

Pending

2

002 -Preservative coatings for wood surfaces

Designwood

US

Koppers Performance Chemicals, Inc.

85/459,270

10/28/2011

Allowed

19

019 - Preserved wood, namely, wood and lumber treated with preservatives

Dryply

Chile

Koppers Performance Chemicals, Inc.

1159551

6/19/2015

Allowed

19

19 - Preservative treated plywood used for building construction

Earthshades

Canada

Koppers Performance Chemicals, Inc.

1573480

4/17/2012

Allowed

N/A

N/A - Stains for wood, colourants for wood, wood treated with preservatives,
stains, and colourants, wood treated with fire retardants.

Schedule 6.1.14 – Page 102

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Flamepro

Canada

Koppers Performance Chemicals, Inc.

1813190

12/8/2016

Pending

1, 19

Chemical composition to impart flame retardancy to wood products inInternational
Class 1;

Wood products, namely, lumber, timbers, plywood, particle board,oriented strand
board, and fiber board, all treated with a chemicalcomposition to impart flame
retardancy; laminated wood products,namely, boards, moldings, lumber, decking,
beams, support posts andcolumns, trusses, and rafters, all treated with a
chemical compositionto impart flame retardancy in International Class 19

Flamepro

US

Koppers Performance Chemicals, Inc.

87/260,764

12/7/2016

Pending

2, 19

001 - Chemical composition to impart flame retardancy to wood products;

 

019 - Wood products, namely, lumber, timbers, plywood, particle board, oriented
strand board, and fiber board, all treated with a chemical composition to impart
flame retardancy; laminated wood products, namely, boards, moldings, lumber,
decking, beams, support posts and columns, trusses, and rafters, all treated
with a chemical composition to impart flame retardancy

Framesmart

US

Koppers Performance Chemicals, Inc.

86/661,379

6/12/2015

Allowed

19

019 - Wood for interior use for building construction which has been treated for
protection against mold growth, fungal decay and termites and for fire
resistance protection

Schedule 6.1.14 – Page 103

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

It Looks Different Because it is Different

Canada

Koppers Performance Chemicals, Inc.

1632335

6/25/2013

Pending

N/A

N/A - Treated wood, namely, fencing, decking, beams, landscaping and docks.

Koppers

Bleize

Koppers Delaware, Inc.

 

 

Pending

2, 19

2 - Compositions for preserving wood and other cellulose-based materials

 

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products,
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties2 - Compositions for
preserving wood and other cellulose-based materials

Koppers

Brazil

Koppers Delaware, Inc.

908304870

9/18/2014

Published

2

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

Koppers

Brazil

Koppers Delaware, Inc.

908305230

 

9/18/2014

 

Published

19

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products,
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties

Schedule 6.1.14 – Page 104

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Koppers

China

Koppers Delaware, Inc.

18085908

10/19/2015

Pending

1

001 - Chemical preparations for the manufacture of paints; solvents for
varnishes.

Koppers

China

Koppers Delaware, Inc.

18085907

10/19/2015

Pending

2

002 - Wood preservatives; creosote for wood preservation; anti-corrosive
preparations

Koppers

China

Koppers Delaware, Inc.

18085906

10/19/2015

Pending

19

019 - Coal tar; tar; carbon pitch; coal tar pitch; coal tar oil.

Koppers

Panama

Koppers Delaware, Inc.

250047-01

9/12/2016

 

Published/Pending

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

 

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

Schedule 6.1.14 – Page 105

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Koppers

Trinidad & Tobago

Koppers Delaware, Inc.

48805

9/16/2014

Published

2, 19

002 - Colorants (for wood products); compositions for preserving wood and other
cellulose-based materials

 

019 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber;

carbon pitch; preservative treated wood products, namely, pilings, poles, posts,
crossties, lumber, structural supports and laminated structural wood products;
laminated structural wood products, namely arches, beams, columns, decking,
lighting standards, utility crossarms, plywood and other structural members;
nonmetal railroad ties

Koppers

Vietnam

Koppers Delaware, Inc.

4-2015-08367

4/10/2015

Pending

19

19 - Coal Tar Pitch, Coal Tar Derivatives

Koppers & Design

Belize

Koppers Delaware, Inc.

 

 

Pending

2, 19

2 - Compositions for preserving wood and other cellulose-based materials

 

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products,
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products; laminated structural wood products, namely
arches, beams, columns, decking, lighting standards, utility crossarms, plywood
and other structural members; nonmetal railroad ties

Koppers & Design

Brazil

Koppers Delaware, Inc.

 

 

Published

2

2 - Colorants; compositions for preserving wood and other cellulose-based
materials

Schedule 6.1.14 – Page 106

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Koppers & Design

Brazil

Koppers Delaware, Inc.

 

 

Published

19

19 - Building materials (non-metallic); pitch; crude coal tar and pitches and
preservative treated lumber; carbon pitch; preservative treated wood products,
namely, pilings, poles, posts, crossties, lumber, structural supports and
laminated structural wood products;

laminated structural wood products, namely arches, beams, columns, decking,
lighting standards, utility crossarms, plywood and other structural members;
nonmetal railroad ties

Koppers & Design

China

Koppers Delaware, Inc.

 

 

Pending

1

001 - Naphthalene; chemical preparations for the manufacture of paints; solvents
for varnishes.

Koppers & Design

China

Koppers Delaware, Inc.

 

 

Pending

2

 

Koppers & Design

China

Koppers Delaware, Inc.

 

 

Pending

19

019 - Coal tar; tar; carbon pitch; coal tar pitch; coal tar oil.

Koppers & Design

Panama

Koppers Delaware, Inc.

 

 

Published/Pending

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

 

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

Schedule 6.1.14 – Page 107

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Koppers & Design

Trinidad & Tobago

Koppers Delaware, Inc.

 

 

Published

2, 19

2 - Paints, varnishes, lacquers; preservatives against rust and against
deterioration of wood; colorants; mordants; raw natural resins; metals in foil
and powder form for painters, decorators, printers and artists; compositions for
preserving wood and other cellulose-based materials

 

19 - Building materials (non-metallic); non-metallic rigid pipes for building;
asphalt, pitch and bitumen; non-metallic transportable buildings; monuments, not
of metal; crude coal tar and preservative treated lumber; carbon pitch;
preservative treated wood products, namely, pilings, poles, posts, crossties,
lumber, structural supports and laminated structural wood products; laminated
structural wood products, namely arches, beams, columns, decking, lighting
standards, utility crossarms, plywood and other structural members; non-metal
railroad ties

Microwood

Canada

Koppers Performance Chemicals Inc.

1522860

4/8/2011

Allowed

N/A

N/A - Stains for wood; colourants for wood; wood treated with stains and
colourant.

Optimum Prime

Chile

Koppers Performance Chemicals Inc.

1213126

7/15/2016

Pending

19

19 - Treated wood [anti-decay wood]

Propost

European Union

Koppers Performance Chemicals Inc.

014891089

12/9/2015

Published

19

19 - Pressure treated wood with preservatives

Schedule 6.1.14 – Page 108

--------------------------------------------------------------------------------

 

Proposed Mark

Country

Owner Name

Application #

File Date

Status

Class

Description

Protim

Malaysia

Osmose, Inc. (change to Koppers Performance Chemicals Inc. is

Pending)

2011022468

12/20/2011

Pending

11

11 - Treated wood and cellulosic materials

Protim

Malaysia

Osmose, Inc. (change to Koppers Performance Chemicals Inc. is Pending)

2011022467

12/20/2011

Pending

2

02 - Preservative, colorants, stains, fire retardants, used in the treatment of
wood.

Sienna

Canada

Koppers Performance Chemicals Inc.

1642382

9/6/2013

Allowed

N/A

N/A - Treated wood and lumber, decking, fencing, wood for landscaping.

Solignum

Nigeria

Osmose, Inc.

F/TM/2010/19937

11/8/2011

Pending

19

19 - Building Materials (non-metallic) noon metallic rigid pipes for building
etc.

Solignum & Design

Nigeria

Solignum Grayford

36619

4/9/1980

Pending

2

02 - Preservatives against the deterioration of wood.

Surepine

United Kingdom

Koppers Performance Chemicals Inc.

3145561

1/21/2016

Published

19

19 - Pressure preservative treated wood fencing posts

 

Schedule 6.1.14 – Page 109

--------------------------------------------------------------------------------

 

Patent Property Report

 

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Biocidal Composition Containing Phosphite Ions

United States

09/688,693

4/17/1998

6,720,313

4/13/2004

Koppers Delaware, Inc.

Center Supported Bond Joint for Railroad Track

Canada

111389

5/30/2005

111389

1/16/2007

Koppers Delaware, Inc.

Center Supported Bond Joint

United States

29/221,351

1/13/2005

D576,023

9/2/2008

Koppers Delaware, Inc.

Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use Thereof

United States

10/476,017

5/9/2002

7,066,997

6/27/2006

PNC Bank,
National Association

Coal Tar and Hydrocarbon Mixture Pitch Production using a High Efficiency
Evaporate Distillation Process

United States

09/853,372

5/11/2001

7,033,485

4/25/2006

PNC Bank,
National Association

Coal Tar Pitch Blend Having Low Polycyclic Aromatic Hydrocarbon Content and
Method of Making Thereof

United States

08/513,329

8/10/1995

5,746,906

5/5/1998

PNC Bank,
National Association

Composition, Method of Making, and Treatment of Wood with an Injectable Wood
Preservative Slurry having Biocidal Particles

Great Britain

5778809.3

4/17/1998

6,720,313

4/13/2004

Koppers Delaware, Inc.

Schedule 6.1.14 – Page 110

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Direct Synthesis of Copper

Carbonate

United States

90/010,598

 

7,411,080 C1

06/07/2011

Koppers Delaware, Inc.

Direct Synthesis of Copper Carbonate

United States

11/436,528

 

7,411,080 B1

8/12/2008

Koppers Delaware, Inc.

Gauge Plate and Switch Rod Insulators

United States

09/72,354

11/27/2000

6,305,614

10/23/2001

Koppers Delaware, Inc.

Gauge Plate and Switch Rod Insulators

United States

09/941,010

8/28/2001

6,422,479

7/23/2002

Koppers Delaware, Inc.

Gauge Plate and Switch Rod Insulators

United States

09/089,958

6/3/1998

6,170,756

1/9/2001

Koppers Delaware, Inc.

Gauge Plate and Switch Rod Insulators

Canada

2,239,651

6/4/1998

2,239,651

2/19/2002

Koppers Delaware, Inc.

Improvements in Solvent Recovery

United States

4/27/2009

13/266,687

8,763,272

7/1/2014

Koppers Delaware, Inc.

Inhibition of Calcium and Magnesium Precipitation from Wood Preservatives

Europe

4776802.3

 

1651401

7/22/2009

Koppers Delaware, Inc.

Inhibition of Calcium and Magnesium Precipitation from Wood Preservatives
Inhibition of Calcium and Magnesium Precipitation from Wood Preservatives

US CON

12/458,522

 

8,409,627

3/13/2013

Koppers Delaware, Inc.

Schedule 6.1.14 – Page 111

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Schedule 6.1.14 – Page 112

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Inhibition of Calcium and Magnesium Precipitation from

Wood Preservatives Inhibition of Calcium and Magnesium Precipitation from Wood
Preservatives

US CON II

13/777,649

 

8,871,277

10/28/2014

Koppers Delaware, Inc.

Lap Joint

Canada

2,602,622          

 

2,602,622      

8/4/2015

Koppers Delaware, Inc.

Lap Joint

United States

13/350,886

1/16/2012

8,777,121

7/15/2014

Koppers Delaware, Inc.

Lap Joint

United States

11/900,635

9/12/2007

8,113,441

2/14/2012

Koppers Delaware, Inc.

Layered Wood Composites

Australia

 

 

AU2006282789

8/25/2006

Koppers Performance Chemicals Inc.

Method and Arrangement to Insulate Rail Ends

Canada

2,600,746

3/14/2006

2,600,746  

4/29/2014

Koppers Delaware, Inc.

Method and Arrangement to Insulate Rail Ends

Canada

2,830,714

3/14/2006

2,830,714

5/5/2015

Koppers Delaware, Inc.

Method and Arrangement to Insulate Rail Ends

United States

11/375,372

3/14/2006

7,975,933

7/12/2011

Koppers Delaware, Inc.

Method and Arrangement to Insulate Rail Ends

United States

13/037,483

3/1/2011

8,302,878

11/6/2012

Koppers Delaware, Inc.

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Australia

 

 

AU2015271086

5/27/2015

Koppers Performance Chemicals Inc.

Methods of Delivering Compositions to Substrates

United States

10/539,685

12/16/2002

8,425,980

4/23/2013

Koppers Performance Chemicals Inc.

Methods of Delivering Compositions to Substrates

United States

13/861,648

12/16/2002

9,023,428

5/5/2015

Koppers Performance Chemicals Inc.

Micronized Additives

United States

13/074,170

3/29/2011

8603576

12/10/2013

Koppers Performance Chemicals Inc.

Micronized Additives

United States

14/069,651

11/1/2013

8974854

3/10/2015

Koppers Performance Chemicals Inc.

Micronized Additives

United States

14/608,800

1/29/2015

9266251

2/23/2016

Koppers Performance Chemicals Inc.

Micronized Oil Borne Wood Preservative Formulations

Australia

20055296077

10/5/2005

 

4/7/2011

Koppers Performance Chemicals Inc.

Micronized Oil Borne Wood Preservative Formulations

Europe

5801806.0

10/5/2005

 

1/2/2013

Koppers Performance Chemicals Inc.

Micronized Wood Preservative

United States

12/691,707

1/21/2010

8168304

5/1/2012

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

Australia

 

 

AU2004230950

4/9/2004

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

Australia

 

 

AU2009220030

4/9/2004

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

Canada

2521872

4/9/2004

 

11/30/2010

Koppers Performance Chemicals Inc.

Schedule 6.1.14 – Page 113

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Micronized Wood Preservative Formulations

Korea

20057019300

4/9/2004

10-1110669

1/20/2012

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

United States

11/526,765

9/26/2006

8637089

1/28/2014

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

United States

12/153,166

5/14/2008

8778407

7/15/2014

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

United States

10/821,326

4/9/2004

7,674,481 C1

3/9/2010

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

United States

12/213,529

6/20/2008

8747909

4/9/2024

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

United States

12/240,995

9/29/2008

8460759

6/11/2013

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations

United States

10/970,446

10/21/2004

8747908

6/10/2014

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations Comprising Boron Compounds

Australia

 

 

AU2005296077

10/5/2005

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations Comprising Boron Compounds

Australia

 

 

AU2007214393

2/15/2007

Koppers Performance Chemicals Inc.

Micronized Wood Preservative Formulations Comprising Cooper

United States

11/849,082

8/31/2007

7,632,567

12/15/2009

Koppers Performance Chemicals Inc.

Schedule 6.1.14 – Page 114

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Milled Submicron Chlorothalonil with Narrow Particle Size Distribution, and Uses
Thereof

United States

10/961,155

 

7,316,738

10/8/2004

Koppers Performance Chemicals Inc.

Milled Submicron Chlorothalonil with Narrow Particle Size Distribution, and Uses
Thereof

United States

10/961,157

 

7,426,948

9/23/2008

Koppers Performance Chemicals Inc.

Mothership Reexamination

United States

95/001,418

8/13/2010

7,674,481 C1

3/27/2013

Koppers Performance Chemicals Inc.

Modular Insulated Tie Plate

United States

13/723,264

 

9,103,074

8/11/2015

Koppers Delaware, Inc.

Oil Borne Wood Preserving Composition for Treatment of Poles, Posts, Piling,
Cross-ties and Other Wooded Structrues

Australia

 

9/30/2009

AU2015202448

 

Koppers Performance Chemicals Inc.

Particulate Wood Preservatibe and Method for Producing the Same

Australia

 

 

AU2010235946

6/17/2004

Koppers Performance Chemicals Inc.

Particulate Wood Preservatibe and Method for Producing the Same

United States

12/209,653

9/12/2008

8,158,208

4/14/2012

Koppers Performance Chemicals Inc.

Particulate Wood Preservatibe and Method for Producing the Same

United States

13/446,373

4/13/2012

8,722,198

5/13/2014

Koppers Performance Chemicals Inc.

Schedule 6.1.14 – Page 115

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Particulate Wood Preservatibe and

Method for Producing the Same

United States

14/226,484

3/26/2014

9,314,030

4/19/2016

Koppers Performance Chemicals Inc.

Phosphate Free Fire Retardant Composition

United States

09/577,743

5/23/2000

6,306,317

10/23/2001

Koppers Performance Chemicals Inc.

Process for the Dissolution of Copper Metal

Canada

2,476,643

 

 

11/22/2011

Koppers Performance Chemicals Inc.

Process for the Dissolution of Copper Metal

Canada

2,518,846

 

 

5/6/2014

Koppers Performance Chemicals Inc.

Process for the Dissolution of Copper Metal

United States

10/074,251

 

6,646,147

11/11/2003

Koppers Performance Chemicals Inc.

Process for the Dissolution of Copper Metal

United States

11/046,804

 

7,476,371

1/13/2009

Koppers Performance Chemicals Inc.

Process for the Dissolution of Copper Metal

United States

10/660,795

 

6,905,531

6/14/2005

Koppers Performance Chemicals Inc.

Process for the Dissolution of Copper Metal

United States

10/704,155

 

6,905,532

6/14/2005

Koppers Performance Chemicals Inc.

Profiled Bar

United States

29/181,073

5/2/2003

D497,326

10/19/2004

Koppers Delaware, Inc.

Profiled Bar

United States

10/838,173

5/3/2004

7,097,112

8/29/2006

Koppers Delaware, Inc.

Profiled Bar

Canada

2,466,137

5/3/2004

2,466,137

7/5/2011

Koppers Delaware, Inc.

Schedule 6.1.14 – Page 116

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Rail Joint Bars and Rail Joint Assemblies

United States

10/838,172

5/3/2004

7,090,143

8/15/2006

Koppers Delaware, Inc.

Rail Joint Bars and Rail Joint Assemblies

Canada

2,869,552

5/3/2004

2,869,552

11/8/2016

Koppers Delaware, Inc.

Rail Joint Bars and Rail Joint Assemblies

United States

11/503,865

8/14/2006

7,490,781

2/17/2009

Koppers Delaware, Inc.

Rail Joint Bars and Rail Joint Assemblies

United States

12/353,269

1/14/2009

8,123,144

2/28/2012

Koppers Delaware, Inc.

Rail Joint Bars and Rail Joint Assemblies

Canada

2,792,005

5/3/2004

2,792,005

1/27/2015

Koppers Delaware, Inc.

Single Bend Rail

United States

14/025,370

9/12/2013

9,328,464

5/3/2016

Koppers Delaware, Inc.

Tie Plate

Canada

2,445,491

10/17/2003

2,445,491

6/14/2011

Koppers Delaware, Inc.

Wood Composites

Canada

2,620,526

8/25/2006

 

1/3/2012

Koppers Performance Chemicals Inc.

Wood Composites

United States

11/467,368

8/25/2006

7544423

6/9/2009

Koppers Performance Chemicals Inc.

Wood Composites

United States

12/473,394

5/8/2009

8182928

5/22/2012

Koppers Performance Chemicals Inc.

Wood Composites

United States

13/347,846

1/11/2012

8431236

4/30/2013

Koppers Performance Chemicals Inc.

Schedule 6.1.14 – Page 117

--------------------------------------------------------------------------------

 

Title

Country

App Serial No.

Filing Date

Patent No.

Date Issued

Owner

Wood Treatment for Dimensional Stabilization

Australia

 

 

AU2015298181

7/24/2015

Koppers Performance Chemicals Inc.

Wrap-Around Joint Bar Sleeve Insulator

United States

29/236,399

8/15/2005

D547,642

7/31/2007

Koppers Delaware, Inc.

 

Schedule 6.1.14 – Page 118

--------------------------------------------------------------------------------

 

Patent Applications Reports

 

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Center Supported Bond Joint

 

United States

Koppers Delaware, Inc.

 

13/473,074          

5/16/2012

Pending

Chopped Carbon Fiber Preform Processing Method Using Coal Tar Pitch Binder

 

Japan

Koppers Delaware, Inc.

2006515131          

6/1/2004

Published

Composite Pole

 

Australia

Koppers Delaware, Inc.

2007215390          

2/15/2007

Published

Concrete Railroad Tie Insulator Spacer and Fastening System

 

Mexico

KSA Limited Partnership

MX/a/2001/008756    

8/30/2001

Published

Concrete Railroad Tie Turnout Assembly

 

Mexico

KSA Limited Partnership

PA/a/2005/004835    

10/23/2003

Pending

Schedule 6.1.14 – Page 119

--------------------------------------------------------------------------------

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Concrete Railroad Tie Two-Piece Insulator Spacer and Fastening System

 

Mexico

KSA Limited Partnership

MX/a/2003/003088    

4/9/2003

Published

Inhibition of Calcium and Magnesium Precipitation from Wood Preservatives

Brazil

Koppers Delaware, Inc.

 

122012032694-1

 

6/17/2004

Pending

Inhibition of Calcium and Magnesium Precipitation from Wood Preservatives

US CON III

 

Koppers Delaware, Inc.

14/447,338

 

07/30/2014

 

 

Pending

Lap Joint

 

Canada

Koppers Delaware, Inc.

2,872,772          

9/14/2007

Allowed

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Argentina

Koppers Delaware, Inc.

P20150101750

 

06/02/2015

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Australia

 

Koppers Delaware, Inc.

TBA

 

05/27/2015

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Brazil

 

Koppers Delaware, Inc.

TBA

 

 

Pending

Schedule 6.1.14 – Page 120

--------------------------------------------------------------------------------

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Canada

Koppers Delaware, Inc.

TBA

 

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Chile

Koppers Delaware, Inc.

TBA

 

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

Europe

Koppers Delaware, Inc.

15803117.9

 

05/27/2015

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

New Zealand

Koppers Delaware, Inc.

TBA

 

05/27/2015

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

United States

Koppers Delaware, Inc.

14/328,075

 

07/10/2014

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

United States

Koppers Delaware, Inc.

15/314,791

 

 

11/29/2016

 

Pending

Methods of Conferring Fire Retardancy to Wood and Fire-Retardant Wood Products

WIPO

Koppers Delaware, Inc.

PCT/US15/32546

 

05/27/2015

 

National Stage

Schedule 6.1.14 – Page 121

--------------------------------------------------------------------------------

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Micronized Additives

United States

Koppers Delaware, Inc.

14/995,624

01/14/2016

 

Pending

Micronized Oil Borne Wood Preservative Formulations

Europe DIV

Koppers Delaware, Inc.

11179103.4

08/26/2011

 

Allowed

Micronized Oil Borne Wood Preservative Formulations

United States

Koppers Delaware, Inc.

13/161,772

 

6/16/2011

 

Pending

Micronized Wood Preservative Formulations

Brazil

Koppers Delaware, Inc.

PI 0517009-5

10/18/2005

 

Pending

Micronized Wood Preservative Formulations

Europe DIV

Koppers Delaware, Inc.

10012837.0

4/9/2004

Pending

Micronized Wood Preservative Formulations

Europe DIV II

Koppers Delaware, Inc.

16178837.7

7/11/2016

Pending

Micronized Wood Preservative Formulations

New Zealand

Koppers Delaware, Inc.

713811

4/9/2004

Pending

Micronized Wood Preservative Formulations

Norway

Koppers Delaware, Inc.

2005/5250

4/9/2004

Pending

Micronized Wood Preservative Formulations

United States

Koppers Delaware, Inc.

15/286,082

10/5/2016

Allowed

Schedule 6.1.14 – Page 122

--------------------------------------------------------------------------------

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Oil Borne Wood Preserving Composition for Treatment of Poles, Posts, Pilings,
Cross-

Ties and Other Wooded Structures

Chile

Koppers Delaware, Inc

00779-2012

3/15/2012

Pending

Oil Borne Wood Preserving Composition for Treatment of Poles, Posts, Pilings,
Cross-Ties and Other Wooded Structures

Europe

Koppers Delaware, Inc

09778781.6

3/29/2012

Pending

Oil Borne Wood Preserving Composition for Treatment of Poles, Posts, Pilings,
Cross-Ties and Other Wooded Structures

United States

Koppers Delaware, Inc

13/498,185

3/26/2012

Pending

Saturated Aircraft Brake Preform Including Coal Tar Pitch and Preparation
Thereof

 

EP

Koppers Delaware, Inc.

11153714.8          

5/9/2002

Published

Single Bend Rail

 

Australia

Koppers Delaware, Inc.

2013315390          

9/13/2013

Pending

Single Bend Rail

 

Canada

Koppers Delaware, Inc.

2,884,426          

9/13/2013

Pending

Single Bend Rail

 

Mexico

Koppers Delaware, Inc.

MX/a/2015/003123    

9/13/2013

Pending

Schedule 6.1.14 – Page 123

--------------------------------------------------------------------------------

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Stable Wood Preservative Formulations

PROV

 

Koppers Delaware, Inc.

62/370,330

8/3/2016

Pending

Submicron Compositions

Canada

Koppers Delaware, Inc.

2,807,029

7/30/2010

Pending

Submicron Compositions

United States

Koppers Delaware, Inc.

13/813,001

7/30/2010

Pending

Wood Preservative and Method for Producing Same

PROV

Koppers Delaware, Inc.

 

62/435,504

12/16/2016

Pending

Wood Preservative and Method for Producing Same

PROV

Koppers Delaware, Inc.

62/437,372

12/21/2016

Pending

Wood Preservative Compositions for Improved Copper Penetration in Wood and
Methods of Treating Wood with such Compositions

PCT

Koppers Delaware, Inc.

PCT/US16/59089

10/27/2016

Pending

Wood Preservative Compositions for Improved Copper Penetration in Wood and
Methods of Treating Wood with such Compositions

PROV

Koppers Delaware, Inc.

62/353,711

 

 

6/23/2016

Pending

Schedule 6.1.14 – Page 124

--------------------------------------------------------------------------------

 

Proposed Mark Name

Country

Owner Name

Application Number

File Date

Status

Wood Preservative Compositions for Improved Copper Penetration in Wood and
Methods of Treating

Wood with such Compositions

United States

Koppers Delaware, Inc.

15/335,787

10/27/2016

 

Pending

Wood Treatment for Dimensional Stabilization

Argentina

Koppers Delaware, Inc.

P20150102445

7/30/2015

Pending

Wood Treatment for Dimensional Stabilization

Australia

Koppers Delaware, Inc.

TBA

 

Pending

Wood Treatment for Dimensional Stabilization

Brazil

Koppers Delaware, Inc.

TBA

 

Pending

Wood Treatment for Dimensional Stabilization

Canada

Koppers Delaware, Inc.

TBA

 

Pending

Wood Treatment for Dimensional Stabilization

Chile

Koppers Delaware, Inc.

TBA

 

Pending

Wood Treatment for Dimensional Stabilization

Europe

Koppers Delaware, Inc.

TBA

 

Pending

Wood Treatment for Dimensional Stabilization

New Zealand

Koppers Delaware, Inc.

TBA

 

Pending

Wood Treatment for Dimensional Stabilization

WIPO

Koppers Delaware, Inc.

PCT/US15/42073

7/24/2015

Pending

 

Schedule 6.1.14 – Page 125

--------------------------------------------------------------------------------

 

Domain Names Report

United States

koppers.com

kopperspc.com

koppersperformancechemicals.com

koppersrailroadstructures.com

koppersrailstructures.com

koppersrs.com

rjxpress.com

somervillefacts.com

koppers-cn.com

timberspecialties.com

Microprotimber.com

Microprotreatedwood.com

Microprowood.com

Australia

determite.com.au

microprotimber.com.au

osmose.com.au

protimtimbercare.com.au

koppers.com.au

kcmc.com.au

Schedule 6.1.14 – Page 126

--------------------------------------------------------------------------------

 

kopperspc.com.au

Canada

aallcannwood.com

abetterpost.ca

abetterpost.com

advance-guard.com

advanceguard.ca

arriere-cours.com

boisnature.ca

creativebackyards.com

cut-n-seal.ca

cut-n-seal.com

cutnseal.ca

goodfellowterra.ca

goodfellowterra.com

lmwp.com

micronizedtreatedwood.ca

micronizedwood.ca

microprobackyards.ca

microprosienna.ca

microprosienna.com

microprowood.ca

microwood.ca

Schedule 6.1.14 – Page 127

--------------------------------------------------------------------------------

 

natureshades.ca

naturewood.ca

nw100.ca

proguardbackyards.com

stiles123.ca

stiles123.com

timberspecialties.com

woodshades.ca

Chile

osmose.cl

kopperspc.cl

Europe

indurawood.co.uk

indurawood.com

indurawood.eu

makesureits4.info

makesureits4.org

micronizedtimber.com

micronizedtimber.eu

micronizedtimber.info

preservedtimber.com

preservedtimber.eu

Schedule 6.1.14 – Page 128

--------------------------------------------------------------------------------

 

preservedtimber.info

protim.co.uk

protimsolignum.com

solignum.cn

treatedtimber.info

kopperspc.eu

New Zealand

Kopperspc.co.nz

Brazil

tmbpreservantes.com.br

kopperspc.com.br

 

Patent and Trademark License Agreements

1.  “Patent License Agreement” between Ecospan Consulting Services Pty Ltd
(licensor) and KPC (Australia) Pty Ltd (licensee), dated 7 October 2003.  

2.  “Trade Mark License Agreement for Boracol” between Wood-Slimp GmbH
(licensor) and KPC Australia Pty Limited (licensee), dated 20 December 2005.

3.  “License Agreement” between Lonza Inc. (licensor) and Koppers Performance
Chemicals Inc.. (licensee), dated 28 September 2011.

4.  “Supplemental Registration Agreement” between Control Solutions Inc.
(Company) and Koppers Performance Chemicals Inc. (Distributor), dated 21 October
2015.

Schedule 6.1.14 – Page 129

--------------------------------------------------------------------------------

 

Product and Dealer Registrations Report

Koppers Inc Product Registrations

Koppers, Inc. US EPA Pesticide Pesticide Registrations

Product Name

Reg No

RED Date

Active Ingredient

Coal Tar Creosote

61849-1

2008

Creosote

Creosote Solution

61849-3

2008

Creosote

Creosote/Petroleum Solution

61849-9

2010

Creosote

Creosote Manufacturing Use

61849-6

2008

Creosote

 

Koppers Inc. State Registrations

 

State

Renewal Date

Alabama

12/31/2015

(This is a 2-year registration)

Arkansas

12/22/2016

Arizona

12/31/2016

Colorado

12/31/2016

Georgia

12/31/2016

Schedule 6.1.14 – Page 130

--------------------------------------------------------------------------------

 

State

Renewal Date

Illinois

12/31/2016
(This is a 2-year registration)

Indiana

12/31/2016
(This is a 2-year registration)

Kentucky

12/31/2016

Louisiana

12/31/2016

Mississippi

12/31/2016

Missouri

12/31/2016

Missouri (Treating Timber Product License)

6/30/2016

Oregon

12/31/2016

Pennsylvania

12/31/2016

South Carolina

8/31/2016

South Dakota

6/30/2016
(This is a 2-year registration)

Tennessee

6/30/2016

Texas

(This is a 2-year registration) 3/31/2017

Virginia

12/31/2016

West Virginia

12/31/2016

Schedule 6.1.14 – Page 131

--------------------------------------------------------------------------------

 

 

Koppers Inc. Pesticide Dealer Licenses

 

Pennsylvania Business License

Pesticide Dealer License & Dealer Manager Plan ID 00065M

Pennsylvania Dealer License & Dealer Manager

Pesticide Business License #BU3332

 

Koppers Performance Chemicals Inc. Product and Dealer Registrations

 


Koppers Performance Chemicals Inc. US EPA Pesticide Product Registrations

Product Name

Reg. No.

Approval Date

Active Ingredients

K-33 (60%) Wood Preservative

3008-34

4/23/1975

Arsenic Acid, Chromic Acid, Copper Oxide

ACC 50% Wood Preservative

3008-60

9/27/1994

Chromic Acid, Copper Oxide

Wood-Bor

3008-61

8/3/1993

Boron sodium oxide, tetrahydrate

Arsenic Acid (technical)

3008-66

9/19/1986

Arsenic Acid

Technical Grade Cupric Oxide

3008-76

12/28/1999

Cupric Oxide

Chromic Acid (technical)

3008-78

5/30/2001

Chromic Acid

FirePro

3008-84

6/24/2002

Boric Acid, Boron sodium oxide pentahydrate

Copper MEA Solution

3008-86

9/23/2003

Copper ethanolamine complex

Schedule 6.1.14 – Page 132

--------------------------------------------------------------------------------

 


Koppers Performance Chemicals Inc. US EPA Pesticide Product Registrations

Product Name

Reg. No.

Approval Date

Active Ingredients

NW 100-C

3008-87

9/8/2003

Copper ethanolamine complex

NW 200-C

3008-89

11/16/2004

Copper ammonium carbonate

MicroPro 200 (ORD-X372)

3008-90

5/12/2005

Copper carbonate, DDA-Carbonate

MicroPro 800 (ORD-X378)

3008-91

5/10/2005

Copper 8-quinolinolate

MicroPro 200C (ORD-X370)

3008-92

8/30/2005

Copper carbonate

NM 300 (ORD-X280)

3008-94

4/5/2006

DDA-Carbonate

Disodium Octaborate Tetrahydrate (technical)

3008-95

12/5/2006

Disodium Octaborate Tetrahydrate

Basic Copper Carbonate (technical)

3008-96

1/9/2007

Copper carbonate

MTZ (ORD-X300)

3008-97

5/9/2007

Tebuconazole

STZ (ORD-X450)

3008-98

5/15/2007

Tebuconazole

MicroPro 200C V3 (ORD-X400)

3008-99

4/7/2008

Copper Carbonate

ORD-X310

3008-100

9/30/2008

Copper (1) Oxide (Cuprous Oxide)

MP200-A (ORD-X170)

3008-101

5/6/2009

Copper Carbonate, Tebuconazole

CMC 10.3

3008-102

6/3/2005

Copper Carbonate

Schedule 6.1.14 – Page 133

--------------------------------------------------------------------------------

 


Koppers Performance Chemicals Inc. US EPA Pesticide Product Registrations

Product Name

Reg. No.

Approval Date

Active Ingredients

CMC 9.0

3008-103

8/29/2005

Copper Carbonate

Sustain 20CQ

3008-104

1/25/2006

Copper Carbonate

Sustain 20T

3008-105

2/6/2007

Copper Carbonate, Tebuconazole

Sustain 20

3008-106

1/4/2007

Copper Carbonate

Everlast CA-B

3008-107

11/15/2006

Copper Carbonate, Tebuconazole

Sustain 25

3008-108

11/13/2008

Copper Carbonate

Sustain 25T

3008-109

2/23/2009

Copper Carbonate, Tebuconazole

Copper MEA Carbonate

3008-110

9/16/2003

Copper Carbonate

CB-300 (ORD-X123)

3008-111

6/1/2011

Propiconazole, Tebuconazole, Imidacloprid

NW-CA (ORD-X070)

3008-112

10/3/2011

Copper Ethanolamine Complex, Tebuconazole, Propiconazole

MP200-A28 (ORD-X380

3008-113

8/10/2012

Copper Carbonate, Tebuconazole

Basic Copper Carbonate – Wet Cake (technical)

3008-114

2/22/2012

Copper Carbonate

Basic Copper Carbonate – Dry (technical)

3008-115

2/22/2012

Copper Carbonate

Schedule 6.1.14 – Page 134

--------------------------------------------------------------------------------

 


Koppers Performance Chemicals Inc. US EPA Pesticide Product Registrations

Product Name

Reg. No.

Approval Date

Active Ingredients

MCTI (ORD-X045)

3008-116

10/18/2012

Copper Carbonate, Tebuconazole, Imidacloprid

Cupric Oxide Technical

3008-117

6/7/2012

Copper Oxide

ORD-X042

3008-118

10/16/2012

Tebuconazole, Imidacloprid

FIM 3

3008-119

12/23/2014

DDAC, Tebuconazole

ORD-1302

3008-120

12/22/2014

DOT (Disodium Octaborate Tetrahydrate), Imidacloprid

TimberFume II

3008-121

1/16/1986

Chloropicrin

CU-89-RTU II

3008-122

8/10/2004

Copper naphthenate

ORD-X209

3008-123

12/5/2012

Boron sodium oxide, copper ethanolamine complex

KRD-1403

3008-124

6/1/2016

DCOIT (4,5-Dichloro-2-n-octyl-3(2H)-isothiazolone), Imidacloprid

KRD-1501

3008-125

8/5/2016

Chlorothalonil

 



Schedule 6.1.14 – Page 135

--------------------------------------------------------------------------------

 

Koppers Performance Chemicals Inc. US EPA Supplemental Distribution Pesticide
Product Registrations*

Product Name

Reg. No.

Agreement Date

Active Ingredients

Basic Registrant

Carbo-NT

6836-304-3008

3/2/2015

DDA Carbonate

Lonza Inc.

Cleanwood 45-Plus

67071-6-3008

10/21/2015

2-n-octyl-4-isothiazolin-3-one

Thor

Cleanwood AC

67071-5-3008

10/21/2015

5-Chloro-2-methyl-4-isothiazolin-3-one; 2-methyl-4-isothiazolin-3-one

Thor

DAC-QM

10324-91-3008

3/20/2015

DDAC

Mason Chemical

BFN

53883-236-3008

10/21/2015

Bifenthrin Industrial

Control Solutions, Inc.

Cleanwood Micro

72304-1-3008

7/14/2015

Chlorothalonil

Sipcam/Sostram

 

*In 2015, new Supplemental Distribution forms were signed under the Koppers
Performance Chemicals Inc. company name

 

Schedule 6.1.14 – Page 136

--------------------------------------------------------------------------------

 

Koppers Performance Chemicals Inc. State Pesticide Registrations

 

 

ANTIFOAM 1410

BASIC COPPER CARBONATE

BASIC COPPER CARBONATE - DRY

BFN

CARBO-NT

CB-300

CLEANWOOD 45-PLUS

CLEANWOOD AC

CLEANWOOD MICRO

CMC 10.3

COPPER MEA CARBONATE

CU-89-RTU II

 

3008-15001

3008-96

3008-115

53883-236-3008

6836-304-3008

3008-111

67071-6-3008

67071-5-3008

72304-1-3008

3008-102

3008-110

3008-122

AL

 

 

 

 

 

X

X

X

X

X

 

X

AR

 

 

 

 

 

X

X

X

X

X

 

X

AZ

 

 

 

 

 

 

X

X

 

 

 

X

CA

 

 

 

 

X

X

X

X

X

X

 

 

CO

 

 

 

 

 

X

X

X

X

 

 

X

DE

 

 

 

 

 

 

 

 

 

 

 

 

FL

 

 

 

 

X

X

X

X

X

X

 

X

GA

 

X

X

 

X

X

X

X

X

X

X

X

HI

 

 

 

 

 

 

X

X

 

 

 

 

IA

 

 

 

 

 

 

X

X

 

 

 

X

ID

 

 

 

 

 

X

X

X

 

X

 

X

IL

 

 

 

 

 

 

X

X

X

 

 

X

IN

 

 

 

 

 

X

X

X

X

 

 

X

KS

 

 

 

 

 

 

 

 

 

 

 

X

KY

 

 

 

 

 

 

X

X

 

 

 

X

LA

 

 

 

 

 

X

X

X

X

X

 

X

MA

 

 

 

 

 

 

X

X

X

 

 

 

Schedule 6.1.14 – Page 137

--------------------------------------------------------------------------------

 

MD

 

 

 

 

 

 

X

X

X

 

 

 

ME

 

 

 

X

 

X

X

X

X

X

 

 

MI

 

 

 

 

X

 

X

X

X

X

 

X

MN

 

 

 

 

 

X

X

X

X

X

 

X

MO

 

 

 

 

 

 

X

X

X

 

 

X

MS

 

 

 

 

 

 

X

X

X

 

 

X

MT

 

 

 

 

 

 

 

 

 

 

 

X

NC

 

 

 

X

 

X

X

X

X

 

 

X

ND

 

 

 

 

 

 

 

 

 

 

 

X

NE

 

 

 

 

 

 

X

X

X

X

 

X

NH

 

 

 

 

 

 

 

X

 

 

 

 

NJ

 

 

 

 

 

 

 

X

 

 

 

 

NM

 

 

 

 

 

 

X

X

 

X

 

X

NV

 

 

 

 

 

 

 

X

 

 

 

X

 

Koppers Performance Chemicals Inc. State Pesticide Registrations

Continued

 

ANTIFOAM 1410

BASIC COPPER CARBONATE

BASIC COPPER CARBONATE - DRY

BFN

CARBO-NT

CB-300

CLEANWOOD 45-PLUS

CLEANWOOD AC

CLEANWOOD MICRO

CMC 10.3

COPPER MEA CARBONATE

CU-89-RTU II

 

3008-15001

3008-96

3008-115

53883-236-3008

6836-304-3008

3008-111

67071-6-3008

67071-5-3008

72304-1-3008

3008-102

3008-110

3008-122

NY

 

 

 

 

 

 

X

X

X

 

 

 

Schedule 6.1.14 – Page 138

--------------------------------------------------------------------------------

 

OH

 

 

 

 

 

X

X

X

X

X

 

X

OK

 

 

 

 

 

 

X

X

 

 

 

X

OR

 

 

 

X

X

X

X

X

X

X

 

X

PA

 

 

 

 

 

X

X

X

X

X

 

X

RI

 

 

 

 

 

X

X

X

X

X

 

 

SC

 

 

 

 

X

X

X

X

X

X

 

X

SD

 

 

 

 

 

 

X

X

 

 

 

X

TN

 

 

 

 

 

X

X

X

X

X

 

X

TX

 

 

 

 

 

X

X

X

X

X

 

X

UT

 

 

 

 

 

 

X

X

 

 

 

X

VA

 

 

 

 

X

X

X

X

X

X

 

X

WA

X

 

 

X

X

X

X

X

X

X

 

X

WI

 

 

 

 

X

 

X

X

X

X

 

X

WV

 

 

 

 

X

X

X

X

X

X

 

X

WY

 

 

 

 

 

 

X

X

 

 

 

X

PR

 

 

 

 

 

 

X

X

X

 

 

 

 



Schedule 6.1.14 – Page 139

--------------------------------------------------------------------------------

 

 

DAC-QM

FIREPRO

K-33 (60%) WOOD PRESERVATIVE

MCTI

MICROPRO 200C

MP200-A

MTZ

NW 200-C

NW-CA

ORD-1302

ORD-X123

Timberfume II

WOOD-BOR

 

10324-91-3008

3008-84

3008-34

3008-116

3008-92

3008-101

3008-97

3008-89

3008-112

3008-120

3008-111

3008-121

3008-61

AL

X

 

X

 

X

X

X

 

X

 

 

X

X

AR

X

 

X

 

X

X

X

 

X

 

 

X

X

AZ

 

 

X

 

 

 

 

 

 

 

 

X

 

CA

X

X

X

 

X

 

X

X

X

X

 

 

 

CO

X

 

X

 

X

X

X

 

X

 

 

X

 

DE

 

 

X

 

 

 

 

 

 

 

 

 

 

FL

X

 

X

 

X

X

X

 

X

 

 

X

X

 



Schedule 6.1.14 – Page 140

--------------------------------------------------------------------------------

 

Koppers Performance Chemicals Inc. State Pesticide Registrations

Continued

 

DAC-QM

FIREPRO

K-33 (60%) WOOD PRESERVATIVE

MCTI

MICROPRO 200C

MP200-A

MTZ

NW 200-C

NW-CA

ORD-1302

ORD-X123

Timberfume II

WOOD-BOR

 

10324-91-3008

3008-84

3008-34

3008-116

3008-92

3008-101

3008-97

3008-89

3008-112

3008-120

3008-111

3008-121

3008-61

GA

X

 

X

 

X

X

X

 

X

 

 

X

X

HI

 

 

X

 

 

 

 

 

 

 

 

 

X

IA

 

 

 

 

 

X

 

 

X

 

 

X

 

ID

X

 

 

 

 

 

 

 

X

 

 

X

 

IL

 

 

X

 

X

X

X

 

X

 

 

X

X

IN

 

 

X

 

X

X

X

 

X

X

 

X

X

KS

 

 

 

 

 

 

 

 

 

 

 

X

 

KY

 

 

X

 

 

X

 

 

 

 

 

X

X

LA

X

 

X

 

X

X

X

 

X

 

 

X

 

MA

 

 

 

 

X

X

X

 

 

 

 

 

 

MD

 

 

X

 

X

X

X

 

 

 

 

 

 

ME

X

 

 

 

X

X

X

 

X

 

 

 

 

MI

X

 

X

 

X

X

X

 

X

 

 

X

 

MN

X

 

X

 

X

X

X

 

X

 

 

X

 

MO

 

 

X

 

X

X

X

 

X

 

 

X

 

MS

 

 

X

 

X

X

X

 

 

 

 

X

 

MT

 

 

X

 

 

 

 

 

 

 

 

X

 

Schedule 6.1.14 – Page 141

--------------------------------------------------------------------------------

 

Koppers Performance Chemicals Inc. State Pesticide Registrations

Continued

 

DAC-QM

FIREPRO

K-33 (60%) WOOD PRESERVATIVE

MCTI

MICROPRO 200C

MP200-A

MTZ

NW 200-C

NW-CA

ORD-1302

ORD-X123

Timberfume II

WOOD-BOR

NC

X

 

X

 

X

X

X

 

X

 

 

X

 

ND

 

 

 

 

 

 

 

 

 

 

 

X

 

NE

 

 

X

 

X

X

X

 

X

 

 

X

 

NH

 

 

 

 

 

 

 

 

 

 

 

 

 

NJ

 

 

 

 

 

 

 

 

 

 

 

 

 

NM

X

 

 

 

 

 

 

 

 

 

 

X

 

NV

 

 

 

 

 

 

 

 

 

 

 

X

 

NY

 

 

 

 

 

X

 

 

 

 

 

 

 

OH

X

X

X

 

X

X

X

 

X

 

 

X

 

OK

 

 

X

 

 

X

 

 

 

 

 

X

 

OR

X

X

X

 

X

X

X

X

X

 

X

X

 

PA

X

 

X

 

X

X

X

 

X

 

 

X

X

RI

X

 

 

 

X

X

X

 

 

 

 

 

 

SC

X

 

X

 

X

X

X

 

X

 

 

X

X

SD

 

 

X

 

X

X

X

 

 

 

 

X

 

TN

X

 

X

 

X

X

X

 

X

 

 

X

 

 

10324-91-3008

3008-84

3008-34

3008-116

3008-92

3008-101

3008-97

3008-89

3008-112

3008-120

3008-111

3008-121

3008-61

TX

X

 

X

X

X

X

X

 

X

X

 

X

X

Schedule 6.1.14 – Page 142

--------------------------------------------------------------------------------

 

Koppers Performance Chemicals Inc. State Pesticide Registrations

Continued

 

DAC-QM

FIREPRO

K-33 (60%) WOOD PRESERVATIVE

MCTI

MICROPRO 200C

MP200-A

MTZ

NW 200-C

NW-CA

ORD-1302

ORD-X123

Timberfume II

WOOD-BOR

UT

 

 

X

 

 

 

 

 

 

 

 

X

 

VA

X

 

X

 

X

X

X

 

X

 

 

X

X

WA

X

X

X

 

X

X

X

X

X

X

 

X

X

WI

X

X

X

 

X

X

X

 

X

 

 

X

 

WV

X

 

 

 

X

X

X

 

X

 

 

X

X

WY

 

 

X

 

 

 

 

 

 

 

 

X

 

PR

 

 

X

 

 

X

 

 

X

 

 

 

 

 

Koppers Performance Chemicals Inc. Pesticide Dealer Licenses

 

State

Company/Person Licensed

Arkansas

Koppers Performance Chemicals Inc.

Colorado

Koppers Performance Chemicals Inc.

Florida

Koppers Performance Chemicals Inc.

Georgia

Koppers Performance Chemicals Inc.

Schedule 6.1.14 – Page 143

--------------------------------------------------------------------------------

 

State

Company/Person Licensed

Iowa

Koppers Performance Chemicals Inc.

Indiana

Koppers Performance Chemicals Inc.

Maine

Koppers Performance Chemicals Inc.

Michigan

Leigh Ann Richardson

Minnesota

Koppers Performance Chemicals Inc.

Mississippi

Leigh Ann Richardson

New Mexico

Koppers Performance Chemicals Inc.

Ohio

Koppers Performance Chemicals Inc.

Oklahoma

Koppers Performance Chemicals Inc.

Oregon

Koppers Performance Chemicals Inc.

Texas

Koppers Performance Chemicals Inc.

Schedule 6.1.14 – Page 144

--------------------------------------------------------------------------------

 

State

Company/Person Licensed

Wyoming

Koppers Performance Chemicals

Inc.

 

Protim Solignum Product Registrations (by Country)

 

Product Name

Region

Country

Registered

Celcure AC-450

Africa

Cameroon

Registered

Celcure AC-500

Africa

Ethiopia

 

Solignum CCA C60

Africa

Ghana

Registered

Solignum CCA C60

Africa

Kenya

 

SolignumCCA C60

Africa

Kenya

 

Solignum Brown N

Africa

Nigeria

 

Solignum Medium Brown Exterior

Africa

Nigeria

 

Celcure AC-450

Africa

Tanzania

Application submitted, awaiting testing

Solignum CCA C60

Africa

Tanzania

Registered. Re-registration completed, paperwork held by Distribution Agency

Celcure AC-450

Africa

Tanzania

Application submitted, awaiting testing

Pole Paste

Africa

Tanzania

Application submitted, awaiting testing

Timberlife Aqua Conc.

Asia

Hong Kong

 

Schedule 6.1.14 – Page 145

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Timberlife Aqua RFU

Asia

Hong Kong

 

Trussguard Aqua

Asia

Hong Kong

 

Celcure AC-800

Asia

Israel

Registered

Koshipuro TB

Asia

Japan

Approved by JWPA

Celbor P

Asia

Japan

Approved by JWPA

MicroPro 200

Asia

Philippines

 

Soilguard

Asia

Philippines

 

Timberlife Aqua Conc.

Asia

Philippines

 

Solignum Interior

Asia

Philippines

Registered

Solignum Exterior

Asia

Philippines

Registered

Timberlife Aqua RFU

Asia

Philippines

 

Colourless AZ

Asia

Singapore

 

Product Name

Region

Country

Registered

Celcure MC-500

Asia

Thailand

Registered

Celcure MC-T4

Asia

Thailand

Registered

Extermite

Europe

Czech Republic

Registered

Schedule 6.1.14 – Page 146

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Sleeper Protect

Europe

Czech Republic

Registered

Protim P-Vac (31)

Europe

Denmark

Registered

Protim P-Vac (31V)

Europe

Denmark

Registered

Celcure C4

Europe

Estonia

Registered

Celcure AC-500

Europe

Estonia

Registered

Extermite

Europe

Estonia

Registered

Celbrite S12

Europe

Estonia

Registered

Celkil 95

Europe

Estonia

Registered

Protim 265

Europe

Estonia

Registered

Protim WB

Europe

Estonia

Registered

Celcure AC-800

Europe

Finland

Registered

Celcure C4

Europe

Finland

Registered

Celcure M65

Europe

Finland

Registered

Celkil 90

Europe

Finland

Registered

Injecta Puuӧljy, Whreä

Europe

Finland

Registered

Osmose Puuӧljy

Europe

Finland

Registered

Schedule 6.1.14 – Page 147

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Osmose Puuӧljy, Ruskea

Europe

Finland

Registered

Celcure C4

Europe

France

FCBA Approval

Protim E406

Europe

France

FCBA Approval required

Product Name

Region

Country

Registered

Sleeper Protect

Europe

France

Registered

Celcure AC-500

Europe

France

Registered

Agro Protect

Europe

France

Registered

Celcure AC-400

Europe

Germany

 

Sleeper Protect

Europe

Germany

Registered

Celbrite FS2

Europe

Germany

Registered

Celcure C4

Europe

Germany

Registered

Celcure CCO

Europe

Germany

Registered

Celcure AC-500

Europe

Greece

Registered

Pole Paste

Europe

Greece

Registered

Celcure M65

Europe

Ireland

Registered

Product Name

Region

Country

Registered

Schedule 6.1.14 – Page 148

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Protim WB Green

Europe

Ireland

Registered

Protim WB Clear

Europe

Ireland

Registered

Protim Brown CDB

Europe

Ireland

Registered

Celcure AC-500

Europe

Ireland

Registered

Protim Green E

Europe

Ireland

Registered

Protim Universal

Europe

Ireland

Registered

Protim E406

Europe

Ireland

Registered

ABS 33

Europe

Ireland

Registered

Celcure C65

Europe

Ireland

Registered

Protim Universal AQ 250

Europe

Ireland

Registered

Protim Wall Solution 250

Europe

Ireland

Registered

Extermite

Europe

Latvia

Registered

Celbrite S12

Europe

Latvia

Registered

Celcure AC-500

Europe

Latvia

Registered

Celcure C4

Europe

Latvia

Registered

Celcure AC-500

Europe

Netherlands

Registered

Schedule 6.1.14 – Page 149

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Celcure AC-500

Europe

Norway

Registered

Celcure OS-315

Europe

Norway

Registered

Celcure C4

Europe

Norway

Registered

Protim P-Vac 11

Europe

Norway

BPD Product Authorization : Mutual recognition

Protim P-Vac 31

Europe

Norway

Registered

Celcure M65

Europe

Norway

Registered

Celkil 95

Europe

Norway

Registered

Osmoweld MPF (600 ml)

Europe

Norway

Registered

Aquatan ES5

Europe

Poland

PT7 Registered

Protim E406

Europe

Poland

Registered

Protim P-Vac (31)

Europe

Poland

BPD Product Authorization : Mutual recognition

Protim P-Vac (31)

Europe

Poland

BPD Product Authorization : Mutual recognition

Protim P-Vac 11

Europe

Poland

BPD Product Authorization : Mutual recognition

Celcure CP-T3

Europe

Poland

Registered

Schedule 6.1.14 – Page 150

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Celcure C4

Europe

Portugal

Registered

Celcure OS-315

Europe

Portugal

Approval awaited

Celbrite S12

Europe

Portugal

Approval awaited

Celcure AC-725

Europe

Portugal

Registered

Product Name

Region

Country

Registered

Celcure AC-725

Europe

Spain

Approval awaited

Celcure C4

Europe

Sweden

Registered

Celcure M65

Europe

Sweden

Registered

Protim P-Vac (31)

Europe

Sweden

BPD Product Authorization : Mutual recognition

Protim P-Vac 11

Europe

Sweden

BPD Product Authorization Application

Protim E415

Europe

Sweden

Registered

Process Oil

Europe

Sweden

Registered

Celcure AC-500

Europe

Sweden

Registered

Celcure AC-800

Europe

Sweden

Registered

FirePRO

Europe

Sweden

Registration not needed

Exterior Fire-X

Europe

Sweden

Registration not needed

Schedule 6.1.14 – Page 151

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Advanced Guard

Europe

UK & N. Ireland

Registered

ABS 33

Europe

UK & N. Ireland

Registered

Protim WB

Europe

UK & N. Ireland

Registered

Celbronze B

Europe

UK & N. Ireland

Registered

Celcure AC-10

Europe

UK & N. Ireland

Registered

Celcure C65

Europe

UK & N. Ireland

Registered

Celcure CP-T3

Europe

UK & N. Ireland

Registered

Celcure AC-500

Europe

UK & N. Ireland

Registered

Celcure AC-800

Europe

UK & N. Ireland

Registered

Celcure M65

Europe

UK & N. Ireland

Registered

Celcure MC-T3

Europe

UK & N. Ireland

Registered

Schedule 6.1.14 – Page 152

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Endcoat (Clear, Brown, Green)

Europe

UK & N. Ireland

BPR Product Authorized

FirePro

Europe

UK & N. Ireland

Registration not needed

Pole Paste

Europe

UK & N. Ireland

Registered

Protim 265

Europe

UK & N. Ireland

Registered

Protim Brown CDB

Europe

UK & N. Ireland

Registered

Protim E406

Europe

UK & N. Ireland

Registered

Protim E406 Concentrate

Europe

UK & N. Ireland

Registered

Protim Green E

Europe

UK & N. Ireland

Registered

Protim Frameguard

Europe

UK & N. Ireland

Registration not needed

Exterior Fire-X

Europe

UK & N. Ireland

Registration not needed

Protim I-Guard

Europe

UK & N. Ireland

Registered

Schedule 6.1.14 – Page 153

--------------------------------------------------------------------------------

 

Product Name

Region

Country

Registered

Product Name

Region

Country

Registered

Protim Aquatan T5

Europe

UK & N. Ireland

Registration not needed

Protim Universal

Europe

UK & N. Ireland

Registered

Protim Wall Solution 250

Europe

UK & N. Ireland

Registered

Protim Wall Solution Concentrate

Europe

UK & N. Ireland

Registered

Solignum Anti-Fungi Concentrate

Europe

UK & N. Ireland

Registered

Solignum End Coat Wood Preservative

Europe

UK & N. Ireland

Registered

Solignum Insecticidal AQ8

Europe

UK & N. Ireland

Registered

Solignum Woodworm Killer

Europe

UK & N. Ireland

Registered

Universal P.I.

Europe

UK & N. Ireland

Registered

Celcure AC-800

Europe

Ukraine

Registered

 

Schedule 6.1.14 – Page 154

--------------------------------------------------------------------------------

 

Koppers Performance Chemicals Australia Product Registrations

 

No

Name

Product type

Status

Actives

 

 

 

 

 

69272

PROTIM OPTIMUM RTU (P) LOSP TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

PERMETHRIN | PROPICONAZOLE | TEBUCONAZOLE

67623

MICRONISED TEBUCONAZOLE TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

TEBUCONAZOLE

67259

MICRONISED COPPER AZOLE WOOD PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

COPPER AS COPPER CARBONATE | TEBUCONAZOLE

67081

PROTIM OPTIMUM CONCENTRATE TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

PERMETHRIN | PROPICONAZOLE | TEBUCONAZOLE

62542

PROTIM OPTIMUM GOLD RTU (P) LOSP TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

PERMETHRIN | PROPICONAZOLE | TEBUCONAZOLE

62395

CUTROL ANTI SAPSTAIN

FUNGICIDE

Registered

OXINE COPPER

61924

MICROPRO COPPER BASED TIMBER PRESERVATIVE

WOOD PRESERVATIVE

Registered

COPPER AS COPPER CARBONATE

Schedule 6.1.14 – Page 155

--------------------------------------------------------------------------------

 

No

Name

Product type

Status

Actives

61891

HYLITE ANTIMOULD

FUNGICIDE

Registered

CHLOROTHALONIL

61870

DETERMITE RESEAL

INSECTICIDE

Registered

BIFENTHRIN

61546

DETERMITE ULTRA LOW ODOUR TIMBER FRAMING INSECTICIDE RTU

INSECTICIDE

Registered

BIFENTHRIN

59785

DETERMITE ULTRA LOW ODOUR TIMBER FRAMING INSECTICIDE

INSECTICIDE

Registered

BIFENTHRIN

59591

DETERMITE GLUE LINE INSECTICIDE

INSECTICIDE

Registered

BIFENTHRIN

58677

DETERMITE TIMBER INSECTICIDE

INSECTICIDE

Registered

BIFENTHRIN

58293

PROTIM OPTIMUM RTU (HI-FLASH) LOSP TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

PERMETHRIN | PROPICONAZOLE | TEBUCONAZOLE

55284

INSHIELD INSECTICIDE

INSECTICIDE

Registered

PERMETHRIN (25:75::CIS:TRANS)

52101

ACQ TYPE D FOR TIMBER TREATMENT

MIXED FUNCTION PESTICIDE

Registered

COPPER AS COPPER CARBONATE | DIDECYL DIMETHYL AMMONIUM CHLORIDE

Schedule 6.1.14 – Page 156

--------------------------------------------------------------------------------

 

No

Name

Product type

Status

Actives

51708

PROTIM SOLIGNUM TIMBER PROTECTIVE EMULSION CN

MIXED FUNCTION PESTICIDE

Registered

COPPER (CU) PRESENT AS COPPER NAPHTHENATE

51707

PROTIM TIMBERCARE CN TIMBER OIL

MIXED FUNCTION PESTICIDE

Registered

COPPER (CU) PRESENT AS COPPER NAPHTHENATE

50176

L-BOR TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE

49309

PROTIM-SOLIGNUM XJ CLEAR TIMBER PROTECTIVE

WOOD PRESERVATIVE

Registered

ZINC NAPHTHENATE | PERMETHRIN (25:75::CIS:TRANS)

48187

PROTIM LCWR TRUSSGUARD (P) WOOD PRESERVATIVE

WOOD PRESERVATIVE

Registered

PERMETHRIN (25:75::CIS:TRANS)

46037

PROTIM LCWR (P) WOOD PRESERVATIVE

WOOD PRESERVATIVE

Registered

PERMETHRIN (25:75::CIS:TRANS)

45387

ACQ FOR TIMBER TREATMENT

MIXED FUNCTION PESTICIDE

Registered

COPPER AMMONIUM CARBONATE | DIDECYL DIMETHYL AMMONIUM CHLORIDE

41681

SARMIX OXCELL C-680 FOR TIMBER TREATMENT

MIXED FUNCTION PESTICIDE

Registered

ARSENIC PRESENT AS ARSENIC ACID | CHROMIUM PRESENT AS CHROMIUM TRIOXIDE | COPPER
AS COPPER (II) OXIDE

Schedule 6.1.14 – Page 157

--------------------------------------------------------------------------------

 

No

Name

Product type

Status

Actives

41680

SARMIX 3 CCA SALTS

MIXED FUNCTION PESTICIDE

Registered

ARSENIC PRESENT AS ARSENIC PENTOXIDE | CHROMIUM AS SODIUM DICHROMATE | COPPER
PRESENT AS COPPER SULFATE PENTAHYDRATE

41482

IMPRETECT CO

MIXED FUNCTION PESTICIDE

Registered

ARSENIC PRESENT AS ARSENIC ACID | CHROMIUM PRESENT AS CHROMIUM TRIOXIDE | COPPER
AS COPPER (II) OXIDE

40753

PROTIM 235 WR WOOD PRESERVATIVE

WOOD PRESERVATIVE

Registered

TRIBUTYLTIN NAPHTHENATE | PERMETHRIN | DICHLOFLUANID

40092

IMPRETECT C.S.

MIXED FUNCTION PESTICIDE

Registered

ARSENIC PRESENT AS ARSENIC ACID | CHROMIUM AS SODIUM DICHROMATE | COPPER PRESENT
AS COPPER SULFATE PENTAHYDRATE

39420

PROTIM 70 WR (P) WOOD PRESERVATIVE

WOOD PRESERVATIVE

Registered

COPPER (CU) PRESENT AS COPPER NAPHTHENATE | PERMETHRIN (25:75::CIS:TRANS)

30740

HYLITE TIMBER PRESERVATIVE

MIXED FUNCTION PESTICIDE

Registered

CARBENDAZIM | ZINC NAPHTHENATE

30713

IMPEL RODS FOR TIMBER PRESERVATION

MIXED FUNCTION PESTICIDE

Registered

BORON AS DISODIUM OCTOBORATE ANHYDROUS

Schedule 6.1.14 – Page 158

--------------------------------------------------------------------------------

 

No

Name

Product type

Status

Actives

30712

BORACOL 400RH FUNGICIDE

MIXED FUNCTION PESTICIDE

Registered

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE | BENZALKONIUM CHLORIDE

30711

BORACOL 200RH FUNGICIDE

MIXED FUNCTION PESTICIDE

Registered

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE | BENZALKONIUM CHLORIDE

30710

BORACOL 100RH FUNGICIDE

MIXED FUNCTION PESTICIDE

Registered

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE | BENZALKONIUM CHLORIDE

 

KPC New Zealand Product Registrations

 

Product Name

New Zealand  EPA Approval No.

ACQ for Timber Treatment

HSR000850

ACQ Timber Preservative

HSR000940

ACQ Wood Preservative

HSR100651

ACQ Wood PreservativeWorking Solution

HSR100649

ACQ Wood Presrevative Intermediate Concentrate

HSR100652

Alkaline Copper Quat

HSR001674

Schedule 6.1.14 – Page 159

--------------------------------------------------------------------------------

 

Product Name

New Zealand  EPA Approval No.

Arsenic Acid

HSR006500

Baimol

HSR000904

Bifenthrin 100EC

HSR02046

Blue Preserve Type DC

(import or manufacture)

HSR06047

Blue Control IC

(manufacture & export)

HSR06036

Blue Control OF

(import & manufacture)

HSR 07087

Blue Control OF

(Plant compound)

P007030

Blue Control OC

P005343

Blue Control TCPN

P005827

Blue Control OCA

P005342

Boracol 100RH

HSR000845

Boracol 200RH

HSR000907

Schedule 6.1.14 – Page 160

--------------------------------------------------------------------------------

 

Product Name

New Zealand  EPA Approval No.

Boracol 400RH

HSR000907

Boron Glycol Option 1

HSR007928

Boron Glycol Option 2

HSR007929

Product Name

New Zealand  EPA Approval No.

Boron Glycol Option 3

HSR007930

Boron Glycol Option 4

HSR007931

Boron Glycol Option 5

HSR007932

Cleanwood

HSR000901

Copper Ammonium Carbonate (CAC) Concentrate

HSR100650

Cutrol 375

HSR000114

Determite Glueline

HSR008033

Dip Salts

HSC06007

F-Bor Powder

HSR000911

FramePro

HSR000907

FrameSaver

HSR000907

Schedule 6.1.14 – Page 161

--------------------------------------------------------------------------------

 

Product Name

New Zealand  EPA Approval No.

Hylite 109

HSR000872

Hylite Antimould  

HSR000870

Hylite Antimould II

HSR000670

Hylite Antisapstain

HSR000095

Hylite Clear

HSR002477

Hylite Excell

HSR00874

Hylite Extra

HSR000868

Hylite NC

HSR000876

Hylite NCF

HSR101201

Hysan

HSR100072

Hysan RTU

HSR100073

Hysan RTU + Antimould

HSR100074

Impretect C

HSR000908

Liquid Boron

HSR000848

ORD-X170 revised

HSR100809

Product Name

New Zealand  EPA Approval No.

Schedule 6.1.14 – Page 162

--------------------------------------------------------------------------------

 

Product Name

New Zealand  EPA Approval No.

ORD-X170S

HSR101093

ORD-X370 (1.2 - 7.6g/L Copper) + Co-Biocide A

HSR007831

ORD-X370 (7.5 - 25.5g/L Copper) + Co-Biocide A

HSR007832

ORD-X370 Concentrate

HSR007833

ORD-X370 plus TEB EC25 - Option 1

HSR007958

ORD-X370 plus TEB EC25 - Option 2

HSR007959

ORD-X370 plus TEB EC25 - Option 3

HSR007960

pH Adjust

HSR0002490

Premix B

HSR100274

Premix BR

HSR100275

Protim Antimould

HSR02009

Protim Aquazole

HSR007777

Protim Aquazole Ready to use

HSR007778

Schedule 6.1.14 – Page 163

--------------------------------------------------------------------------------

 

Product Name

New Zealand  EPA Approval No.

Protim FramePlus RFU

HSR002466

Protim H3 Domestic

HSR000842

Protim H3 Export

HSR000841

Protim Optimum II

HSR002442

Protim Optimum RFU

HSR002441

Protim Reseal

HSR002662

Sarmix Oxcel C

HSR000851

Sodium Dichromate 60% Solution

HSR006382

Soluble Copper Azole

HSR101208

SureBor

(import or manufacture)

HSR04062

SureBor N

(import or manufacture)

HSR 06105

SureBor N Plus

HSR101137

Product Name

New Zealand  EPA Approval No.

TEB EC25

HSR007961

Schedule 6.1.14 – Page 164

--------------------------------------------------------------------------------

 

Product Name

New Zealand  EPA Approval No.

Thickened Boron

HSR100564

Xyla Conc

HSR100591

 

Latin America Product Registrations

 

Country

Product Name

Active Ingredient

Formulation

Expiration Date

Belize

CCA

Chromic Acid

Soluble Liquid Concentrate

7/6/2018

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Bolivia

CCA

Chromic Acid

Soluble Liquid Concentrate

In Process

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Colombia

CCA

Chromic Acid

Soluble Liquid Concentrate

Permit

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Colombia

CleanWood AC

CMIT/MIT

Soluble Liquid Concentrate

Permit

Colombia

CleanWood 45 Plus

OIT

Soluble Liquid Concentrate

Permit

Colombia

MP200A (registered as Micro CA)

Copper Carbonate

Suspension Concentrate

Permit

Schedule 6.1.14 – Page 165

--------------------------------------------------------------------------------

 

Country

Product Name

Active Ingredient

Formulation

Expiration Date

 

 

Tebuconzaole

 

 

Colombia

MP400-EXT

Borax, Tebuconazole, Oxine copper, Bifenthrin

Paste

Permit

Costa Rica

MP400-EXT

Borax, Tebuconazole, Oxine copper, Bifenthrin

Paste

Permit

Costa Rica

MP200A (registered as ORD-X170)

Copper Carbonate

Suspension Concentrate

Permit

 

 

Tebuconzaole

 

 

Dominican Republic

CCA

Chromic Acid

Soluble Liquid Concentrate

Registritation

 

 

Cupric Oxide

 

hold by Customers

 

 

Arsenic Pentoxide

 

 

Ecuador

CCA

Chromic Acid

Soluble Liquid Concentrate

Permits

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

 

 

 

 

 

Ecuador

MP220A

Copper Carbonate

Suspension Concentrate

Permits

 

 

Tebuconzaole

 

 

Ecuador

CleanWood AC

CMIT/MIT

Soluble Liquid Concentrate

Permits

Schedule 6.1.14 – Page 166

--------------------------------------------------------------------------------

 

Country

Product Name

Active Ingredient

Formulation

Expiration Date

Ecuador

CleanWood 45 Plus

OIT

Soluble Liquid Concentrate

Permits

Guatemala

CCA

Chromic Acid

Soluble Liquid Concentrate

Permit

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Honduras

CCA

Chromic Acid

Soluble Liquid Concentrate

1/11/2027

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Honduras

MP200A (registered as Micro CA)

Copper Carbonate

Suspension Concentrate

7/24/2022

 

 

Tebuconzaole

 

 

Honduras

CleanWood AC

CMIT/MIT

Soluble Liquid Concentrate

10/11/2022

Honduras

CleanWood 45 Plus

OIT

Soluble Liquid Concentrate

10/11/2022

Honduras

Sodium Nitrite

Sodium Nitrite

Soluble Liquid Concentrate

 

Honduras

Carbo NT

DDAC

Soluble Liquid Concentrate

3/5/2018

Honduras

MicroPro 200C

basic copper carbonate

Suspention Concentrate

3/5/2018

Jamaica

MP200A

Copper Carbonate

Suspension Concentrate

9/4/2017

 

 

Tebuconzaole

 

 

Jamaica

CleanWood AC

CMIT/MIT

Soluble Liquid Concentrate

9/4/2017

Jamaica

CleanWood 45 Plus

OIT

Soluble Liquid Concentrate

9/4/2017

Schedule 6.1.14 – Page 167

--------------------------------------------------------------------------------

 

Country

Product Name

Active Ingredient

Formulation

Expiration Date

Jamaica

Sodium Nitrite

Sodium Nitrate

Soluble Liquid Concentrate

8/4/2017

Mexico

CCA

Chromic Acid

Soluble Liquid Concentrate

Registritation

 

 

Cupric Oxide

 

hold by Customers

 

 

Arsenic Pentoxide

 

 

Panama

CCA

Chromic Acid

Soluble Liquid Concentrate

Permits

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Peru

CCA

Chromic Acid

Soluble Liquid Concentrate

Permits

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Puerto Rico

CCA

Chromic Acid

Soluble Liquid Concentrate

11/30/2018

 

 

Cupric Oxide

 

 

 

 

Arsenic Pentoxide

 

 

Puerto Rico

MP200A

Copper Carbonate

Suspension Concentrate

11/30/2018

 

 

Tebuconzaole

 

 

Puerto Rico

CleanWood AC

CMIT/MIT

Soluble Liquid Concentrate

11/30/2018

Puerto Rico

CleanWood 45 Plus

OIT

Soluble Liquid Concentrate

11/30/2018

Puerto Rico

Sodium Nitrite

Sodium Nitrate

Soluble Liquid Concentrate

 

Schedule 6.1.14 – Page 168

--------------------------------------------------------------------------------

 

Country

Product Name

Active Ingredient

Formulation

Expiration Date

Puerto Rico

CleanWood Micro

Clorothalonil

Suspension Concentrate

11/30/2018

Puerto Rico

NW CA

Basic Copper Carbonate/Tebuconazole

Soluble Liquid Concentrate

11/30/2018

Uruguay

MP400-EXT

Borax, Tebuconazole, Oxine copper, Bifenthrin

Paste

Permits

Uruguay

Hollow Heart

Copper Ethanolamine complex, DOT

Liquid

Permits

Uruguay

SuperFume

tetrahydro-3,5-dimethyl-2H-1, 3,5-thiadiazine-2-thione

Liquid

Permits

 

 

 

 

 

 

Latin America Product Registrations

 

Chemical

Country

Active Ingredient

Formulation

Registration Date

Expiration Date

Registration Number

Madepil Tri 90 Fungicide Liquid

Brazil

Sodium Tribromophenol

Solution Concentrate

Jun-11

Nov-18

`0949

Madepil AC 40

Brazil

CCA Chromic acid, CuO, and arsenic acid(Arsenic Pentoxide)

Solution/Paste concentrate

Sep-11

Sep-20

`007315

Schedule 6.1.14 – Page 169

--------------------------------------------------------------------------------

 

Chemical

Country

Active Ingredient

Formulation

Registration Date

Expiration Date

Registration Number

Chemical

Country

Active Ingredient

Formulation

Registration Date

Expiration Date

Registration Number

Timberlux CCA-C70

Chile

Chromic Acid

Soluble Liquid Concentrate

Oct 2008

Feb 2018

2368

 

 

Cupric Oxide

 

 

 

 

 

 

Arsenic Pentoxide

 

 

 

 

Preservantes De Madera CCA Tipo C

Chile

Chromic Acid

Soluble Liquid Concentrate

Apr-12

Apr-17

2428

 

 

Cupric Oxide

 

 

 

 

 

 

Arsenic Pentoxide

 

 

 

 

Timberlux CCA-C 60

Chile

Chromic Acid

Soluble Liquid Concentrate

Apr-12

Oct 2018

2500

 

 

Cupric Oxide

 

 

 

 

Schedule 6.1.14 – Page 170

--------------------------------------------------------------------------------

 

Chemical

Country

Active Ingredient

Formulation

Registration Date

Expiration Date

Registration Number

 

 

Arsenic Pentoxide

 

 

 

 

Timberlux CCB

Chile

Sodium Dichromate

Water Dispersible Granules

Feb 2009

Feb-19

2529

 

 

Copper Sulphate

 

 

 

 

 

 

Boric Acid

 

 

 

 

Osmose K-33

Chile

Chromic Acid

Soluble Liquid Concentrate

Jun 2010

Dec-19

2553

 

 

Cupric Oxide

 

 

 

 

 

 

Arsenic Pentoxide

 

 

 

 

Protim S65

Chile

TBTN
(tributyltin naftenato)

Soluble Liquid Concentrate

Jun 2008

Jun-21

2603

 

 

Permethrine  

 

 

 

 

Protim Optimum

Chile

Propiconazole

Soluble Liquid Concentrate

Aug-10

Aug-20

2700

Schedule 6.1.14 – Page 171

--------------------------------------------------------------------------------

 

Chemical

Country

Active Ingredient

Formulation

Registration Date

Expiration Date

Registration Number

 

 

Tebuconazole

 

 

 

 

 

 

Permethrine

 

 

 

 

Cutrol

Chile

Copper 8- Qunolinolate

Soluble Liquid Concentrate

Jun-08

Dec-16

2432

Hylite

Chile

Carbendzime

Suspension Concentrate

Sep-08

Aug-18

2516

 

 

Copper 8- Qunolinolate

 

 

 

 

Hylite 540

Chile

Carbendzime

Suspension Concentrate

Sep-07

Mar-17

2644

MP200A (registered as Micro CA)

Chile

Copper Carbonate

Suspension Concentrate

Jan-11

Jan-21

2752

 

 

 

Schedule 6.1.14 – Page 172

--------------------------------------------------------------------------------

Koppers Inc. ACTIVE TRADEMARKS BY TRADEMARK NAME

As of February 1, 2017



SCHEDULE 6.1.16

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

Koppers Asia LLC Operating Agreement

Amended and Restated Operating Agreement of Koppers-Nevada Limited-Liability
Company

Amended and Restated Operating Agreement of Wood Protection Management LLC

Amended and Restated Operating Agreement of Koppers NZ LLC

Amended and Restated Agreement of Limited Partnership of Wood Protection LP

Amended and Restated Limited Partnership Agreement of Koppers Australasian
Investments C.V.

Amended and Restated Limited Partnership Agreement of Koppers Global Investments
C.V.

Amended and Restated Limited Partnership Agreement of Koppers World-Wide
Holdings C.V.

 

 

 



 

--------------------------------------------------------------------------------

 

The following Insurance policies are in effect for Koppers Inc. as of January 1,
2017

 

 

 

Coverage

 

Carrier

Limits

Executive Risks (Worldwide)

 

 

D&O / ODL

Federal Insurance Company

$10,000,000

First Excess D&O

AIG

$10,000,000

Second Excess D&O

Navigators

$10,000,000

Third Excess D&O

Endurance

$10,000,000

Side A Excess DIC

Chubb

$10,000,000

 

 

 

 

Koppers UK D&O

Chubb Insurance Company of Europe

$1,000,000

Koppers Australia D&O

Chubb Insurance Australia Ltd

$1,000,000

Koppers Denmark D&O

Chubb Insurance Company of Europe

$1,000,000

Koppers Netherlands D&O

Chubb Insurance Company of Europe

$1,000,000

Koppers China D&O

Chubb (PICC Property & Casualty Co, Ltd)

$1,000,000

Koppers Canada

 

Chubb Insurance of Canada

$1,000,000

Fiduciary

 

AIG (National Union Fire Insurance Company)

$10,000,000

1st Excess – Fiduciary

Endurance

$10,000,000

Employment Practices

AIG (National Union Fire Insurance Company)

$10,000,000

Crime

 

Zurich

$5,000,000

Special Coverage (term 11/1/14 – 11/1/17)

Federal Insurance Company

$5,000,000

 

 

 

 

Schedule 6.1.16 – Page 2

--------------------------------------------------------------------------------

 

Koppers US

 

 

Casualty

 

 

 

Primary Workers Compensation

AIG

Statutory /$2,000,000

Primary Employers Liability

AIG

$2,000,000

Primary General Liability

AIG

 

 

General Aggregate

 

$3,000,000

 

Products Completed

 

$3,000,000

 

Personal & Advertising

 

$1,000,000

 

Each Occurrence Limit

 

$1,000,000

 

Damage to Premises

 

$1,000,000

 

Medical Expense

 

$1,000,000

 

Employee Benefit

 

$1,000,000

Primary Automobile

AIG

 

 

Liability

 

$2,000,000

 

Auto Medical Payments

 

$10,000

 

Uninsured Motorist Coverage

 

$2,000,000

Umbrella

 

AIG

$23,000,000 xs Primary

Excess Liability

XL Bermuda Ltd

$75,000,000 xs $25,000,000

Excess Liability

Argo

$25,000,000  xs $100,000,000

Excess Liability

Iron-Starr

$25,000,000 xs $125,000,000

Professional Liability

 

Lloyd’s

$3,000,000

Contractors Pollution

 

Ironshore

$5,000,000

Pollution Legal Liability (pre-existing conditions) (term 2009-2019)

Ace

$25,000,000

Pollution Legal Liability (pre-existing conditions) (term 2009-2019) (Excess)

XL  

$50,000,000 xs Primary

Pollution Legal Liability (new conditions) (term 2014-2017)

AIG

$25,000,000

Pollution Legal Liability (new conditions) (term 2014-2017) – 1st excess layer

Philadelphia

$25,000,000 xs Primary

Pollution Legal Liability (new conditions) (term 2014-2017) = 2nd excess layer

XL

$25,000,000 xs Primary

Osmose Pollution Legal Liability

 

Chartis

$25,000,000

Osmose Pollution Legal Liability (Excess)

 

Zurich

$10,000,000 xs Primary

Schedule 6.1.16 – Page 3

--------------------------------------------------------------------------------

 

 

 

 

 

International Liability (DIC)

AIG

 

General Liability

 

$4,000,000

Workers Compensation

 

$2,000,000

Automobile

 

$2,000,000

Hired Automobile Physical Damage

 

 

$25,000

Auto Medical Payments

 

 

$50,000

Employers Liability

 

$2,000,000

Repatriation

 

$250,000

Accidental Death & Dismemberment

 

 

 

Per Person ( US / Canada)

 

$50,000

 

Per Person (Third Country Nationals )

 

$25,000

 

Aggregate

 

$500,000

 

 

 

 

Property

 

 

 

All Risks

Boiler and Machinery

ACE

$118,750,000 of $250,000,000

 

Boiler and Machinery

HDI

$62,500,000 of $250,000,000

 

Boiler and Machinery

Liberty Mutual

$43,750,000 of $250,000,000

 

 

Aspen

$25,000,000 of $250,000,000

 

 

 

 

Marine Liability ( Transit)

XL

$10,000,000

Marine Liability ( Storage)

XL

$20,000,000

Global Excess Marine Liability

Lloyd’s

$18,000,000 of $24,000,000

Global Excess Marine Liability

Lloyd’s

$6,000,000 of $24,000,000

Motor Truck Cargo Liability

XL

$10,000

 

 

 

 

Business Travel

Chubb

 

 

Class 1- full time salaried employees

 

5 X Salary  max of $1,500,000

Schedule 6.1.16 – Page 4

--------------------------------------------------------------------------------

 

 

Class 2- Outside Directors

 

$250,000

 

Class 3 - Eligible Spouse / Children

 

Spouse $100,000 Children $25,000

 

 

 

 

Koppers Europe

 

 

Marine Liability

Allianz

$1,000,000

UK Employer Liability

Zurich

£ 25,000,000                            

Employer's Liability -Terrorism

 

Zurich

£  5,000,000                            

Professional Indemnity ( Denmark only)

 

Ace

£ 2,000,000                              

Koppers Europe Public & Products Liability

Ace

£  2,000,000                            

UK Motor Fleet

Zurich

Unlimited for personal injury     Third Party Property Damage

Cars-50,000,000

UK & Netherlands Computer

RSA

£  2,000,000                              

UK Hired in Plant

Zurich

£  1,200,000                                

Russia Policy ( Rail Cars)

Igosstrakh

Property $2 million USD                Liability $1 million USD

UK Personal Accident & Travel

AIG

Various

 

 

 

 

Koppers Australia

 

 

Workers Compensation

QBE

Statutory

General Liability / Products

CGU

$5,000,000

Umbrella Casualty

AIG

US Global  

Excess Liability

XL/Argo/Iron-Starr

US Global  

Fidelity Guarantee

Chubb

$500,000

Motor Vehicle Fleet

CGU

$30,000,000

 

 



Schedule 6.1.16 – Page 5

--------------------------------------------------------------------------------

 

Commercial Insurance Railroad Protection Liability Policy

Zurich –Eastern Idaho Railroad

$6,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich -Palouse Railroad

$6,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Blue Ridge Southern Railroad

$6,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Port of Columbia

$6,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich- Montana Raillink

$6,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Birmingham Terminal Railway

$6,000,000

 

 

 

Schedule 6.1.16 – Page 6

--------------------------------------------------------------------------------



Schedule 6.1.19

 

MATERIAL CONTRACTS

 

Purchase Agreement, dated as of January 19, 2017, among Koppers Inc., Koppers
Holdings Inc., the other guarantors party thereto, and Wells Fargo Securities,
LLC, as representative of the initial purchasers named therein.

 

Joint Venture Contract for the establishment of Koppers (Jiangsu) Carbon
Chemical Company Limited between Koppers International B.V. and Yizhou Group
Company Limited dated September 10, 2012.

 

Asset Purchase Agreement by and between Tolko Industries Ltd., Koppers Ashcroft
Inc. and Koppers Inc., dated as of January 7, 2014.

 

Stock Purchase Agreement by and among Osmose Holdings, Inc., Osmose, Inc.,
Osmose Railroad Services, Inc., and Koppers Inc., dated as of April 13, 2014.

 

Amendment No. 1 to Stock Purchase Agreement, dated as of August 15, 2014, by and
among Koppers Inc., Osmose Holdings, Inc., Osmose, Inc. and Osmose Railroad
Services, Inc.

 

Indenture, by and among Koppers Inc., Koppers Holdings Inc., the Subsidiary
Guarantors party thereto and Wells Fargo Bank, National Association, dated as of
December 1, 2009.

 

Exchange and Registration Rights Agreement by and among Koppers Inc., Koppers
Holdings and the other guarantors party hereto, Goldman, Sachs & Co., Banc of
America Securities LLC, RBS Securities Inc. and UBS Securities LLC, dated
December 1, 2009.

 

Supplemental Indenture, dated as of February 24, 2010, to the Indenture dated as
of December 1, 2009 among Koppers Ventures LLC, Koppers Inc., Koppers Holdings
Inc., as Guarantor, each of the subsidiary guarantors party thereto and Wells
Fargo Bank, National Association.

 

Second Supplemental Indenture, dated as of August 15, 2014, to the Indenture
dated as of December 1, 2009 among Koppers Inc., Koppers Holdings Inc., as
Guarantor, each of the subsidiary guarantors party thereto and Wells Fargo Bank,
National Association, as Trustee.

 

Third Supplemental Indenture, dated as of January 19, 2017, among Koppers Inc.,
Koppers Holdings Inc., the subsidiary guarantors party thereto, and Wells Fargo
Bank, National Association, as Trustee.

 

Indenture, dated as of January 25, 2017, among Koppers Inc., Koppers Holdings
Inc., the other guarantors named therein and Wells Fargo Bank, National
Association, as Trustee.

 

Asset Purchase Agreement by and between Koppers Inc. and Koppers Company, Inc.,
dated as of December 28, 1988.

 

 

--------------------------------------------------------------------------------

Asset Purchase Agreement Guarantee provided by Beazer PLC, dated as of December
28, 1988.

 

Employment agreement with Steven R. Lacy dated April 5, 2002.

 

Amendment to Employment Agreement with Steven R. Lacy effective as of January 1,
2009.

 

Amendment No. 2 to Employment Agreement with Steven R. Lacy effective December
19, 2012.

 

Amendment No. 3 to Employment Agreement with Steven R. Lacy effective August 7,
2013

 

Koppers Industries, Inc. Non-contributory Long Term Disability Plan for Salaried
Employees.

 

Koppers Industries, Inc. Survivor Benefit Plan.

 

Amendment and Restatement to Article VII of the Asset Purchase Agreement by and
between Koppers Inc. and Beazer East, Inc., dated July 15, 2004.

 

Agreement and Plan of Merger dated as of November 18, 2004, by and among Koppers
Inc., Merger Sub for KI Inc. and Koppers Holdings Inc.

 

Koppers Holdings Inc. 2005 Long Term Incentive Plan, as Amended and Restated
effective March 24, 2016.

 

Asset Purchase Agreement dated April 28, 2006 between Reilly Industries, Inc.
and Koppers Inc.

 

Koppers Holdings Inc. Benefit Restoration Plan.

 

Purchase Agreement dated as of August 3, 2008 by and among Koppers Inc., Carbon
Investments, Inc., and ArcelorMittal S.A.

 

Koppers Inc. Supplemental Executive Retirement Plan I.

 

Koppers Inc. Supplemental Executive Retirement Plan II, as amended and restated.

 

Amendment to Koppers Holdings Inc. Benefit Restoration Plan effective as of
January 1, 2009.

 

Restricted Stock Unit Issuance Agreement – Time Vesting.

 

Restricted Stock Unit Issuance Agreement – Performance Vesting.

 

Notice of Grant of Stock Option.

 

Form of Koppers Holdings Inc. Restricted Stock Unit Issuance Agreement
Non-Employee Director –Time Vesting.

 

Schedule 6.1.19 – Page 2

--------------------------------------------------------------------------------

Summary of Terms and Conditions of Employment between Mark R. McCormack and
Koppers.

 

2013 Restricted Stock Unit Issuance Agreement – Time Vesting for Walter W.
Turner.

 

2013 Restricted Stock Unit Issuance Agreement – Performance Vesting for Walter
W. Turner.

 

2013 Notice of Grant of Stock Option for Walter W. Turner.

 

Form of Amended and Restated Change in Control Agreement entered into as of May
6, 2013 between the Company and the named Executive.

 

2014 Restricted Stock Unit Issuance Agreement – Time Vesting.

 

2014 Restricted Stock Unit Issuance Agreement – Time Vesting for Walter W.
Turner.

 

Key Employee Non-Competition Agreement, dated November 8, 2006, between Osmose
Holdings, Inc. and Paul Goydan.

 

Amendment No. 1 to Key Employee Non-Competition Agreement, dated April 2, 2012,
between Osmose Holdings, Inc. and Paul Goydan.

 

Employment Letter Agreement, dated March 14, 2012, between Osmose, Inc. and Paul
Goydan.

 

Amendment to Employment Letter Agreement, dated June 25, 2014, by and among
Osmose, Inc. and Paul Goydan.

 

Koppers Annual Incentive Plan, as amended February 17, 2016.

 

2015 Restricted Stock Unit Issuance Agreement – Time Vesting.

 

2015 Restricted Stock Unit Issuance Agreement – Performance.

 

2015 Notice of Grant of Stock Option.

 

Executive Income Summary for Paul Goydan.

 

2015 Restricted Stock Unit Issuance Agreement – Time Vesting for Walter W.
Turner.

 

Restricted Stock Unit Issuance Agreement – Time Vesting for Stephen C. Reeder.

 

Restricted Stock Unit Issuance Agreement – Performance Vesting for Stephen C.
Reeder.

 

2016 Restricted Stock Unit Issuance Agreement – Performance Vesting.

 

 

Schedule 6.1.19 – Page 3

--------------------------------------------------------------------------------



Schedule 6.1.21

 

EMPLOYEE BENEFIT PLAN DISCLOSURE

 

None

 

 

 

 

--------------------------------------------------------------------------------



Schedule 6.1.22

 

EMPLOYMENT MATTERS

 

None.

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 6.1.23

 

ENVIRONMENTAL DISCLOSURES

 

Section 6.1.23(1):  

 

1)

In July 2008, the Illinois EPA ("IEPA") issued two Notices of Violation to the
Stickney, Illinois facility alleging improper management of hazardous materials
and demanding an investigation of the site.  One notice was for the owned
portion of the site (38 acres) and one Notice was for the leased
terminal.  Koppers Inc. (the "Company"), in cooperation with the former owner,
Beazer East Inc., has conducted an investigation of both parcels.  Remediation
of the leased parcel is complete and the IEPA issued a Return to Compliance
Letter on the Notice of Violation.  Investigation continues on the owned
parcel.  

2)

In February 2007, the United States Environmental Protection Agency ("EPA" or
"USEPA") Region IV issued an Information Request to both the Company and Beazer
East, Inc. regarding the investigation and remediation of the Grenada,
Mississippi facility.    Subsequent meetings resolved the issues related to the
owned property, but issues were raised concerning the possible migration of
contaminants off the property.  The Company, in cooperation with the former
owner, Beazer East Inc, conducted a series of investigations of off site
properties and have conducted remediation activities in certain
areas.  Remaining work involves the investigation of the soils in one onsite
stormwater pond.

 

3)

Florence NOV –   In February 2013, the South Carolina Department of Health and
Environmental Control (“SCDHEC”) issue a Notice of Violation to the Company
regarding issues related to the design of the facility drip track.  The Company
discussed various options with the agency and made improvements to the drip pad.

 

4)

Stickney SPCC – On January 31, 2014, the United States Environmental Protection
Agency (“USEPA”) Region V issued a Notice of Violation regarding the facility
Spill Prevention, Countermeasures and Control (“SPCC”) Plan as a result of a
September 11, 2013 inspection. The NOV alleged a lack of detail in the
Plan.  The Agency issued a Consent Order and the Company has been working with
USEPA to address the concerns.  

 

5)

Follansbee  - On December 28, 2012, Beazer East Inc (“Beazer”) alleged an
increase in Light Non-Aqueous Phase Liquids (“LNAPL”) in an on-site groundwater
monitoring well was being caused by Koppers activities at the site and demanded
that the Company address the issue.  The Company agreed to conduct an
investigation.  The initial investigation revealed that the alleged source of
contaminants, an on-site sump, was intact and was not the cause of the
contaminants.  LNAPL levels have returned to previously measured levels and
Beazer continues to monitor LNAPL and water quality in the well.  No further
actions are planned at this time.

 

6)

Portland Harbor Superfund. The Company has been named as one of the potentially
responsible parties ("PRPs") at the Portland Harbor CERCLA site located on the
Willamette River in Oregon.  The Company formerly operated a coal tar pitch
terminal near the site.  The Company has responded to an EPA information request
and has executed a PRP agreement which outlines the process to develop an
allocation of past and future costs among

 

--------------------------------------------------------------------------------

more than 80 parties to the site.  The Company believes that it is a de minimus
contributor at the site.  The USEPA issued the Record of Decision (“ROD”) on the
site on January 13, 2017.  The PRP group is currently reviewing the ROD and will
be meeting to develop a response.  Additionally, a separate natural resources
damages assessment ("NRDA") is being conducted by a local trustee group.  The
NRDA is intended to identify further information necessary to estimate
liabilities for remediation based settlements of national resource damages
("NRD") claims.  The Company entered into a separate process to develop an
allocation of NRD cost and is negotiating a cash-out settlement with the Trustee
Group.  On November 1, 2016, the Yakama Nation, which had earlier dropped out of
the Trustee coalition, sent PRPs a letter indicating their intent to file suit
to seek recovery for Natural Resources damages.

 

7)

Newark Bay Superfund. In September 2009, the Company received a general notice
letter notifying it that it may be a PRP at the Newark Bay CERCLA site. In
January 2010, Koppers Inc. submitted a response to the general notice letter
asserting that Koppers Inc. is a de minimus party at this site. The Company has
not received a response to this letter.

 

8)

LWD, Calvert City, Kentucky (CERCLA) -  In 2009, USEPA accepted completion of
remedial activities at the site. Subsequently, the Kentucky Department of
Environmental Protection ("KYDEP") identified additional potential work areas.
 In 2015, KYDEP approved the PRPs statement of work (capping and monitoring) and
operation & maintenance (O&M) plan to address the identified areas, issued the
Record of Decision (ROD), and executed the Agreed Order with the PRPs and the
landowner to complete the incinerator remedy and O&M estimated at $6M. An
Environmental Covenant was also filed on the property as required by the ROD and
the Agreed Order. The work at the incinerator area was completed 3Q and 4Q 2016.
The construction completion report was prepared.  The PRP Group's and USEPA's
tolling agreements with non-settling parties expired on 12/31/2012 and the PRPs
filed suit against non-settling parties at that time. The PRP continues to
obtain funds from these previously non-settling parties.    The Company does not
believe that on an individual basis this matter would have a material adverse
effect on the Company's business, financial condition, cash flows and results of
operations.

 

9)

Millington, Tenessee:  Following the acquisition of Osmose, the Company,
following up on the site’s voluntary entry into the Tennessee Site Remediation
Program (“SRP”), met with the Tennessee Department of Environment and
Conservation  (“TDEC”) to discuss the site’s status within the SRP and the scope
of any possible additional work.  In September 2015, TDEC approved a Work Plan
for additional soil and groundwater characterization to better assess potential
remedial actions.  The investigation report and recommendations for further
actions including treatment through subsurface injection was approved by TDEC in
August 2016. The initial phase of the remedial implementation including
identification of underground obstructions and utilities, installation of
additional wells, and subsurface injection was conducted in the 4th quarter of
2016.  Success of the subsurface injection will be evaluated through ongoing
groundwater monitoring.  Work on this site is covered, on a 50% basis, by the
Environmental Escrow included in the Stock Purchase Agreement with Osmose,
subject to a $5M aggregate limit for all Osmose sites.

Schedule 6.1.23 – Page 2

--------------------------------------------------------------------------------

10)

Mt Gambier, South Australia: - Groundwater sampling conducted in 2012 and 2013
at the Osmose, Inc. facility in Mt. Gambier, Australia indicated the presence of
dissolved chromium at levels above applicable guidelines.  Pursuant to a letter
directive (2013) by the South Australia EPA, the Company conducted further
investigation at the site to assess the possible sources and extent of chromium
in groundwater at the site. Following review with the agency, a groundwater
extraction test program will be conducted in 2017 to determine if migration of
chromium can be controlled by pumping.

 

11)

Marlow, UK:  Following the acquisition of Osmose, the Company conducted an
environmental investigation of the Marlow site, to follow up on previous
investigations and to close data gaps, and developed a site remediation plan.  
A review of investigation findings, bench and field tests of proposed
remediation technologies and the remedial approach  was presented to the
Environmental Agency (EA) in 2016.  With EA approval, remedial work on site
began in late 2016.    Work on this site is covered, on a 100% basis, by the
Environmental Escrow included in the Stock Purchase Agreement with Osmose,
subject to a $5M aggregate limit for all Osmose sites.

 

12)

Follansbee – In July 2015 the USEPA conducted a SPCC inspection at the
facility.  The facility was aware of and correcting all deficiencies noted
during the inspection. In November 2015 the facility received a Consent Order
form the Agency. All corrective actions were completed per the timeline of the
Consent Order.

 

Section 6.1.23(2):

 

Follansbee, WV NPDES – a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently
meet.  The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

 

Guthrie, KY air permit – As the result of installation of new equipment,
Kentucky required the Company to perform air emission testing.  The results of
such testing are in discussion and may result in modified permit limits.  

 

Section 6.1.23(3):

 

Follansbee, WV NPDES - a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently
meet.  The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

 

Section 6.1.23(7):

 

There may be structures, improvements, equipment, fixtures, impoundments, pits,
lagoons, or aboveground or underground storage tanks which are owned by a Loan
Party (by virtue of the acquisition of a Property), but that are not currently
operated by a Loan Party which may contain Regulated Substances other than
conforming to the descriptions contained in Section 6.1.24 (vii).

Schedule 6.1.23 – Page 3

--------------------------------------------------------------------------------

 

Section 6.1.23(9):

 

The Company has been notified that it is a PRP at the following sites:

 

1)

LWD, Calvert City, Kentucky

 

2)

Portland Harbor, Oregon

 

3)

Newark Bay, New Jersey

 

4)

CES Environmental Services, Houston, Texas

 

5)

SBA Shipyard, Jenning, LA – On October 13, 2016, the Company notified USEPA that
the documentation indicated that the activities at the site occurred prior to
December 28, 1988 and therefore, were the responsibility of Beazer East, Inc.
(fka Koppers Company, Inc.).  The Company also tendered the claim to
Beazer.  The Company awaits further correspondence from USEPA.  

 

6)

Tank Car Corporation of America, Oreland, PA - In May 2011, Koppers Inc.
received a request for information from USEPA Region III for “Koppers Company”
in connection with the Tank Car Corporation of America Inc. Site. In May 2011,
Koppers responded that supporting documents referenced in USEPA’s letter
predated the sale from Beazer and therefore Koppers Inc. was not liable. The
Company also tendered the claim to Beazer.  USEPA has not responded to date

 

7)

J&W Pallet and Drum, Atlanta, GA - In December 2007, EPA Region IV issued an
Information Request to Osmose, Inc. regarding the J&W Pallet and Drum Superfund
Site.  In its January 2008 response, Osmose, Inc. stated that it has no record
of sending waste to J&W Pallet and Drum Company.   The Company has had no
further contact with the EPA regarding this matter.

 

8)

Kentucky Wood Preserving Site, Winchester, KY - In October 2007, EPA Region 4
issued an Information Request to Osmose, Inc. regarding the Kentucky Wood
Preserving Site.  In its response, Osmose, Inc. stated that, according to its
records, it sold a product to Kentucky Wood Preserving between 1964 and sometime
after 1980.  The Company has had no further contact with the EPA regarding this
matter.

 

9)

Vine Hill Complex, Martinez, CA -  The Company received notice from the
California Department of Justice on December 5, 2016,  that it was identified as
a potentially responsible party at the Vine Hill Complex Site.  Koppers
responded by letter dated December 19, 2016 that the documentation provided
indicated no offsite wastes were accepted at the referenced site after 1987 and
since Koppers was not incorporated until December 1989 that Koppers was not
liable in this matter.  The State verbally indicated its understanding of the
Beazer information. Koppers tendered the claim to Beazer.

 

10)

Alternate Energy Resources, Augusta, GA - In November 2009, Koppers Inc.
received a request for information from USEPA Region IV in connection with the
Alternate

Schedule 6.1.23 – Page 4

--------------------------------------------------------------------------------

 

Energy Resources Superfund Site. In January 2010, Koppers responded that
supporting documents provided with the USEPA’s letter predated the sale from
Beazer and therefore Koppers Inc. was not liable. The Company also tendered the
claim to Beazer.  USEPA has not responded to date.

 

11)

CES Environmental Services, Houston, TX – I September 2014 Koppers Inc. received
notice of request for information from the TX Commission on Environmental
Quality related to the CES Environmental Services, Inc. facility (referred to
sate Superfund).  In November 2014, Koppers responded it sent limited quantities
of non-hazardous and universal wastes to the facility. No response has been
received to date.

 

Section 6.1.23(10):

 

1)

Properties owned or operated by the Borrower that are on the NPL:  Galesburg,
Illinois (125 acres of leased property); Hubbell, Michigan is a leased property
that is located within a CERCLA site.  This operation was acquired from Osmose,
Inc in 2014.  Neither Osmose nor Koppers is identified as a PRP in the CERCLA
site.

 

2)

Properties owned or operated by the Borrower at which a RCRA Facility
Investigation, Corrective Action Study and/or Corrective Action is
underway:  Denver, Colorado (64 acres of owned property; Follansbee, West
Virginia (32 acres of owned property); Florence, South Carolina (200 acres of
owned property); Green Spring, West Virginia (98 acres of owned property);
Grenada, Mississippi (154 acres of owned property); Guthrie, Kentucky (122 acres
of owned property); Montgomery, Alabama (84 acres of owned property);  North
Little Rock, Arkansas (148 acres of owned property); Portland, Oregon (6 acres
of leased property); Roanoke, Virginia (91 acres of owned property); Somerville,
Texas (244 acres of owned property); Susquehanna, Pennsylvania (109 acres of
owned property); Woodward, Alabama (23 acres of owned property).

 

3)

Properties owned or operated by the Borrower that are being investigated under
Environmental Laws other than CERCLA or RCRA:  Clairton, Pennsylvania (17 acres
of owned property) – Pursuant to Pennsylvania Clean Streams Law; Stickney,
Illinois (38 acres of owned property) – voluntary site investigation at the
request of the IEPA; Stickney, Illinois (7.89 acres of leased land) – Illinois
site remediation program; Millington, Tennessee – voluntary site investigation
and remediation pursuant to the Tennessee voluntary Site Remediation Program;
Kurnell, New South Wales, Australia – pursuant to a lease agreement and in
coordination with the local environmental agency; Mayfield, New South Wales,
Australia – pursuant to a sales agreement and in coordination with the New South
Wales Environment Agency; Mt Gambier, South Australia – pursuant to a letter
demand from the SA Environment Agency; Marlow, UK – voluntary; Hubbell, MI –
groundwater investigation by prior owner/operator under direction of MI
Department of Environmental Quality; Superior, WI – investigation of  drip pad
closure requirements under 40 CFR Part 265 Subpart W and NR 665.  

 

4)

Properties owned or operated by the Borrower which have known CERCLA or RCRA
sites located adjacent:  ; Denver, Colorado – Broderick wood treating site
(CERCLA); Denver, Colorado – Dewey Lake (to the knowledge of any Loan Party
Dewey Lake has not yet been

Schedule 6.1.23 – Page 5

--------------------------------------------------------------------------------

identified or proposed to be identified on any such list, but some investigatory
work has been done); Clairton, Pennsylvania – USS Clairton Works (RCRA);
Portland, Oregon – Portland Harbor (CERCLA); Woodward, Alabama – Beazer Coke
Plant (RCRA); Grenada, Mississippi – Heatcraft (RCRA).

 

Note: All Properties subject to a Remedial Action either have a land use
restriction filed, recorded or imposed, or can be expected to have a land use
restriction filed, recorded or imposed, effectively restricting the use of the
land to industrial use.

 

Section 6.1.23(11):

 

Green Spring, West Virginia; Roanoke, Virginia; and Montgomery, Alabama are each
located in a floodplain.

 

 

 

Schedule 6.1.23 – Page 6

--------------------------------------------------------------------------------



SCHEDULE 8.1.3

INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL

COVENANTS:

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties' independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties.  Such policies of insurance shall contain special
endorsements, in form and substance reasonably acceptable to the Administrative
Agent, which shall include the provisions set forth below or are otherwise in
form reasonably acceptable to the Administrative Agent in its discretion.  The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline.  Except for
monies which the applicable Loan Party is entitled to use for replacement or
rebuilding as permitted herein, any monies received by the Administrative Agent
constituting insurance proceeds for the Collateral may, at the option of the
Administrative Agent, (i) be applied by the Administrative Agent to the payment
of the Loans in such manner as the Administrative Agent may reasonably
determine, or (ii) be disbursed to the applicable Loan Parties on such terms as
are deemed appropriate by the Administrative Agent for the repair, restoration
and/or replacement of property in respect of which such proceeds were received.

Except in the case of liability insurance and workmen's compensation insurance
relating to the Collateral owned by the Loan Parties:

(a)provided no Event of Default or Potential Default exists, all insurance
proceeds for losses of $10,000,000 or less shall be adjusted with and payable to
the applicable Loan Parties,

(b)provided no Event of Default or Potential Default exists, all insurance
proceeds for losses greater than $10,000,000 but less than $30,000,000 shall be
adjusted with and payable to the applicable Loan Parties and shall be either
used by the Loan Parties within 180 days of the receipt of such proceeds to
rebuild or replace the property subject to such loss (provided that the Loan
Parties shall have provided to the Administrative Agent within 60 days of the
receipt of such proceeds satisfactory evidence of such Loan Parties' commitment
to rebuild or replace such property in the form of executed purchase orders,
construction contracts and the like) or applied as a mandatory prepayment of the
Loans in accordance with the provisions of Section 5.7.1 [Asset Sales and
Recovery Events]; and

(c)all insurance proceeds for losses of $30,000,000 or more shall be adjusted
with the applicable Loan Parties and payable to the Administrative Agent or the
Collateral Agent, as the case may be; provided that in the event of such a loss
under this clause (c), the Loan Parties may provide the Administrative Agent
with a written request within 10 days of such

 

--------------------------------------------------------------------------------

loss that the Loan Parties be permitted to use the insurance proceeds associated
with such loss for rebuilding or replacing the property subject to such loss,
and upon receipt of such request, the Administrative Agent shall distribute such
request to the Lenders, which shall have 15 days to decide whether to approve or
deny such request, and,

(1)in the event that the Required Lenders approve such request, the
Administrative Agent shall provide notice of such approval to the Borrower, and
the Borrower shall have 180 days from the receipt of such proceeds to rebuild or
replace the property subject to such loss (provided that the Loan Parties shall
have provided to the Administrative Agent within 60 days of the receipt of such
proceeds satisfactory evidence of such Loan Parties' commitment to rebuild or
replace such property in the form of executed purchase orders, construction
contracts and the like),

(2)in the event that the Required Lenders fail to approve such request or the
Loan Parties fail to reinvest such funds within 180 days from the date of
receipt of such proceeds (or fail to provide the Administrative Agent with
satisfactory evidence of such parties' commitment to rebuild or replace such
property within 60 days of the receipt of such proceeds), such proceeds shall be
applied as a mandatory prepayment of the Loans in accordance with the provisions
of Section 5.7.1 [Asset Sales and Recovery Events],

(3)include effective waivers by the insurer of all claims for insurance premiums
against the Administrative Agent or the Collateral Agent, as the case may be,

(4)provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent or the Collateral Agent, as the case may be, of written
notice of such cancellation,

(5)provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent or the Collateral
Agent, as the case may be, of written notice of such cancellation or change,

(6)be primary without right of contribution of any other insurance carried by or
on behalf of any additional insureds with respect to their respective interests
in the Collateral, and

(7)provide that inasmuch as the policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured.  

ENDORSEMENTS:

(i) specify each of the Administrative Agent (and its successors and assigns) as
an additional insured and lender loss payee as its interests may appear, with
the understanding that

Schedule 8.1.3 – Page 2

--------------------------------------------------------------------------------

any obligation imposed upon the insured (including the liability to pay
premiums) shall be the sole obligation of the applicable Loan Parties and not
that of the insured,

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for ten (10) days after written notice to
Administrative Agent,

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Obligations hereunder
and that no insurer shall exercise or assert any right of subrogation until such
time as the Obligations hereunder have been Paid In Full and the Commitments
have terminated,

(v) provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent of written notice of such cancellation,

(vi) provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,

(vii) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(viii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

 

 

 

Schedule 8.1.3 – Page 3

--------------------------------------------------------------------------------



SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

 



United States (all amounts in U.S. Dollars)



Total Facility

Total Drawn As of
Amended And Restated Credit Agreement Effective Date*

Koppers Inc. – (Financing of Insurance Premiums)

Bank Direct Capital Finance / AFCO Premium Credit LLC

 

(not to exceed $13 million depending on premium amount)

(not to exceed $13 million)

PNC Visa Procurement Card

Bank of America, NA –Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility to Koppers Australia Pty, Limited

 

$2,200,000

A$11,000,000

$1,100,000

Nil

 

Bank of America, NA –Overdraft Facility to Koppers International BV

€5,000,000

 

€2,743,000

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

The following intercompany loans as of 1/31/17

 

 

Jan 2017 Balance

 

 

Debtor

 

 

Loan Identifier

Creditor

Debtor

USD Outstanding
Balance

Currency

Jan 2017 Balance

Loan Currency

Loan Currency Balance

NZ3 318-434

KPC NZ LLC

Australasia CV

(5,074,378.58)

AUD

(6,716,583.15)

USD

(5,074,378.58)

NZ4 434-435

Australasia CV

Australasia BV

(11,266,886.36)

AUD

(14,913,152.03)

NZD

(15,567,047.49)

NZ5 435-332

Australasia BV

KNZ Holdings

(11,212,387.45)

NZD

(15,388,947.91)

NZD

(15,388,947.91)

319-332

KPC New Zealand

KNZ Holdings

(14,043,120.80)

NZD

(19,274,115.84)

NZD

(19,274,115.84)

434-371

Australasia CV

KAHC

(4,341,155.00)

AUD

(5,746,068.83)

AUD

(5,746,068.83)

317-371

KPC Australia

KAHC

(3,166,320.06)

AUD

(4,191,025.89)

AUD

(4,191,025.89)

Al 462-442

WWV

Mauritius

(4,076,292.70)

USD

(4,075,292.70)

USD

(4,076,292.70)

A2(d) 435-371

Australasia BV

KAHC

(29,448,244.71)

AUD

(38,978,484.06)

AUD

(38,978,484.06)

A2(e) 434-435

Australasia CV

Australasia BV

(29,757,127.91)

AUD

(39,387,330.12)

AUD

(39,387,330.12)

TS1 300-372

KPC US

WW Holdings CV

(6,496,331.55)

EUR

(6,074,744.30)

USD

(6,496,331.55)

UK3 373-381

International BV

Koppers UK Holdings

(16,397,989.75)

GBP

(13,133,100.87)

GBP

(13,133,100.87)

D2 300- 372

KPC US

WW Holdings CV

(5,285,324.88)

EUR

(4,943,262.45)

USD

(5,286,324.88)

D3 372-373

WW Holdings CV

International BV

(5,435,550.36)

EUR

(5,082,803.78)

USD

(5,435,550.36)

D4 373- 375

International BV

KE ApS

(5,593,931.09)

DKK

(38,900,772.53)

USD

(5,593,931.09)

381-373

Koppers UK Holdings

International BV

(5,050,153.51)

EUR

(4,722,417.72)

GBP

(4,044,652.82)

BV Notes 385-373

Global CV

International BV

(120,533,457.55)

EUR

(112,711,293.76)

USD

(120,533,457.55)

372-313

WW Holdings CV

KPC Germany

(3,004,393.06)

EUR

(2,809,419.36)

EUR

(2,809,419.36)

306-373

Protim Solignum

International BV

(4,113,231.64)

EUR

(3,846,298.52)

GBP

(3,294,274.90)

306-307

Protim Solignum

Protim Ireland

(161,445.90)

EUR

(150,968.67)

EUR

(150,968.67)

310-373

KPC Sweden

International BV

(137.71)

EUR

(128.77)

EUR

(128.77)

311-373

KPC Denmark

International BV

(644,465.26)

EUR

(602,641.91)

EUR

(602,641.91)

311-313

KPC Denmark

KPC Germany

(515,607.96)

EUR

(482,146.96)

DKK

(3,585,590.85)

312-373

KPC Finland

International BV

(275.41)

EUR

(257.54)

EUR

(257.54)

376-375

Koppers Denmark ApS

KE ApS

(2,724,879.04)

DKK

(18,949,089.28)

DKK

(18,949,089.28)

376-377

Koppers Denmark ApS

Koppers European Holdings

(5,375,246.02)

DKK

(37,380,014.02)

DKK

(37,380,014.02)

378-376

Koppers Trading Denmark

Koppers Denmark ApS

(509,336.97)

DKK

(3,541,981.68)

DKK

(3,541,981.68)

304-474

Timber Specialties

Ashcroft

(13,013,904.98)

CAD

(17,071,894.24)

CAD

(17,071,894.24)

304-373

Timber Specialties

International BV

(1,279,996.79)

EUR

(1,195,929.86)

CAD

(1,679,124.74)

304-325

Timber Specialties

KPC Brazil

(2,446,665.02)

BRL

(7,653,002.88)

CAD

(3,209,582.87)

324-304

KPC Chile

Timber Specialties

(2,677,363.35)

CAD

(3,512,217.43)

USD

(2,677,363.35)

461-434

Koppers Inc

Australasia CV

(1,456,247.75)

AUD

(1,927,528.46)

USD

(1,456,247.75)

461-372

Koppers Inc

WW Holdings CV

(13,522,995.71)

EUR

(12,645,404.63)

USD

(13,522,995.71)

461-371

Koppers Inc

KAHC

(497,759.04)

AUD

(658,847.18)

USD

(497,759.04)

471-461

Koppers Delaware

Koppers Inc

(32,958,112.79)

USD

(32,958,112.79)

USD

(32,958,112.79)

462-474

WWV

Ashcroft

(488,878.57)

CAD

(641,320.43)

CAD

(641,320.43)

461-474

Koppers Inc

Ashcroft

(2,533,892.46)

CAD

(3,324,009.53)

CAD

(3,324,009.53)

476-474

K RR Structures CAD

Ashcroft

(438,356.93)

CAD

(575,045.16)

CAD

(575,045.16)

300-461

KPC US

Koppers Inc.

(93,931,835.42)

USD

(93,931,835.42)

USD

(93,931,835.42)

301-461

Wood Protection LLC

Koppers Inc

(138,798.99)

USD

(138,798.99)

USD

(138,798.99)

302-461

Wood Protection

Koppers Inc.

(3,956,863.95)

USD

(3,956,863.95)

USD

(3,956,863.95)

318-461

KPC NZ LLC

Koppers Inc.

(27,484,795.12)

USD

(27,484,795.12)

USD

(27,484,795.12)

461-303

Koppers Inc

KPC Nevada

(400,000.00)

USD

(400,000.00)

USD

(400,000.00)

461-445

Koppers Inc.

Koppers Asia

(7,879,927.70)

USD

(7,879,927.70)

USD

(7,879,927.70)

461-462

Koppers Inc.

WWV

(12,430,571.36)

USD

(12,430,571.36)

USD

(12,430,571.36)

461-472

Koppers Inc.

Luxembourg

(112,998.44)

USD

(112,998.44)

USD

(112,998.44)

463-461

Koppers Ventures

Koppers Inc.

(183,572.15)

USD

(183,572.15)

USD

(183,572.15)

464-461

Concrete Partners

Koppers Inc.

(1,205,830.00)

USD

(1,205,830.00)

USD

(1,205,830.00)

466-461

Koppers Assurance

Koppers Inc.

(21,521,932.52)

USD

(21,521,932.52)

USD

(21,521,932.52)

475-461

K RR Structures

Koppers Inc.

(9,173,716.99)

USD

(9,173,716.99)

USD

(9,173,716.99)

 

Schedule 8.2.1 – Page 2

--------------------------------------------------------------------------------

Koppers Inc

Bonds as of: January 31, 2017

Bond Number(s)

Principal
Name(s)

Sub Type

Bond Description

State of Obligation

Obligee Name(s)

Bond Amount

Effective Date

Expiration Date

160711006/1 6C000YT1

Koppers Inc.

United States Customs

Importer or Broker Bond - Customs Bond #16COOOYT1

United States

United States Custom Service

50,000.00

9/9/2016

9/8/2017

CMS236277

Koppers Inc.

Utility Payment

Electric Service at 543 Tie Plant Rd., Main Plant, Grenada, MS 38901 - Account
#19042977

Mississippi

Entergy Mississippi, Inc.

8,000.00

12/19/2016

12/19/2017

CMS236279

Koppers Inc.

Utility Payment

Gas Service - Acct Nos: 70-000613768-0363868-1; 70-000613768-0363867-3

Mississippi

Atmos Energy Corporation

2,200.00

4/2/2016

4/2/2017

CMS236280

Koppers Inc.

Other License-Permit

Erosion and Sediment Control Bond -Storage Area and Facility Expansion

Virginia

Board of Supervisors of Roanoke County, Virginia

48,348.00

12/31/2016

12/31/2017

CMS236281

Koppers Inc.

Subdivision

Site Development Performance Bond -Storage Area and Facility Expansion

Virginia

County of Roanoke Virginia

142,762.00

12/31/2016

12/31/2017

CMS236288

Koppers Railroad Structures Inc.

Other License-Permit

Pesticide License Bond - to engage in the control, management and/or eradication

Tennessee

State of Tennessee

10,000.00

10/22/2016

10/22/2017

CMS236291

Koppers Inc.

Energy Savings

Base Contract for Sale and Purchase of Natural Gas -Executed September 21, 2015.

Virginia

Enspire Energy, LLC

150,000.00

11/1/2015

10/31/2016

CMS236292

Koppers Railroad Structures Inc.

Right of Way

Permit or permits to perform work on, about or adjacent to a highway or for the
use of the state highway right of way, on, over, or below, within said State of
Connecticut and agrees to comply with all the rules, regulations and
restrictions of said State of Connecticut

Connecticut

State of Connecticut

10,000.00

8/3/2016

8/3/2017

CMS236294

Koppers Railroad Structures Inc.

Other Financial Guarantee

Statutory Public Works Bond

Oregon

State of Oregon

30,000.00

8/20/2016

8/20/2017

CMS236295

Koppers Railroad Structures Inc.

Other License-Permit

Out-of-State Contractor Bond

Iowa

State of lowa

25,000.00

8/16/2016

8/16/2017

Schedule 8.2.1 – Page 3

--------------------------------------------------------------------------------

Bond Number(s)

Principal
Name(s)

Sub Type

Bond Description

State of Obligation

Obligee Name(s)

Bond Amount

Effective Date

Expiration Date

CMS236296

Koppers Railroad Structures Inc.

Other Financial Guarantee

Highway Use Tax Bond

Oregon

Oregon Department of Transportation

3,750.00

11/30/2016

11/30/2017

CMS236297

Koppers Railroad Structures Inc.

Other License-Permit

Contractor’s Bond

Arkansas

State of Arkansas

10,000.00

12/6/2016

12/6/2017

CMS236298

Koppers Railroad Structures Inc.

Other License-Permit

No n- Resident Contractor Bond

Delaware

State of Delaware

9,000.00

12/19/2016

12/19/2017

CMS236299

Koppers Railroad Structures Inc.

Other License-Permit

Contractor License Code Bond

New Mexico

New Mexico Regulation and Licensing Department

10,000.00

12/14/2016

12/14/2017

CMS236300

Koppers Railroad Structures Inc.

Other License-Permit

License to engage in wood preservation -utility poles, control of pests, control
of pests by fumigation and forest and right-of-way weed.

Mississippi

State of Mississippi

5,000.00

1/1/2017

12/31/2017

CMS236301

Koppers Railroad Structures Inc.

Other License-Permit

Continuous Contractor’s Surety Bond

Washington

State of Washington

12,000.00

10/30/2016

10/30/2017

CMS236302

Koppers Railroad Structures Inc.

Other License-Permit

Pesticide Applicator Bond

Washington

State of Washington

100,000.00

11/18/2016

11/18/2017

CMS236303

Koppers Railroad Structures Inc.

Performance and/or Payment

Substructure rehabilitation at Elkhart River Bridge at MP CD-400.77 in
Millersburg, IN (File: Bridge-IN-2016-06)

Virginia

Norfolk Southern Railway Company

692,440.00

10/11/2016

10/11/2017

CMS236304

Koppers Railroad Structures Inc.

Performance and/or Payment

Substructure rehabilitation at Elkhart River Bridge at CD-412.72, File:
Bridge-IN-201 6-07 -Contract No. 1440004028

Virginia

Norfolk Southern Railway Company

725,930.00

11/8/2016

11/8/2017

CMS236305

Koppers Railroad Structures Inc.

Other License-Permit

Commercial Applicator’s License -for the use of pesticides

Arkansas

State of Arkansas

100,000.00

11/25/2016

11/25/2017

CMS236306

Koppers Railroad Structures Inc.

Other License-Permit

Contractor’s Bond

California

State of California

15,000.00

2/9/2017

2/9/2018

CMS236307

Koppers Railroad Structures Inc.

Other License-Permit

Contractor’s License Bond

Oregon

State of Oregon

20,000.00

5/27/2017

5/27/2018

CMS236308

Koppers Railroad Structures Inc.

Other License-Permit

Contractor’s License Bond - Class A General Engineering

Arizona

State of Arizona

10,000.00

6/9/2017

6/7/2018

Schedule 8.2.1 – Page 4

--------------------------------------------------------------------------------

Bond Number(s)

Principal
Name(s)

Sub Type

Bond Description

State of Obligation

Obligee Name(s)

Bond Amount

Effective Date

Expiration Date

CMS236309

Koppers Railroad Structures Inc.

Performance and/or Payment

Bridges 1 70.8 & 21 1.4 Steel Repairs.

Iowa

Iowa Interstate Railroad

461,579.00

1/24/2017

1/24/2018

K09054431

Susan C. Sallstrom

Notary Bond

Susan C. Sallstrom

Wisconsin

Wl Department of Financial Institutions

500.00

4/28/2014

4/28/2018

SUR0006148

Kimberly Morton Nelson

Notary Bond

 

Tennessee

State of Tennessee

10,000.00

3/28/2015

3/28/2019

SUR0020983

Cathy J. Cremer

Notary Bond

Cathy Cremer

Wisconsin

Wisconsin Department of Financial Institutions

500.00

2/3/2013

2/3/2017

SUR0021010

David Keith Franz

Other License-Permit

Bond of Qualifying Individual

California

State of California

12,500.00

2/9/2016

2/9/2017

SUR0022944

Kristin Lees

Notary Bond

Kristin Lees

Wisconsin

Wisconsin Department of Financial Institutions

500.00

3/12/2013

3/12/2017

29

 

 

 

 

Total:

2,675,009.00

 

 

 

 

 

Schedule 8.2.1 – Page 5

--------------------------------------------------------------------------------



SCHEDULE 8.2.3

GUARANTIES

Guarantor

Primary Obligor

Lender / Guarantee

Amount

Koppers Inc.

Koppers Employees (multiple)

American Express

$200,000 USD

Koppers Inc.

Koppers International B.V.

Arcelor Mittal

5 000 000,00 PLN

Koppers Inc.

Koppers International B.V.

Koppers UK Ltd

$6,000,000 USD

Koppers Inc.

Koppers Ashcroft Inc.

BNSF

$250,000 USD

Koppers Holdings Inc.

Koppers Inc.

5/3 EQUIPMENT FINANCE CO

$8,000,000 USD

Koppers Inc.

Koppers Ashcroft Inc.

KeyBank Equipment Financing

$750,000 USD

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 8.2.4

PERMITTED LOANS AND INVESTMENTS

Koppers Inc

Investment Analysis

December 31, 2016

 

 

 

 

 

All Amounts USD
Account 211000

Parent

 

Subsidiary

 

 

 

Consolidated

 

Equity

 

Total

440 Koppers Australia Pty Ltd.

 

 

 

 

 

 

 

 

Koppers Carbon Materials & Chemicals Pty Ltd.

436

A$

 

9,005,000.00

 

 

 

9,005,000.00

Continental Carbon Australia Pty Ltd.

437

A$

 

8,570,818.00

 

 

 

8,570,818.00

Koppers Wood Products Pty Ltd.

438

A$

 

6,897,688.00

 

 

 

6,897,688.00

Koppers (Beijing) Chemical Co., Ltd.

383

A$

 

0.00

 

 

 

0.00

Koppers Mauritius

442

A$

 

19,005,970.00

 

 

 

19,005,970.00

Total

 

 

 

43,479,476.00

 

0.00

 

43,479,476.00

371 Koppers Australia Holding Company Pty Ltd.

 

 

 

 

 

 

 

 

Koppers Australia Pty Ltd.

440

A$

 

79,646,859.00

 

 

 

79,646,859.00

Koppers Australia (KPC)

317

A$

 

24,627,512.40

 

 

 

24,627,512.40

 

 

 

 

104,274,371.40

 

0.00

 

104,274,371.40

434 Koppers Australian Investments CV

 

 

 

 

 

 

 

 

Koppers Australasian BV

435

A$

 

0.00

 

 

 

0.00

Koppers International BV

373

A$

 

420,620,323.00

 

 

 

420,620,323.00

Koppers New Zealand

319

A$

 

0.00

 

 

 

0.00

 

 

 

 

420,620,323.00

 

0.00

 

420,620,323.00

435 Koppers Australasian BV

 

 

 

 

 

 

 

 

Koppers Australia Holding Co

371

A$

 

241,023,118.54

 

 

 

241,023,118.54

Koppers New Zealand Holding

332

A$

 

15,389,742.12

 

 

 

15,389,742.12

Elim

 

 

 

(345,143,483.54)

 

 

 

(345,143,483.54)

Total Australia Combined

 

 

 

479,643,547.52

 

0.00

 

479,643,547.52

442 Koppers Mauritius

 

 

 

 

 

 

 

 

Koppers (China) Carbon & Chemical Co. Ltd.

443

USD

 

7,254,444.00

 

 

 

7,254,444.00

Tangshan Koppers Kailuan Carb & Chem Co. Ltd

 

 

 

 

 

0.10

 

0.10

Koppers India Carb Materials & Chem Private Ltd

401

INR

 

19,826.70

 

 

 

19,826.70

Elim

 

 

 

(7,254,444.00)

 

 

 

(7,254,444.00)

Total China Combined

 

 

 

19,826.70

 

0.10

 

19,826.80

461 Koppers Administration

 

 

 

 

 

 

 

 

World-Wide Ventures Corp.

462

USD

 

78,296,688.00

 

 

 

78,296,688.00

Koppers Assurance Inc

466

USD

 

4,221,952.00

 

 

 

4,221,952.00

Koppers Concrete Products, Inc.

465

USD

 

26,839.00

 

 

 

26,839.00

Concrete Partners Inc.

464

USD

 

1,315,101.00

 

 

 

1,315,101.00

Koppers Delaware, Inc.

471

USD

 

1,000.00

 

 

 

1,000.00

KPC

300

USD

 

468,726,845.78

 

 

 

468,726,845.78

KRS

475

USD

 

25,418,541.22

 

 

 

25,418,541.22

Koppers Asia LLC

445

USD

 

100.00

 

 

 

100.00

Total Kll Admin

 

 

 

578,007,067.00

 

0.00

 

578,007,067.00

462 World-Wide Ventures

 

 

 

 

 

 

 

 

Koppers Australia Holding Co

371

USD

 

 

 

 

 

0.00

Koppers Ashcroft

474

USD

 

14,821,905.94

 

 

 

14,821,905.94

Koppers Ventures LLC

463

USD

 

21,766,800.22

 

 

 

21,766,800.22

Koppers World-Wide Holdings CV

372

USD

 

 

 

 

 

0.00

Koppers Global Investments CV

386

USD

 

157,629,677.31

 

 

 

157,629,677.31

Koppers Australia Investments CV

434

USD

 

0.00

 

 

 

0.00

Total WWV

 

 

 

194,218,383.47

 

0.00

 

194,218,383.47

 

Schedule 8.2.4 – Page 1

--------------------------------------------------------------------------------

Koppers Inc

Investment Analysis

December 31, 2016

 

 

 

 

 

All Amounts USD
Account 211000

Parent

 

 

 

Subsidiary

 

 

 

Consolidated

 

Equity

 

Total

 

 

 

 

 

 

 

 

 

464 Concrete Partners

 

 

 

 

 

 

 

 

KSA Limited Partnership

1

USD

 

 

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

465 Koppers Concrete Products

 

 

 

 

 

 

 

 

KSA Limited Partnership

1

USD

 

 

 

0.00

 

0.00

Total R&UP Combined

 

 

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

372 Koppers World-Wide Holdings CV

 

 

 

 

 

 

 

 

Koppers International BV

373

EUR

 

0.00

 

 

 

0.00

Timber Specialties

304

EUR

 

0.00

 

 

 

0.00

Koppers Denmark (KPC)

311

EUR

 

0.00

 

 

 

0.00

Koppers Australian Investments CV

434

EUR

 

401,756,414.36

 

 

 

401,756,414.36

375 Koppers Europe ApS

 

 

 

 

 

 

 

 

Koppers Denmark A/S

376

DKK

 

278,102,065.00

 

 

 

278,102,065.00

Koppers Denmark (KPC)

311

DKK

 

35,536,602.70

 

 

 

35,536,602.70

376 Koppers Denmark A/S

 

 

 

 

 

 

 

 

Koppers Tar Tech International A/S

378

DKK

 

1,000,000.00

 

 

 

1,000,000.00

Koppers European Holdings A/S

377

DKK

 

14,171,000.00

 

 

 

14,171,000.00

377 Koppers European Holdings A/S

 

 

 

 

 

 

 

 

Koppers Poland Sp. Zo.o

379

DKK

 

3,045,000.00

 

 

 

3,045,000.00

Koppers UK Holding Ltd.

381

DKK

 

34,593,000.00

 

 

 

34,593,000.00

381 Koppers UK Holding Ltd.

 

 

 

 

 

 

 

 

Koppers UK Ltd.

380

GBP

 

7,799,816.00

 

 

 

7,799,816.00

Protim Solignum

306

GBP

 

12,241,268.29

 

 

 

12,241,268.29

Protim UK

305

GBP

 

1,000.00

 

 

 

1,000.00

380 Koppers UK Ltd.

 

 

 

 

 

 

 

 

KPC (Preferred Stock)

380

GBP

 

3,067.05

 

 

 

3,067.05

UK Investments

387

GBP

 

303,637.95

 

 

 

 

386 Koppers Global Investment CV

 

 

 

 

 

 

 

 

Koppers World-Wide Holdings CV

372

EUR

 

33,539,636.87

 

 

 

33,539,636.87

387 Koppers UK Investments Ltd.

 

 

 

 

 

 

 

 

Koppers Lambson Ltd.

382

GBP

 

100,000.00

 

 

 

100,000.00

Koppers UK Transport Ltd.

384

GBP

 

206,705.00

 

 

 

206,705.00

373 Koppers International BV

 

 

 

 

 

 

 

 

Koppers Netherlands B.V.

374

EUR

 

13,719,950.00

 

 

 

13,719,950.00

Koppers Europe ApS

375

EUR

 

16,287,739.03

 

 

 

16,287,739.03

Koppers Luxembourg S.a.r.l.

472

EUR

 

29,392.32

 

 

 

29,392.32

KJCC

446

EUR

 

15,962,486.37

 

 

 

15,962,486.37

KTTC

447

EUR

 

760,265.97

 

 

 

760,265.97

Timber Specialties

304

EUR

 

24,049,000.00

 

 

 

24,049,000.00

Koppers Australasian BV

435

EUR

 

103,488,800.00

 

 

 

103,488,800.00

374 Netherlands

 

 

 

 

 

 

 

 

Netherlands Transport

385

EUR

 

0.00

 

 

 

0.00

Elim

 

 

 

(402,868,549.85)

 

 

 

(402,868,549.85)

Total Koppers Europe

 

 

 

593,828,297.06

 

0.00

 

593,524,659.11

 

Schedule 8.2.4 – Page 2

--------------------------------------------------------------------------------

Koppers Inc

Investment Analysis

December 31, 2016

 

 

 

 

 

All Amounts USD
Account 211000

Parent

Subsidiary

 

 

 

Consolidated

 

Equity

 

Total

 

 

 

 

 

 

 

 

 

301 Wood Protection LLC

 

 

 

 

 

 

 

 

Wood Protection LP

302

USD

 

41,804.59

 

 

 

41,804.59

303 Koppers Nevada

 

 

 

 

 

 

 

 

Wood Protection LP

302

USD

 

4,138,654.19

 

 

 

4,138,654.19

300 KPC

 

 

 

 

 

 

 

 

Wood Protection LLC

302

USD

 

97,439.72

 

 

 

97,439.72

Koppers Nevada

303

USD

 

4,138,654.19

 

 

 

4,138,654.19

Timber Specialties

304

USD

 

 

 

 

 

0.00

Protim Solignum

306

USD

 

0.00

 

 

 

0.00

Koppers Denmark (KPC)

311

USD

 

0.00

 

 

 

0.00

Koppers Australia (KPC)

317

USD

 

 

 

 

 

0.00

Koppers New Zealand LLC

318

USD

 

41,729,085.00

 

 

 

41,729,085.00

Koppers Thailand

322

USD

 

558,240.00

 

 

 

558,240.00

Koppers Malaysia

323

USD

 

203,914.38

 

 

 

203,914.38

Koppers Chile

324

USD

 

9,098,414.00

 

 

 

9,098,414.00

Koppers Brazil

325

USD

 

6,895,079.00

 

 

 

6,895,079.00

UK Investments

387

USD

 

4,759.45

 

 

 

4,759.45

332 New Zealand Holdings

 

 

 

 

 

 

 

 

Koppers New Zealand

319

NZD

 

48,103,651.00

 

 

 

48,103,651.00

318 Koppers New Zealand LLC

 

 

 

 

 

 

 

 

Koppers New Zealand

319

USD

 

 

 

 

 

0.00

319 Koppers New Zealand

 

 

 

 

 

 

 

 

Mattersmiths Technology

320

NZD

 

0.00

 

 

 

0.00

Mattersmiths Holdings

321

NZD

 

0.00

 

 

 

0.00

306 Protim Solignum

 

 

 

 

 

 

 

 

Protim Ireland

307

GBP

 

(227,948.44)

 

 

 

(227,948.44)

Koppers Spain

308

GBP

 

(813.45)

 

 

 

(813.45)

Koppers South Africa

309

GBP

 

(10,913.87)

 

 

 

(10,913.87)

311 Koppers Denmark (KPC)

 

 

 

 

 

 

 

 

Koppers Sweden

310

DKK

 

20,878,842.52

 

 

 

20,878,842.52

Koppers Finland

312

DKK

 

10,713,878.69

 

 

 

10,713,878.69

Koppers Germany

313

DKK

 

(22,587,101.77)

 

 

 

(22,587,101.77)

Koppers Norway

314

DKK

 

3,758,419.59

 

 

 

3,758,419.59

Koppers Latvia

315

DKK

 

5,931,942.13

 

 

 

5,931,942.13

2700 Elim

 

 

 

(1,892,492,332.25)

 

 

 

(1,892,492,332.25)

Grand Total

 

 

 

0.00

 

0.10

 

0.10

 



Schedule 8.2.4 – Page 3

--------------------------------------------------------------------------------

 

Jan 2017 Balance

 

 

Debtor

 

 

Loan Identifier

Creditor

Debtor

USD Outstanding
Balance

Currency

Jan 2017 Balance

Loan Currency

Loan Currency Balance

NZ3 318-434

KPC NZ LLC

Australasia CV

(5,074,378.58)

AUD

(6,716,583.15)

USD

(5,074,378.58)

NZ4 434-435

Australasia CV

Australasia BV

(11,266,886.36)

AUD

(14,913,152.03)

NZD

(15,567,047.49)

NZ5 435-332

Australasia BV

KNZ Holdings

(11,212,387.45)

NZD

(15,388,947.91)

NZD

(15,388,947.91)

319-332

KPC New Zealand

KNZ Holdings

(14,043,120.80)

NZD

(19,274,115.84)

NZD

(19,274,115.84)

434-371

Australasia CV

KAHC

(4,341,155.00)

AUD

(5,746,068.83)

AUD

(5,746,068.83)

317-371

KPC Australia

KAHC

(3,166,320.06)

AUD

(4,191,025.89)

AUD

(4,191,025.89)

Al 462-442

WWV

Mauritius

(4,076,292.70)

USD

(4,075,292.70)

USD

(4,076,292.70)

A2(d) 435-371

Australasia BV

KAHC

(29,448,244.71)

AUD

(38,978,484.06)

AUD

(38,978,484.06)

A2(e) 434-435

Australasia CV

Australasia BV

(29,757,127.91)

AUD

(39,387,330.12)

AUD

(39,387,330.12)

TS1 300-372

KPC US

WW Holdings CV

(6,496,331.55)

EUR

(6,074,744.30)

USD

(6,496,331.55)

UK3 373-381

International BV

Koppers UK Holdings

(16,397,989.75)

GBP

(13,133,100.87)

GBP

(13,133,100.87)

D2 300- 372

KPC US

WW Holdings CV

(5,285,324.88)

EUR

(4,943,262.45)

USD

(5,286,324.88)

D3 372-373

WW Holdings CV

International BV

(5,435,550.36)

EUR

(5,082,803.78)

USD

(5,435,550.36)

D4 373- 375

International BV

KE ApS

(5,593,931.09)

DKK

(38,900,772.53)

USD

(5,593,931.09)

381-373

Koppers UK Holdings

International BV

(5,050,153.51)

EUR

(4,722,417.72)

GBP

(4,044,652.82)

BV Notes 385-373

Global CV

International BV

(120,533,457.55)

EUR

(112,711,293.76)

USD

(120,533,457.55)

372-313

WW Holdings CV

KPC Germany

(3,004,393.06)

EUR

(2,809,419.36)

EUR

(2,809,419.36)

306-373

Protim Solignum

International BV

(4,113,231.64)

EUR

(3,846,298.52)

GBP

(3,294,274.90)

306-307

Protim Solignum

Protim Ireland

(161,445.90)

EUR

(150,968.67)

EUR

(150,968.67)

310-373

KPC Sweden

International BV

(137.71)

EUR

(128.77)

EUR

(128.77)

311-373

KPC Denmark

International BV

(644,465.26)

EUR

(602,641.91)

EUR

(602,641.91)

311-313

KPC Denmark

KPC Germany

(515,607.96)

EUR

(482,146.96)

DKK

(3,585,590.85)

312-373

KPC Finland

International BV

(275.41)

EUR

(257.54)

EUR

(257.54)

376-375

Koppers Denmark ApS

KE ApS

(2,724,879.04)

DKK

(18,949,089.28)

DKK

(18,949,089.28)

376-377

Koppers Denmark ApS

Koppers European Holdings

(5,375,246.02)

DKK

(37,380,014.02)

DKK

(37,380,014.02)

378-376

Koppers Trading Denmark

Koppers Denmark ApS

(509,336.97)

DKK

(3,541,981.68)

DKK

(3,541,981.68)

304-474

Timber Specialties

Ashcroft

(13,013,904.98)

CAD

(17,071,894.24)

CAD

(17,071,894.24)

304-373

Timber Specialties

International BV

(1,279,996.79)

EUR

(1,195,929.86)

CAD

(1,679,124.74)

304-325

Timber Specialties

KPC Brazil

(2,446,665.02)

BRL

(7,653,002.88)

CAD

(3,209,582.87)

324-304

KPC Chile

Timber Specialties

(2,677,363.35)

CAD

(3,512,217.43)

USD

(2,677,363.35)

461-434

Koppers Inc

Australasia CV

(1,456,247.75)

AUD

(1,927,528.46)

USD

(1,456,247.75)

461-372

Koppers Inc

WW Holdings CV

(13,522,995.71)

EUR

(12,645,404.63)

USD

(13,522,995.71)

461-371

Koppers Inc

KAHC

(497,759.04)

AUD

(658,847.18)

USD

(497,759.04)

471-461

Koppers Delaware

Koppers Inc

(32,958,112.79)

USD

(32,958,112.79)

USD

(32,958,112.79)

462-474

WWV

Ashcroft

(488,878.57)

CAD

(641,320.43)

CAD

(641,320.43)

461-474

Koppers Inc

Ashcroft

(2,533,892.46)

CAD

(3,324,009.53)

CAD

(3,324,009.53)

476-474

K RR Structures CAD

Ashcroft

(438,356.93)

CAD

(575,045.16)

CAD

(575,045.16)

300-461

KPC US

Koppers Inc.

(93,931,835.42)

USD

(93,931,835.42)

USD

(93,931,835.42)

301-461

Wood Protection LLC

Koppers Inc

(138,798.99)

USD

(138,798.99)

USD

(138,798.99)

302-461

Wood Protection

Koppers Inc.

(3,956,863.95)

USD

(3,956,863.95)

USD

(3,956,863.95)

318-461

KPC NZ LLC

Koppers Inc.

(27,484,795.12)

USD

(27,484,795.12)

USD

(27,484,795.12)

461-303

Koppers Inc

KPC Nevada

(400,000.00)

USD

(400,000.00)

USD

(400,000.00)

461-445

Koppers Inc.

Koppers Asia

(7,879,927.70)

USD

(7,879,927.70)

USD

(7,879,927.70)

461-462

Koppers Inc.

WWV

(12,430,571.36)

USD

(12,430,571.36)

USD

(12,430,571.36)

461-472

Koppers Inc.

Luxembourg

(112,998.44)

USD

(112,998.44)

USD

(112,998.44)

463-461

Koppers Ventures

Koppers Inc.

(183,572.15)

USD

(183,572.15)

USD

(183,572.15)

464-461

Concrete Partners

Koppers Inc.

(1,205,830.00)

USD

(1,205,830.00)

USD

(1,205,830.00)

466-461

Koppers Assurance

Koppers Inc.

(21,521,932.52)

USD

(21,521,932.52)

USD

(21,521,932.52)

475-461

K RR Structures

Koppers Inc.

(9,173,716.99)

USD

(9,173,716.99)

USD

(9,173,716.99)

 

 

 

Schedule 8.2.4 – Page 4

--------------------------------------------------------------------------------



Schedule 8.2.9

 

PERMITTED PARTNERSHIPS, LLCS, JOINT VENTURES

 

KSA Limited Partnership

 

Koppers (China) Carbon & Chemical Co Ltd

 

Koppers (Jiangsu) Carbon Chemical Co. Ltd

 

Wood Protection LP

 

Osmose Thailand Pty. Ltd.

 

Osmose Chile Limitada

Technologias DeMadeiras Brasileiras Comerico De Preservantes Ltda.

 

 

 

 

--------------------------------------------------------------------------------



Schedule 8.2.10

 

BUSINESS DESCRIPTIONS

 

Business Description

Koppers Holdings Inc. was incorporated in November 2004 as a holding company for
Koppers Inc. We are a leading integrated global provider of treated wood
products, wood treatment chemicals, and carbon compounds. Our products and
services are used in a variety of niche applications in a diverse range of
end-markets, including the railroad, specialty chemical, utility, residential
lumber, agriculture, aluminum, steel, rubber, and construction industries. We
serve our customers through a comprehensive global manufacturing and
distribution network, with manufacturing facilities located in North America,
South America, Australasia, China and Europe.

Business Segments and Products

We operate three principal business segments: Railroad and Utility Products and
Services (“RUPS”), Performance Chemicals (“PC”), and Carbon Materials and
Chemicals (“CMC”).

The RUPS business sells treated and untreated wood products, rail joint bars and
services primarily to the railroad markets in the United States and Canada and
the utility market in Australia. We also operate a railroad services business
that conducts engineering, design, repair and inspection services for railroad
bridges, serving the same customer base as our North American railroad business.

The PC business maintains sales and manufacturing operations in the United
States, Canada, Europe, South America, Australia and New Zealand. The primary
products supplied by PC are copper-based wood preservatives, including
micronized copper quaternary and micronized copper azole (“MicroPro®”),
micronized pigments (MicroShades®), alkaline copper quaternary, amine copper
azole and chromated copper arsenate. The primary applications for these products
include decking, fencing, utility poles, construction lumber and timbers, and
vineyard stakes. Because we are a global supplier of wood preservatives, we face
various competitors in all the geographic regions in which we participate.   

The CMC business manufactures its primary products and sells them directly to
our global customer base under long-term contracts or through purchase orders
negotiated by our regional sales personnel and coordinated through our global
marketing group in the United States. Our four coal tar distillation facilities
and five carbon materials terminals give us the ability to offer customers
multiple sourcing and a consistent supply of high quality products.

We believe our three business segments command leading market positions. Through
our RUPS business, we believe that we are the largest supplier of railroad
crossties to the North American railroads. Through our CMC business, we believe
we are the largest global supplier of creosote to the North American railroad
industry. Through our PC business, we believe that we are the largest global
manufacturer and supplier of water-based wood preservatives and wood specialty
additives to treaters who supply the residential, agricultural and industrial
pressure-treated wood markets.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(A)

[FORM OF]
ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor") and [Insert name of Assignee]
(the "Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented from time to time, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the "Assigned
Interest").  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.        Assignor:

______________________________

2.        Assignee:

______________________________

[and is an Affiliate of [identify Lender]]

3.        Borrower:

KOPPERS INC.

4.        Administrative Agent:

PNC BANK, NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement

 

--------------------------------------------------------------------------------

 

5.        Credit Agreement:

Credit Agreement dated as of February 17, 2017, among Koppers Inc., the Lenders
party thereto, the Guarantors party thereto and PNC Bank, National Association,
as Administrative Agent.

6.        Assigned Interest:

 

 

Facility Assigned

Aggregate Amount of Commitment / Loans for all Lenders

Amount of Commitment / Loans Assigned

Percentage Assigned of Commitment/Loans2

CUSIP Number

Revolving Credit Commitment

$

$

               %

 

 

7.         [Trade Date:______________]3

 

 

Effective Date:   ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]4

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.

Exhibit 1.1(A) – Page 2

--------------------------------------------------------------------------------

 

[signature page to assignment and assumption agreement]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit 1.1(A) – Page 3

--------------------------------------------------------------------------------

 

[signature page to assignment and assumption agreement]

Consented to and Accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[PNC BANK, NATIONAL ASSOCIATION, 5]

 

as Issuing Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Consented to: 6

 

KOPPERS INC., a Pennsylvania corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

5 

And / or any other Issuing Lender, if applicable.

6 

If applicable.

Exhibit 1.1(A) – Page 4

--------------------------------------------------------------------------------

 

ANNEX 1

KOPPERS INC. CREDIT FACILITIES

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 [Reporting Requirements] thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase such Assigned Interest and (vii) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem

Exhibit 1.1(A) – Page 5

--------------------------------------------------------------------------------

 

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

Exhibit 1.1(A) – Page 6

--------------------------------------------------------------------------------

 

Exhibit 1.1(G)(1)

[FORM OF]
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of __________ __,
20__, by _________________________________________________, a
_________________________ [corporation/partnership/limited liability company]
(the "New Guarantor"), with an address of _____________________________.

Background

Reference is made to: (i) the Credit Agreement dated as of February 17, 2017 (as
the same may be amended, restated, modified or supplemented from time to time,
the "Credit Agreement") by and among Koppers Inc., a Pennsylvania corporation
(the "Borrower"), PNC Bank, National Association, in its capacity as
administrative agent for the Lenders party thereto (in such capacity, the
"Administrative Agent"), the Guarantors party thereto, and the Lenders party
thereto, (ii) the Continuing Agreement of Guaranty and Suretyship dated as of
February 17, 2017 (as the same may be amended, restated, modified or
supplemented from time to time, the "Guaranty") of the Guarantors issued to the
Lenders and the Administrative Agent, (iii) the Security Agreement, dated as of
February 17, 2017 (as the same may be amended, restated, modified or
supplemented from time to time, the "Security Agreement"), among the Borrower,
the Guarantors and the Administrative Agent, (iv)  the Pledge Agreement, dated
as of February 17, 2017 (as the same may be amended, restated, modified or
supplemented from time to time, the "Pledge Agreement"), made by the Borrower
and the Guarantors party thereto in favor of the Administrative Agent, (v) the
Patent, Trademark and Copyright Security Agreement, dated as of February 17,
2017 (as the same may be amended, restated, modified or supplemented from time
to time, the "Patent, Trademark and Copyright Security Agreement"), among the
Borrower and the Guarantors party thereto in favor of the Administrative Agent,
(vi) the Intercompany Subordination Agreement, dated as of February 17, 2017,
among the Borrower and the Guarantors (as the same may be amended, restated,
modified or supplemented from time to time, the "Intercompany Subordination
Agreement"), and (vii) the other Loan Documents referred to in the Credit
Agreement, as the same may be amended, restated, modified, supplemented from
time to time.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.  In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor under the Credit Agreement and the Guaranty, a Debtor under the
Security Agreement, the Pledge Agreement and the Patent, Trademark and Copyright
Security Agreement, a Pledgor under the Intercompany Subordination Agreement,
and each of the other Loan Documents to which the Guarantors are a party, and
agrees that from the date hereof and so long as any Loan or any Commitment of
any Lender shall remain outstanding and until Payment

 

--------------------------------------------------------------------------------

 

In Full, New Guarantor has assumed the joint and several obligations of a
"Guarantor", "Debtor" or "Pledgor", as the case may be, under, and New Guarantor
shall perform, comply with and be subject to and bound by, jointly and
severally, each of the terms, provisions and waivers of the Credit Agreement,
the Guaranty, the Security Agreement, the Pledge Agreement, the Patent,
Trademark and Copyright Security Agreement, the Intercompany Subordination
Agreement, and each of the other Loan Documents which are stated to apply to or
are made by a "Guarantor".  Without limiting the generality of the foregoing,
the New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Article 6 of the Credit Agreement
applicable to New Guarantor as a Guarantor is true and correct as to New
Guarantor on and as of the date hereof, and (ii) New Guarantor has heretofore
received a true and correct copy of the Credit Agreement, the Guaranty, and each
of the other Loan Documents (including any modifications thereof or supplements
or waivers thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, the Guaranty, the Security
Agreement, the Pledge Agreement, The Patent, Trademark and Copyright Security
Agreement, the Intercompany Subordination Agreement and each of the other Loan
Documents given by the Guarantors to Administrative Agent and any of the
Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with this Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures], and Section 11.13
[Joinder of Guarantors] of the Credit Agreement:

Updated Schedules to Credit Agreement. [Note:
updates to schedules do not cure any breach of
warranties].

Items for New Guarantor set forth in Section 7.1.1 of the Credit Agreement, as
applicable and as applied to New Guarantor.

Schedule No. and Description

Delivered

Not
Delivered

Schedule 6.1.1 - Qualifications To Do Business

☐

☐

Schedule 6.1.3 - Subsidiaries

☐

☐

Any other Schedules to Credit Agreement and any other Loan Document that
necessitate updates after giving effect to this Guarantor Joinder and Assumption
Agreement

☐

☐

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.

Exhibit 1.1(G)(1) – Page 2

--------------------------------------------------------------------------------

 

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed to be an original, but all such
counterparts shall constitute one and the same instrument.  New Guarantor
acknowledges and agrees that a telecopy transmission to the Administrative Agent
or any Lender of signature pages hereof purporting to be signed on behalf of New
Guarantor shall constitute effective and binding execution and delivery hereof
by New Guarantor.

[remainder of page intentionally left blank]
[signature page follows]

 

Exhibit 1.1(G)(1) – Page 3

--------------------------------------------------------------------------------

 

[signature page to guarantor joinder
and assumption agreement]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit 1.1(G)(1) – Page 4

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(G)(2)

[Form of]

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Continuing Agreement of Guaranty and Suretyship (this "Guaranty"), dated as
of this [___] day of February, 2017, is jointly and severally given by each of
the undersigned guarantors and each of the other Persons which become Guarantors
hereunder from time to time (each, a "Guarantor" and collectively, the
"Guarantors") in favor of PNC Bank, National Association, as administrative
agent for the Lenders (as defined below) (in such capacity, the "Administrative
Agent") in connection with the Credit Agreement (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated February 17,
2017, among Koppers Inc., a Pennsylvania corporation (the "Borrower"), the
Guarantors (as defined therein) from time to time party thereto, the Lenders (as
defined therein) from time to time party thereto (the "Lenders"), and the
Administrative Agent (as amended, restated, modified or supplemented from time
to time, the "Credit Agreement").  Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain financial accommodations and loans to the
Borrower; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the condition, among others, that
the Guarantors guaranty the Obligations to the Administrative Agent and the
Lenders under the Credit Agreement, the other Loan Documents and otherwise as
more fully described herein in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.Guarantied Obligations.  To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent, each Lender and any
provider of any Lender-Provided Hedge, any Lender-Provided Treasury Arrangement
or any Lender-Provided Credit Arrangement; and becomes surety, as though it was
a primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, the following:  (a) any and
all obligations, liabilities, and indebtedness from time to

 

--------------------------------------------------------------------------------

 

time of the Borrower, any other Guarantor or any other Subsidiary of the
Borrower to the Administrative Agent, any of the Lenders or any Affiliate of the
Administrative Agent or any Lender under or in connection with the Credit
Agreement or any other Loan Document, whether for principal, interest, fees,
indemnities, expenses, or otherwise, and all renewals, extensions, amendments,
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless of whether any such extensions
of credit are in excess of the amount committed under or contemplated by the
Loan Documents or are made in circumstances in which any condition to an
extension of credit is not satisfied); (b) all Reimbursement Obligations of each
other Loan Party and any other Subsidiary of the Borrower with respect to any
one or more Letters of Credit issued by any Issuing Lender; (c) all
indebtedness, loans, obligations, expenses and liabilities of each other Loan
Party or any other Subsidiary of the Borrower to the Administrative Agent or any
of the Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Administrative Agent, any of
the Lenders or any Affiliate of the Administrative Agent or any Lender pursuant
to the Credit Agreement; (d) any sums advanced by or owing to the Administrative
Agent or any of the Lenders for any reason relating to the Credit Agreement, any
other Loan Document, or any collateral relating thereto, including for
indemnification, for maintenance, preservation, protection or enforcement of, or
realization upon, the Collateral or other collateral security or any one or more
guaranties, and for enforcement, collection, or preservation of the rights of
the Administrative Agent and the Lenders, and regardless whether before or after
default or the entry of any judgment; (e) any obligation or liability of any
other Loan Party or any other Subsidiary of the Borrower arising out of
overdrafts on deposits or other accounts or out of electronic funds (whether by
wire transfer or through automated clearing houses or otherwise) or out of the
return unpaid of, or other failure of the Administrative Agent or any Lender to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of the Administrative
Agent's or any Lender's non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository or other similar
arrangements, and (f) any amendments, extensions, renewals and increases of or
to any of the foregoing; notwithstanding the foregoing provisions in this
definition, "Obligations" shall not include Excluded Swap Obligations (all of
the foregoing obligations, liabilities and indebtedness are referred to herein
collectively as the "Guarantied Obligations" and each as a "Guarantied
Obligation").  Notwithstanding anything to the contrary contained herein,
Guarantied Obligations shall specifically exclude any and all Excluded Hedge
Liabilities.  Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty even if the Administrative Agent or any of the Lenders (or any
one or more assignees or transferees thereof) from time to time assign or
otherwise transfer all or any portion of their respective rights and obligations

Exhibit 1.1(G)(2) – Page 2

--------------------------------------------------------------------------------

 

under the Loan Documents, or any other Guarantied Obligations, to any other
Person.  In furtherance of the foregoing, each Guarantor jointly and severally
agrees as follows.

2.Guaranty.  Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them.  All payments made hereunder shall be
made by each Guarantor in immediately available funds in, as applicable, U.S.
Dollars or the applicable Alternate Currency or Optional Currency, and shall be
made without setoff, counterclaim, withholding, or other deduction of any
nature.

3.Obligations Absolute.  The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity.  Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents or any Lender-Provided Hedge, any Lender-Provided Treasury
Arrangement or any Lender-Provided Credit Arrangement.  Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a)Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

(b)Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

(c)Any failure to assert any breach of or default under any Loan Document or any
of the Guarantied Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against the Borrower or any other Person under or in
connection with any Loan Document or any of the Guarantied Obligations; any
refusal of payment or performance of any of the Guarantied Obligations, whether
or not with any

Exhibit 1.1(G)(2) – Page 3

--------------------------------------------------------------------------------

 

reservation of rights against any Guarantor; or any application of collections
(including, but not limited, to collections resulting from realization upon any
direct or indirect security for the Guarantied Obligations) to other
obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

(d)Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations.  As used in this Guaranty, "direct or indirect security" for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

(f)Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations; or subject to Section 5 hereof,
any discharge by operation of law or release of the Borrower or any other Person
from the performance or observance of any Loan Document or any of the Guarantied
Obligations; or

(g)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only Payment In Full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 11.13 [Joinder of Guarantors] of the Credit
Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished.  Each Guarantor consents to, and approves of, each of
its Subsidiaries entering into and performing its obligations under the Loan
Documents to which each such Subsidiary is a party.

Exhibit 1.1(G)(2) – Page 4

--------------------------------------------------------------------------------

 

4.Waivers, etc.  Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof.  Without limitation and
to the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

(a)All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following:  any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

(b)Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

(c)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, "one action" laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d)Any and all defenses any Guarantor may now or hereafter have based on
principles of suretyship, impairment of collateral, or the like.

5.Reinstatement.  This Guaranty is a continuing obligation of each of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance.  Upon Payment In Full, this Guaranty shall
terminate; provided, however, that this Guaranty shall continue to be effective
or be reinstated, as the case may be, any time any payment of any of the
Guarantied Obligations is rescinded, recouped, avoided, or must otherwise

Exhibit 1.1(G)(2) – Page 5

--------------------------------------------------------------------------------

 

be returned or released by any Lender or the Administrative Agent upon or during
the insolvency, bankruptcy, or reorganization of, or any similar proceeding
affecting, the Borrower or any other Person, or for any other reason whatsoever,
all as though such payment had not been made and was due and owing.

6.Subrogation.  Each Guarantor waives and agrees it will not exercise any rights
against the Borrower or any other Guarantor or any of their respective
Subsidiaries arising in connection with, or any Collateral securing, the
Guarantied Obligations (including rights of subrogation, contribution, and the
like) until the Guarantied Obligations have been Paid In Full.  If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor or any of their respective Subsidiaries by virtue of any right of
subrogation, contribution, or the like, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and shall be held in trust for the
benefit of, the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

7.No Stay.  Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8.Taxes. Each Guarantor hereby agrees to be bound by the provisions of Section
5.9 [Taxes] of the Credit Agreement and shall make all payments free and clear
of Taxes as provided therein.

9.Notices.  Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement.  The
Administrative Agent and the Lenders may rely on any notice (whether or not made
in a manner contemplated by this Guaranty) purportedly made by or on behalf of a
Guarantor, and the Administrative Agent and the Lenders shall have no duty to
verify the identity or authority of the Person giving such notice.

10.Counterparts; Telecopy Signatures.  This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, but all such counterparts shall constitute but one and the same
instrument.  Each Guarantor acknowledges and agrees that a telecopy transmission
to the Administrative Agent or any Lender of signature pages hereto purporting
to be signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

Exhibit 1.1(G)(2) – Page 6

--------------------------------------------------------------------------------

 

11.Setoff, Default Payments by Borrower.

(a)In the event that at any time any obligation of any of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or Affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
Affiliate thereof.  Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to any
Guarantor, whether such obligation to such Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders.  The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker's lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document shall
be deemed a waiver of or restriction on the right of setoff or banker's lien of
the Administrative Agent and the Lenders, or any of them.  Each of the
Guarantors hereby agrees that, to the fullest extent permitted by Law, any
Affiliate or subsidiary of the Administrative Agent or any of the Lenders and
any holder of a participation in any Guarantied Obligations or in any other
obligation of any Guarantor under this Guaranty, shall have the same rights of
setoff as the Administrative Agent and the Lenders as provided in this Section
(regardless whether such Affiliate or participant otherwise would be deemed a
creditor of the Guarantor).

(b)Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of Borrower, any other Guarantor or any other Subsidiary of the
Borrower, such amount shall be held in trust for the benefit of each Lender and
Administrative Agent and shall forthwith be paid to the Administrative Agent to
be credited and applied to the Guarantied Obligations when due and payable.

12.Construction.  The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect.  This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreements or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13.Successors and Assigns.  This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative

Exhibit 1.1(G)(2) – Page 7

--------------------------------------------------------------------------------

 

Agent and the Lenders, or any of them, and their respective successors and
permitted assigns; provided, however, that no Guarantor may assign or transfer
any of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void.  Without limitation of
the foregoing, the Administrative Agent and the Lenders, or any of them (and any
of their respective successive assignees or transferees), from time to time may
assign or otherwise transfer all or any portion of its rights or obligations
under the Loan Documents (including all or any portion of any commitment to
extend credit), or any other Guarantied Obligations, to any other Person and
such Guarantied Obligations (including any Guarantied Obligations resulting from
an extension of credit by such other Person under or in connection with the Loan
Documents, or any Lender-Provided Hedge, any Lender-Provided Treasury
Arrangement or any Lender-Provided Credit Arrangement) shall be and remain
Guarantied Obligations entitled to the benefit of this Guaranty, and to the
extent of its interest in such Guarantied Obligations such other Person shall be
vested with all the benefits in respect thereof granted to the Administrative
Agent and the Lenders in this Guaranty or otherwise.

14.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law.  This Guaranty shall be governed by, construed, and enforced
in accordance with, the internal Laws of the State of New York, without regard
to conflict of laws principles.

(b)Certain Waivers.  Each Guarantor hereby irrevocably:

(i)Submits to the nonexclusive jurisdiction of any New York state or federal
court sitting in New York County, in any action or proceeding arising out of or
relating to this Guaranty, and each Guarantor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York state or federal court.  Each Guarantor hereby waives to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of any such action or proceeding.  Each Guarantor hereby
appoints the process agent identified below (the "Process Agent") as its agent
to receive on behalf of such party and its respective property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding.  Such service may be made by mailing or delivering a copy
of such process to the Guarantor in care of the Process Agent at the Process
Agent's address, and each Guarantor hereby authorizes and directs the Process
Agent to receive such service on its behalf.  Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law.  Each Guarantor further
agrees that it shall, for so long as any commitment or any obligation of any
Loan Party to the Administrative Agent or any Lender remains outstanding,
continue to retain Process Agent for the purposes set forth in this Section
14(b).  The Process Agent is the Borrower, with an office on the date hereof as
set forth in the Schedules to the Credit Agreement.  The Process Agent hereby
accepts the appointment of Process Agent by the Guarantors and agrees to act as
Process Agent on behalf of the Guarantors;

Exhibit 1.1(G)(2) – Page 8

--------------------------------------------------------------------------------

 

(ii)Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

(iii)WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15.Severability; Modification to Conform to Law.

(a)It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

(b)Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of a
Guarantor's obligations hereunder invalid, voidable, or unenforceable on account
of the amount of such Guarantor's aggregate liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such Guarantor's liability shall, without any further action
by the Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i)the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents, and any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement and any Lender-Provided Credit Arrangement,
and the value of the benefits described in this Section 15 (b) hereof, including
(and to the extent not inconsistent with applicable federal and state Laws
affecting the enforceability of guaranties) distributions, commitments, and
advances made to or for the benefit of such Guarantor with the proceeds of any
credit extended under the Loan Documents and any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement and any Lender-Provided Credit Arrangement,
or

(ii)the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date

Exhibit 1.1(G)(2) – Page 9

--------------------------------------------------------------------------------

 

of this Guaranty, also as determined on the basis of applicable federal and
state Laws governing the insolvency of debtors as in effect on the date hereof.

(c)Notwithstanding anything to the contrary in this Section or elsewhere in this
Guaranty, this Guaranty shall be presumptively valid and enforceable to its full
extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor's obligations
hereunder as to each element of such assertion.

16.Additional Guarantors.  At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being a Guarantor hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement.  No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

17.Joint and Several Obligations.  The obligations and additional liabilities of
the Guarantors under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several.  Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans and other financial
accommodations, and that the Administrative Agent and the Lenders are relying on
each specific waiver and all such waivers in accepting this Guaranty.  The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors.  The Administrative Agent and the Lenders, or any of them,
may, in their sole discretion, elect to enforce this Guaranty against any
Guarantor without any duty or responsibility to pursue the Borrower, any other
Guarantor or any other Person, and such an election by the Administrative Agent
and the Lenders, or any of them, shall not be a defense to any action the
Administrative Agent and the Lenders, or any of them, may elect to take against
any Guarantor.  Each of the Lenders and the Administrative Agent hereby reserve
all rights against each Guarantor.

18.Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a)Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement, the other Loan Documents and documents evidencing any Lender-Provided
Hedge, any Lender-Provided Treasury Arrangement and any Lender-Provided Credit
Arrangement, and each Guarantor certifies that the representations and
warranties made therein with respect to such Guarantor are true and
correct.  Further, each Guarantor acknowledges and agrees to perform, comply
with, and be bound by all of the provisions of the Credit Agreement and the
other Loan Documents.

(b)Each Guarantor hereby acknowledges, represents, and warrants that it receives
direct and indirect benefits by virtue of its affiliation with Borrower and the
other Guarantors and

Exhibit 1.1(G)(2) – Page 10

--------------------------------------------------------------------------------

 

that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that such benefits,
together with the rights of contribution and subrogation that may arise in
connection herewith are a reasonably equivalent exchange of value in return for
providing this Guaranty.

19.Miscellaneous.

(a)Amendments, Waivers.  No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No delay or failure of the Administrative Agent or the Lenders, or any
of them, in exercising any right or remedy under this Guaranty shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.  The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by Law, or otherwise.

(b)Telecommunications.  Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.

(c)Expenses.  Each Guarantor unconditionally agrees to pay all costs and
expenses, including attorney's fees incurred by the Administrative Agent or any
of the Lenders in enforcing this Guaranty against any Guarantor and each
Guarantor shall pay and indemnify each Lender and the Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,
losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or the Administrative Agent), penalties,
judgments, suits, actions, claims, and disbursements imposed on, asserted
against, or incurred by any Lender or the Administrative Agent:

(i)relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;

(ii)relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or the Borrower; and

(iii)in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or the Administrative Agent
hereunder, and including those arising directly or indirectly from the violation
or asserted violation by any Guarantor or the Borrower or the Administrative
Agent or any Lender of any Law, rule, regulation, judgment, order, or the like
of any jurisdiction or political subdivision thereof

Exhibit 1.1(G)(2) – Page 11

--------------------------------------------------------------------------------

 

(including those relating to environmental protection, health, labor, importing,
exporting, or safety) and regardless whether asserted by any governmental entity
or any other Person.

(d)Prior Understandings.  This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

(e)Survival.  All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

 

Exhibit 1.1(G)(2) – Page 12

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - CONTINUING
AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, the undersigned parties intending to be legally bound, have
executed this Guaranty as of the date first above written.

 

 

GUARANTORS:

 

 

 

 

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

KOPPERS PERFORMANCE CHEMICALS, INC.

KOPPERS RAILROAD STRUCTURES INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Vice President

 

 

 

 

KOPPERS VENTURES INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

Exhibit 1.1(G)(2) – Page 13

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - CONTINUING
AGREEMENT OF GUARANTY AND SURETYSHIP]

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,

KOPPERS NZ LLC,

WOOD PROTECTION MANAGEMENT LLC,

 

 

 

 

 

 

 

By:

 

 

Name:

Steven R. Lacy

 

Title:

Manager

 

 

 

 

 

 

 

WOOD PROTECTION LP,

a Texas limited partnership

 

 

 

 

 

 

 

By:

WOOD PROTECTION MANAGEMENT LLC,

 

 

as General Partner

 

 

 

 

 

By:

 

 

 

Name:

Steven R. Lacy

 

 

Title:

Manager

 




Exhibit 1.1(G)(2) – Page 14

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

 

Acknowledged and consented to:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

Tracy J. DeCock

 

Title:

Senior Vice President

 

 

 

Exhibit 1.1(G)(2) – Page 15

--------------------------------------------------------------------------------

 



 

 

[SIGNATURE PAGE - CONTINUING



AGREEMENT OF GUARANTY AND SURETYSHIP]

 

 

Acknowledged and consented to:

 

 

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

Exhibit 1.1(G)(2) – Page 16

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(I)

[form of]
INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this "Agreement") is dated as of
February __, 2017 and is made by and among KOPPERS INC., a Pennsylvania
corporation (the "Borrower"), EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES
HERETO AS A COMPANY and each of the other Persons which becomeS A GUARANTOR
UNDER THE CREDIT AGREEMENT (each as deFINed below) OR IS OTHERWISE REQUIRED TO
BE A PARTY HEREUNDER PURSUANT TO THE CREDIT AGREEMENT (the Borrower and each
Guarantor now or hereafter party hereto being individually referred to herein as
a "Company" and collectively as the "Companies"), for the benefit of PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (the "Administrative Agent") for
the Lenders (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement (as amended,
restated, modified or supplemented, from time to time, the "Credit Agreement")
dated as of February 17, 2017, by and among the Borrower, the Guarantors (as
defined therein) from time to time party thereto (the "Guarantors"), the Lenders
(as defined therein) from time to time party thereto (the "Lenders"), and the
Administrative Agent; each capitalized term used herein shall, unless otherwise
defined herein, have the meaning specified in the Credit Agreement; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain loans and other financial accommodations to
the Borrower; and

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
"Intercompany Indebtedness"); and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the condition, among others, that
the Companies subordinate the Intercompany Indebtedness to the Obligations of
the Borrower or any other Company to the Administrative Agent or the Lenders
pursuant to the Credit Agreement, the other Loan Documents, any Lender-Provided
Hedge, any Lender-Provided Treasury Arrangement and any Lender-Provided Credit
Arrangement (collectively, the "Senior Debt") in the manner set forth herein.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.Intercompany Indebtedness Subordinated to Senior Debt.  The recitals set forth
above are hereby incorporated by reference.  All Intercompany Indebtedness shall
be subordinate and subject in right of payment until receipt by the
Administrative Agent and the Lenders of Payment In Full.

2.Payment Over of Proceeds Upon Dissolution, Etc.  Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any Company or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any Company, whether voluntary or involuntary and whether or
not involving insolvency or bankruptcy, or (c) any assignment for the benefit of
creditors or any marshalling of assets and liabilities of any Company (a Company
distributing assets as set forth herein being referred to in such capacity as a
"Distributing Company"), then and in any such event, the Administrative Agent
shall be entitled to receive, for the benefit of the Administrative Agent and
the Lenders as their respective interests may appear, Payment In Full of all
amounts due or to become due (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) on or in respect of any and all Senior Debt before the holder of any
Intercompany Indebtedness owed by the Distributing Company is entitled to
receive any payment on account of the principal of or interest on such
Intercompany Indebtedness, and to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

3.No Commencement of Any Proceeding.  Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding referred to in Section 2 against any other Company that owes it any
Intercompany Indebtedness.

4.Prior Payment of Senior Debt Upon Acceleration of Intercompany
Indebtedness.  If any portion of the Intercompany Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive Payment In Full of all amounts due and to become due on or in respect of
the Senior Debt (whether or not an Event of Default has occurred under the terms
of the Loan Documents or the Senior Debt has been declared due and payable prior
to the date on which it would otherwise have become due and payable) before the
holder of any such Intercompany Indebtedness is entitled to receive any payment
thereon.

5.No Payment When Senior Debt in Default.  If any Event of Default or Potential
Default shall have occurred and be continuing, or such an Event of Default or
Potential Default would result from or exist after giving effect to a payment
with respect to any portion of the

Exhibit 1.1(I) – Page 2

--------------------------------------------------------------------------------

 

Intercompany Indebtedness, unless the Lenders or Required Lenders, as
applicable, shall have consented to or waived the same, so long as any of the
Senior Debt shall remain outstanding, no payment shall be made by any Company
owing such Intercompany Indebtedness on account of principal or interest on any
portion of the Intercompany Indebtedness.

6.Payment Permitted if No Default.  Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making regularly scheduled
payments of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with it for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.

7.Receipt of Prohibited Payments.  If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company that is owed Intercompany Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Senior Debt in accordance with the terms of the Credit Agreement.

8.Rights of Subrogation.  Each Company agrees that no payment or distribution to
the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment In Full of the Senior Debt shall have been indefeasibly
Paid In Full.

9.Agreement Solely to Define Relative Rights.  The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand.  Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Intercompany Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.

Exhibit 1.1(I) – Page 3

--------------------------------------------------------------------------------

 

10.Instruments Evidencing Intercompany Indebtedness.  Each Company shall cause
each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:

"This instrument is subject to the terms of that certain Intercompany
Subordination Agreement dated as of February 17, 2017, in favor of PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred to
therein, which Intercompany Subordination Agreement is incorporated herein by
reference.  Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of the
Intercompany Subordination Agreement."

Each Company will further mark its internal records in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

11.No Implied Waivers of Subordination.  No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Intercompany Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged.  Each Company by its acceptance
hereof shall agree that, so long as there is Senior Debt outstanding or
Commitments in effect under the Credit Agreement, such Company shall not agree
to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Intercompany Indebtedness, other than by means of payment of such Intercompany
Indebtedness according to its terms, without the prior written consent of the
Administrative Agent.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies, except the
Borrower to the extent provided in the Credit Agreement, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following in accordance with the terms of the Credit Agreement:  (i) change the
manner, place or terms of payment, or extend the time of payment, renew or alter
the Senior Debt or otherwise amend or supplement the Senior Debt or the Loan
Documents; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt; (iii) release any
person liable in any manner for the payment or collection of the Senior Debt;
and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.

12.Additional Subsidiaries.  The Companies covenant and agree that they shall
cause Subsidiaries (other than Excluded Subsidiaries and Koppers Assurance)
created or acquired after the date of this Agreement, that are required to join
this Agreement pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] or otherwise under the Credit Agreement, to

Exhibit 1.1(I) – Page 4

--------------------------------------------------------------------------------

 

execute a Guarantor Joinder, whereby such Subsidiary joins this Agreement and
subordinates all Indebtedness owed to any such Subsidiary by any of the
Companies or other Subsidiaries hereafter created or acquired to the Senior
Debt.

13.Continuing Force and Effect.  This Agreement shall continue in force for so
long as any portion of the Senior Debt remains unpaid and any Commitments or
Letters of Credit under the Credit Agreement remain outstanding, it being
contemplated that this Agreement be of a continuing nature.

14.Modification, Amendments or Waivers.  Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or consents to other departures from the due performance of any Company
hereunder, shall be made only by written agreement, waiver or consent signed by
the Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

15.Expenses.  The Companies unconditionally and jointly and severally agree upon
demand to pay to the Administrative Agent and the Lenders the amount of any and
all out-of-pocket costs, expenses and disbursements, including fees and expenses
of counsel (including the allocated costs of staff counsel) for which
reimbursement is customarily obtained, which the Administrative Agent or any of
the Lenders may incur in connection with (a) the exercise or enforcement of any
of the rights of the Administrative Agent or the Lenders hereunder, or (b) the
failure by any of the Companies to perform or observe any of the provisions
hereof.

16.Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

17.Governing Law.  This Agreement shall be a contract under the internal laws of
the State of New York and for all purposes shall be construed in accordance with
the internal laws of the State of New York, without giving effect to its
principles of conflict of laws.

18.Successors and Assigns.  This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, as permitted in the Credit Agreement, and the obligations of each
Company shall be binding upon their respective successors and permitted assigns,
provided, that no Company may assign or transfer its rights or obligations
hereunder or any interest herein and any such purported assignment or transfer
shall be null and void.  The duties and obligations of the Companies may not be
delegated or transferred by the Companies without the prior written consent of
the Required Lenders and any such delegation or transfer without such consent
shall be null and void.  Except to the extent otherwise required by the context
of this Agreement, the word "Lenders" when used herein shall include, without
limitation, any holder of a Note or an assignment of rights therein originally
issued to a Lender under the Credit Agreement, and each such holder of a Note or

Exhibit 1.1(I) – Page 5

--------------------------------------------------------------------------------

 

assignment shall have the benefits of this Agreement to the same extent as if
such holder had originally been a Lender under the Credit Agreement.

19.Joint and Several Obligations.  Each of the obligations of each and every
Company under this Agreement is joint and several.  The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any
Company.  Each of the Lenders and the Administrative Agent hereby reserves all
rights against each Company.

20.Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, but all such
counterparts shall constitute but one and the same instrument.  Each Company
acknowledges and agrees that a telecopy or electronic transmission to the
Administrative Agent or any Lender of the signature page hereof purporting to be
signed on behalf of any Company shall constitute effective and binding execution
and delivery hereof by such Company.

21.Attorneys-in-Fact.  Each of the Companies hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Intercompany Indebtedness, to execute and file
proofs and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent's and the Lenders'
interests in the Intercompany Indebtedness and the right of the Administrative
Agent and the Lenders of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable.  Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.

22.Application of Payments.  In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

23.Remedies.  In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may

Exhibit 1.1(I) – Page 6

--------------------------------------------------------------------------------

 

demand specific performance of this Agreement and seek injunctive relief and may
exercise any other remedy available at law or in equity, it being recognized
that the remedies of the Administrative Agent on behalf of the Lenders at law
may not fully compensate the Administrative Agent and the Lenders for the
damages they may suffer in the event of a breach hereof.

24.Consent to Jurisdiction; Waiver of Jury Trial.  Each Company hereby
irrevocably submits to the nonexclusive jurisdiction of any New York state or
federal court sitting in New York County, in any action or proceeding arising
out of or relating to this Agreement, and each Company hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court.  Each Company hereby waives
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of any such action or proceeding.  Each Company hereby
appoints the process agent identified below (the "Process Agent") as its agent
to receive on behalf of such party and its respective property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding.  Such service may be made by mailing or delivering a copy
of such process to the Company in care of the Process Agent at the Process
Agent's address, and each Company hereby authorizes and directs the Process
Agent to receive such service on its behalf.  Each Company agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law.  Each Company further
agrees that it shall, for so long as any commitment or any obligation of any
Loan Party to the Administrative Agent or any Lender remains outstanding,
continue to retain Process Agent for the purposes set forth in this Section
24.  The Process Agent is the Borrower, with an office on the date hereof as set
forth in the Schedules to the Credit Agreement.  The Process Agent hereby
accepts the appointment of Process Agent by the Companies and agrees to act as
Process Agent on behalf of the Companies.

25.EXCEPT AS PROHIBITED BY LAW, EACH COMPANY HEREBY WAIVES TRIAL BY A JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULLEST EXTENT
PERMITTED BY LAW.

26.Notices.  All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

27.Rules of Construction.  The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

 

Exhibit 1.1(I) – Page 7

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

 

COMPANIES:

 

 

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

KOPPERS PERFORMANCE CHEMICALS, INC.

KOPPERS RAILROAD STRUCTURES INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Vice President

 

 

 

Exhibit 1.1(I) – Page 8

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

 

KOPPERS VENTURES INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,

a Nevada limited liability company

KOPPERS NZ LLC,

a New York limited liability company

WOOD PROTECTION MANAGEMENT LLC,

a Nevada limited liability company

 

 

 

 

By:

 

 

Name:

Steven R. Lacy

 

Title:

Manager

 

 

 

 

 

 

 

WOOD PROTECTION LP,

a Texas limited partnership

 

 

 

 

By:

WOOD PROTECTION MANAGEMENT LLC,

 

 

as General Partner

 

 

 

 

 

By:

 

 

 

Name:

Steven R. Lacy

 

 

Title:

Manager

 

 

 

Exhibit 1.1(I) – Page 9

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

 

ACCEPTED:

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

Tracy J. DeCock

 

Title:

Senior Vice President

 

 

 

Exhibit 1.1(I) – Page 10

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(N)(1)

[form of]
REVOLVING CREDIT NOTE

US$______________

February ____, 2017

 

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the "Borrower"), hereby unconditionally promises to pay to the
order of ________________________________ (the "Lender"), the lesser of (i) the
principal sum of ______________________________ U.S. Dollars (US$____________),
or (ii) the aggregate unpaid principal balance of all Revolving Credit Loans
made by the Lender to the Borrower pursuant to Section 2.1.1 [Revolving Credit
Loans; Optional Currency Loans] of the Credit Agreement, dated as of
February 17, 2017, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent (hereinafter referred to in such capacity
as the "Administrative Agent") (as amended, restated, modified, or supplemented
from time to time, the "Credit Agreement"), together with all outstanding
interest thereon on the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement.  Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement.  If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action.  Upon the occurrence
and during the continuation of an Event of Default and at the Administrative
Agent’s discretion or upon written demand by the Required Lenders, the Borrower
shall pay interest on the entire principal amount of the then outstanding
Revolving Credit Loans evidenced by this Revolving Credit Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 4.3
[Interest After Default] of the Credit Agreement.  Such interest rate will
accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature, at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
Liens contained or granted therein.  The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances,

 

--------------------------------------------------------------------------------

 

on account of principal hereof prior to maturity upon the terms and conditions
therein specified.  The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Credit Note and the Credit
Agreement.

This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns.  All references herein to the "Borrower", the
"Administrative Agent" and the "Lender" shall be deemed to apply to the
Borrower, the Administrative Agent and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without giving effect to its
conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

Exhibit 1.1(N)(1) – Page 2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer.

 

 

BORROWER:

 

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

Exhibit 1.1(N)(1) – Page 3

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(N)(2)

 

[FORM OF]
SWING LOAN NOTE

 

US$30,000,000

Pittsburgh, Pennsylvania

 

February ____, 2017

 

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the "Borrower"), hereby unconditionally promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the "Lender"), the lesser of (i) the
principal sum of Thirty Million U.S. Dollars (US$30,000,000), or (ii) the
aggregate unpaid principal balance of all Swing Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, dated as of February 17, 2017, among
the Borrower, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and the Lender, as administrative agent (hereinafter
referred to in such capacity as the "Administrative Agent") (as amended,
restated, modified, or supplemented from time to time, the "Credit Agreement"),
payable with respect to each Swing Loan evidenced hereby on the earlier of
(i) demand by the Lender or (ii) the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrower pursuant to, or as otherwise provided in, and on
the date(s) provided in the Credit Agreement.  Subject to the provisions of the
Credit Agreement, interest on this Swing Loan Note (this "Note") will be payable
pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise provided
in, the Credit Agreement.  If any payment or action to be made or taken
hereunder shall be stated to be or become due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, unless otherwise provided in the Credit Agreement, and such
extension of time shall be included in computing interest or fees, if any, in
connection with such payment or action.  Upon the occurrence and during the
continuation of an Event of Default and at the Administrative Agent’s discretion
or upon written demand by the Required Lenders, the Borrower shall pay interest
on the entire principal amount of the then outstanding Swing Loans evidenced by
this Note at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement.  Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature, at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein.  The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on account

 

--------------------------------------------------------------------------------

 

of principal hereof prior to maturity upon the terms and conditions therein
specified.  The Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.

The Borrower acknowledges and agrees that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Note
without prior notice to the Borrower.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns.  All references herein to the "Borrower", the "Administrative Agent"
and the "Lender" shall be deemed to apply to the Borrower, the Administrative
Agent and the Lender, respectively, and their respective successors and assigns
as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed, by and construed and enforced in accordance with, the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

Exhibit 1.1(N)(2) – Page 2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SWING LOAN NOTE]

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer.

 

 

BORROWER:

 

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

Exhibit 1.1(N)(2) – Page 3

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(P)(1)

[FORM OF]

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this "Agreement"),
dated as of February __, 2017 is entered into by and among EACH OF THE PERSONS
LISTED ON THE SIGNATURE PAGES HERETO AS A PLEDGOR and each of the other Persons
which becomeS A PLEDGOR hereunder from time to time (each, a "Pledgor" and
collectively, the "Pledgors") and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders referred to below (the "Administrative
Agent").

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
February 17, 2017 (as amended, restated, modified or supplemented from time to
time, the "Credit Agreement"), among Koppers Inc., a Pennsylvania corporation
(the "Borrower"), the Guarantors (as defined therein) from time to time party
thereto (the "Guarantors"), the Lenders (as defined therein) from time to time
party thereto (the "Lenders") and the Administrative Agent; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain loans and other financial accommodations to
the Borrower; and the Pledgors have agreed, among other things, to grant a
security interest to the Administrative Agent in certain patents, trademarks,
copyrights and other property as security for such loans and other obligations
as more fully described herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.  Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in the State of New York, as amended
from time to time (the "Code").

(a)"Patents, Trademarks and Copyrights" shall mean and include all of each
Pledgor's present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks and copyrights, whether now owned or hereafter acquired by any
Pledgor, including, without limitation, those listed on Schedule A hereto,
including all proceeds thereof (such as, by way of example, license royalties
and proceeds of infringement suits), the right to sue for past, present and
future infringements, all rights corresponding thereto throughout the world and
all reissues, divisions, continuations,

 

--------------------------------------------------------------------------------

 

renewals, extensions and continuations-in-part thereof, and the goodwill of the
business to which any of the patents, trademarks and copyrights relate.

(b)"Secured Obligations" shall mean and include the following:  (i) any and all
obligations, liabilities, and indebtedness from time to time of the Borrower,
any Guarantor or any other Subsidiary of the Borrower to the Agent, any of the
Lenders or any Affiliate of the Agent or any Lender under or in connection with
the Credit Agreement or any other Loan Document, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all refinancings or
refundings thereof, whether such obligations, liabilities, or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to the Borrower,
any Guarantor or any other Subsidiary of the Borrower or which would have arisen
or accrued but for the commencement of such proceeding, even if the claim for
such obligation, liability, or indebtedness is not enforceable or allowable in
such proceeding, and including all obligations, liabilities, and indebtedness
arising from any extensions of credit under or in connection with the Loan
Documents from time to time, regardless whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness, loans,
obligations, expenses and liabilities of each Loan Party, any Excluded
Subsidiary or any other Subsidiary of the Borrower to the Administrative Agent
or any of the Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Administrative Agent, any of
the Lenders or any of their respective Affiliates in accordance with the Credit
Agreement; (iv) any sums advanced by or owing to the Administrative Agent or any
of the Lenders for any reason relating to the Credit Agreement, any other Loan
Document, or any collateral relating thereto, including for indemnification, for
maintenance, preservation, protection or enforcement of, or realization upon,
the Collateral or other collateral security or any one or more guaranties, and
for enforcement, collection, or preservation of the rights of the Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of the Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Agent's or any Lender's non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (vi) any amendments, extensions, renewals and
increases of or to any of the foregoing; notwithstanding the foregoing
provisions in this definition, "Secured Obligations" shall not include Excluded
Hedge Liabilities.

(c)"Secured Parties" shall mean the Administrative Agent, the Lenders, and any
provider of any Lender-Provided Hedge, Lender-Provided Treasury Arrangement, or
Lender-Provided Credit Arrangement or any of the other Secured Obligations.

Exhibit 1.1(P)(1) – Page 2

--------------------------------------------------------------------------------

 

2.To secure the full payment and performance of all Secured Obligations, each
Pledgor hereby grants and conveys a security interest to the Administrative
Agent, for the benefit of itself and the Secured Parties, in the entire right,
title and interest of such Pledgor in and to all of its Patents, Trademarks and
Copyrights.  Notwithstanding the foregoing and only with respect to contracts
and licenses which exist on the Closing Date, if the foregoing grant of a
security interest in favor of the Collateral Agent would cause such contracts
and licenses to be void pursuant to the terms of such contracts and licenses
(subject to any limitations in Article 9 of the Code with respect to the effect
of such restrictions on the collateral assignment of such contracts and
licenses), then the grant of a security interest in such contracts and licenses
shall be postponed to the extent of such restrictions on collateral assignment
until such time as the grant of the security interest would not cause such
contracts and licenses to be void.

3.Each Pledgor jointly and severally represents and warrants, and covenants
that:

(a)the Patents, Trademarks and Copyrights are subsisting and have not been
adjudged invalid or unenforceable, in whole or in part;

(b)to the best of such Pledgor's knowledge, each of the Patents, Trademarks and
Copyrights is valid and enforceable;

(c)such Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the Patents, Trademarks and
Copyrights, free and clear of any liens, charges and encumbrances, except for
Permitted Liens, including pledges, assignments, licenses, shop rights and
covenants by such Pledgor not to sue third persons;

(d)such Pledgor has the corporate, limited liability company or partnership
power and authority, as applicable, to enter into this Agreement and perform its
terms;

(e)no claim has been made to such Pledgor or, to the knowledge of such Pledgor,
any other person that the use of any of the Patents, Trademarks and Copyrights
does or may violate the rights of any third party;

(f)such Pledgor has used, and will continue to use for the duration of this
Agreement, consistent standards of quality in its manufacture of products sold
under the Patents, Trademarks and Copyrights;

(g)such Pledgor has used, and will continue to use for the duration of this
Agreement, proper statutory notice in connection with its use of the Patents,
Trademarks and Copyrights, except for those Patents, Trademarks and Copyrights
that are hereafter allowed to lapse in accordance with Section 10 hereof;

(h)such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing at least ten (10) calendar days
prior written notice the Administrative Agent;

(i)such Pledgor will not change its name without providing at least ten (10)
calendar days prior written notice to the Administrative Agent; and

Exhibit 1.1(P)(1) – Page 3

--------------------------------------------------------------------------------

 

(j)such Pledgor shall preserve its existence as a corporation, partnership or a
limited liability company, as applicable, and except as permitted by the Credit
Agreement, shall not (1) in one, or a series of related transactions, merge into
or consolidate with any other entity, the survivor of which is not such Pledgor,
or (2) sell all or substantially all of its assets.

4.Each of the obligations and additional liabilities of each and every Pledgor
under this Agreement are joint and several with the obligations of the other
Pledgors, and each Pledgor hereby waives to the fullest extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and
several.  Each Pledgor acknowledges and agrees that the foregoing waiver serves
as a material inducement to the agreement of the Administrative Agent and the
Lenders to make the Loans, and that the Administrative Agent and the Lenders are
relying on such waiver in accepting this Agreement.  The undertakings of each
Pledgor hereunder secure the obligations of the Borrower, itself and the other
Pledgors.  The Administrative Agent and the Lenders, or any of them, may, in
their sole discretion, elect to enforce this Agreement against any Pledgor
without any duty or responsibility to pursue any other Pledgor and such an
election by the Administrative Agent and the Lenders, or any of them, shall not
be a defense to any action the Administrative Agent and the Lenders, or any of
them, may elect to take against any Pledgor.  Each of the Lenders and the
Administrative Agent hereby reserves all rights against each Pledgor.

5.Each Pledgor agrees that, until Payment In Full, it will not enter into any
agreement (for example, a license agreement) which is inconsistent with such
Pledgor's obligations under this Agreement, without the Administrative Agent's
prior written consent which shall not be unreasonably withheld except such
Pledgor may license technology in the ordinary course of business without the
Administrative Agent's consent to suppliers and customers to facilitate the
manufacture and use of such Pledgor's products.

6.If, before Payment In Full, any Pledgor shall own any new trademarks or any
new copyrightable or patentable inventions, or any patent application or patent
for any reissue, division, continuation, renewal, extension, or continuation in
part of any Patent, Trademark or Copyright or any improvement on any Patent,
Trademark or Copyright, the provisions of this Agreement shall automatically
apply thereto and such Pledgor shall give to the Administrative Agent prompt
notice thereof in writing.  Each Pledgor and the Administrative Agent agree to
modify this Agreement by amending Schedule A to include any future patents,
patent applications, trademark applications, trademarks, copyrights or copyright
applications and the provisions of this Agreement shall apply thereto.

Administrative Agent shall have, in addition to all other rights and remedies
given it by this Agreement and those rights and remedies set forth in the Credit
Agreement and the other Loan Documents to which it is a party, those allowed by
applicable Law and the rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction in which the Patents, Trademarks
and Copyrights may be located and, without limiting the generality of the
foregoing, if an Event of Default has occurred and is continuing, Administrative
Agent may immediately, without demand of performance and without other notice
(except as set forth below) or demand whatsoever to any Pledgor, all of which
are hereby expressly waived, and without advertisement, sell at public or
private sale or otherwise realize upon, in a city that the

Exhibit 1.1(P)(1) – Page 4

--------------------------------------------------------------------------------

 

Administrative Agent shall designate by notice to such Pledgor, in Pittsburgh,
Pennsylvania or elsewhere, the whole or from time to time any part of the
Patents, Trademarks and Copyrights, or any interest which any Pledgor may have
therein and, after deducting from the proceeds of sale or other disposition of
the Patents, Trademarks and Copyrights all expenses (including fees and expenses
for brokers and attorneys), shall apply the remainder of such proceeds toward
the payment of the Secured Obligations as the Administrative Agent, in its sole
discretion, shall determine.  Any remainder of the proceeds after Payment In
Full of the Secured Obligations shall be paid over to Pledgors.  Notice of any
sale or other disposition of the Patents, Trademarks and Copyrights shall be
given to Pledgors at least ten (10) days before the time of any intended public
or private sale or other disposition of the Patents, Trademarks and Copyrights
is to be made, which each Pledgor hereby agrees shall be reasonable notice of
such sale or other disposition.  At any such sale or other disposition,
Administrative Agent may, to the extent permissible under applicable Law,
purchase the whole or any part of the Patents, Trademarks and Copyrights sold,
free from any right of redemption on the part of any Pledgor, which right is
hereby waived and released.  Nothing in this Agreement waives any duty of the
Administrative Agent or any right of Pledgor which cannot be waived under
Section 9-602 of the UCC or other mandatory provisions of applicable Law which
cannot be waived.

7.If any Event of Default shall have occurred and be continuing, each Pledgor
hereby authorizes and empowers the Administrative Agent to make, constitute and
appoint any officer or agent of the Administrative Agent, as the Administrative
Agent may select in its exclusive discretion, as such Pledgor's true and lawful
attorney-in-fact, with the power to endorse such Pledgor's name on all
applications, documents, papers and instruments necessary for the Administrative
Agent to use the Patents, Trademarks and Copyrights, or to grant or issue, on
commercially reasonable terms, any exclusive or nonexclusive license under the
Patents, Trademarks and Copyrights to any third person, or necessary for the
Administrative Agent to assign, pledge, convey or otherwise transfer title in or
dispose, on commercially reasonable terms, of the Patents, Trademarks and
Copyrights to any third Person.  Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.  This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.

8.Upon Payment In Full, this Agreement shall terminate and the Administrative
Agent shall execute and deliver to the Pledgors all deeds, assignments and other
instruments as may be necessary or proper to re-vest in the Pledgors full title
to the Patents, Trademarks and Copyrights, subject to any disposition thereof
which may have been made by the Administrative Agent pursuant hereto.

9.Any and all fees, costs and expenses, of whatever kind or nature, including
reasonable attorneys' fees and expenses incurred by Administrative Agent in
connection with the preparation of this Agreement and all other documents
relating hereto and the consummation of this transaction, the filing or
recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, counsel fees, maintenance
fees, encumbrances, the protection, maintenance or preservation of the Patents,
Trademarks and Copyrights, or the defense or prosecution of any actions or
proceedings arising out of or related to the Patents, Trademarks and Copyrights,
shall be borne and paid by the Pledgors within fifteen (15) days of demand by
Administrative Agent, and if not paid within such time, shall be added to

Exhibit 1.1(P)(1) – Page 5

--------------------------------------------------------------------------------

 

the principal amount of the Secured Obligations and shall bear interest at the
highest rate prescribed in the Credit Agreement.

10.Each Pledgor shall have the duty, through counsel reasonably acceptable to
the Administrative Agent, to prosecute diligently any patent applications of the
Patents, Trademarks and Copyrights pending as of the date of this Agreement if
commercially reasonable or thereafter until Payment In Full, to make application
on unpatented but patentable inventions (whenever it is commercially reasonable
in the reasonable judgment of such Pledgor to do so) and to preserve and
maintain all rights in patent applications and patents of the Patents, including
the payment of all maintenance fees.  Any expenses incurred in connection with
such an application shall be borne by the Pledgors.  No Pledgor shall abandon
any Patent, Trademark or Copyright without the consent of the Administrative
Agent, which shall not be unreasonably withheld.

11.Each Pledgor shall have the right to bring suit, action or other proceeding
in its own name, and to join the Administrative Agent, if necessary, as a party
to such suit so long as the Administrative Agent is satisfied that such joinder
will not subject it to any risk of liability, to enforce the Patents, Trademarks
and Copyrights and any licenses thereunder.  Each Pledgor shall promptly, upon
demand, reimburse and indemnify the Administrative Agent for all damages, costs
and expenses, including reasonable legal fees, incurred by the Administrative
Agent as a result of such suit or joinder by such Pledgor.

12.No course of dealing between any Pledgor and the Administrative Agent, nor
any failure to exercise nor any delay in exercising, on the part of the
Administrative Agent, any right, remedy, power or privilege of the
Administrative Agent hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default.

13.All of the Administrative Agent's rights and remedies with respect to the
Patents, Trademarks and Copyrights, whether established hereby or by the Credit
Agreement or  or by any other agreements or by Law, shall be cumulative and not
exclusive of any rights or remedies which it may otherwise have under any other
Loan Documents  to which it is a party, or by Law, and the Administrative Agent
may enforce any one or more remedies hereunder successively or concurrently at
its option.

14.(a)It is the intention of the parties that this Agreement be enforceable to
the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof.  If any provision in this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, this Agreement shall, as
to such jurisdiction, be deemed amended to modify or delete, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it or them valid and enforceable to the maximum extent permitted by
applicable Law, without in any manner affecting the validity or enforceability
of such provision or provisions in any other jurisdiction or the remaining
provisions hereof in any jurisdiction without invalidating the remaining
provisions hereof.

Exhibit 1.1(P)(1) – Page 6

--------------------------------------------------------------------------------

 

(b)Without limitation of the preceding Subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
any Pledgor's obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Pledgor's aggregate liability under this Agreement,
then, notwithstanding any other provision of this Agreement to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Pledgor or any other Person,
be automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

(i)the fair consideration actually received by such Pledgor under the terms and
as a result of the Loan Documents, and any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement and any Lender-Provided Credit Arrangement,
and the value of the benefits described in Section 24 hereof, including (and to
the extent not inconsistent with applicable federal and state laws affecting the
enforceability of guaranties) distributions, commitments, and advances made to
or for the benefit of such Pledgor with the proceeds of any credit extended
under the Loan Documents or any Lender-Provided Hedge, any Lender-Provided
Treasury Arrangement or any Lender-Provided Credit Arrangement, or

(ii)the excess of (1) the amount of the fair value of the assets of such Pledgor
as of the date of this Agreement as determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors as
in effect on the date hereof, over (2) the amount of all liabilities of such
Pledgor as of the date of this Agreement, also as determined on the basis of
applicable federal and state laws governing the insolvency of debtors as in
effect on the date hereof.

(c)Notwithstanding anything to the contrary in this Section or elsewhere in this
Agreement, this Agreement shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Agreement to enforceability to the fullest extent permitted by
Law) were not a part of this Agreement, and in any related litigation, the
burden of proof shall be on the party asserting the invalidity or
unenforceability of any provision hereof or asserting any limitation on any
Pledgor's obligations hereunder as to each element of such assertion.

15.This Agreement supersedes all prior understandings and agreements, whether
written or oral, between the parties hereto relating to a grant of a security
interest in the Patents, Trademarks and Copyrights by any Pledgor.  This
Agreement is subject to waiver, modification, supplement or amendment only by a
writing signed by the parties, except as provided in Section 6 and Section 25
hereof with respect to additions and supplements to Schedule A hereto.

16.Each Pledgor hereby agrees to be bound by the provisions of Section 5.9
[Taxes] of the Credit Agreement and shall make all payments free and clear of
Taxes as provided therein.

17.The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties,
provided, however,

Exhibit 1.1(P)(1) – Page 7

--------------------------------------------------------------------------------

 

that no Pledgor may assign or transfer any of its rights or obligations
hereunder or any interest herein, and any such purported assignment or transfer
shall be null and void.

18.This Agreement shall be governed by, construed, and enforced in accordance
with the internal laws of the State of New York, except to the extent the
validity or perfection of the security interests or the remedies hereunder in
respect of any Patents, Trademarks or Copyrights are governed by the law of a
jurisdiction other than the State of New York.

19.Each Pledgor hereby irrevocably submits to the nonexclusive jurisdiction of
any New York state or federal court sitting in New York County, in any action or
proceeding arising out of or relating to this Agreement, and each Pledgor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state or federal court.  Each Pledgor
hereby waives to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding.  Each
Pledgor hereby appoints the process agent identified below (the "Process Agent")
as its agent to receive on behalf of such party and its respective property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding.  Such service may be made by mailing or
delivering a copy of such process to any of the Pledgors in care of the Process
Agent at the Process Agent's address, and each Pledgor hereby authorizes and
directs the Process Agent to receive such service on its behalf.  Each Pledgor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions (or any political
subdivision thereof) by suit on the judgment or in any other manner provided at
law.  Each Pledgor further agrees that it shall, for so long as any Commitment
under the Credit Agreement or any Secured Obligation of any Loan Party to any
Secured Party remains outstanding, continue to retain Process Agent for the
purposes set forth in this Section 19.  The Process Agent is the Borrower, with
an office on the date hereof as set forth in the Schedules to the Credit
Agreement.  The Process Agent hereby accepts the appointment of Process Agent by
the Pledgors and agrees to act as Process Agent on behalf of the Pledgors.

20.This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
deemed an original, and all such counterparts shall together constitute one and
the same instrument.  Each Pledgor acknowledges and agrees that a telecopy or
electronic transmission to the Administrative Agent or any Secured Party of the
signature page hereof purporting to be signed on behalf of such Pledgor shall
constitute effective and binding execution and delivery hereof by such Pledgor.

21.EACH PLEDGOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE PATENTS,
TRADEMARKS AND COPYRIGHTS TO THE FULLEST EXTENT PERMITTED BY LAW.

22.All notices, requests, demands, directions and other communications
(collectively, "notices") given to or made upon any party hereto under the
provisions of this Agreement shall be given to the applicable party hereto at
the address set forth on a Schedule 1.1(B) to, or in a

Exhibit 1.1(P)(1) – Page 8

--------------------------------------------------------------------------------

 

Guarantor Joinder given under, the Credit Agreement and in the manner provided
in, Section 11.5 [Notices; Effectiveness; Electronic Communication] of the
Credit Agreement.

23.Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Administrative Agent hereunder and under the other Loan Documents, because
the Administrative Agent's remedies at law for failure of such Pledgor to comply
with the provisions hereof relating to the Administrative Agent's rights (i) to
inspect the books and records related to the Patents, Trademarks and Copyrights,
(ii) to receive the various notifications such Pledgor is required to deliver
hereunder, (iii) to obtain copies of agreements and documents as provided herein
with respect to the Patents, Trademarks and Copyrights, (iv) to enforce the
provisions hereof pursuant to which such Pledgor has appointed the
Administrative Agent its attorney-in-fact; and (v) to enforce the Administrative
Agent's remedies hereunder, would be inadequate and that any such failure would
not be adequately compensable in damages, such Pledgor agrees that each such
provision hereof may be specifically enforced.

24.Each Pledgor hereby acknowledges, represents, and warrants that it receives
synergistic benefits by virtue of its affiliation with the Borrower and/or the
other Pledgors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Agreement.

25.At any time after the initial execution and delivery of this Agreement to the
Administrative Agent and the Lenders, additional Persons may become parties to
this Agreement and thereby acquire the duties and rights of being a Pledgor
hereunder by executing and delivering to the Administrative Agent and the
Lenders a Guarantor Joinder pursuant to the Credit Agreement and, in addition, a
new Schedule A hereto shall be provided to the Administrative Agent with respect
to such new Pledgor.  No notice of the addition of any Pledgor shall be required
to be given to any pre-existing Pledgor and each Pledgor hereby consents
thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

Exhibit 1.1(P)(1) – Page 9

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PATENT,
TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.

 

 

PLEDGORS:

 

 

 

 

KOPPERS INC.,

 

a Pennsylvania corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS HOLDINGS INC.,

a Pennsylvania corporation

KOPPERS DELAWARE, INC.,

a Delaware corporation

KOPPERS ASIA LLC,

a Delaware limited liability company

KOPPERS CONCRETE PRODUCTS, INC.,

a Delaware corporation

CONCRETE PARTNERS, INC.,

a Delaware corporation

KOPPERS PERFORMANCE CHEMICALS, INC.,
a New York corporation

KOPPERS RAILROAD STRUCTURES INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Vice President

 

 

 

Exhibit 1.1(P)(1) – Page 10

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PATENT,
TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

 

KOPPERS VENTURES INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,

a Nevada limited liability company

KOPPERS NZ LLC,

a New York limited liability company

WOOD PROTECTION MANAGEMENT LLC,

a Nevada limited liability company

 

 

 

 

By:

 

 

Name:

Steven R. Lacy

 

Title:

Manager

 

 

 

 

 

 

 

WOOD PROTECTION LP,

a Texas limited partnership

 

 

 

 

By:

WOOD PROTECTION MANAGEMENT LLC,

 

 

as General Partner

 

 

 

 

 

By:

 

 

 

Name:

Steven R. Lacy

 

 

Title:

Manager

 

 

 

Exhibit 1.1(P)(1) – Page 11

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PATENT,
TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 1.1(P)(1) – Page 12

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PATENT,
TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

SCHEDULE A
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

LIST OF REGISTERED PATENTS,

TRADEMARKS, TRADE NAMES AND COPYRIGHTS

 

1.Registered Patents:

2.Trademarks:

3.Trade Names:



 

 

4,Copyrights:



 

 

 

Exhibit 1.1(P)(1) – Page 13

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(P)(2)

[FORM OF]

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of February [__], 2017 (as amended, restated,
modified or supplemented from time to time, the "Agreement"), is given, made and
entered into by EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AS
PLEDGORS and each of the other Persons which become PLEDGORS hereunder from time
to time (each, a "Pledgor" and collectively, the "Pledgors"), a Pledgor of the
corporations, limited liability companies, partnerships or other entities as set
forth on Schedule A hereto (each, a "Company" and collectively, the
"Companies"), in favor of PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for itself and the other Lenders under the Credit Agreement described
below (in such capacity, the "Administrative Agent").

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
February 17, 2017 (as amended, restated, modified or supplemented from time to
time, the "Credit Agreement"), among Koppers Inc., a Pennsylvania corporation
(the "Borrower"), the Guarantors (as defined therein) from time to time party
thereto (the "Guarantors"), the Lenders (as defined therein) from time to time
party thereto (the "Lenders") and the Administrative Agent; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to provide certain loans and other financial accommodations
to the Borrower; and

WHEREAS, pursuant to and in consideration of the Credit Agreement, certain of
the issued and outstanding capital stock, shares, securities, member interests,
partnership interests and other ownership interests of each of the Companies is
to be pledged to the Administrative Agent in accordance herewith; and

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies as set forth on Schedule A hereto.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.Defined Terms.

(a)Except as otherwise expressly provided herein, capitalized terms used in this
Agreement shall have the respective meanings assigned to them in the Credit
Agreement.  Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) shall have the respective
meanings assigned to them in the Uniform Commercial Code as enacted in the State
of New York, as amended from time to time (the "Code").

 

--------------------------------------------------------------------------------

 

(b)"Pledged Collateral" shall mean and include all of each Pledgor's present and
future right, title and interest in and to the following:  (i) all investment
property, capital stock, shares, securities, member interests, partnership
interests, warrants, options, put rights, call rights, similar rights, and all
other ownership or participation interests in any entity or business or in the
revenue, income, or profits thereof; (ii) all property of each Pledgor in the
Administrative Agent's possession or in transit to or from, under the custody or
control of, or on deposit with, the Administrative Agent or any Affiliate
thereof, including deposit and other accounts; (iii) cash and cash equivalents
(collectively referred to herein as "Investments", including all Investments
listed on Schedule A attached hereto and made a part hereof, and all rights and
privileges pertaining thereto, including, without limitation, all present and
future Investments receivable in respect of or in exchange for any Investments,
and all rights under shareholder, member, partnership agreements and other
similar agreements relating to any Investments, all rights to subscribe for
Investments, whether or not incidental to or arising from ownership of any
Investments; (iv) all Investments hereafter pledged by any Pledgor to
Administrative Agent to secure the Secured Obligations; (v) together with all
cash, interest, stock and other dividends or distributions paid or payable on
any of the foregoing, and all books and records (whether paper, electronic or
any other medium) pertaining to any of the foregoing, including, without
limitation, all stock record and transfer books, and together with whatever is
received when any of the foregoing is sold, exchanged, replaced or otherwise
disposed of, including all proceeds, as such term is defined in the Code, and
all other investment property and similar assets of any Pledgor; and (vi) all
cash and non-cash proceeds (including, without limitation, insurance proceeds)
of any of the foregoing property, all products thereof, and all additions and
accessions thereto, substitutions therefor and replacements thereof.

(c)"Company" and "Companies" shall mean one or more of the entities issuing any
of the Collateral which is or should be (in accordance with Section 5(k) hereto)
described on Schedule A hereto.

(d)"Secured Obligations" shall mean and include the following: (i) any and all
obligations, liabilities, and indebtedness from time to time of the Borrower,
any Guarantor or any other Subsidiary of the Borrower to the Agent, any of the
Lenders or any Affiliate of the Agent or any Lender under or in connection with
the Credit Agreement or any other Loan Document, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all refinancings or
refundings thereof, whether such obligations, liabilities, or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to the Borrower,
any Guarantor or any other Subsidiary of the Borrower or which would have arisen
or accrued but for the commencement of such proceeding, even if the claim for
such obligation, liability, or indebtedness is not enforceable or allowable in
such proceeding, and including all obligations, liabilities, and indebtedness
arising from any extensions of credit under or in connection with the Loan
Documents from time to time, regardless whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness,

Exhibit 1.1(P)(2) – Page 2

--------------------------------------------------------------------------------

 

loans, obligations, expenses and liabilities of each Loan Party, any Excluded
Subsidiary or any other Subsidiary of the Borrower to the Administrative Agent
or any of the Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Administrative Agent, any of
the Lenders or any of their respective Affiliates in accordance with the Credit
Agreement; (iv) any sums advanced by or owing to the Administrative Agent or any
of the Lenders for any reason relating to the Credit Agreement, any other Loan
Document, or any collateral relating thereto, including for indemnification, for
maintenance, preservation, protection or enforcement of, or realization upon,
the Collateral or other collateral security or any one or more guaranties, and
for enforcement, collection, or preservation of the rights of the Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of the Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Agent's or any Lender's non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (vi) any amendments, extensions, renewals and
increases of or to any of the foregoing; notwithstanding the foregoing
provisions in this definition, "Secured Obligations" shall not include Excluded
Hedge Liabilities.

(e)"Secured Parties" shall mean the Administrative Agent, the Lenders, and any
provider of any Lender-Provided Hedge, any Lender-Provided Treasury Arrangement
or any Lender-Provided Credit Arrangement or any of the Secured Obligations.

2.Grant of Security Interests.

(a)To secure on a first priority perfected basis the full payment and
performance of all Secured Obligations, each Pledgor hereby grants to the
Administrative Agent a continuing first priority security interest under the
Code in and hereby pledges to Administrative Agent, in each case for the benefit
of itself and the Secured Parties all of such Pledgor's now existing and
hereafter acquired or arising right, title and interest in, to, and under the
Pledged Collateral whether now or hereafter existing and wherever located.

(b)Upon the execution and delivery of this Agreement, each Pledgor shall deliver
to and deposit with the Administrative Agent in pledge, all of such Pledgor's
certificates, instruments or other documents comprising or evidencing the
Pledged Collateral, together with undated stock powers, instruments or other
documents signed in blank by such Pledgor.  In the event that any Pledgor should
ever acquire or receive certificates, securities, instruments or other documents
evidencing the Pledged Collateral, such Pledgor shall deliver to and deposit
with the Administrative Agent in pledge, all such certificates, securities,
instruments or other documents which evidence the Pledged Collateral.

(c)Notwithstanding anything to the contrary contained in this Agreement, the
Pledged Collateral with respect to any Company organized under the laws of a
country or state other than the United States (or any state thereof) or such
other country designated by the

Exhibit 1.1(P)(2) – Page 3

--------------------------------------------------------------------------------

 

Borrower and consented to in writing by the Administrative Agent (each, a
"Partial Pledge Company") shall not exceed sixty-five percent (65%) of the total
combined voting power of all classes of capital stock, shares, securities,
member interests, partnership interests and other ownership interests entitled
to vote of such Partial Pledge Company and this Agreement shall not apply to any
such stock, shares, securities, member interests, partnership interests or
ownership interests which are in excess of such sixty-five percent (65%)
limitation.  To the extent the Administrative Agent receives more than
sixty-five percent (65%) of the total combined voting power of all classes of
capital stock, shares, securities, member interests, partnership interests and
other ownership interests entitled to vote of any Partial Pledge Company,
Administrative Agent shall return such excess stock, shares, securities, member
interests, partnership interests and other ownership interests upon the request
of the applicable Pledgor.

3.Additional Actions and Further Assurances.

(a)Prior to or concurrently with the execution of this Agreement, and thereafter
from time to time without any request or notice by the Secured Party, Pledgor,
at its sole cost and expense, shall, or shall cause such Company to, execute and
deliver to the Secured Party all filings, notices, registrations for the
corporate records, and all such other documents, and shall, or shall cause such
Company to, take such other action as may be necessary or advisable to obtain,
preserve, protect, and maintain the Secured Party's continuing first priority
perfected security interest in the portion of the Pledged Collateral that
relates to capital stock (or other equity interests) in any Company.

(b)Prior to or concurrently with the execution of this Agreement, and thereafter
at any time and from time to time upon reasonable request of the Administrative
Agent, each Pledgor shall, or shall cause such Company to, execute and deliver
to the Administrative Agent all financing statements, continuation financing
statements, assignments, certificates and documents of title, affidavits,
reports, notices, schedules of account, letters of authority, further pledges,
transfer powers in blank, powers of attorney and all other documents
(collectively, the "Security Documents") which the Administrative Agent may
reasonably request, in form reasonably satisfactory to the Administrative Agent,
and take such other action which the Administrative Agent may reasonably
request, to perfect and continue perfected and to create and maintain the first
priority status of the Administrative Agent's security interest in the Pledged
Collateral and to fully consummate the transactions contemplated under this
Agreement.  Each Pledgor agrees that the Agent may record any one or more
financing statements under the applicable Uniform Commercial Code with respect
to the pledge and security interest herein granted.  Each Pledgor hereby
irrevocably makes, constitutes and appoints the Administrative Agent (and any of
the Administrative Agent's officers or employees or agents designated by the
Administrative Agent, as applicable) as such Pledgor's true and lawful attorney
with power to sign the name of such Pledgor on all or any of the Security
Documents which the Administrative Agent determines must be executed, filed,
recorded or sent in order to perfect or continue perfected the Administrative
Agent's security interest in the Pledged Collateral in any jurisdiction.  Such
power, being coupled with an interest, is irrevocable until all of the Secured
Obligations have been indefeasibly paid in full in cash and the Commitments have
terminated.

Exhibit 1.1(P)(2) – Page 4

--------------------------------------------------------------------------------

 

4.Representations and Warranties.  Each Pledgor hereby jointly and severally
represents and warrants to the Administrative Agent as follows:

(a)The Pledged Collateral does not include Margin Stock and no Loan under the
Credit Agreement shall be used for the purpose of purchasing or carrying Margin
Stock.  "Margin Stock" as used in this clause (a) shall have the meaning
ascribed to such term by Regulation U of the Board of Governors of the Federal
Reserve System of the United States;

(b)Such Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than those in favor of the
Administrative Agent for the Lenders and the Administrative Agent;

(c)The capital stock, shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and nonassessable and constitute the
following: (i) one hundred percent (100%) of the issued and outstanding capital
stock, member interests, partnership interests of each of the Companies which
are not Partial Pledged Companies; and (ii) sixty-five percent (65%) of the
issued and outstanding capital stock, shares, securities, member interests and
partnership interests of each of the Partial Pledged Companies;

(d)The security interests in the Pledged Collateral granted hereunder are valid,
perfected and of first priority, subject to the Lien of no other Person, other
than Liens of a governmental authority for taxes not yet due and payable to the
extent any applicable statute provides for a Lien on the Pledged Collateral;

(e)There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and right to transfer the Pledged
Collateral owned by such Pledgor free of any encumbrances and without obtaining
the consent of any other Person;

(f)Such Pledgor has all necessary power to execute, deliver and perform this
Agreement;

(g)There are no actions, suits, or proceedings pending or, to such Pledgor's
best knowledge after due inquiry, threatened against or affecting such Pledgor
with respect to the Pledged Collateral, at law or in equity or before or by any
Official Body, and such Pledgor is not in default with respect to any judgment,
writ, injunction, decree, rule or regulation which could adversely affect such
Pledgor's performance of the terms of this Agreement;

(h)This Agreement has been duly executed and delivered and constitutes the valid
and legally binding obligation of such Pledgor, enforceable in accordance with
its terms, except to the extent that enforceability of this Agreement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors' rights generally
or limiting the right of specific performance;

(i)Neither the execution and delivery by such Pledgor of this Agreement, nor the
compliance with the terms and provisions hereof, will violate any provision of
any Law or

Exhibit 1.1(P)(2) – Page 5

--------------------------------------------------------------------------------

 

conflict with or result in a breach of any of the terms, conditions or
provisions of any judgment, order, injunction, decree or ruling of any Official
Body to which such Pledgor or any of its property is subject or any provision of
any agreement, understanding or arrangement to which Pledgor is a party or by
which such Pledgor or any of its property is bound;

(j)Such Pledgor's exact legal name is as set forth on the signature page hereto;

(k)The jurisdiction of incorporation, formation or organization as applicable,
of such Pledgor is as set forth on Schedule A hereto; and

(l)All rights of such Pledgor in connection with its ownership of each of the
Companies are evidenced and governed solely by the stock certificates,
instruments or other documents evidencing ownership and organizational documents
of each of the Companies and no shareholder, voting or other similar agreements
are applicable to any of the Pledged Collateral or any of any Pledgor's rights
with respect thereto, and no such certificate, instrument or other document
provides that any member interest, or partnership interest or other intangible
ownership interest, constituting Pledged Collateral, is a "security" within the
meaning of and subject to Article 8 of the Code; and, the organizational
documents of each Company contain no restrictions on the rights of shareholders,
members or partners other than those that normally would apply to a company
organized under the laws of the jurisdiction of organization of each of the
Companies.

5.General Covenants.  Each Pledgor hereby covenants and agrees as follows:

(a)Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; such
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Administrative Agent;

(b)The capital stock shares, securities, member interests, partnership interests
and other ownership interests constituting the Pledged Collateral have been duly
authorized and validly issued to such Pledgor (as set forth on Schedule A
hereto), are fully paid and nonassessable and constitute the following: (i) the
percentage listed on Schedule A of the issued and outstanding capital stock,
member interests and partnership interests of each of the Companies which are
not Partial Pledged Companies, and (ii) the lesser of (x) sixty-five percent
(65%) of the issued and outstanding capital stock, shares, securities, member
interests and partnership interests of each of the Partial Pledged Companies or
(y) all of the issued and outstanding capital stock, member interests and
partnership interests owned by Borrower or any of its Subsidiaries of each
Partial Pledged Company;

(c)The security interests under the Code in the Pledged Collateral granted
hereunder are valid, perfected and of first priority subject to the Lien of no
other Person, other than Liens of a governmental authority for taxes not yet due
and payable to the extent any applicable statute provides for a Lien on the
Pledged Collateral.  Upon the consummation of those actions described in
Section 3 hereof, the security interests in the Pledged Collateral granted
hereunder shall be valid, perfected and of first priority subject to the Lien of
no other Person under all

Exhibit 1.1(P)(2) – Page 6

--------------------------------------------------------------------------------

 

applicable Law, other than Liens of a governmental authority for taxes not yet
due and payable to the extent any applicable statute provides for a Lien on the
Pledged Collateral;

(d)Such Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to affect such
Pledgor's title to, or the Administrative Agent's interest in, the Pledged
Collateral or the proceeds thereof; provided, however, that with the prior
written consent of the Administrative Agent such Pledgor may settle such actions
or proceedings with respect to the Pledged Collateral, which consent shall not
be unreasonably withheld or delayed;

(e)Such Pledgor shall, and shall cause each of the Companies to, keep separate,
accurate and complete records of the Pledged Collateral, disclosing the
Administrative Agent's security interest hereunder;

(f)Such Pledgor shall comply with all Laws applicable to the Pledged Collateral
unless any noncompliance would not individually or in the aggregate materially
impair the use or value of the Pledged Collateral or the Administrative Agent's
rights hereunder;

(g)There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and unencumbered right to transfer the
Pledged Collateral owned by such Pledgor free of any encumbrances and without
the necessity of obtaining the consent of any other Person, other than such
consents as have been or will be obtained as of the date hereof or in connection
with Pledged Collateral subsequently acquired by Pledgor and other than as
provided in the Credit Agreement;

(h)Such Pledgor has all necessary power to execute, deliver and perform this
Agreement and all necessary action to authorize the execution, delivery and
performance of this Agreement has been properly taken;

(i)Such Pledgor shall pay any and all taxes, duties, fees or imposts of any
nature imposed by any Official Body on any of the Pledged Collateral, except to
the extent contested in good faith by appropriate proceedings;

(j)Such Pledgor shall permit the Administrative Agent, its officers, employees
and agents at reasonable times to inspect all books and records related to the
Pledged Collateral;

(k)Subject to Section 2(c) hereof, to the extent, following the date hereof,
such Pledgor acquires capital stock, shares, securities, member interests,
partnership interests and other ownership interests of any of the Companies or
any of the rights, property or securities, shares, capital stock, member
interests, partnership interests or any other ownership interests described in
the definition of Pledged Collateral with respect to any of the Companies, such
ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Administrative Agent;
and, such Pledgor thereupon shall deliver all such securities, shares, capital
stock, member interests, partnership interests and other ownership interests
together with an updated Schedule A hereto, to the Administrative Agent together
with all such transfer powers, control agreements, financing statements, and any
other documents necessary to implement the provisions and purposes of this
Agreement as the Administrative Agent may request;

Exhibit 1.1(P)(2) – Page 7

--------------------------------------------------------------------------------

 

(l)Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral;

(m)Such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing at least ten (10) calendar days
prior written notice to the Administrative Agent;

(n)Such Pledgor will not change its name without providing at least ten (10)
calendar days prior written notice to the Administrative Agent;

(o)Such Pledgor shall preserve its existence as a corporation, limited liability
company or partnership, as applicable, and except as permitted by the Credit
Agreement, shall not (i) in one, or a series of related transactions, merge into
or consolidate with any other entity, the survivor of which is not such Pledgor,
or (ii) sell all or substantially all of its assets; and

(p)During the term of this Agreement, such Pledgor shall not permit any Company
to treat any uncertificated ownership interests as securities that are subject
to Article 8 of the Code.

6.Other Rights With Respect to Pledged Collateral.  In addition to the other
rights with respect to the Pledged Collateral granted to the Administrative
Agent hereunder, at any time and from time to time, after and during the
continuation of an Event of Default, the Administrative Agent, at its option and
at the expense of the Pledgors, may: (a) transfer into its own name, or into the
name of its nominee, all or any part of the Pledged Collateral, thereafter
receiving all dividends, income or other distributions upon the Pledged
Collateral; (b) take control of and manage all or any of the Pledged Collateral;
(c) apply to the payment of any of the Secured Obligations, whether any be due
and payable or not, any moneys, including cash dividends and income from any
Pledged Collateral, now or hereafter in the hands of the Administrative Agent
any of the other Secured Parties, on deposit or otherwise, belonging to any
Pledgor, as the Administrative Agent in its sole discretion shall determine; and
(d) do anything which any Pledgor is required to do but fails to do hereunder.

7.Additional Remedies Upon Event of Default.  Upon the occurrence of any Event
of Default and while such Event of Default shall be continuing, the
Administrative Agent shall have, in addition to all rights and remedies of a
secured party under the Code or other applicable Law, and in addition to its
rights under Section 6 above and under the other Loan Documents, the following
rights and remedies:

(a)The Administrative Agent may, after ten (10) days' advance notice to the
applicable Pledgor, sell, assign, give an option or options to purchase or
otherwise dispose of such Pledgor's Pledged Collateral or any part thereof at
public or private sale, at any of the Administrative Agent's offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent may deem commercially reasonable.  Each Pledgor
agrees that ten (10) days' advance notice of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Administrative Agent shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given.  The Administrative Agent may adjourn any public or private sale from
time

Exhibit 1.1(P)(2) – Page 8

--------------------------------------------------------------------------------

 

to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor recognizes that the Administrative Agent may be
compelled to resort to one or more private sales of the Pledged Collateral to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities, shares, capital stock, member interests, partnership
interests or ownership interests for their own account for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay sale of any of the Pledged Collateral for the
period of time necessary to permit any Pledgor (or issuer) to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable securities laws, even if any Pledgor (or issuer) would agree to
do so.

(b)The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Administrative Agent has made
all deductions of expenses, including but not limited to attorneys' fees and
other expenses incurred in connection with repossession, collection, sale or
disposition of such Pledged Collateral or in connection with the enforcement of
the Administrative Agent's rights with respect to the Pledged Collateral,
including in any insolvency, bankruptcy or reorganization proceedings, be
applied against the Secured Obligations, whether or not all the same be then due
and payable, in accordance with Section 9.2.4 [Application of Proceeds] of the
Credit Agreement

8.Administrative Agent's Duties.  The powers conferred on the Administrative
Agent hereunder are solely to protect its interest in the Pledged Collateral and
shall not impose any duty upon it to exercise any such powers.  Except for the
safe custody of any Pledged Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Administrative Agent shall have no
duty as to any Pledged Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.

9.Additional Pledgors.  It is anticipated that additional persons will from time
to time become Subsidiaries of the Borrower or a Guarantor, each of whom will be
required to join this Agreement.  It is acknowledged and agreed that new
Subsidiaries of the Borrower or of a Guarantor will become Pledgors hereunder
and will be bound hereby simply by executing and delivering to Administrative
Agent a Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the Credit
Agreement.  In addition, a new Schedule A hereto shall be provided to
Administrative Agent showing the pledge of the ownership interest in such new
Subsidiary and any ownership interests that such new Subsidiary owns in any
other Person.

10.No Waiver; Cumulative Remedies.  No failure to exercise, and no delay in
exercising, on the part of the Administrative Agent, any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any further
exercise thereof or the exercise of any other right, power or privilege.  No
waiver of a single Event of Default shall be deemed a waiver of a subsequent
Event of Default.  The remedies herein provided are cumulative and not exclusive
of

Exhibit 1.1(P)(2) – Page 9

--------------------------------------------------------------------------------

 

any remedies provided under the other Loan Documents or by Law and the
Administrative Agent may enforce any one or more remedies hereunder successively
or concurrently at its option.  Each Pledgor waives any right to require the
Administrative Agent to proceed against any other Person or to exhaust any of
the Pledged Collateral or other security for the Secured Obligations or to
pursue any remedy in the Administrative Agent's power.

11.No Discharge Until Indefeasible Payment of the Secured Obligations.  The
pledge, security interests, and other Liens and the obligations of each Pledgor
hereunder shall not be discharged or impaired or otherwise diminished by any
failure, default, omission, or delay, willful or otherwise, by Administrative
Agent, any other Person, or any other obligor on any of the Secured Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Pledgor
or which would otherwise operate as a discharge of such Pledgor as a matter of
law or equity.  Without limiting the generality of the foregoing, each Pledgor
hereby consents to, and the pledge, security interests, and other Liens given by
such Pledgor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:

(a)Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or any other Person with respect thereto;

(b)Any increase, decrease, or change in the amount, nature, type or purpose of
any of or any release, surrender, exchange, compromise or settlement of any of
the Secured Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document, any Lender-Provided Hedge, any Lender-Provided Treasury
Arrangement, any Lender-Provided Credit Arrangement or any of the other Secured
Obligations;

(c)Any failure to assert any breach of or default under any Loan Document, any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement or any of the other Secured Obligations; or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by any of the Loan Documents, any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement, any
Lender-Provided Credit Arrangement or any of the other Secured Obligations; or
in circumstances in which any condition to such extensions of credit has not
been satisfied; any other exercise or non-exercise, or any other failure,
omission, breach, default, delay, or wrongful action in connection with any
exercise or non-exercise, of any right or remedy against such Pledgor or any
other Person under or in connection with any Loan Document, any Lender-Provided
Hedge, any Lender-Provided Treasury Arrangement or any Lender-Provided Credit
Arrangement or any of the other Secured Obligations; any refusal of payment or
performance of any of the Secured Obligations, whether or not with any
reservation of rights against any Pledgor; or any application of collections
(including collections resulting from realization upon

Exhibit 1.1(P)(2) – Page 10

--------------------------------------------------------------------------------

 

any direct or indirect security for the Secured Obligations) to other
obligations, if any, not entitled to the benefits of this Agreement, in
preference to Secured Obligations or, if any collections are applied to Secured
Obligations, any application to particular Secured Obligations;

(d)Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Pledged Collateral).  As used in this Agreement, "direct or indirect security"
for the Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;

(e)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Pledgor or the Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Pledgor or the Borrower or any other Person; or any action
taken or election (including any election under Section 1111(b)(2) of the United
States Bankruptcy Code or any comparable law of any jurisdiction) made by
Administrative Agent or any Pledgor or the Borrower or by any other Person in
connection with any such proceeding;

(f)Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by any Pledgor or the Borrower or any other Person with respect to
any Loan Document or any of the Secured Obligations; or any discharge by
operation of law or release of any Pledgor or the Borrower or any other Person
from the performance or observance of any Loan Document or any of the Secured
Obligations; or

(g)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only the indefeasible payment in full in cash
of the Secured Obligations and the termination of the Commitments.

12.Taxes.  All payments and collections made by or from the Pledgors under this
Agreement shall be deemed to be payments pursuant to, and each Pledgor hereby
agrees to be bound by, the provisions of Section 5.9 [Taxes] of the Credit
Agreement and each Pledgor shall make all payments free and clear of Taxes as
provided therein.

13.Waivers.  Each Pledgor hereby waives any and all defenses that any Pledgor
may now or hereafter have based on principles of suretyship, impairment of
collateral, or the like and each Pledgor hereby waives any defense to or
limitation on its obligations under this Agreement

Exhibit 1.1(P)(2) – Page 11

--------------------------------------------------------------------------------

 

arising out of or based on any event or circumstance referred to in the
immediately preceding section hereof.  Without limiting the generality of the
foregoing and to the fullest extent permitted by applicable law, each Pledgor
hereby further waives each of the following:

(a)All notices, disclosures and demands of any nature that otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following:  any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document, any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement or any of the other Secured Obligations; any
notice of the incurrence of any Secured Obligations; any notice of any default
or any failure on the part of such Pledgor or the Borrower or any other Person
to comply with any Loan Document any Lender-Provided Hedge, any Lender-Provided
Treasury Arrangement or any Lender-Provided Credit Arrangement or any of the
Secured Obligations or any of the other Secured Obligations or any requirement
pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Borrower or
any other Person;

(b)Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or the Borrower, or any other Person of any other right or remedy
under or in connection with any Loan Document, any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement or any Lender-Provided Credit Arrangement
or any of the other Secured Obligations or any direct or indirect security for
any of the Secured Obligations; any requirement of promptness or diligence on
the part of the Administrative Agent or any other Person; any requirement to
exhaust any remedies under or in connection with, or to mitigate the damages
resulting from default under, any Loan Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Loan Document, and any requirement
that any Pledgor receive notice of any such acceptance; and

(c)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, "one action" laws, or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.

14.Setoff.  Each Pledgor hereby waives and releases, and shall not assert, any
and all rights of setoff and any similar claims or actions whatsoever now and
hereafter it may have at any time against the Secured Party or any Lender, any
of the Secured Party's or any Lender's Affiliates, and any of the respective
successors, assigns, and participants of the Secured Party or any Lender or any
Affiliate of the Secured Party or any Lender.

Exhibit 1.1(P)(2) – Page 12

--------------------------------------------------------------------------------

 

15.Assignment.  All rights of the Administrative Agent under this Agreement:

(i)shall inure to the benefit of its successors and assigns.  All obligations of
each Pledgor shall bind its successors and assigns; provided, however, no
Pledgor may assign or transfer any of its rights and obligations hereunder or
any interest herein, and any such purported assignment or transfer shall be null
and void.

(ii)The Administrative Agent may resign and a successor the Administrative Agent
may be appointed in the manner provided in the Credit Agreement.  Upon the
acceptance of any appointment as an administrative agent by a successor
administrative agent, that successor administrative agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the administrative agent, as secured party under this Agreement and the
retiring administrative agent shall thereupon be discharged from its duties and
obligations under this Agreement.  After any retiring administrative agent's
resignation, the provisions of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
the Administrative Agent.

16.Severability.  Any provision of this Agreement (or portion hereof) which
shall be held invalid or unenforceable shall be ineffective without invalidating
the remaining provisions hereof (or portions hereof).

17.Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York, except to the extent the
validity or perfection of the security interests or the remedies hereunder in
respect of any Pledged Collateral are governed by the law of a jurisdiction
other than the State of New York.

18.Notices.  All notices, requests, demands, directions and other communications
(collectively, "notices") given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement; provided that
such notices to any Pledgor shall be given to the Borrower on behalf of such
Pledgor at the address referred to in, and in the manner provided in, Section
11.5 [Notices; Effectiveness; Electronic Communication] of the Credit Agreement.

19.Specific Performance.  Each Pledgor acknowledges and agrees that, in addition
to the other rights of the Administrative Agent hereunder and under the other
Loan Documents, because the Administrative Agent's remedies at law for failure
of such Pledgor to comply with the provisions hereof relating to the
Administrative Agent's rights: (i) to inspect the books and records related to
the Pledged Collateral; (ii) to receive the various notifications such Pledgor
is required to deliver hereunder; (iii) to obtain copies of agreements and
documents as provided herein with respect to the Pledged Collateral; (iv) to
enforce the provisions hereof pursuant to which the such Pledgor has appointed
the Administrative Agent its attorney-in-fact; and (v) to enforce the
Administrative Agent's remedies hereunder, would be inadequate and that any such
failure would not be adequately compensable in damages, such Pledgor agrees that
each such provision hereof may be specifically enforced.

Exhibit 1.1(P)(2) – Page 13

--------------------------------------------------------------------------------

 

20.Voting Rights in Respect of the Pledged Collateral.  So long as no Event of
Default shall occur and be continuing, each Pledgor may exercise any and all
voting and other consensual rights pertaining to the Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the other Loan Documents; provided, however, that such Pledgor will not
exercise or will refrain from exercising any such voting and other consensual
right pertaining to the Pledged Collateral, as the case may be, if such action
would have a material adverse effect on the value of any Pledged
Collateral.  Without limiting the generality of the foregoing and in addition
thereto, the Pledgors shall not vote to enable, or take any other action to
permit, any of the Companies to issue any stock, member interests, partnership
interests or other equity securities, member interests, partnership interests or
other ownership interests of any nature or to issue any other securities,
shares, capital stock, member interests, partnership interests or other
ownership interests convertible into or granting the right to purchase or
exchange for any stock, member interests, partnership interests or other equity
securities, member interests, partnership interests or other ownership interests
of any nature of any such Company or to enter into any agreement or undertaking
restricting the right or ability of the Pledgor or the Administrative Agent to
sell, assign or transfer any of the Pledged Collateral.

21.Consent to Jurisdiction.  Each Pledgor hereby irrevocably submits to the
nonexclusive jurisdiction of any New York state or federal court sitting in New
York County, in any action or proceeding arising out of or relating to this
Agreement, and each Pledgor hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such New York state
or federal court.  Each Pledgor hereby waives to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any such action or proceeding.  Each Pledgor hereby appoints the process agent
identified below (the "Process Agent") as its agent to receive on behalf of such
party and its respective property service of copies of the summons and complaint
and any other process which may be served in any action or proceeding.  Such
service may be made by mailing or delivering a copy of such process to any of
the Pledgors in care of the Process Agent at the Process Agent's address, and
each Pledgor hereby authorizes and directs the Process Agent to receive such
service on its behalf.  Each Pledgor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions (or any political subdivision thereof) by suit on the judgment or
in any other manner provided at law.  Each Pledgor further agrees that it shall,
for so long as any Commitment under the Credit Agreement or any Secured
Obligation of any Loan Party to any Secured Party remains outstanding, continue
to retain Process Agent for the purposes set forth in this Section 21.  The
Process Agent is the Borrower, with an office on the date hereof as set forth in
the schedules to the Credit Agreement.  The Process Agent hereby accepts the
appointment of Process Agent by the Pledgors and agrees to act as Process Agent
on behalf of the Pledgors.

22.Waiver of Jury Trial.  EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR AND EACH OF
THE COMPANIES HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING
THERETO.

23.Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior

Exhibit 1.1(P)(2) – Page 14

--------------------------------------------------------------------------------

 

agreements relating to a grant of a security interest in the Pledged Collateral
by any Pledgor.  This Agreement may not be amended or supplemented except by a
writing signed by the Administrative Agent and the Pledgors.

24.Counterparts; Telecopy Signatures.  This Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument.  Each Pledgor acknowledges and agrees that a telecopy transmission
to the Administrative Agent or any Lender of the signature pages hereof
purporting to be signed on behalf of any Pledgor shall constitute effective and
binding execution and delivery hereof by such Pledgor.

25.Construction.  The rules of construction contained in Section 1.2
[Construction] of the Credit Agreement apply to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

Exhibit 1.1(P)(2) – Page 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

 

PLEDGORS:

 

 

 

 

KOPPERS INC.,

 

a Pennsylvania corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS HOLDINGS INC.,

a Pennsylvania corporation

KOPPERS DELAWARE, INC.,

a Delaware corporation

KOPPERS ASIA LLC,

a Delaware limited liability company

KOPPERS CONCRETE PRODUCTS, INC.,

a Delaware corporation

CONCRETE PARTNERS, INC.,

a Delaware corporation

KOPPERS PERFORMANCE CHEMICALS, INC.,
a New York corporation

KOPPERS RAILROAD STRUCTURES INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Vice President

 

 

 

Exhibit 1.1(P)(2) – Page 16

--------------------------------------------------------------------------------

 

 

KOPPERS VENTURES INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,

a Nevada limited liability company

KOPPERS NZ LLC,

a New York limited liability company

WOOD PROTECTION MANAGEMENT LLC,

a Nevada limited liability company

 

 

 

 

By:

 

 

Name:

Steven R. Lacy

 

Title:

Manager

 

 

 

 

 

 

 

WOOD PROTECTION LP,

a Texas limited partnership

 

 

 

 

By:

WOOD PROTECTION MANAGEMENT LLC,

 

 

as General Partner

 

 

 

 

 

By:

 

 

 

Name:

Steven R. Lacy

 

 

Title:

Manager

 

 

 



Exhibit 1.1(P)(2) – Page 17

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 1.1(P)(2) – Page 18

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
PLEDGE AGREEMENT

 

Description of Pledged Collateral

A.Corporations

 

Pledgor and Pledgor's jurisdiction of formation


Pledged Shares

Type and Amount
of Ownership

 

 

 

 

 

 

 

 

 

 

B.Limited Liability Companies

 

Pledgor and Pledgor's jurisdiction of formation

Pledged limited liability company interests

Type and Amount
of Ownership

 

 

 

 

 

 

 

 

 

 

C.Partnerships

 

Pledgor and Pledgor's jurisdiction of formation

Pledged Partnership Interests

Type and Amount
of Ownership

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1.1(P)(2) – Page 19

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(S)

[FORM OF]

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this "Agreement"), dated as of February ___, 2017, is
entered into by and among EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES
HERETO AS A DEBTOR and each of the other Persons which becomeS A DEBTOR
hereunder from time to time (each, a "Debtor" and collectively, the "Debtors"),
and PNC BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (as defined below)(in such capacity, the
"Administrative Agent");

WITNESSETH THAT:

WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof); and

WHEREAS, pursuant to that certain Credit Agreement (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement") of even date
herewith by and among Koppers, Inc. (the "Borrower"), the Administrative Agent,
the Lenders now or hereafter party thereto (the "Lenders") and the Guarantors
now or hereafter party thereto (the "Guarantors"), the Administrative Agent and
the Lenders have agreed to make certain financial accommodations and loans to
the Borrower; and

WHEREAS, this Agreement is intended to and is to be a Collateral Document; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans and other financial accommodations under the Credit Agreement is subject
to the condition, among others, that the Loan Parties secure the Secured
Obligations (as defined below) to the Administrative Agent and the Lenders under
the Credit Agreement, the other Loan Documents (as defined in the Credit
Agreement) and otherwise as more fully described herein in the manner set forth
herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.Terms which are defined in the Credit Agreement and not otherwise defined
herein are used herein as defined therein and the rules of construction set
forth in Section 1.2 [Construction] of the Credit Agreement shall apply to this
Agreement.  The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:

(a)"Code" means the Uniform Commercial Code as in effect in the State of New
York on the date hereof and as amended from time to time except to the extent
that the conflict of law rules of such Uniform Commercial Code shall apply the
Uniform Commercial Code as in effect from time to time in any other state to
specific property or other matters.

 

--------------------------------------------------------------------------------

 

(b)"Collateral" means all of each Debtor's right, title and interest in, to and
under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):

(i)all now existing and hereafter acquired or arising Accounts, Goods, Health
Care Insurance Receivables, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper (including, without limitation, Electronic Chattel
Paper), Documents, Instruments, Software, Investment Property, Letters of
Credit, Letter of Credit Rights, advices of credit, money, Commercial Tort
Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time), Equipment, As-Extracted Collateral, Inventory,
Fixtures, and Supporting Obligations, together with all products of and
Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof);

(ii)to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including, without limitation, all licenses, contracts and
agreements, and all collateral for the payment or performance of any contract or
agreement, together with all products and Proceeds (including all insurance
policies and proceeds) of any Accessions to any of the foregoing; and

(iii)all present and future business records and information, including computer
tapes and other storage media containing the same and computer programs and
software (including, without limitation, source code, object code and related
manuals and documentation and all licenses to use such software) for accessing
and manipulating such information.

(c)"Receivables" means all of the Collateral, except Equipment, Inventory and
Fixtures.

(d)"Secured Obligations" shall mean and include the following: (i) any and all
obligations, liabilities, and indebtedness from time to time of the Borrower,
any Guarantor or any other Subsidiary of the Borrower to the Administrative
Agent, any of the Lenders or any Affiliate of the Administrative Agent or any
Lender under or in connection with the Credit Agreement or any other Loan
Document, whether for principal, interest, fees, indemnities, expenses, or
otherwise, and all refinancings or refundings thereof, whether such obligations,
liabilities, or indebtedness are direct or indirect, secured or unsecured, joint
or several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not

Exhibit 1.1(S) – Page 2

--------------------------------------------------------------------------------

 

satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Lender; (iii) all indebtedness, loans, obligations,
expenses and liabilities of each Loan Party, any Excluded Subsidiary or any
other Subsidiary of the Borrower to the Administrative Agent or any of the
Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Administrative Agent, any of
the Lenders or any of their respective affiliates in accordance with the Credit
Agreement; (iv) any sums advanced by or owing to the Administrative Agent or any
of the Lenders for any reason relating to the Credit Agreement, any other Loan
Document, or any collateral relating thereto, including for indemnification, for
maintenance, preservation, protection or enforcement of, or realization upon,
the Collateral or other collateral security or any one or more guaranties, and
for enforcement, collection, or preservation of the rights of the Administrative
Agent and the Lenders, and regardless whether before or after default or the
entry of any judgment; (v) any obligation or liability of any Loan Party or any
other Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of the Administrative Agent or any Lender to receive final payment for,
any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Administrative Agent's or any Lender's
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements, and (vi) any
amendments, extensions, renewals and increases of or to any of the foregoing;
notwithstanding the foregoing provisions in this definition, "Secured
Obligations" shall not include Excluded Hedge Liabilities.

(e)"Secured Parties" shall mean the Administrative Agent, the Lenders, and any
provider of any Lender-Provided Hedge, Lender-Provided Treasury Arrangement, or
Lender-Provided Credit Arrangement or any of the other Secured Obligations.

2.As security for the due and punctual payment and performance of the Secured
Obligations and the indefeasible payment in full in cash of the other Secured
Obligations, each Debtor hereby agrees that the Administrative Agent and the
Secured Parties shall have, and each Debtor hereby grants to and creates in
favor of the Administrative Agent for the benefit of itself, and the Secured
Parties, a continuing first priority lien on and security interest under the
Code in and to the Collateral subject only to Permitted Liens.  Without limiting
the generality of Section 4 below, each Debtor further agrees that with respect
to each item of the Collateral as to which: (a) the creation of a valid and
enforceable security interest is not governed exclusively by the Code; or
(b) the perfection of a valid and enforceable first priority security interest
therein under the Code cannot be accomplished either by the Administrative Agent
taking possession thereof or by the filing in appropriate locations of
appropriate Code financing statements authorized by such Debtor, such Debtor
will at its expense execute and deliver to the Administrative Agent and hereby
does authorize the Administrative Agent to execute and file such documents,
agreements, notices, assignments and instruments and take such further actions
as may be requested by the Administrative Agent from time to time for the
purpose of creating a valid and perfected first priority Lien on such item,
subject only to Permitted Liens, enforceable against such Debtor and all third
parties to secure the Secured Obligations; provided, however, notwithstanding
the foregoing, the Debtors shall not be required to perfect the Administrative
Agent's security interest in titled vehicles.  Notwithstanding the foregoing and
only with respect

Exhibit 1.1(S) – Page 3

--------------------------------------------------------------------------------

 

to contracts and licenses which exist on the Closing Date, if the foregoing
grant of a security interest in favor of the Administrative Agent would cause
such contracts and licenses to be void pursuant to the terms of such contracts
and licenses (subject to any limitations in Article 9 of the Code with respect
to the effect of such restrictions on the collateral assignment of such
contracts and licenses), then the grant of a security interest in such contracts
and licenses shall be postponed to the extent of such restrictions on collateral
assignment until such time as the grant of the security interest would not cause
such contracts and licenses to be void).

3.Each Debtor represents and warrants to the Administrative Agent and the
Secured Parties that: (a) the Debtors have good and marketable title to the
Collateral; (b) except for the security interest granted to and created in favor
of the Administrative Agent for the benefit of itself and the Secured Parties
hereunder and Permitted Liens, all the Collateral is free and clear of any Lien;
(c) the Debtors will defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein; (d) each Account
is genuine and enforceable in accordance with its terms and the Debtors will
defend the same against all claims, demands, recoupment, setoffs, and
counterclaims at any time asserted; (e) at the time any Account becomes subject
to this Agreement, each such Account will be a good and valid Account
representing a bona fide sale of goods or services by the Debtors and such goods
will have been shipped to the respective account debtors or the services will
have been performed for the respective account debtors (or for those on behalf
of whom the account debtors are obligated on the Accounts), and no such Account
will at such time be subject to any claim for credit, allowance, setoff,
recoupment, defense, counterclaim or adjustment by any account debtor or
otherwise; (f) the exact legal name of each Debtor is as set forth on the
signature page hereto; and (g) the state of incorporation, formation or
organization as applicable, of each Debtor is as set forth on Schedule A hereto.

4.Each Debtor will faithfully preserve and protect the Administrative Agent's
security interest in the Collateral as a prior perfected security interest under
the Code, superior and prior to the rights of all third Persons, except for
holders of Permitted Liens; provided, however, notwithstanding the foregoing,
the Debtors shall not be required to perfect the Lender's security interest in
titled vehicles, and will do all such other acts and things and will, upon
request therefor by the Administrative Agent, execute, deliver, file and record,
and each Debtor hereby authorizes the Administrative Agent to so file, all such
other documents and instruments, including, without limitation, financing
statements, security agreements, assignments and documents and powers of
attorney with respect to the Collateral, and pay all filing fees and taxes
related thereto, as the Administrative Agent in its reasonable discretion may
deem necessary or advisable from time to time in order to attach, continue,
preserve, perfect, and protect said security interest (including the filing at
any time or times after the date hereof of financing statements under, and in
the locations advisable pursuant to, the Code); and, each Debtor hereby
irrevocably appoints the Administrative Agent, its officers, employees and
agents, or any of them, as attorneys-in-fact for each Debtor to execute,
deliver, file and record such items for such Debtor and in the Debtor's name,
place and stead to preserve, continue, perfect and protect said security
interest.  This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Agreement.

Exhibit 1.1(S) – Page 4

--------------------------------------------------------------------------------

 

5.Each Debtor covenants and agrees that:

(a)it will defend the Administrative Agent's and the Secured Parties' right,
title and lien on and security interest in and to the Collateral and the
Proceeds thereof against the claims and demands of all Persons whomsoever, other
than any Person claiming a right in the Collateral pursuant to an agreement
between such Person and the Administrative Agent;

(b)it will not suffer or permit to exist on any Collateral any Lien except for
Permitted Liens;

(c)it will not take or omit to take any action, the taking or the omission of
which would result in a material alteration (except as permitted by the Credit
Agreement) or impairment of the Collateral or of the Administrative Agent's
rights under this Agreement;

(d)it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in Section 8.2.7 [Disposition of Assets or
Subsidiaries] of the Credit Agreement;

(e)it will: (i) except for such Collateral delivered to the Administrative Agent
pursuant to this Section or otherwise now or hereafter under the control of the
Administrative  Agent, obtain and maintain sole and exclusive possession of the
Collateral; (ii) maintain its chief executive office and keep the Collateral and
all records pertaining thereto at the locations specified on the Security
Interest Data Summary attached as Schedule A hereto, unless it shall have given
the Administrative Agent prior notice and taken any action reasonably requested
by the Administrative Agent to maintain its security interest therein;
(iii) notify the Administrative Agent if an Account becomes evidenced or secured
by an Instrument or Chattel Paper and deliver to the Administrative Agent upon
the Administrative Agent's request therefor all Collateral consisting of
Instruments and Chattel Paper immediately upon each Debtor's receipt of a
request therefor; (iv) deliver to the Administrative Agent possession of all
Collateral the possession of which is required to perfect the Administrative
Agent's Lien thereon or security interest therein or the possession of which
grants priority over a Person filing a financing statement with respect thereto;
(v) execute control agreements and cause other Persons to execute
acknowledgments in form and substance reasonably satisfactory to the
Administrative Agent evidencing the Administrative Agent's control with respect
to all Collateral the control or acknowledgment of which perfects the
Administrative Agent's security interest therein, including Letters of Credit,
Letter of Credit Rights, Electronic Chattel Paper, Deposit Accounts and
Investment Property; and (vi) keep materially accurate and complete books and
records concerning the Collateral and such other books and records as the
Administrative Agent may from time to time reasonably require;

(f)it will promptly furnish to the Administrative Agent such information and
documents relating to the Collateral as the Administrative Agent may reasonably
request, including, without limitation, all invoices, Documents, contracts,
Chattel Paper, Instruments and other writings pertaining to such Debtor's
contracts or the performance thereof, all of the foregoing to be certified upon
request of the Administrative Agent by an authorized officer of such Debtor;

Exhibit 1.1(S) – Page 5

--------------------------------------------------------------------------------

 

(g)it shall immediately notify the Administrative Agent if any Account arises
out of contracts with the United States or any department, agency or
instrumentality thereof or any one or more of the states of the United States or
any department, agency, or instrumentality thereof, and will execute any
instruments and take any steps required by the Administrative Agent so that all
monies due and to become due under such contract shall be assigned to the
Administrative Agent and notice of the assignment given to and acknowledged by
the appropriate government agency or authority under the Federal Assignment of
Claims Act;

(h)it will not change its state of incorporation, formation or organization, as
applicable without providing at least ten (10) calendar days prior written
notice to the Administrative Agent;

(i)it will not change its name without providing at least ten (10) calendar days
prior written notice to the Administrative Agent;

(j)except as otherwise permitted under the Credit Agreement, it shall preserve
its current existence as a corporation, partnership or a limited liability, as
applicable, and shall not: (i) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
the Debtor, or (ii) sell all or substantially all of its assets;

(k)if such Debtor shall at any time acquire a commercial tort claim, as defined
in the Code, such Debtor shall immediately notify the Administrative Agent in a
writing signed by such Debtor of the details thereof and grant to the
Administrative Agent for the benefit of itself, and the Secured Parties in such
writing a security interest therein and in the Proceeds thereof, with such
writing to be in form and substance reasonably satisfactory to the
Administrative Agent and such writing shall constitute a supplement to
Schedule B hereto;

(l)it hereby authorizes the Administrative Agent to, at any time and from time
to time, file in any one or more jurisdictions financing statements that
describe the Collateral, together with continuation statements thereof and
amendments thereto, without the signature of such Debtor and which contain any
information required by the Code or any other applicable statute applicable to
such jurisdiction for the sufficiency or filing office acceptance of any
financing statements, continuation statements, or amendments.  Each Debtor
agrees to furnish any such information to the Administrative Agent promptly upon
request.  Any such financing statements, continuation statements, or amendments
may be signed by Administrative Agent on behalf of such Debtor if the
Administrative Agent so elects and may be filed at any time in any jurisdiction;
and

(m)it shall at any time and from time to time take such steps as the
Administrative Agent may reasonably request as are necessary for the
Administrative Agent to insure the continued perfection of the Administrative
Agent's and the Secured Parties' security interest in the Collateral with the
same priority required hereby and the preservation of its rights therein.

6.Each Debtor assumes full responsibility for taking any and all necessary steps
to preserve the Administrative Agent's and the Secured Parties' rights with
respect to the Collateral against all Persons other than anyone asserting rights
in respect of a Permitted Lien.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and

Exhibit 1.1(S) – Page 6

--------------------------------------------------------------------------------

 

preservation of the Collateral in its possession if the Administrative Agent
takes such action for that purpose as the Debtor shall request in writing;
provided that such requested action will not, in the judgment of the
Administrative Agent, impair the security interest in the Collateral created
hereby or the Administrative Agent's and the Secured Parties' rights in, or the
value of, the Collateral; provided, further, that such written request is
received by the Administrative Agent in sufficient time to permit the
Administrative Agent to take the requested action.

7.The pledge, security interests and other Liens and the obligations of each
Debtor hereunder shall not be discharged until Payment In Full.  The pledge,
security interests, and other Liens and the obligations, liabilities and
indebtedness of each Debtor hereunder shall not be discharged or impaired or
otherwise diminished by any failure, default, omission, or delay, willful or
otherwise, by Administrative Agent, or any other obligor on any of the Secured
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Debtor or which would otherwise operate as a discharge of any Debtor as a
matter of law or equity.  Without limiting the generality of the foregoing, each
Debtor hereby consents to, and the pledge, security interests, and other Liens
given by such Debtor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:

(a)Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or any other Person with respect thereto;

(b)Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Secured Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Secured Obligations;

(c)Any failure to assert any breach of or default under any Loan Document or any
of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Debtor or any other Person under or in
connection with any Loan Document or any of the Secured Obligations; any refusal
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, liabilities or
indebtedness, if any, not entitled to the benefits of this Agreement, in
preference to Secured Obligations or, if any collections are applied to Secured
Obligations, any application to particular Secured Obligations;

Exhibit 1.1(S) – Page 7

--------------------------------------------------------------------------------

 

(d)Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Collateral).  As used in this Agreement, "direct or indirect security" for the
Secured Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;

(e)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable law of any jurisdiction) made by Administrative Agent or the Debtor
or by any other Person in connection with any such proceeding;

(f)Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by any Debtor or any other Person with respect to any Loan Document
or any of the Secured Obligations; or any discharge by operation of law or
release of any Debtor or any other Person from the performance or observance of
any Loan Document or any of the Secured Obligations; or

(g)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including each Debtor, excepting only Payment In Full and the indefeasible
payment in full in cash of the other Secured Obligations.

8.Each Debtor hereby waives any and all defenses which such Debtor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Debtor hereby waives any defense to or limitation on its
obligations, liabilities or indebtedness under this Agreement arising out of or
based on any event or circumstance referred to in the immediately preceding
Section hereof.  Without limiting the generality of the foregoing and to the
fullest extent permitted by applicable law, each Debtor hereby further waives
each of the following:

(a)All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding Section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Secured Obligations; any notice of the incurrence of any Secured

Exhibit 1.1(S) – Page 8

--------------------------------------------------------------------------------

 

Obligations; any notice of any default or any failure on the part of the Debtors
or any other Person to comply with any Loan Document or any of the Secured
Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
the Debtors or any other Person;

(b)Any right to any marshalling of assets, to the filing of any claim against
such Debtor or any other Person in the event of any bankruptcy, insolvency,
reorganization, or similar proceeding, or to the exercise against such Debtor or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, any Loan Document or any of the
Secured Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Loan Document, and any requirement
that such Debtor receive notice of any such acceptance; and

(c)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, "one action" laws or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of the Collateral for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against such Debtor or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.

9.(a)At any time and from time to time whether or not an Event of Default then
exists and without prior notice to or consent of any Debtor, the Administrative
Agent may at its option take such actions as the Administrative Agent deems
appropriate: (i) to attach, perfect, continue, preserve and protect the
Administrative Agent's and the Secured Parties' first priority security interest
in or Lien on the Collateral, and/or (ii) to inspect, audit and verify the
Collateral, including reviewing all of each Debtor's books and records and
copying and making excerpts therefrom; provided that prior to an Event of
Default or a Potential Default, the same is done with advance notice during
normal business hours to the extent access to such Debtor's premises is
required; and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the Administrative Agent for
the benefit of the Administrative Agent and the Secured Parties' within ten (10)
days after demand; and

(b)At any time and from time to time after an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such action as the Administrative
Agent deems appropriate: (i) to maintain, repair, protect and insure the
Collateral; (ii) to perform, keep, observe and render true and correct any and
all covenants, agreements, representations and warranties of the Debtors
hereunder; and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the

Exhibit 1.1(S) – Page 9

--------------------------------------------------------------------------------

 

Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties within ten (10) days after demand.

10.After there exists any Event of Default:

(a)The Administrative Agent shall have and may exercise all the rights and
remedies available to a secured party under the Code in effect at the time, and
such other rights and remedies as may be provided by Law and as set forth below,
including, without limitation, to take over and collect all of any Debtor's
Receivables and all other Collateral, and to this end each Debtor hereby
appoints the Administrative Agent, its officers, employees and agents, as its
irrevocable, true and lawful attorneys-in-fact with all necessary power and
authority to: (i) take possession immediately, with or without notice, demand,
or legal process, of any of or all of the Collateral wherever found, and for
such purposes, enter upon any premises upon which the Collateral may be found
and remove the Collateral therefrom; (ii) require any Debtor to assemble the
Collateral and deliver it to the Administrative Agent or to any place designated
by the Administrative Agent at the Debtors' expense; (iii) receive, open and
dispose of all mail addressed to any Debtor and notify postal authorities to
change the address for delivery thereof to such address as the Administrative
Agent may designate; (iv) demand payment of the Receivables; (v) enforce payment
of the Receivables by legal proceedings or otherwise; (vi) exercise all of any
Debtor's rights and remedies with respect to the collection of the Receivables;
(vii) settle, adjust, compromise, extend or renew the Receivables;
(viii) settle, adjust or compromise any legal proceedings brought to collect the
Receivables; (ix) to the extent permitted by applicable Law, sell or assign the
Receivables upon such terms, for such amounts and at such time or times as the
Administrative Agent deems advisable; (x) discharge and release the Receivables;
(xi) take control, in any manner, of any item of payment or Proceeds from any
account debtor; (xii) prepare, file and sign any Debtor's name on any proof of
claim in any bankruptcy or similar proceeding or similar document against any
account debtor; (xiii) prepare, file and sign any Debtor's name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables; (xiv) do all acts and things necessary, in the Administrative
Agent's sole discretion, to fulfill each Borrower's, or any Guarantor's or any
Debtor's obligations, liabilities or indebtedness to the Administrative Agent or
the Secured Parties under the Credit Agreement, any of the other Loan Documents
or otherwise; (xv) endorse the name of any Debtor upon any check, Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Receivables or Inventory; (xvi) use any Debtor's
stationery and sign such Debtor's name to verifications of the Receivables and
notices thereof to account debtors; (xvii) access and use the information
recorded on or contained in any data processing equipment or computer hardware
or software relating to the Receivables, Inventory, or other Collateral or
proceeds thereof to which any Debtor has access; (xviii) demand, sue for,
collect, compromise and give acquittances for any and all Collateral;
(xix) prosecute, defend or compromise any action, claim or proceeding with
respect to any of the Collateral; and (xx) take such other action as the
Administrative Agent may deem appropriate, including extending or modifying the
terms of payment of any Debtor's debtors.  This power of attorney, being coupled
with an interest, shall be irrevocable for the life of this Agreement.  To the
extent permitted by Law, each Debtor hereby waives all claims of damages due to
or arising from or connected with any of the rights or remedies exercised by the
Administrative Agent pursuant to this Agreement, except claims for physical
damage to the Collateral arising from gross negligence or willful misconduct by
the Administrative Agent.

Exhibit 1.1(S) – Page 10

--------------------------------------------------------------------------------

 

(b)The Administrative Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by the Debtors that, in the absence of any contrary
requirement of Law, ten (10) days' prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Administrative Agent, in its sole discretion, may deem
advisable.  Such sales may be adjourned from time to time with or without
notice.  The Administrative Agent shall have the right to conduct such sales on
any Debtor's premises or elsewhere and shall have the right to use any Debtor's
premises without charge for such sales for such time or times as the
Administrative Agent may see fit.  The Administrative Agent may purchase all or
any part of the Collateral at public or, if permitted by Law, private sale and,
in lieu of actual payment of such purchase price, may set off the amount of such
price against the Secured Obligations.

(c)Each Debtor, at its cost and expense (including the cost and expense of any
of the following referenced consents, approvals, etc.), will promptly execute
and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may request in connection with the obtaining of
any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other Official Body or other Person
necessary or appropriate for the effective exercise of any rights hereunder or
under the other Loan Documents.  Without limiting the generality of the
foregoing, each Debtor agrees that in the event the Administrative Agent on
behalf of itself and/or the Secured Parties shall exercise its rights hereunder
or pursuant to the other Loan Documents, to sell, transfer, or otherwise dispose
of, or vote, consent, operate, or take any other action in connection with any
of the Collateral, each Debtor shall execute and deliver (or cause to be
executed and delivered) all applications, certificates, assignments and other
documents that the Administrative Agent requests to facilitate such actions and
shall otherwise promptly, fully, and diligently cooperate with the
Administrative Agent and any other Persons in making any application for the
prior consent or approval of any Official Body or any other Person to the
exercise by the Administrative Agent on behalf of itself and/or the Secured
Parties or any such rights relating to all or any of the
Collateral.  Furthermore, because each Debtor agrees that the remedies at law,
of the Administrative Agent on behalf of itself and/or the Secured Parties, for
failure of such Debtor to comply with this Subsection (c) would be inadequate,
and that any such failure would not be adequately compensable in damages, each
Debtor agrees that this Subsection (c) may be specifically enforced.

(d)The Administrative Agent may request, without limiting the rights and
remedies of the Administrative Agent on behalf of itself and the Secured Parties
otherwise provided hereunder and under the other Loan Documents, that each
Debtor do any of the following: (i) give the Administrative Agent on behalf of
itself and the Secured Parties specific assignments of the accounts receivable
of the Debtors after such accounts receivable come into existence, and schedules
of such accounts receivable, the form and content of such assignment and
schedules to be reasonably satisfactory to Administrative Agent; and (ii) in
order to better secure the Administrative Agent on behalf of itself and the
Secured Parties, to the extent permitted by Law, enter into such lockbox
agreements and establish such lockbox accounts as the Administrative Agent may
require, all at the sole expense of the Debtors and shall direct all payments
from all payors due to each Debtor, to such lockbox accounts.

Exhibit 1.1(S) – Page 11

--------------------------------------------------------------------------------

 

11.The Lien on and security interest in the Collateral granted to and created in
favor of the Administrative Agent by this Agreement shall be for the benefit of
the Administrative Agent and the Secured Parties.  Each of the rights,
privileges, and remedies provided to the Administrative Agent hereunder or
otherwise by Law with respect to the Collateral shall be exercised by the
Administrative Agent only for its own benefit and the benefit of the Secured
Parties, and any of the Collateral or Proceeds thereof held or realized upon at
any time by the Administrative Agent shall be applied as set forth in
Section 9.2.4 [Application of Proceeds] of the Credit Agreement.  Each Debtor
shall remain liable to the Administrative Agent and the Secured Parties for, and
shall pay to the Administrative Agent for the benefit of itself and Secured
Parties, any deficiency which may remain after such sale or collection.

12.If the Administrative Agent repossesses or seeks to repossess any of the
Collateral pursuant to the terms hereof because of the occurrence of an Event of
Default, then to the extent it is commercially reasonable for the Administrative
Agent to store any Collateral on any premises of any Debtor, such Debtor hereby
agrees to lease to the Administrative Agent on a month-to-month tenancy for a
period not to exceed one hundred twenty (120) days at the Administrative Agent's
election, at a rental rate equal to One Dollar ($1.00) per month (if such Debtor
owns the premises), and at the current rental rate per month (if such Debtor
leases the premises), the premises on which the Collateral is located; provided
it is located on premises owned or leased by such Debtor.

13.Upon Payment In Full and the indefeasible payment in full in cash of the
other Secured Obligations, the expiration of all Commitments and Letters of
Credit, and termination of the Credit Agreement, this Agreement shall terminate
and be of no further force and effect, and the Administrative Agent shall
thereupon promptly return to such Debtor such of the Collateral and such other
documents delivered by such Debtor or obtained by the Administrative Agent
hereunder as may then be in the Administrative Agent's possession, subject to
the rights of third parties.  Until such time, however, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

14.No failure or delay on the part of the Administrative Agent in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof or
of any other right, remedy, power or privilege of the Administrative Agent
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default.  All
waivers under this Agreement must be in writing.  The rights and remedies of the
Administrative Agent under this Agreement are cumulative and in addition to any
rights or remedies which it may otherwise have, and the Administrative Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option.

15.All notices, statements, requests and demands given to or made upon either
party hereto in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

16.Each Debtor agrees that as of the date hereof, all information contained on
the Security Interest Data Summary attached hereto as Schedule A is accurate and
complete and

Exhibit 1.1(S) – Page 12

--------------------------------------------------------------------------------

 

contains no omission or misrepresentation. Except for such information in
Schedule A which is specific to the Closing Date, each Debtor shall promptly
notify the Administrative Agent of any changes in the information set forth
thereon.

17.All payments and collections made by or from the Debtors under this Agreement
shall be deemed to be payments pursuant to, and each Debtor hereby agrees to be
bound by, the provisions of Section 5.9 [Taxes] of the Credit Agreement and each
Debtor shall make all payments free and clear of Taxes as provided therein.

18.Each Debtor acknowledges that the provisions hereof giving the Administrative
Agent rights of access to books, records and information concerning the
Collateral and such Debtor's operations and providing the Administrative Agent
access to such Debtor's premises are intended to afford the Administrative Agent
with immediate access to current information concerning such Debtor and its
activities, including without limitation, the value, nature and location of the
Collateral so that the Administrative Agent can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at Law, including, without
limitation, instituting a replevin action should any Debtor refuse to turn over
any Collateral to the Administrative Agent.  Each Debtor further acknowledges
that should such Debtor at any time fail to promptly provide such information
and access to the Administrative Agent, each Debtor acknowledges that the
Administrative Agent would have no adequate remedy at Law to promptly obtain the
same.  Each Debtor agrees that the provisions hereof may be specifically
enforced by the Administrative Agent and waives any claim or defense in any such
action or proceeding that the Administrative Agent has an adequate remedy at
Law.

19.This Agreement shall be binding upon, and inure to the benefit of, the
Administrative Agent, the Secured Parties and their respective successors and
assigns, and the Debtor and each of its respective successors and assigns,
except that the Debtors may not assign or transfer its obligations hereunder or
any interest herein.  Without limiting the generality of the foregoing, each of
the Debtors hereby acknowledges and agrees to any assignment by PNC Bank,
National Association, in its capacity as Administrative Agent, of all its right,
title and interest under, pursuant to, and in connection with this
Agreement.  The Administrative Agent may resign and a successor Administrative
Agent may be appointed in the manner provided in the Credit Agreement.  Upon the
acceptance of any appointment as an administrative agent by a successor
administrative agent, that successor administrative agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring administrative agent, as secured party under this Agreement and
the retiring administrative agent shall thereupon be discharged from its duties
and obligations under this Agreement.  After any retiring administrative agent's
resignation, the provisions of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
the Administrative Agent.

20.This Agreement shall be deemed to be a contract under the laws of the State
of New York and for all purposes shall be governed by, and construed in
accordance with, the laws of said State.

Exhibit 1.1(S) – Page 13

--------------------------------------------------------------------------------

 

21.Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

22.Each Debtor hereby irrevocably submits to the nonexclusive jurisdiction of
any New York state or federal court sitting in New York County in any action or
proceeding arising out of or relating to this Agreement, and each Debtor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state or federal court.  Each Debtor
hereby waives to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding.  Each
Debtor hereby appoints the process agent identified below (the "Process Agent")
as its agent to receive on behalf of such party and its respective property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding.  Such service may be made by mailing or
delivering a copy of such process to such Debtor in care of the Process Agent at
the Process Agent's address, and each Debtor hereby authorizes and directs the
Process Agent to receive such service on its behalf.  Each Debtor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law.  Each Debtor further
agrees that it shall, for so long as any Commitment under the Credit Agreement
or any Secured Obligation of any Loan Party to the Administrative Agent or any
Lender remains outstanding, continue to retain Process Agent for the purposes
set forth in this Section.  The Process Agent is the Borrower, with an office on
the date hereof as set forth in the Schedules to the Credit Agreement.  The
Process Agent hereby accepts the appointment of Process Agent by the Debtors and
agrees to act as Process Agent on behalf of the Debtors.

23.EXCEPT AS PROHIBITED BY LAW, EACH DEBTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR
TRANSACTIONS RELATING THERETO.

24.At any time after the initial execution and delivery of this Agreement to the
Administrative Agent and the Secured Parties, additional Persons may become
parties to this Agreement and thereby acquire the duties and rights of being a
Debtor hereunder by executing and delivering to the Administrative Agent a
Guarantor Joinder pursuant to the Credit Agreement.  No notice of the addition
of any Debtor shall be required to be given to any pre-existing Debtor and each
Debtor hereby consents thereto.

25.This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.  Each Debtor acknowledges and agrees
that a telecopy transmission to the Administrative Agent or any Lender of the
signature pages hereof purporting to be signed on behalf of such Debtor shall
constitute effective and binding execution and delivery hereof by such Debtor.

[SIGNATURE PAGES FOLLOW]

 

Exhibit 1.1(S) – Page 14

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

 

 

DEBTORS:

 

 

 

 

KOPPERS INC.,

 

a Pennsylvania corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS HOLDINGS INC.,

a Pennsylvania corporation

KOPPERS DELAWARE, INC.,

a Delaware corporation

KOPPERS ASIA LLC,

a Delaware limited liability company

KOPPERS CONCRETE PRODUCTS, INC.,

a Delaware corporation

CONCRETE PARTNERS, INC.,

a Delaware corporation

KOPPERS PERFORMANCE CHEMICALS, INC.,
a New York corporation

KOPPERS RAILROAD STRUCTURES INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Vice President

 

 

 

Exhibit 1.1(S) – Page 15

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 

KOPPERS VENTURES INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,

a Nevada limited liability company

KOPPERS NZ LLC,

a New York limited liability company

WOOD PROTECTION MANAGEMENT LLC,

a Nevada limited liability company

 

 

 

 

By:

 

 

Name:

Steven R. Lacy

 

Title:

Manager

 

 

 

 

 

 

 

WOOD PROTECTION LP,

a Texas limited partnership

 

 

 

 

By:

WOOD PROTECTION MANAGEMENT LLC,

 

 

as General Partner

 

 

 

 

 

By:

 

 

 

Name:

Steven R. Lacy

 

 

Title:

Manager

 

 

 

Exhibit 1.1(S) – Page 16

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 1.1(S) – Page 17

--------------------------------------------------------------------------------

 

SCHEDULE A

TO

SECURITY AGREEMENT

 

Security Interest Data Summary

 

1.The chief executive office of __________ (a "Debtor") is located at:

[ADDRESS]
___________ County

2.Such Debtor's true and full name is as follows:  __________________.  Such
Debtor uses no trade names or fictitious names.

3.Such Debtor's form of organization is as follows:

4.Such Debtor's state of organization is as follows:

5.Such Debtor's EIN # is as follows:

6.Such Debtor's organization ID # (if any exists) is as follows:

7.As of the Closing Date, all of such Debtor's personal property which has not
been delivered to the Administrative Agent pursuant to the terms of this
Agreement or the Credit Agreement is now, and will be at all future times,
located at such Debtor's chief executive office as described in Paragraph 1
above, except as specified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.All of such Debtor's books and records, including those relating to accounts
payable and accounts receivable, are kept at such Debtor's chief executive
office as described in Paragraph 1 above, except as specified below:

9.All of the Debtor's real property is located in the following counties:

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE B

TO

SECURITY AGREEMENT

 

Commercial Tort Claims

 

 

 

 

 

Exhibit 1.1(S) – Page 19

--------------------------------------------------------------------------------

 

EXHIBIT 2.5.1

[Form of]

LOAN REQUEST

 

TO:

PNC Bank, National Association, as Administrative Agent
PNC Firstside Center - 4th Floor
500 First Avenue
P7-PFSC-04-I
Pittsburgh, PA  15219
Telephone No.:  [412-762-7744]
Telecopier No.:  [412-768-0423]
Attn:  Agency Services

FROM:

Koppers Inc., a Pennsylvania corporation (the "Borrower").

RE:

Credit Agreement (as amended, restated, modified or supplemented from time to
time, the "Credit Agreement"), dated as of February 17, 2017, by and among the
Borrower, the Guarantors party thereto, the Lenders party thereto and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the "Administrative Agent").

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.

Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower irrevocably requests [check one line under
1(a) below and fill in blank space next to the line as appropriate]:

 

1(a)

 

 

A new Revolving Credit Loan in U.S. Dollars, OR

 

 

 

 

Renewal of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan in U.S. Dollars originally made on __________ , 20__, OR

 

 

 

 

Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan in U.S. Dollars originally made on _________, 20__ to a Loan in U.S.
Dollars to which the Euro-Rate Option applies, OR

 

 

 

 

Conversion of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan in U.S. Dollars originally made on __________ __, 20__ to a Loan in U.S.
Dollars to which the Base Rate Option applies, OR

 

 

 

 

A new Revolving Credit Loan in [specify Optional Currency:  Euro, Australian
Dollars, other]_______________, OR

 

 

 

 

Renewal of the Euro-Rate Option applicable to an outstanding _______________
Revolving Credit Loan in [specify Optional Currency:  Euro, Australian Dollars,
other]_______________ originally made on __________ , 20__, OR

 

--------------------------------------------------------------------------------

 

 

 

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces in line next to line]:

 

 

1(b)(i)

 

 

Under the Base Rate Option for Loans in U.S. Dollars.  Such Loan in U.S. Dollars
shall have a Borrowing Date of __________, 20___ (which date shall be (i) the
same Business Day of receipt by the Administrative Agent by 12:00 noon eastern
time of this Loan Request for making a new Revolving Credit Loan to which the
Base Rate Option applies, or (ii) the last day of the preceding Interest Period
if a Loan to which the Euro-Rate Option applies is being converted to a Loan to
which the Base Rate Option applies).

 

 

 

 

 

OR

 

 

(ii)

 

 

Under the Euro-Rate Option for Loans in U.S. Dollars.  Such Loan shall have a
Borrowing Date of _____________, 20__ (which date shall be (a) on the Closing
Date, with respect to making a new Revolving Credit Loan in U.S. Dollars to
which the Euro-Rate Option applies on the Closing Date and (b) three (3)
Business Days subsequent to the Business Day of receipt by the Administrative
Agent by 12:00 noon eastern time of this Loan Request for making a new Revolving
Credit Loan in U.S. Dollars to which the Euro-Rate Option applies, renewing a
Loan in U.S. Dollars to which the Euro-Rate Option applies, or converting a Loan
in U.S. Dollars to which the Base Rate Option applies to a Loan in U.S. Dollars
to which the Euro-Rate Option applies).

 

 

 

 

 

OR

 

 

(iii)

 

 

Under the Euro-Rate Option for Loans in [specify Optional Currency:  Euro,
Australian Dollars, other].  __________________  Such Loan shall have a
Borrowing Date of _____________, 20__ (which date shall be four (4) Business
Days subsequent to the Business Day of receipt by the Administrative Agent by
12:00 noon eastern time of this Loan Request for making a new Revolving Credit
Loan in [specify Optional Currency:  Euro, Australian Dollars,
other]_______________ to which the Euro-Rate Option applies, renewing a Loan in
[specify Optional Currency:  Euro, Australian Dollars, other]______________ to
which the Euro-Rate Option applies.

 



Exhibit 2.5.1 – Page 2

--------------------------------------------------------------------------------

 

 

2

Such Loan is in the principal amount of [specify U.S. Dollars OR Optional
Currency:  Euro, Australian Dollars, other]_____________ or the principal amount
to be renewed is [specify U.S. Dollars OR Optional Currency:  Euro, Australian
Dollars, other]_____________ or the principal amount to be converted is [specify
U.S. Dollars OR Optional Currency:  Euro, Australian Dollars]
________________________ [not to be less than U.S. $1,000,000, or the Dollar
Equivalent thereof if an Optional Currency Loan, and in increments of U.S.
$500,000, or the Dollar Equivalent thereof if an Optional Currency Loan, for
each Borrowing Tranche under the Euro-Rate Option and not less than the lesser
of $100,000 or the maximum amount available for Borrowing Tranches under the
Base Rate Option].

 

3

[Complete the applicable blank below if the Borrower is selecting the Euro-Rate
Option]:

Such Loan in U.S. Dollars shall have an Interest Period of [select: one, two,
three, or six] Month(s):  _______________________________.

OR

Such Loan in [specify Optional Currency:  Euro, Australian Dollars,
other]_______________ shall have an Interest Period of one Month.

 

B.

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto):  (i) all of the representations and warranties contained
in Section 6 of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties were true and correct on and as of the specific dates or times
referred to therein); (ii) no Event of Default or Potential Default has occurred
and is continuing; (iii) the making of such Loan shall not contravene any Law
applicable to any Loan Party, any Subsidiary of any Loan Party, or any of the
Lenders; (iv) each of the Loan Parties has performed all of its Obligations to
be performed under the Credit Agreement; and (v) the making of such Loan shall
not cause the Revolving Facility Usage to exceed the Revolving Credit
Commitments.

 

Exhibit 2.5.1 – Page 3

--------------------------------------------------------------------------------

 

 

C.

Each of the undersigned hereby irrevocably requests [check one line below and
fill in blank spaces next to the line as appropriate]:

 

 

1

 

 

Funds to be deposited into a PNC Bank deposit account per our current standing
instructions.  Complete amount of deposit if not full loan advance
amount:  [specify U.S. Dollars OR Optional Currency:  Euro, Australian Dollars,
other]_______________.

 

 

 

 

 

 

2

 

 

Funds to be wired per the following wire instructions:

Amount of Wire Transfer:  ___________________
[specify U.S. Dollars OR Optional Currency:  Euro, Australian Dollars, other]
Bank Name:  _____________________
ABA:  __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

 

 

 

 

 

 

3

 

 

Funds to be wired per the attached Funds Flow (multiple wire transfers).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

Exhibit 2.5.1 – Page 4

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO LOAN REQUEST]

 

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on ________________ __, 20___.

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 2.5.1 – Page 5

--------------------------------------------------------------------------------

 

EXHIBIT 2.5.2

[FORM OF]

SWING LOAN REQUEST

 

TO:

PNC Bank, National Association, as Administrative Agent
PNC Firstside Center - 4th Floor
500 First Avenue
P7-PFSC-04-I
Pittsburgh, PA  15219
Telephone No.:  [412-768-0423]
Telecopier No.:  [412-762-8672]
Attn:  Agency Services

 

FROM:

Koppers Inc., a Pennsylvania corporation (the "Borrower").

RE:

Credit Agreement (as amended, restated, modified or supplemented from time to
time, the "Credit Agreement"), dated as of February 17, 2017, by and among the
Borrower, the Guarantors party thereto, the Lenders party thereto and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the "Administrative Agent").

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

1.

Aggregate principal amount of such Swing Loan (may not be less than U.S.
$500,000 and in integral multiples of U.S. $100,000)



U.S. $                    

2.

Proposed Borrowing Date

(which date shall be on or after the date on which the Administrative Agent
receives this Swing Loan Request, with such Swing Loan Request to be received no
later than 11:00 a.m. eastern time on the Borrowing Date)







 

 

--------------------------------------------------------------------------------

 

3.

As of the date hereof and the date of making the above-requested Swing Loan (and
after giving effect thereto):  (i) all of the representations and warranties
contained in Section 6 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects on such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties were true and correct on and as of the
specific dates or times referred to therein); (ii) no Event of Default or

Potential Default has occurred and is continuing; (iii) the making of such Loan
shall not contravene any Law applicable to any Loan Party, any Subsidiary of any
Loan Party, or any of the Lenders; (iv) each of the Loan Parties has performed
all of its Obligations required to be performed under the Credit Agreement; and
(v) the making of such Loan shall not exceed the Swing Loan Commitment or cause
the Revolving Facility Usage to exceed the Revolving Credit Commitments.

4.

The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

 

A

                

Funds to be deposited into a PNC Bank deposit account per our current standing
instructions.  Complete amount of deposit if not full loan advance
amount:  _______________.

 

B

                

Funds to be wired per the following wire instructions:

Amount of Wire Transfer: __________
Bank Name:  _____________________
ABA:  __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

 

C

                

Funds to be wired per the attached Funds Flow (multiple wire transfers).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

Exhibit 2.5.2 – Page 2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SWING LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on ________________ ___, 20____.

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 2.5.2 – Page 3

--------------------------------------------------------------------------------

 

EXHIBIT 2.11

[form of]

LENDER JOINDER AND ASSUMPTION AGREEMENT

This Lender Joinder and Assumption Agreement (the "Joinder") is made as of
____________ __, 20__ (the "Effective Date") by _______________________________
(the "New Lender").

Background

Reference is made to the Credit Agreement dated as of February 17, 2017 among
Koppers Inc., a Pennsylvania corporation (the "Borrower"), the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent") (as amended, restated, modified or
supplemented from time to time, the "Credit Agreement").  Capitalized terms
defined in the Credit Agreement are used herein as defined therein.

Agreement

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents.  The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any amendments or modifications thereof or
supplements or waivers thereto) as in effect on the Effective Date, and (ii) the
executed original of its Revolving Credit Note dated the Effective Date issued
by the Borrower under the Credit Agreement in the face amount of $_____________.

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit
Agreement.  Schedule 1.1(B) to the Credit Agreement is being amended and
restated effective as of the Effective Date hereof to read as set forth on
Schedule 1.1(B) hereto.  Schedule 1 hereto lists as of the date hereof the
amount of Loans under each outstanding Borrowing Tranche.  Notwithstanding the
foregoing on the date hereof, the Borrower shall repay all outstanding Revolving
Credit Loans to which either the Base Rate Option or the Euro-Rate Option
applies and simultaneously reborrow a like amount of Loans under each such
Interest Rate Option from the Lenders (including the New Lender) according to
the Ratable Shares set forth on attached Schedule 1.1(B) and shall be subject to
breakage fees and other indemnities provided in Section 5.10 [Indemnity].

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the

 

--------------------------------------------------------------------------------

 

Borrower on and after the Effective Date according to its Ratable Share; and
(B) participate in all Letters of Credit outstanding on and after the Effective
Date according to its Ratable Share.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

 

Exhibit 2.11 – Page 2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

 

[NEW LENDER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




Exhibit 2.11 – Page 3

--------------------------------------------------------------------------------

 

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

KOPPERS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit 2.11 – Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS

 

 

Exhibit 2.11 – Page 5

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

OUTSTANDING TRANCHES

 

 

 

Exhibit 2.11 – Page 6

--------------------------------------------------------------------------------

 

EXHIBIT 5.9.7 (A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as February 17, 2017 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

 

 

Exhibit 2.11 – Page 7

--------------------------------------------------------------------------------

 

EXHIBIT 5.9.7 (B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 17, 2017
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

 

Exhibit 2.11 – Page 8

--------------------------------------------------------------------------------

 

EXHIBIT 5.9.7 (C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 17, 2017
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

 

Exhibit 2.11 – Page 9

--------------------------------------------------------------------------------

 

EXHIBIT 5.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of February 17, 2017
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that: (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

 

Exhibit 2.11 – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.1

[FORM OF]

SOLVENCY CERTIFICATE

 

I, the undersigned, an Authorized Officer of KOPPERS HOLDINGS INC., a
Pennsylvania corporation (the "Holdings"), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), to the Administrative Agent and each of
the Lenders party to the Credit Agreement referred to below that:

1.This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 7.1.1 of the Credit Agreement dated as of February 17, 2017,
among the Koppers Inc., Holdings, PNC Bank, National Association, as
Administrative Agent, and the other parties thereto (the "Credit
Agreement").  Unless otherwise defined herein, capitalized terms used in this
certificate shall have the meanings set forth in the Credit Agreement.

2.For purposes of this certificate, the terms below shall have the following
meanings:

(a)"Fair Value" shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole (after giving effect to the Transactions) would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

(b)"Present Fair Salable Value" shall mean the amount that could be obtained by
an independent willing seller from an independent willing buyer if the assets
(both tangible and intangible) of Holdings and its Subsidiaries taken as a whole
(after giving effect to the Transactions) are sold on a going concern basis with
reasonable promptness in an arm's-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated.

(c)"Stated Liabilities" shall mean the recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of
Holdings and its Subsidiaries taken as a whole as of the date hereof after
giving effect to the consummation of the Transactions determined in accordance
with GAAP consistently applied.

(d)"Identified Contingent Liabilities" shall mean the maximum estimated amount
of liabilities reasonably likely to result from pending litigation, asserted
claims and assessments, guaranties, uninsured risks and other contingent
liabilities of Holdings and its Subsidiaries (taken as a whole after giving
effect to the transactions (including all fees and expenses related thereto), as
identified and explained in terms of their nature and estimated magnitude by
Authorized Officers of the Borrower.

(e)"Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature" For the period from the date hereof through the
Expiration Date, Holdings and its subsidiaries taken as a whole (after giving
effect to the Transactions) will have sufficient assets and cash flow to pay
their respective liabilities, contingent or otherwise, as those liabilities
mature or otherwise become payable, in light of business conducted or

 

--------------------------------------------------------------------------------

 

anticipated to be conducted by the Holdings and its Subsidiaries as reflected in
the Pro Forma Financial Information and in light of the anticipated credit
capacity.

(f)"Do not have Unreasonably Small Capital" For the period from the date hereof
through Expiration Date, Holdings and its Subsidiaries taken as a whole (after
giving effect to the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for such
period.  I understand that "unreasonably small capital" depends upon the nature
of the particular business or businesses conducted or to be conducted, and I
have reached my conclusion based on the needs and anticipated needs for capital
of the business conducted or anticipated to be conducted by the Loan Parties as
reflected in the Pro Forma Financial Information and in light of the anticipated
credit capacity.

(g)"Transactions" shall mean the execution and delivery of the Credit Agreement,
the making of the Loans and the use of the Loans on the date hereof.

3.For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a)I have reviewed the financial statements (including the Pro Forma Financial
Information) referred to in Section 6.1.8(ii) of the Credit Agreement.

(b)I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c)As an Authorized Officer of Holdings, I am familiar with the financial
condition of Holdings and its Subsidiaries.

4.Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that after giving effect to the consummation of the Transaction, it is my
opinion that (i) the Fair Value of the assets of Holdings and its Subsidiaries
taken as a whole (after giving effect to the Transactions) exceed their
liabilities, contingent or otherwise; (ii) the Present Fair Salable Value of the
assets of Holdings and its Subsidiaries taken as a whole (after giving effect to
the Transactions) exceed their liabilities, contingent or otherwise;
(iii) Holdings and its Subsidiaries taken as a whole (after giving effect to the
Transactions) do not have Unreasonably Small Capital; and (iv) Holdings and its
Subsidiaries taken as a whole (after giving effect to the Transactions) will be
able to pay their liabilities, contingent or otherwise, as they mature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

Exhibit 7.1.1 – Page 2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SOLVENCY CERTIFICATE]

 

IN WITNESS WHEREOF, the Holdings has caused this certificate to be executed on
its behalf by an Authorized Officer as of the date first written above.

 

 

KOPPERS HOLDINGS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Louann E. Tronsberg-Deihle

 

Title:

Treasurer

 

 

 

Exhibit 7.1.1 – Page 3

--------------------------------------------------------------------------------

 

EXHIBIT 8.2.6

[FORM OF]

ACQUISITION COMPLIANCE CERTIFICATE

________ __, 20__

This certificate is delivered pursuant to Section 8.2.6 of that certain Credit
Agreement dated as of February 17, 2017 (the "Credit Agreement") by and among
Koppers Inc., a Pennsylvania corporation (the "Borrower"), the Lenders from time
to time party thereto (the "Lenders"), the Guarantors from time to time party
thereto (the "Guarantors") and PNC Bank, National Association, as Administrative
Agent for the Lenders (in such capacity, the "Administrative Agent").  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings.

The undersigned officer, ________, the ________ [Chief Executive
Officer/President/Chief Financial Officer/Treasurer] of the Borrower, does
hereby certify on behalf of the Borrower after giving pro forma effect to the
Permitted Acquisition which is the basis for this Certificate, as follows:

(1)The Borrower desires that ___________________ [list Borrower, Guarantor or
other Subsidiary that will be making the Acquisition] (the "Acquiring Company")
[acquire the assets/acquire the stock] [by purchase/by merger] of
____________________________ [Insert name of entity or business division whose
assets are being acquired or the entity whose equity interests are being
acquired] (the "Target") from ______________ [identify the name(s) of the
seller(s) of such assets or equity interests] (the "Seller") (the
"Acquisition").

(2)The total Consideration to be paid, including the aggregate of (i) cash paid
by the Borrower or any of its Subsidiaries, directly or indirectly, to the
Seller, (ii) the Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries in connection with the Acquisition, whether in favor of Seller or
otherwise, and whether fixed or contingent, (iii) any Guaranty given or incurred
by the Borrower or any of its Subsidiaries in connection with the Acquisition,
and (iv) any other consideration given or obligation incurred by the Borrower or
any of its Subsidiaries in connection with the Acquisition is $__________, which
amount exceeds $75,000,000 and, accordingly, Section 8.2.6(iv)(f) [Liquidations,
Mergers, Consolidations, Acquisitions] of the Credit Agreement requires the
delivery of this Certificate.

(3)The proposed date of Acquisition is _________________ (the "Acquisition
Date"), which date is at least five (5) Business Days after the date this
Certificate is delivered.

(4)The Target is engaged in ____________________ [describe business being
acquired], which is reasonably related to one or more line or lines of business
conducted by the Loan Parties and complies with Section 8.2.10 [Continuation of
or Change in Business] of the Credit Agreement.

(5)The board of directors or other equivalent governing body of the Seller has
approved such Acquisition.

 

--------------------------------------------------------------------------------

PNC Bank, National Association,
as Administrative Agent
________ __, 20__
Page 2

(6)Maximum Total Secured Leverage Ratio (Section 8.2.16 and
8.2.6(iv)(f)(1)).  The Total Secured Leverage Ratio is ___ to 1.00 (from item
(6)(C) below), on a pro forma basis after giving effect to the Acquisition7,
which does not exceed the permitted ratio of 2.75 to 1.00 (3.00 to 1.00 during
any Material Acquisition Period).

 

(A)

Total Secured Debt, the numerator of the Total Secured Leverage Ratio, is
proforma Indebtedness in respect of the following in each case of Holdings and
its Subsidiaries, determined and consolidated in accordance with GAAP, and is
calculated without duplication as follows:

 

(i)

borrowed money secured by a Lien on assets of a Loan Party

$_____________

 

(ii)

amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility secured by a Lien on assets of a Loan Party

$_____________

 

(iii)

the unreimbursed amount of all drafts drawn under letters of credit issued for
the account of Holdings or its Subsidiaries and the undrawn stated amount of all
letters of credit issued for the account of Holdings and its Subsidiaries, in
each case secured by a Lien on assets of a Loan Party

$_____________

 

(iv)

obligations with respect to capitalized leases secured by a Lien on assets of a
Loan Party

$_____________

 

(v)

net obligations requiring any actual cash payment or settlement under any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device, in any case whether secured
or unsecured

$_____________

 

(vi)

the sum of items (6)(A)(i) through (6)(A)(v) equals Total Secured Debt, the
numerator of the Total Secured Leverage Ratio

$_____________

 

7 

  For the purposes of this Certificate, in giving effect to the Acquisition:

 

(a)

Consolidated EBITDA shall be calculated on a pro forma basis, using
(i) historical numbers, in accordance with GAAP as if the Permitted Acquisition
had been consummated at the beginning of such period or (ii) financial effects
that are reasonably identifiable and factually supportable, as projected by
Holdings in good faith, which were set forth in the certificate previously or
concurrently delivered by an Authorized Officer of Holdings to the
Administrative Agent (which certificate also set forth in reasonable detail the
calculation of such financial effects), and agreed to by the Administrative
Agent, and


(b)

Indebtedness or other liabilities assumed or incurred in connection with the
Permitted Acquisition and income earned or expenses incurred by the Target,
business or assets to be acquired prior to the date of the Acquisition shall be
included.

Exhibit 8.2.6 – Page 2

--------------------------------------------------------------------------------

PNC Bank, National Association,
as Administrative Agent
________ __, 20__
Page 3

 

(B)

Proforma Consolidated EBITDA, the denominator of the Total Secured Leverage
Ratio, in each case of Holdings and its Subsidiaries, determined and
consolidated in accordance with GAAP, is calculated as follows:

 

(i)

Consolidated Net Income

$_____________

 

(ii)

depreciation

$_____________

 

(iii)

depletion

$_____________

 

(iv)

amortization

$_____________

 

(v)

other non-recurring, non-cash charges to net income

$_____________

 

(vi)

losses on the sale of assets outside the ordinary course of business

$_____________

 

(vii)

interest expense

$_____________

 

(viii)

income tax expense

$_____________

 

(ix)

cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income

$_____________

 

(x)

equity losses of Affiliates (other than Consolidated Subsidiaries) to the extent
included in determining Consolidated Net Income

$_____________

 

(xi)

non-recurring, cash and non-charges to net income in an aggregate cumulative
amount during the period commencing on January 1, 2016 and continuing for the
balance of the term of the Credit Agreement not greater than $75,000,000 related
to discontinuation or sale of business operations of Holdings and its
Subsidiaries

$_____________

 

(xii)

non-recurring cash and non-cash charges to net income in an aggregate cumulative
amount incurred during the fiscal quarter ending December 31, 2015 not greater
than $6,500,000 related to discontinuation or sale of business operations of
Holdings and its Subsidiaries

$_____________

 

(xiii)

non-cash stock-based compensation expense

$_____________

 

(xiv)

all unamortized financing costs written off, and premiums paid, gains/losses
incurred, and/or charges and fees paid and not capitalized, in each case, by the
Loan Parties in connection with (x) the refinancing of the Prior Credit
Agreement, (y) early extinguishment of the 2009 Senior Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Senior Notes

$_____________

 

(xv)

non-recurring, non-cash credits to net income

$_____________

Exhibit 8.2.6 – Page 3

--------------------------------------------------------------------------------

PNC Bank, National Association,
as Administrative Agent
________ __, 20__
Page 4

 

(xvi)

gains on the sale of assets outside the ordinary course of business

$_____________

 

(xvii)

gains on non-cash equity-based compensation

$_____________

 

(xviii)

equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income

$_____________

 

(xix)

the sum of items (6)(B)(i) through (6)(B)(xiv) minus the sum of items (6)(B)(xv)
through (6)(B)(xviii)

$_____________

 

(xx)

Adjustment to Consolidated EBITDA to the extent that the computation of
Consolidated EBITDA includes a gain or loss with respect to any commodity swap,
currency swap, interest rate swap, cap, collar or floor agreement or other
interest rate management device (including, for the avoidance of doubt,
obligations under such commodity swap, currency swap, interest rate swap, cap,
collar or floor agreement or other interest rate management device that are
secured as well as those that are unsecured) as follows:  Consolidated EBITDA
shall be (1) increased by any non-cash items of loss arising from such swap,
agreement or other device, in each case, net of any actual cash payments related
to the items giving rise to the loss and (2) decreased by any non-cash items of
gain arising from such swap, agreement or other device, in each case, net of any
actual cash payments related to items giving rise to the gain

$_____________

 

(xxi)

the sum of items (6)(B)(xixi) and (6)(B)(xx) equals Consolidated EBITDA, the
denominator of the Total Secured Leverage Ratio

$_____________

 

(C)

 

item (6)(A)(vi) divided by item (6)(B)(xxi) equals the Total Secured Leverage
Ratio

______ to 1.00

 

(7)Minimum Fixed Charge Coverage Ratio (Section 8.2.15 and
8.2.6(iv)(f)(1)).  The Fixed Charge Coverage Ratio, on a pro forma basis after
giving effect to the proposed Acquisition, calculated as of the most recently
ended fiscal quarter for the four fiscal quarters then ended8, is ___ to 1.0
(from item (7)(C) below), which is not less than the permitted ratio of 1.1 to
1.0.

 

8 

  See footnote 1 above.

Exhibit 8.2.6 – Page 4

--------------------------------------------------------------------------------

PNC Bank, National Association,
as Administrative Agent
________ __, 20__
Page 5

 

(A)

The numerator of the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, is calculated
as follows:  

 

(i)

Consolidated EBITDA (from item (6)(B)(xxi) above)

$_____________

 

(ii)

Capital Expenditures

$_____________

 

(iii)

cash taxes

$_____________

 

(iv)

item (7)(A)(i) minus item (7)(A)(ii) minus item (7)(A)(iii) equals the numerator
of the Fixed Charge Coverage Ratio

$_____________

 

 

(B)

Fixed Charges, the denominator of the Fixed Charge Coverage Ratio, of Holdings
and its Subsidiaries, determined and consolidated in accordance with GAAP, are
calculated as follows:

 

(i)

interest expense

$_____________

 

(ii)

contractual principal installments on Indebtedness

$_____________

 

(iii)

contractual principal payments on capitalized leases

$_____________

 

(iv)

dividends and distributions paid after the Closing Date

$_____________

 

(v)

sum of items (7)(B)(i) through (7)(B)(iv) equals the denominator of the Fixed
Charge Coverage Ratio

$_____________

 

(C)

 

item (7)(A)(iv) divided by item (7)(B)(v) equals the Fixed Charge Coverage Ratio

______ to 1.0

 

(8)Undrawn Availability (Section 8.2.6(iv)(f)(2)).  After giving effect to the
Acquisition, Undrawn Availability is $_____________, which is at least
$50,000,000.

(9)Specified Ratio (8.2.6(iv)(f)(3)).  The Specified Ratio is ___ to 1.00 (from
item (9)(C) below), on a pro forma basis after giving effect to the
Acquisition9, which does not exceed the permitted ratio of 5.00 to 1.00.

 

9 

  See footnote 1 above.

Exhibit 8.2.6 – Page 5

--------------------------------------------------------------------------------

PNC Bank, National Association,
as Administrative Agent
________ __, 20__
Page 6

 

(A)

Specified Debt, the numerator of the Specified Ratio, is proforma Specified Debt
in respect of the following in each case of Holdings and its Subsidiaries,
determined and consolidated in accordance with GAAP, and is calculated without
duplication as follows:

 

(i)

Total Secured Debt (from item 6(A)(vi) above)

$_____________

 

(ii)

2017 Senior Note Debt

$_____________

 

(iii)

any other unsecured Indebtedness in respect of borrowed money

$_____________

 

(iv)

the sum of items (9)(A)(i) through (9)(A)(iii) equals Specified Debt, the
numerator of the Specified Ratio

$_____________

 

(B)

Proforma Consolidated EBITDA, the denominator of the Specified Ratio, is
$_____________ (from item 6(b)(xxi) above)

(C)

 

item (9)(A)(iv) divided by item (9)(B) equals the Specified Ratio

______ to 1.00

(10)No Event of Default or Potential Default exists immediately prior to or
after giving effect to the Permitted Acquisition which is the basis for this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

Exhibit 8.2.6 – Page 6

--------------------------------------------------------------------------------

PNC Bank, National Association,
as Administrative Agent
________ __, 20__
Page 513

[SIGNATURE PAGE TO

ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this __ day of
________, 20__.

 

 

KOPPERS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

[President/Chief Executive Officer/Chief Financial Officer/Treasurer

 

 

 

Exhibit 8.2.6 – Page 7

--------------------------------------------------------------------------------

 

EXHIBIT 8.3.3

[FORM OF]
QUARTERLY COMPLIANCE CERTIFICATE

________ __, 20__

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of February 17, 2017 (the "Credit Agreement") by and among
Koppers Inc., a Pennsylvania corporation (the "Borrower"), the Lenders from time
to time party thereto (the "Lenders"), the Guarantors from time to time party
thereto (the "Guarantors") and PNC Bank, National Association, as Administrative
Agent for the Lenders (in such capacity, the "Administrative Agent").  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings.

The undersigned officer, ______________________, the ___________ [Chief
Executive Officer/President/Chief Financial Officer/Treasurer] of Holdings, does
hereby certify on behalf of Holdings and each of Holdings' Subsidiaries as of
the fiscal [quarter/year] ended ________ __, 20__ (the "Report Date"), as
follows:

1.Maximum Total Secured Leverage Ratio (Section 8.2.16).  The Total Secured
Leverage Ratio is ___ to 1.00 (from item (1)(C) below), calculated as of the
Report Date for the four fiscal quarters ended as of the Report Date, which does
not exceed the permitted ratio of 2.75 to 1.00 (3.00 to 1.00 during any Material
Acquisition Period).

 

A.

Total Secured Debt, the numerator of the Total Secured Leverage Ratio, is
Indebtedness in respect of the following in each case of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, and is
calculated without duplication as follows:

 

(i)

borrowed money secured by a Lien on assets of a Loan Party

$_____________

 

(ii)

amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility secured by a Lien on assets of a Loan Party

$_____________

 

(iii)

the unreimbursed amount of all drafts drawn under letters of credit issued for
the account of Holdings or its Subsidiaries and the undrawn stated amount of all
letters of credit issued for the account of Holdings and its Subsidiaries, in
each case secured by a Lien on assets of a Loan Party

$_____________

 

(iv)

obligations with respect to capitalized leases secured by a Lien on assets of a
Loan Party

$_____________

 

(v)

net obligations requiring any actual cash payment or settlement under any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device, in any case whether secured
or unsecured

$_____________

 

(vi)

the sum of items (1)(A)(i) through (1)(A)(v) equals Total Secured Debt, the
numerator of the Total Secured Leverage Ratio

$_____________

 

--------------------------------------------------------------------------------

 

 

B.

Consolidated EBITDA, the denominator of the Total Secured Leverage Ratio, in
each case of Holdings and its Subsidiaries, determined and consolidated in
accordance with GAAP, is calculated as follows:

 

(i)

Consolidated Net Income

$_____________

 

(ii)

depreciation

$_____________

 

(iii)

depletion

$_____________

 

(iv)

amortization

$_____________

 

(v)

other non-recurring, non-cash charges to net income

$_____________

 

(vi)

losses on the sale of assets outside the ordinary course of business

$_____________

 

(vii)

interest expense

$_____________

 

(viii)

income tax expense

$_____________

 

(ix)

cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income

$_____________

 

(x)

equity losses of Affiliates (other than Consolidated Subsidiaries) to the extent
included in determining Consolidated Net Income

$_____________

 

(xi)

non-recurring, cash and non-charges to net income in an aggregate cumulative
amount during the period commencing on January 1, 2016 and continuing for the
balance of the term of the Credit Agreement not greater than $75,000,000 related
to discontinuation or sale of business operations of Holdings and its
Subsidiaries

$_____________

 

(xii)

non-recurring cash and non-cash charges to net income in an aggregate cumulative
amount incurred during the fiscal quarter ending December 31, 2015 not greater
than $6,500,000 related to discontinuation or sale of business operations of
Holdings and its Subsidiaries

$_____________

 

(xiii)

non-cash stock-based compensation expense

$_____________

 

(xiv)

all unamortized financing costs written off, and premiums paid, gains/losses
incurred, and/or charges and fees paid and not capitalized, in each case, by the
Loan Parties in connection with (x) the refinancing of the Prior Credit
Agreement, (y) early extinguishment of the 2009 Senior Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Senior Notes

$_____________

 

(xv)

non-recurring, non-cash credits to net income

$_____________

 

(xvi)

gains on the sale of assets outside the ordinary course of business

$_____________

Exhibit 8.3.3 – Page 2

--------------------------------------------------------------------------------

 

 

(xvii)

gains on non-cash equity-based compensation

$_____________

 

(xviii)

equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income

$_____________

 

(xix)

the sum of items (1)(B)(i) through (1)(B)(xiv) minus the sum of items (1)(B)(xv)
through (1)(B)(xviii)

$_____________

 

(xx)

Adjustment to Consolidated EBITDA to the extent that the computation of
Consolidated EBITDA includes a gain or loss with respect to any commodity swap,
currency swap, interest rate swap, cap, collar or floor agreement or other
interest rate management device (including, for the avoidance of doubt,
obligations under such commodity swap, currency swap, interest rate swap, cap,
collar or floor agreement or other interest rate management device that are
secured as well as those that are unsecured) as follows:  Consolidated EBITDA
shall be (1) increased by any non-cash items of loss arising from such swap,
agreement or other device, in each case, net of any actual cash payments related
to the items giving rise to the loss and (2) decreased by any non-cash items of
gain arising from such swap, agreement or other device, in each case, net of any
actual cash payments related to items giving rise to the gain

$_____________

 

(xxi)

the sum of items (1)(B)(xixi) and (1)(B)(xx) equals Consolidated EBITDA, the
denominator of the Total Secured Leverage Ratio

$_____________

 

C.

 

item (1)(A)(vi) divided by item (1)(B)(xxi) equals the Total Secured Leverage
Ratio

______ to 1.00

 

2.Minimum Fixed Charge Coverage Ratio (Section 8.2.15).  The Fixed Charge
Coverage Ratio, calculated as of the Report Date for the four fiscal quarters
ended as of the Report Date, is ___ to 1.0 (from item (2)(C) below), which is
not less than the permitted ratio of 1.1 to 1.0.

Exhibit 8.3.3 – Page 3

--------------------------------------------------------------------------------

 

 

A.

The numerator of the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, is calculated
as follows:  

 

 

(i)

Consolidated EBITDA (from item (1)(B)(xxi) above)

$_____________

 

(ii)

Capital Expenditures

$_____________

 

(iii)

cash taxes

$_____________

 

(iv)

item (2)(A)(i) minus item (2)(A)(ii) minus item (2)(A)(iii) equals the numerator
of the Fixed Charge Coverage Ratio

$_____________

 

 

B.

Fixed Charges, the denominator of the Fixed Charge Coverage Ratio, of Holdings
and its Subsidiaries, determined and consolidated in accordance with GAAP, are
calculated as follows:

 

(i)

interest expense

$_____________

 

(ii)

contractual principal installments on Indebtedness

$_____________

 

(iii)

contractual principal payments on capitalized leases

$_____________

 

(iv)

dividends and distributions paid after the Closing Date

$_____________

 

(v)

sum of items (2)(B)(i) through (2)(B)(iv) equals the denominator of the Fixed
Charge Coverage Ratio

$_____________

 

C.

 

item (2)(A)(iv) divided by item (2)(B)(v) equals the Fixed Charge Coverage Ratio

______ to 1.0

 

3.Indebtedness (Section 8.2.1).

 

A.

As of the Report Date, the aggregate amount of all Indebtedness under any
Lender-Provided Credit Arrangement is $__________, which is not greater than the
permitted amount of $50,000,000.

 

B.

As of the Report Date, the aggregate amount of Indebtedness secured by Purchase
Money Security Interests and Indebtedness evidenced by capitalized leases  and
other Indebtedness for borrowed money, including without limitation,
Indebtedness assumed in connection with Permitted Acquisitions (excluding any
Indebtedness described in Schedule 8.2.1) is $____________, which does not
exceed the permitted amount of $25,000,000.

 

C.

As of the Report Date, the aggregate amount of Indebtedness in respect of surety
bonds, performance bonds, bid bonds, or similar obligations arising in the
ordinary course of business (up to an amount reasonably determined to be payable

Exhibit 8.3.3 – Page 4

--------------------------------------------------------------------------------

 

 

under all surety bonds then outstanding) is $______________, which does not
exceed the permitted amount of $40,000,000.

 

D.

As of the Report Date, the aggregate amount of Indebtedness permitted under
Section 8.2.1(xiii), which does not restrict the ability of the Subsidiaries of
the Borrower to pay dividends or make other distributions on account of the
ownership interests of the Borrower's Subsidiaries is $______________, which
does not exceed the permitted amount of $15,000,000.

4.Guaranties (Section 8.2.3).  The aggregate principal or stated amount of
Guaranties of Indebtedness and performance and other obligations incurred by any
Excluded Subsidiary, and its subsidiaries, permitted Joint Ventures under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] and non-Loan Party
Subsidiaries is $______________, which does not exceed the permitted amount of
$120,000,000.

5.Loans and Investments (Section 8.2.4).  

 

A.

The aggregate amount of (i) loans and advances to, and investments in, Foreign
Subsidiaries created or acquired after the Closing Date, and (ii) additional
loans and advances to, and investments in, Foreign Subsidiaries in existence on
the Closing Date that are in excess of the applicable amounts described for such
Foreign Subsidiary on Schedule 8.2.4 is $______________, which does not exceed
the permitted amount of $100,000,000.

 

B.

The aggregate amount of (i) loans and advances to, and investments in, Joint
Ventures not existing as of the Closing Date, and (ii) additional loans,
advances and investments in in existing Joint Ventures listed on Schedule 8.2.4,
which Joint Ventures (a) limit the liability of the Loan Party or Subsidiary to
such party's investment therein (except to the extent of liabilities under
Guaranties otherwise permitted under the Credit Agreement), and (b) are in the
same or substantially similar lines of business as the Loan Parties' business;
provided that the aggregate amount of the sum of (y) such investments in Joint
Ventures from and after the Closing Date pursuant to Section 8.2.4(vii), and
(z) advances under Section 8.2.4(ix) are $______________, which does not exceed
the permitted amount of $75,000,000.

 

C.

The aggregate amount of advances to subcontractors and suppliers of the Loan
Parties or their Subsidiaries made in the ordinary course of business is
$______________, which does not exceed the permitted amount of $20,000,000.

 

D.

The aggregate amount of advances to customers of the Loan Parties or their
Subsidiaries to finance the construction of facilities for such customers which
will use products supplied by the Loan Parties or their Subsidiaries is
$______________, which does not exceed the permitted amount of $20,000,000,
provided that the aggregate amount of the sum of (y) all such advances pursuant
to Section 8.2.4(ix), and (z) investments under Section 8.2.4(vii) is
$______________, which does not exceed the permitted amount of $75,000,000.

Exhibit 8.3.3 – Page 5

--------------------------------------------------------------------------------

 

6.[INSERT IF APPLICABLE:]  Restricted Payments (Section 8.2.5(i)).  

 

A.

The Borrower made dividends and distributions in an aggregate amount equal to
$_____________ to Holdings, and prior to and after giving effect thereto:

 

(i)

The Fixed Charge Coverage Ratio on a pro forma basis after giving effect to such
dividends and distributions is __________ to 1.0 which is not less than the
permitted ratio of 1.1 to 1.0; and

 

(ii)

No Event of Default or Potential Default occurred, was continuing or existed.

 

B.

The Borrower made payments to repurchase the 2017 Senior Notes in an aggregate
amount equal to $_____________, and prior to and after giving effect thereto:

 

(i)

Undrawn Availability is $_____________, which is not less than the required
amount of $50,000,000; and

 

(ii)

No Event of Default or Potential Default occurred, was continuing or existed.

7.Net Senior Secured Leverage Ratio.  The Net Senior Secured Leverage Ratio is
___ to 1.00 (from item (7)(C) below), calculated as of the Report Date for the
four fiscal quarters ended as of the Report Date.

 

A.

Net Secured Debt, the numerator of the Net Senior Secured Leverage Ratio, is
calculated as follows:

 

 

(i)

Total Secured Debt (from item (1)(A)(vi) above)

$_____________

 

 

(ii)

Unencumbered U.S. Cash

$_____________

 

 

(iii)

Dollar Equivalent amount of Eligible Foreign Cash

$_____________

 

 

(iv)

the sum of items (7)(A)(ii) plus (7)(A)(ii)

$_____________

 

 

(v)

the sum of items (7)(A)(i) plus the lesser of (a) item (7)(A)(iv) and
(b) $10,000,000 equals Net Secured Debt, the numerator of the Net Senior Secured
Leverage Ratio

$_____________

B.

 

Consolidated EBITDA (from item (1)(B)(xxi) above)

$_____________

C.

 

item (7)(A)(v) divided by item (7)(B) equals the Net Senior Secured Leverage
Ratio

______ to 1.00

 

8.As of the date hereof, all of the representations and warranties of the
Borrower and the other Loan Parties contained in Section 6 of the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date hereof with the same effect as though such representations and warranties
had been made on the date hereof (except representations and warranties which
expressly relate solely to an earlier date or time, which representations and
warranties were true and correct on and as of the specific dates or times
referred to therein); the

Exhibit 8.3.3 – Page 6

--------------------------------------------------------------------------------

 

Loan Parties have performed and complied with all covenants and conditions of
the Credit Agreement; and no Event of Default or Potential Default exists or
occurred and is continuing.

9.As of the date hereof, the identity and amount of all outstanding
Lender-Provided Credit Arrangements and any outstanding Guaranties described in
Section 8.2.3(v) of the Credit Agreement are listed on Annex 1 hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

Exhibit 8.3.3 – Page 7

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this __ day of
________, 20__.

 

 

KOPPERS HOLDINGS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 8.3.3 – Page 8

--------------------------------------------------------------------------------

 

Annex 1

[Listing of Lender-Provided Credit Arrangements and
any outstanding Guaranties described in Section 8.2.3(v) of the Credit
Agreement]

[see attached]

 

 

Exhibit 8.3.3 – Page 9